Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 1 of 199
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 2 of 199
          Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 3 of 199



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


    COMMITTEE ON THE JUDICIARY,
    UNITED STATES HOUSE OF
    REPRESENTATIVES,

                               Plaintiff,
                                                            No. 19-cv-2379 (KBJ)
                         v.

    DONALD F. MCGAHN II,

                               Defendant.



           INDEX OF EXHIBITS TO DECLARATION OF SERENA M. ORLOFF


Exhibit                                           Document

   A.        Testimonial Immunity Before Congress of the Former Counsel to the President,
             43 Op. O.L.C. ___, Slip. Op. (May 20, 2019)
   B.        Congressional Record, 106 Cong. Rec. 17,308-13 (1960)
   C.        Trump v. Comm. on Ways and Means, No. 19-cv-2173 (CJN) (D.D.C. July 29, 2019)
   D.        S. Rep. No. 94-996 (1976)
   E.        Immunity of the Assistant to the President and Director of the Office of Political
             Strategy & Outreach from Cong. Subpoena, 38 Op. O.L.C. ___, Slip. Op. at 1-2
             (July 15, 2014)
   F.        Committee on the Judiciary of the U.S. House of Representatives v. Miers,
             No. 1:08-cv-0409 (JDB) (D.D.C), ECF Nos. 68 and 68-1
   G.        John R. Steelman & H. Dewayne Kreager, The Exec. Office as Admin. Coordinator,
             21 L. & Contemp. Probs. 688 (1956)
   H.        Report prepared by the White House Transition Project, Mary Anne Borrelli et al.,
             Baker Inst. for Pub. Policy, The White House Counsel (2017)
   I.        Kyle Cheney, Nadler: Impeachment timetable doesn’t hinge on Don McGahn,
             Politico (Sept. 9, 2019)
   Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 4 of 199



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,

                       Plaintiff,
                                            No. 19-cv-2379 (KBJ)
                v.

DONALD F. MCGAHN II,

                       Defendant.




                               EXHIBIT A
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 5 of 199
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 6 of 199
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 7 of 199
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 8 of 199
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 9 of 199
       Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 10 of 199



at 611-28, 629 (1944). Mr. Daniels appeared at the hearing but advised that he could not answer
questions that would concern his confidential relationship with the President. Id After the
hearing ended with the subcommittee threatening contempt, Mr. Daniels wrote to the
subcommittee and reiterated his belief that the subcommittee could not compel his testimony.
 See id at 740. However, he stated that the President had determined that his testimony would
not be contrary to the public interest and that he therefore was willing to appear in the future.
 See id; see also id at 695-740. The New York Times reported that "[w]ith Daniels' agreement to
testify disappeared the possibility of using his previous defiance as the first test of the division
between executive and legislative power before the Senate." Daniels to Answer Senators'
Queries: President Agrees, N.Y. Times, Mar. 5, 1944, at 1.

        The first outright refusal of a presidential adviser to appear apparently occurred during
the Truman Administration, in 1948, when a special subcommittee of the House Committee on
Education and Labor twice subpoenaed John R. Steelman, an Assistant to the President, to testify
about his communications with President Truman regarding administration of the Taft-Hartley
Act during a strike. See Investigation ofGSI Strike: Hearing Before a Special Subcomm. of the
H Comm. on Educ. and Labor, 80th Cong. 347-53 (1948). Mr. Steelman declined to comply
and returned the subpoenas with a letter stating: "[I]n each instance the President directed me, in
view of my duties as his Assistant, not to appear before your subcommittee." H.R. Rep. No. 80-
1595, at 3 (1948).

         During the Eisenhower Administration, in 1955, a subcommittee of the Senate
Committee on the Judiciary invited the President's Chief of Staff, Sherman Adams, to testify
about a contract between the Atomic Energy Commission and two power companies. He
declined, citing in part his "official and confidential relationship with the President." Power
Policy, Dixon-Yates Contract: Hearing Before the Subcomm. on Antitrust and Monopoly of the
S. Comm. on the Judiciary, 84th Cong., pt. 2, at 675-76, 779 (1955). Later, in 1958, Mr. Adams
testified, with President Eisenhower's approval, before a House subcommittee concerning
allegations of impropriety relating to his relationship with a New England industrialist.
Investigation of Regulatory Commissions and Agencies: Hearing Before a Subcomm. of the H
Comm. on Interstate and Foreign Commerce, 85th Cong., pt. 10, at 3712-40 (1958).

        During the Administration of President Lyndon B. Johnson, in 1968, the Senate
Committee on the Judiciary requested the testimony of Associate Special Counsel to the
President W. DeVier Pierson to testify concerning the nomination of Associate Justice Abe
Fortas to be Chief Justice of the United States. The inquiry concerned whether Justice Fortas
had inappropriately participated in developing certain legislation. Mr. Pierson responded that
"[i]t has been firmly established, as a matter of principle and precedents, that members of the
President's immediate staff shall not appear before a Congressional committee to testify with
respect to the performance of their duties on behalf of the President." Nominations of Abe
Fortas and Homer Thornberry: Hearing Before the S. Comm. on the Judiciary, 90th Cong., pt. 2,
at 1348 (1968). He continued: "This limitation, which has been recognized by the Congress as
well as the Executive, is fundamental to our system of government. I must, therefore,
respectfully decline the invitation to testify in these hearings." Id.

       In 1972, during the Nixon Administration, the Senate Committee on the Judiciary invited
Peter M. Flanigan, an Assistant to the President, to testify. This Office advised that Mr. Flanigan


                                                 6
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 11 of 199
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 12 of 199
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 13 of 199
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 14 of 199
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 15 of 199
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 16 of 199
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 17 of 199
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 18 of 199
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 19 of 199
  Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 20 of 199



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,

                       Plaintiff,
                                            No. 19-cv-2379 (KBJ)
               v.

DONALD F. MCGAHN II,

                       Defendant.




                               EXHIBIT B
               Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 21 of 199
17308                                      CONGRESSIONAL RECORD                        -    HOUSE                                  August 23
  Mr. ROGERS. Mr. Speaker, I ask                         I. ACTION INITIATED BY COMMITTEE            to be construed having regard to the power
unanimous consent to extend my re-               A. Does the committee, or do itsmembers,            possessed and cutomarily exerted by the Sen-
marks at this point in the RECORD.             collectively or separately, have authority to         ate. * * * It has been customary for the
  The SPEAKER Is there objection               sue under the Declaratory Judgment Act?               Senate * * * and the House as well * * *
                                                 The earnest suggestion that the committee           to rely on its own power to compel * *
to the request of the gentleman from                                                                 production of evidence, in investigations
                                               might obtain a declaration of rights from a
Colorado?                                                                                            made by it or through its committees. * * *
                                               competent tribunal hardly gets off the
  There was no objection.                      ground, for under the doctrine of Reed v.             Petitioners have not called attention to any
  Mr. ROGERS of Colorado.                Mr.   Board of County Commissioners of Delaware             action of the Senate and we know of none
Speaker, in pursuance of my colloquy           County, Pennsylvania (277 U.S. 376 (1927)),           that supports the construction for which
with the gentleman from New Jersey             neither the committee nor its members nor             they contend. In the absence of some defi-
[Mr. RODINO], I submit the following           representatives are empowered to seek ju-             nite indication of that purpose, the Senate
                                               dicial relief without an explicit authorization       may not reasonably be held to have intended
brief for the RECORD:                                                                                to depart from its established usage. Au-
                                               from Congress. Such authorization has not
Subject: Unavailability of declaratory judg-   been granted to the committee, to its chair-          thority to exert the powers of the Senate to
    ment in New York Port Authority mat-       man, nor to any of its members. In Reed, the          compel production of evidence differs widely
    ter.                                       Senate of the 69th Congress had by resolu-            from     authority to invoke judicial power
                 INTRODUCTION                  tion created a special committee to investi-          for that purpose." ".1
   In connection with an inquiry into the gate methods employed in influencing nomi-                    With respect to its authority to invoke the
activities of the Port of New York Authority nations for the office of U.S. Senator.                 power of the Judiciary, the present Commit-
by Subcommittee No. 5 of the House Com- In 1927, the Senate, by further resolu-                      tee is in much the same position as the spe-
mittee on the Judiciary (hereinafter "Com- tion, authorized the special committee to                 cial committee in Reed. There is no new
mittee" and "Subcommittee"), certain offi- take and preserve certain ballot boxes, bal-              act of Congress which would provide s'cth
cers and directors of the port authority re- lots, and other records used in connection              authority,1 and the resolutions under which
fused to comply with subpenas issued and with a senatorial election then subject to                  the Committee operates are couched In lan-
served 1upon them by order of the subcom- contest.7 On behalf of the committee, its                  guage even more restricted, for these pur-
mittee. It has been suggested by certain counsel, Mr. South, demanded possession of                  poses, than that of the resolutions involved
officials of New York and New Jersey and by the boxes, ballots, and records, then in the             in Reed."G Hence, it is clear that the doc-
the General Counsel of the port authority, custody of the commissioners and certain                  trine of Reed v. Board, supra, applies to the
and may yet be further suggested by others, other officers of the county. The demand                 Committee and that it or its members are
that the serious constitutional issues in- was refused, and the Senators constituting                not "authorized by act of Congress to sue"
volved in this inquiry should be resolved by the special committee, together with South,             under 28 U.S.C. 1345."0
a competent judicial tribunal prior to the brought suit in a U.S. district court to obtain              It follows that the committee and sub-
institution of contempt proceedings.2 The possession of the material under section 24                committee lack capacity and authority to
attorney general of New Jersey specifically of the Judicial Code.' The district court dis-           seek a declaration of rights under the Decla-
recommended a suit for a declaratory judg- missed the suit for lack of jurisdiction                  ratory Judgment Act. Judicial authorities
                                                                                           and       are in agreement that that act did not ex-
ment:                                          the court of appeals affirmed per curiam."0
   "I recommend that * * * the procedure                                                             pand the scope of Federal jurisdiction and
                                                  The Supreme Court, in affirming the de-            did not provide a new peg upon which liti-
followed should be an action by way of cree dismissing the suit, held that neither
declaratory judgment brought by this com- the special committee, nor "its members,                   gants, otherwise lacking a basis for Federal
mittee or some other agency of the Federal collectively or separately," possessed the au-            jurisdiction, might hang their hats. As
Government to determine what are the thority to invoke the power of the Judicial                     Judge Fee of the ninth circuit observed:
boundary lines between the matters properly Department and hence, were not persons                    "The Declaratory Judgment Act merely en-
exclusively within the domain of the States "authorized by law to sue" under section 24              larges the range of remedies available in
and what are the matters which Congress of the Judicial Code. The plaintiffs had                     Federal courts. It does not afford an inde-
can ferret out and investigate."3                                                                    pendent basis for Federal jurisdiction.""1
                                               pointed to no act of Congress authorizing
   This memorandum is directed to the ques- them to sue. R.S. 101-104,11 it was noted,               Thus, in Mashunkashey v. U.S., an action
tion whether   the Declaratory Judgment  Act 4                                                       for a declaratory judgment by the United
                                               had been passed to facilitate congressional           States as guardian of certain Indians, the
might have been invoked in the manner and investigation, but these provisions embodied
for the purpose suggested by the attorney no license conferring upon the Federal courts              court pointed out that the act created
general of New Jersey. Since that sugges- jurisdiction over a suit by the committee.                  no new rights and that the right of the
tion implies that the committee should have Hence, the Court decided, the suit could be               Government to maintain the action must
initiated the proceeding, the principal query maintained only if authority therefor could             be found "in the general law.""8 In the
is whether the committee or its members be gleaned from the enabling resolutions,'2                  case of this committee, the "general law,"
might maintain such an action under the a process which proved fruitless:                             (in other words, the law outside the Decla-
Declaratory Judgment Act. It may in addi-                                                             ratory Judgment Act), is as declared by the
                                                  "The power is not specifically granted by          highest court of the land in Reed v. Board,
tion be instructive to determine whether the either resolution * * *. The Resolutions are
port authority might have sought such relief.'                                                       supra. Neither the committee nor any of
                                                    'S. Res. 195, 69th Cong., 1st sess. (1926).       its members therefore have capacity to sue
  1 See inquiry before Subcommittee No. 5 of
                                                     IS. Res. 324, 69th Cong., 2d seas. (1927).
the House Committee on the Judiciary, "Re-                                                           duction of books, papers, and documents, and
                                                     836 Stat. 1091 (1911), vested original juris-   to do such other acts as may be necessary in
turn of Subpenas-Port of New York Au-             diction in Federal district courts of all suits
thority Inquiry," 86th Cong., 2d sess. (1960)                                                        the matter of said investigation."
                                                  of a civil nature "brought by the United              13277 U.S. at 388, 389.
(hereinafter cited as "Inquiry").                 States, or by any officer authorized by law
  " Statement of Louis J. Lefkowitz, attorney                                                           " Since 1927, the Legislative Reorganiza-
                                                  to sue." The present provision, 62 Stat. 933       tion Act of 1946, 60 Stat. 812, has been en-
general of New York, Inquiry, 56, 58 ("I am       (1948),    28 U.S.C. 1345 (1958),        confers   acted.     Sees. 133 and 134 of that act,
reasonably satisfied that * * * there must        on the district courts jurisdiction "of all
and should be a way where * * * this im-                                                             60 Stat. 831-2, set forth committee proce-
                                                  civil actions, suits or proceedings commenced      dures and powers. No power to sue or be
portant question can be tested before a           by the United States, or by any agency or          sued in any court is granted.
tribunal which can have decision to do it");      officer thereof expressly authorized to sue           "H.    Res. 27, 86th Cong., 1st sess., as
statement of D. C. Furman, attorney general       by act of Congress."
of New Jersey, Inquiry, 59, 60; statement of                                                         amended by H. Res. 530, 86th Cong., 2d sess.
                                                      S21F. 2d 144 (E.D. Pa., 1927).                 (set forth in inquiry 13, 14), which directs
Sidney Goldstein, General Counsel of Port                                                            the Committee on the Judiciary, acting as a
of New York Authority, Inquiry, 61, 68.              '21 F. 2d 1018 (3d Cir., 1927).
                                                     "2   U.S.C. 191-194 (1958)        deal with     whole or by subcommittee, to conduct in-
   3 Inquiry, 60.                                 the admission of oaths to witnesses (sec.          vestigations relating to, inter alia, activities
   428 U.S.C. 2201 (1958). The act provides:                                                         and operations of interstate compacts, pro-
                                                  191), the refusal of witnesses to testify
In a case of actual controversy within its        or produce documents (sec. 192), privileges        vides: "For the purposes of carrying out this
jurisdiction, except with respect to Federal      of witnesses (sec. 193), and certification of      resolution the committee or subcommittee is
taxes, any court of the United States, upon       failure to testify (sec. 194). Section 194 now     authorized to * * * require by subpena * * *
the filing of an appropriate pleading, may        provides that where a witness fails to produce     the production of such books * * * as it
declare the rights and other legal relations      required documents and such failure is re-         deems necessary." Note that this resolution
of any interested party seeking such declara-     ported to either House, the case must be           omits the broad clause of the resolution in-
tion, whether or not further relief is or could   certified to the appropriate U.S. Attorney,        volved in Reed permitting the special com-
be sought. Any such declaration shall have        who must bring the matter to the attention         mittee there "to do such other acts as may
the force and effect of final judgment or         of a grand jury. Thus, the statute estab-          be necessary." See also House rule XI(1).
decree and shall be reviewable as such.           lishes a well-defined procedural route for            16See note 8, supra.
   5The record does not reveal that the port      raising questions involved in a committee's           17 Fletes-Mora v.   Brownell, 231 F. 2d 579
authority has instituted any action for a         assertion of its powers.                            (9th Cir., 1955). See also Atlantic Meat Co.
declaratory judgment although committee              "Resolution 195 empowered the special           v. R.F.C., 166 F. 2d 51 (1st Cir., 1948).
counsel invited their general counsel to file     committee to "require by subpena or other-            " 131 F. 2d 288 (10th Cir., 1942), cert. den.,
action to test the validity of the subpenas.      wise the attendance of witnesses, the pro-         318 U.S. 764.
            Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 22 of 199

1960                                         CONGRESSIONAL RECORD -                           HOUSE                                           17309
under the Declaratory Judgment Act, and            Quite likely, congressional authorization to        action for a declaratory judgment; 2 it would
the suggestion by the attorney general of          the committee to follow the procedures sug-         seek resolution of "grave questions of con-
New Jersey that it might have done so lacks        gested by the attorney general of New Jer-          stitutional propriety." 80      The Supreme
                          1
merit as a matter of law.                          sey would appear to the court a bold                Court, which is loathe to decide constitu-
                                                   attempt to place it in just such a role vis-a-      tional issues unless absolutely necessary 11
 It. HAS CONGRESS POWER TO CONFER UPON THE
                                                   vis the grave constitutional issue raised in        and, as has been seen, scorns attempts to
    COURTS JURISDICTION TO RENDER DECLARA-
    TORY JUDGMENTS CONCERNING THE AUTHOR-
                                                   the      port authority investigation."             foist upon It       constitutional    litigation
                                                        Moreover, one is compelled to wonder just      through
                                                                                                            12
                                                                                                                  nonadversary, "friendly" proceed-
    ITY OF CONGRESSIONAL INVESTIGATING COM-
                                                   when a "case" or "controversy" comes into           ings, cannot be expected to warmly em-
    MITTEES?
                                                   play in connection with the movements               brace this proposed suit for declaratory
    Since it becomes clear that under Reed v. leading up to a conviction for contempt of               judgment requesting determination of novel
Board, supra, the committee presently lacks Congress for refusal to comply with a sub-                 and fundamental questions of Federal ju-
authority to sue for a declaratory judgment,       pena         Surely not before the subpena has      risdiction. It is well known that the court
further discussion of the suggestion of the been issued and the recipient has voiced his               has developed a complicated system of ju-
attorney general of New Jersey would seem          disinclination to honor it. But even then           dicial machinery by which it limits consti-
 superfluous. But in the interests of pre-                                                             tutional decision whenever possible.         The
                                                   the controversy is still "inchoate," for the
paring a thorough response to proponents person subpenaed may decide to comply                         tenets of this code of judicial self-restraint
of the declaratory judgment suggestion, it         without benefit of sanction. Once there is          were painstakingly summarized by Mr. Jus-
may be appropriate to speculate as to                                                                  tice Brandeis concurring in Ashwander v.
                                                   a formal refusal to comply, the subcommit-
whether Congress might validly grant such          tee, committee, or Congress may refrain             T.V.A.3' The suggestion of the attorney
authority to the committee should it choose                                                            general of New Jersey appears to violate a
                                                   from instructing the Attorney General to
to do soY' This question was left open by institute contempt proceedings. At any rate.                 good number of them.
the Supreme Court in Reed, although it in-         at this stage there seems little to be gained          In the first place, for reasons already
timated that one House of Congress alone by raising the legal questions in a declara-                  stated, plaintiff in such a suit would seek
would not have power to invest         its commit- tory judgment rather than the
                                   21                                                      contempt    adjudication of constitutional issues before
tees with the power of suit.          The district                                                     decision thereon is absolutely necessary.
                                                                                                                                                      8
                                                   proceeding.25
court in the Reed case, however, touched
                                                       it   is thus  difficult to conjure up a fixed   Even after the refusal of those subpenaed
upon the question when it held that Con-
                                                   notion of the "timing" of such a suit. Its          persons to produce the requested documents,
gress lacked power to confer upon the dis-
trict courts jurisdiction to determine the status as a "case" or "controversy" would                   the necessity for a judicial decision does not
                                                                                                       arise until the House finally decides to cer-
 authority of the special committee, when rest on shaky foundation. Hence, in view
                                                   of Muskrat, the power of Congress to pro-           tify the matter to a U.S. attorney and trial is
the limits of that authority could be subse-
                                                                                                       begun.H Only then does resolution of the
quently adjusted by the Senate alone.H vide the necessary authorization for a declar-
                                                                                                       constitutional issues become a matter of
The district court cited the        ancient prece- atory judgment proceeding at the behest of
                                 8
dent of Hayburn's Case, which had held the committee, Reed v. Board, supra, is sub-                    "last resort," rendering such decision "legit-
that Congress could not assign to the courts ject to serious doubt.                                    imate." H
any but judicial duties, and the landmark           II. EVEN IF CONGRESS COULD AUTHORIZE THE
                                                                                                          Second, the proceeding Is implicitly a re-
                            2
case, Muskrat v. U.S. ' which had followed              COMMITTEE TO SUE FOR A DECLARATORY JUDG-       quest for "advice" in a "friendly" suit, a kind
it. In Muskrat, the court had denied Con-                                                              of request which the court has steadfastly
                                                        MENT, WOULD THE COURTS BR LIXELY TO                     7
gress power to confer jurisdiction upon the             ENTERTAIN SUCH A SUIT ON ITS MERITS?           denied.     Indeed, the Attorney General of
 Court of Claims over suits to determine the                                                           New Jersey could hardly have chosen an
                                                        Even granting, for the sake of argument,       epithet less likely to inspire the court with
constitutional validity of certain prior acts       that Congress possessed the bare power to
of Congress, such suits not involving a authorize the committees to sue for a de-                      confidence in the "adversary" nature of such
 "case" or "controversy"       within the meaning claratory judgment in connection with the            a suit than his description of it as "a reason-
                          1                                                                                                                      '8
 of the Constitution.                                                                                  able approach by reasonable men."              It
                                                   port authority inquiry, it does not follow          would be surprising if the court did not view
    Whether a congressional grant to a com-        that a Federal court would entertain such
mittee of power to seek a declaratory judg-                                                            this as a challenge to find some grounds of
                                                   a suit on its merits. For such a suit would         "nonjusticiability."
ment concerning its authority would be be far from an ordinary "garden variety"
valid under Muskrat is open to serious ques-                                                              Third, it does not require extensive cita-
tion. The Muskrat court saw in the statute                                                             tion to discover that the type of suit sug-
                                                        "See the text of the attorney general's
before it an attempt to cast it in a role
which it has stoutly resolved to avoid, that       suggestion and the unprecedently broad                -8American Machine & Metal, Inc. v. De-
 of an "adviser" on constitutional matters. scope of the judicial determination which                  Bothezat Impeller Co., 168 Fed. 2, 535 (2d
                                                   he envisages, supra, p. 1.
                                                                                                       Cir.)    (1948).     (Action    for declaratory
                                                        17See   RZ. 192-194, discussed supra, note
    11The suggestion that "some other" agency       11.                                                judgment nor involving constitutional is-
 of the United States might seek a declara-               1                                            sues "Justiciable" for purposes of Declara-
                                                        2 n addition, while purgation of con-
 tory judgment in the port authority inquiry tempt by compliance with the request of                   tory Judgment Act when plaintiff must make
 fails for the same reason. No agency now                                                              an irrevocable decision which may place him
                                                   the congressional committee is no defense           at the peril of legal damages.)
possesses such authority and the committee to a prosecution for contempt of Congress,
 is no more authorized to direct "some other                                                             30See letter of June 25, 1980, from Nelson
                                                    U.S. v. Brewster, 154 F. Supp. 128 (D.C.           Rockefeller, Governor of New York, to S.
 agency" to invoke the Declaratory Judgment         1957), reversed on other grounds, 225 F. 2d
 Act on its behalf than it is to sue itself. 899 (C.A.D.C., 1958), certiorari denied,                  Sloan Colt, Inquiry 39.
                                                                                                 358     38See e.g., Burton v. United States, 196 U.S.
 Compare 2 U.S.C. sec. 194 which expressly         U.S. 842; Cf.. Clark v. U.S., 289 U.S. 1, 19
authorizes the committee to take steps lead-        (1932); Sawyer v. Dollar, 190 F. 2d 623            283, 295 (1905) ("It is not the habit of the
 ing to the institution of proceedings by                                                              court to decide questions of constitutional
                                                    (C.A.D.C. 1951), vacated as moot, 344 U.S.
the attorney general. Nor, for the same 806 (1952) (Government officials and others                    nature unless absolutely necessary to a de-
 reason, is any member of the Committee au-                                                            cision of a case."); cf. Blair v. United States,
                                                   adjudged guilty of civil contempt of court,
 thorized to importune State officials to bring under 18 U.S.C. 401, could purge them-                 250
                                                                                                         82 U.S. 273, 279. (1919).
 suit in the State courts in order to raise the                                                             Muskrat v. United States, 219 U.S. 346
                                                   selves of such contempt by withdrawing
 constitutional issues involved in the inquiry. contumacious advice and instructions),                 (1910).
    " As a matter of policy, such a grant                                                                8 297 U.S. 288, 341 (1936).
                                                   there is always the possibility that compli-          3ACf. Brandeis rule 1, Ashvander, supra
 might be unwise. The present contempt
                                                   ance with the subpena will result in suspen.
provisions in title 2 of the United States Code                                                        note 33, at 347.
                                                   sion of sentence. This possibility must cer-
were designed to expedite congressional in-        tainly be borne in mind in connection with            =Even If a court did decide the issues In
vestigations by deterring contumacy. Once the peculiar circumstances of the port au-                   declaratory judgment proceeding, adverse to
the mechanics for a declaratory judgment           thority inquiry where officers who refused          the port authority, the House for independent
 were provided, reluctant witnesses would          to comply with the subpena claimed to be            reasons might decide not to certify the mat-
 apply pressure for such action. If a com-                                                             ter to the Attorney General. Cf. Reed v.
                                                   acting pursuant to orders of Governors of
 mittee chose not to seek such a judgment,                                                             Board,21 F. 2d 144 (1927); supra, pp. 5 and 8.
                                                   New Jersey and New York. Cf. Sawyer v.
 an unsympathetic press might chastise it                                                              Moreover, in Federal courts, a declaration of
                                                   Dollar, supra (Government officials were act-
for being "unreasonable" in failing to "ami-                                                           the validity of penal legislation may not be
                                                   ing on advice of Department of Justice in
 cably" settle differences. Even if such suits                                                         obtained without a threat of official prose-
                                                   refusing to comply with Court order).
 were entertained by the courts, delays in                                                             cution. See Halco Products v. McNutt, 137
                                                   Hence, questions of the scope of the com-
 obtaining a judgment might be intermin-                                                               F. 2d 881 (D.C. Cir. 1943); cf. San Francisco
 able. In brief, serious disruption of the mittee's jurisdiction over the port authority               Lodge v. Forrestal,58 F. Supp. 466 (N.D. Cal.
 process by which Congress informs itself may, after all, be resolved against the non-                 1944).
 would take place.                                  complying port authority officers without            IeChicago & Grand Trunk By. v. Wellman,
     21277 U.S. 388.                               imposition of sanctions. In effect, the con-        143 U.S. 339, 345 (1892).
        21 F. 2d, 144, 151, 152.                   tempt procedure, followed by the committee,           87See Brandeis rule       1, Ashvander, supra,
     'a2 U.S. (2 Dall.) 409 (1792).                would fulfill the role of the declaratory           note 33, ait 46; Muskrat v. United States,
     1219 U.S.348 (1910).                           judgment proceeding suggested by the at-           supra, note 32.
     25 Art. IV, sec. 2.                            torney general of New Jersey.                        3 Inquiry 60.
            Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 23 of 199
17310                                       CONGRESSIONAL RECORD - HOUSE                                                             August 23
gested here simply does not ring true. In           the Declaratory Judgment Act, so that the             and/or its members as defendants might be
constitutional litigation the plaintiff is at-      Court had merely to note that the Act "does           rejected under the doctrine that legislators
tacking the constitutional validity of some         not purport to alter the character of con-            are to be free from civil process for what
statute or action, the operation of which will      troversies which are the subject of the ju-           they do or say in legislative proceedings.
cause injury to him. Indeed, one of the             dicial power under the Constitution.""         In     U.S. Constitution, article I, section 6: 61
Court's basic "Justiciability" rules has it that    dismissing the bill, the Court further char-          Tenney v. Brandhove, 341 U.S. 367 (1951);
standing to raise constitutional issues neces-      acterized the suit not as one seeking pro-            see Kilbourn v. Thompson, 103 U.S. 168
sarily Involves an element of prejudice to          tection against the Invasion of any property          (1880).
the challenger-plantiff.      Thus, in Massa-       right but merely an attempt to gain an au-          In Tenney v. Brandhove, supra, the plain-
chusetts v. Mallonw. the Supreme Court re-          thoritative resolution of a "difference of       tiff brought a civil action against Tenney and
fused to consider the merits of a suit              opinion between the officials of the two         other members of a committee of the Cali-
brought by Massachusetts on Its own behalf          governments * * * whether there is power         fornia legislature investigating un-American
and that of Its citizens attacking the valid-       and authority in the Federal Government          activities. The action was based on 8 U.S.C.
                                                                                                      s
ity of a Federal enactment, because that            to control Ithe navigation of the rivers].""i    43,    47(3)    Imposing civil liability         on
State was not prejudiced by the statute in          In this context, it should be borne in mind      persons who, under color of law, deprive an-
its own right and could not claim standing          that neither Congress nor the United States      other of his constitutional rights of freedom
 as a benevolent parent of its citizens. The         can claim any "invasion" of its rights from     of speech and petition. Brandhove alleged
 instant situation is an a fortiori case. Here,      the action of the port authority. The port      that the committee had denied him due
 it is suggested that the committee, as plain-       authority is not threatening to take any        process, and he sought damages in the
 tiff, institute a declaratory judgment pro-         affirmative action. On the contrary, it is      amount of $10,000. The Supreme Court held
 ceeding, to defend, not attack, the constitu-       merely threatening to refrain from doing        that no cause of action against the commit-
 tional validity of its own authority, in order      something which the committee wants it to       tee and its members could be based on the
 to protect, not itself, but officers of an asso-    do in order that the committee may execute      statute by virtue of the doctrine of legisla-,
 ciation which it is investigating, from the         its legitimate functions. The logical legal     tive immunity.
 peril of a contempt action which it would set       procedure for the committee to follow, in          However. the Court pointed out that it was
 in motion. The committee thus would not             this case, is not to seek a declaration of      not holding that Congress could act outside
 only be unable to show that it might be             rights but to seek a judicial remedy which      its legislative role and defined the judicial
 injured from the operation of what it was            will vindicate      the   authority of the     function vis-a-vis congressional activity as
 attacking, it could not even show that it was       committee."                                     follows: "The courts should not go beyond
 attacking anything. Hence, the committee               Finally, the Court put the matter to rest    the narrow confines of determining that a
  or "some other agency" of the Federal Gov-         in the Ashwander case, supra, declaring:        committee's inquiry may fairly be deemed
 ernment would lack standing to sue for a               "The act of June 14, 1934, providing for      within its province."12 Mr. Justice Black,
  declaration of its authority to proceed with       declaratory judgments, does not attempt to      concurring, thought that "today's decision
 the port authority investigation.                   change the essential requisites for the exer-    indicates that there is a point at which a
     Fourth, it is suggested that a judicial de-     cise of judicial power. By its terms, it ap-    legislator's conduct so far exceeds the
 termination of "what are the boundary lines         plies to 'cases of actual controversy,' a phrase bounds of legislative power that he may be
 between the matters properly exclusively            which must be taken to connote a con-            held personally liable under the Civil Rights
 within the domain of the States and what            troversy of a justiciable nature, thus ex-      Act." " At the same time, Black pointed out
 are the matters which Congress can ferrent          cluding an advisory decree upon a hypo-          that Court, in denying the committee's
 out and investigate" be requested. The very         thetical state of facts."8                       amenability to suit, had not held its conduct
 terms of this "recommendation" are so broad    IV. SUIT BY PORT AUTHORITY FOR DECLARATORY            legal. He suggested that the plaintiff
  as to convince the Court that it was being                          JUDGMENT                        Brandhove might still have plenty of room
  asked to decide an "abstract," vague and ill-     It may be suggested that another mode of          to contest the constitutionality of the com-
  defined question of constitutional law, a re-  securing a declaratory judgment in the port          mittee's action in a proceeding instituted by
  quest which the Court has consistently         authority matter would be for the port au-           the committee to fine or imprison him.
                 4
  turned down. '                                 thority to bring suit for such relief. Al-              An older case, Kilbourn v. Thompson, 103
     Finally, the declaratory judgment action    though the attorney general of New Jersey U.S. 168 (1880) strongly indicates that, not-
  has not engendered the enthusiasm of the       did not recommend such a course of action withstanding any doubts about Tenney v.
  Court as a vehicle for constitutional litiga-  at the outset, one wonders why the author- Brandhove, supra, neither the committee nor
  tion. Even prior to 1934, the year the De-     ity or the officers served with the subpenas itsmembers could be subjected to a suit by
  claratory Judgment Act was passed, the         did not even attempt to institute proceed-           the port authority, even assuming arguendo,
  Court was resisting attempts to obtain its     ings, if the declaratory judgment seemed to          that the Court felt that the committee was
  advice on broad, abstract questions of con-    them such a marvelous panacea. The port              exceeding its legislative jurisdiction in in-
  stitutional interpretation through suits for                                      40                vestigating the port authority. In Kilbourn,
                                                 authority has capacity to sue, and, more-
  declaration 2 of rights. Thus, in New Jersey   over, it would seem to have some standing           the    plaintiff, who has been imprisoned by
  v. Sargent , a bill by a State for a judicial  to raise constitutional issues since it could        order of the House for contempt in refusing
  declaration against Federal officers that cer- claim that It would be prejudiced by the ac- to supply one of its committees with certain
  tain parts of the Federal Power Act were un-   tion of the committee which it would chal-           material, brought suit to recover damages
  constitutional was rejected as not justici-    lenge as invalid." However, a suit by the against the Sergeant at Arms, who had exe-
  able.    After reviewing a long line of        port authority would meet several effective cuted the imprisonment, and certain Mem-
  "Justiciability" cases, including Muskrat,     roadblocks,                                          bers of the House, who had caused him to be
  supra, the Court declared: "On reading the                                                          brought before that body. The Supreme
  present bill we are brought to the conclu-                  1. Legislative immunity                 Court was convinced that the House resolu-
  sion * * * that its real purpose is to obtain     A suit.by the port authority may fail for tion authorizing the investigation in which
  a judicial declaration * * * that Congress     want of a proper defendant. A suit by the Kilbourn was asked to testify was in excess
  exceeded its own authority."4                  port authority which named the committee of the power conferred upon the House by
     With the advent of the Declaratory Judg-                                                         the Constitution, and that the House and
  ment Act, the Court was alert to warn that        45295 U.S. at 475.                                its committee were acting beyond their au-
  the new 1 'nedy had not opened the door           41Id. at 475.                                     thority in requiring Kilbourn       to testify and
                                                                                                                                  54
  for advisory opinions or altered the              41Although civil, rather than criminal, ordering him to prison.                   It held that the
   "Justiciability" rules. Significantly, one of                                                      Sergeant    at Arms  was liable, his  having acted
                                                 contempt is normally the procedural route
   the early cases was brought by the United     followed by the Courts when enforcement of           pursuant to the orders of the House being no
   States against West Virginia, in which the
                                                 a request rather than vindication of au- defense. However, the Court refused to hold
   Federal Government sought, inter ala, a                                                            the defendant Members of the House liable.
                                                 thority is the objective, there is no "civil"
  declaration of its right to control and use
                      44                         contempt of the House under the statute, As to them, the protections of article I, sec-
  a certain stream.       The United States did  2 U.S.C. 192, 194. However, the same effect tion 6 of5 the Constitution, the immunity
   not even attempt to sustain its bill under    is achieved where, after conviction is up- provision, applied. The Court noted that
                                                 held by all appellate courts, defendants these defendant Members had initiated the
   .9Brandeis rule 5, Ashvander, supra note purge their contempt by complying with
 33, 347; See Columbus & Greenville, By. v. the subcommittee's order and the Court                       "Art. I, sec. 6, of the Constitution,
 Miller, 283 U.S. 96, 101 (1931)     (constitu- then suspends sentence. This was the pro- provides: "The * * * representatives * * *
 tional guaranty does not extend to the mere cedure followed in U.S. v. Goldfine, D.C.,               shall in all cases * * * be privileged from
 interest of an official, as such, who has not Dist. of Colum., Crlm. No. 1158-58 (1959).             arrest during their attendance of the ses-
 been injured).                                      "8297 U.S. at 325; Accord Coffman v. sions of their respective Houses                       * * and
   40262 US.447 (1923).                          Breeze,    Corp.  323  U.S. 316  (1945);   Electric  for any speech or debate in either House,
   41 See United States v. West Virginia, 295    Bond     &  Share  Co. v. SEC., 303   U.S. 419, 443  they    shall  not be  questioned    in any   other
 U.S. 463, 474, 475 (1934).                       (1938).    See also Public Service Commission place."
    42269 U.S. 328 (1926).                       v. Wycoff Co., 344 U.S. 237 (1952).                      ' 341 U.S. at 378.
    4                                                '9 Port authority compact.
      Id. at 334.                                                                                         53Id. at 379.
    4&United States v. West Virginia, supra,         50 Compare     discussion   of committee's          54 103 U.S. at 192-196.
 note 41.                                        standing to sue, above.                                 '5See supra, note 51.
            Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 24 of 199
1960                                         CONGRESSIONAL RECORD -                            HOUSE                                           17311
proceedings under which the plaintiff was             or comply and are faced with prosecution              On the contrary, the court held that it
 arrested and had reported his refusal to tes-       for violating military regulations, a justici-      had no power to enjoin action of the con-
 tify to the House. In deciding that congres-         able controversy would then exist for de-          gressional committee and inferred that this
 sional immunity protected the Members, the           termination. But, as I have indicated, it is       would be so even if the committee were act-
 Court in effect suggested that article I, sec-      quite clear that the question presented here        ing ultra vires the Constitution:
 tion 6 might extend to all the official legisla-     has not 'ripened' for litigation, and re-             "The prayer of the bill is that the com-
 tive acts in connection with the matter.             straints upon the defendant, if any, are at        mittee be restrained from keeping the mes-
 Moreover, the protection was afforded even           this time within the province of the Con-          sages or making any use of them or disclos-
 though, as the Court had observed, the acts         gress which established the subcommittee"           ing their contents. In other words, that if
 were done in pursuance of legislative investi-       (at 649).                                          we find that the method adopted to obtain
 gation which the House was not constitu-                Finally, as to the effect of the Declaratory    the telegrams was an invasion of appellant's
 tionally authorized to conduct.5 Thus, Kil-          Judgment Act, the Court declared:                  legal rights, we should say to the committee
 bourn v. Thompson, supra, seems weighty                 "(T)he very first clause of the Declara-        and to the Senate that the contents could
 precedent against a suit by the port author-         tory Judgment Act limits its application to        not be disclosed or used In the exercise by
 ity. Certainly Tenney v. Brandhove, supra,          'case(s) of actual controvers(ies) within its       the Senate of its legitimate functions. We
 did not purport to overrule Kilbourn.                (the Court's) jurisdiction,' 28 U.S.C. 2201,       know of no case in which it has been held
    The case most nearly in point, Fishler v.        and this controversy is beyond the jurisdic-        that a court of equity has authority to do
 McCarthy, 117 F. Supp. 643 (S.D.N.Y.), 1954,         tion of this Court because it seeks to enjoin      any of these things. On the contrary, the
 affirmed, 218 F. 2d 164 (2d Cir., 1954), fully      the operation of a committee of another             universal rule, so far as we know it, is that
supports the position that a declaratory             branch of the Government. There is no               the legislative discretion in discharge of its
judgment action by the port authority                 taking of property or infliction of punish-        constitutional functions, whether rightfully
would be dismissed as contrary to funda-              ment now before this Court. There is at best       or wrongfully exercised, is not a subject for
mental principles of constitutional govern-          an allegation that the ramifications of the         judicial interference." 6
ment. In Fishler, plaintiffs were or had been        legislative act, once completed, may injure            The court relied upon the doctrine of sep-
employees of the Department of the Army.             the plaintiffs. It would, as we have observed,      aration of powers, and quoted several Federal
They were subpenaed to appear before the             be entirely proper for a court to consider          court decisions for the proposition that the
Permanent Subcommittee on Investigations             the validity of the legislative act when and        Judiciary lacks power to enjoin the enact-
of the Senate Committee on Government                if its effect was in fact to injure the plain-     ment of even unconstitutional measures.
                                                                                                                                                      9
Operations in connection with an inquiry it          tiffs, as, for example, by prosecution for con-
was conducting. At the hearings before the                                                                  In Mins v. McCarthy, 209 F. 2d 307 (D.C.
                                                     tempt. But the legislature cannot be com-           Cir., 1953) the Court of Appeals held per
Subcommittee the plaintiffs, then still under        pelled to submit to the prior approval and          curiam that where a committee of the Con-
subpena, were asked to produce certain               censorship of the judiciary before it may           gress has issued a subpena ad testificandum
documents. They refused and were directed            ask questions or inspect documents through          to a witness to appear at a hearing, without
to comply by December 7, 1953. On Decem-             its investigating subcommittees, or even be-       defining the questions to be asked, "the ju-
ber 8, 1953, they brought suit to enjoin             fore it enacts legislation, New Orleans Water-
Senator McCarthy as chairman of the sub-                                                                dicial branch of Government should not en-
                                                     Works Co. v. City of New Orleans, 1896, 164         join in advance the holding of the hearing
committee from forcing them to produce the           U.S. 471, 17 S. Ct. 161, 41 L. Ed. 518; Hearst
documents. The complaint also sought a                                                                   or suspend the subpena."
                                                     v. Black, 1936, 66 App. D.C. 313, 87 F. 2d 68;         More recently in Methodist Federation for
declaratory judgment declaring "the rights,          Alpers v. City and County of San Francisco,        Social Action v. Eastland, 141 F. Supp. 729
powers, and duties of the plaintiffs herein,
                                                     C.C.N.D. Cal. 1887, 32 F. 503 any more than         (D.C. 1956), a three-judge court, including
and with respect to the defendant herein,
                                                     the judiciary can be compelled by the legis-       Judges Eigerton and Prettyman, dismissed a
and with respect to plaintiff's obligations to       lature to submit its rulings or decisions for      complaint in an action by a religious social
the Department of the Army." In addition,
                                                     legislative approval" (at 649, 650).               action organization against members of the
the complaint sought to quash or modify
                                                        It is obvious that this case is clearly in      Senate Internal Security Subcommittee and
the demand and subpena previously served
                                                     point and that it disposes of any suggestion       others seeking a declaration that a certain
on plaintiffs. The district court per Judge
Irving Kaufman refused a motion for an              that the port authority might sue Mr. CELLER        congressional resolution directing publica-
Injunction pendente lite and granted a cross        for a declaratory judgment in connection            tion of a certain Senate Document was un-
motion to dismiss the action.                        with the port authority inquiry.                   constitutional, and an order enjoining de-
   After noting that there were defects In                 2. Doctrine of separation of powers          fendants from printing and distributing the
venue and jurisdiction, Judge Kaufman con-                                                              document. The court held that it lacked
                                                        Lower Federal courts have stoutly resisted      power to prevent the publication, since the
cluded that the nature of the relief sought         attempts by litigants to seek their aid in          document was ordered printed pursuant to
compelled dismissal of the complaint. "It is         curbing the actions of congressional commit-
entirely clear," he wrote, "that neither this                                                           resolution of both House and Senate, even
                                                    tees through suits for Injunctions on yet           if the document falsely declared that the
nor any other court may prescribe the sub-           another ground, the doctrine that courts           organization was a communist front. It
jects of congressional investigation. Were a        should not prematurely enjoin legislative
court empowered to limit in advance the                                                                 deemed article I, section 6, of the Constitu-
                                                    action,      even    though     unconstitutional.   tion applicable. It also cited and relied upon
subjects of congressional investigations,           Thus, in Hearst v. Black, 87 F. 2d 68 (D.C.
violence would be done to the principle of                                                              the Hearst case, supra, in deciding that a
                                                    Cir., 1936), a publisher brought suit to en-        judgment for the plaintiff would invade the
separation of powers upon which our entire          join a special Senate committee and the             constitutional doctrine of separation of
political system is based."      (648) He then      FCC from copying and using certain tele-            powers. As to the members of the Senate
quoted from Justice Brandeis to emphasize           graphic messages in the possession of tele-         subcommittee, the complaint was dismissed
the dangers to free government arising from         graph companies sent to him by his em-              for lack of jurisdiction; as to the other de-
judicial disregard of the doctrine of separa-       ployees in the conduct of his business. The         fendants, the Public Printer and Superinten-
tion of powers by encroachment upon the             committee had subpenaed the messages from           dent of Documents, was dismissed for failure
powers of the legislature.                          the companies and had asked the assistance          to state a claim on which relief could be
   The court then suggested how the ques-           of the FCC In securing compliance with the          granted.
tion of congressional authority might prop-         subpenas. The district court refused to                Thus, it seems reasonably clear that the
erly be presented:                                  grant the injunction, and the Court of Ap-          doctrine of legislative immunity or the doc-
   "Of course the courts may require the per-       peals affirmed. While deeming the action of         trine of separation of powers; contained in
formance of a purely ministerial act by a           the FCC illegal in making the contents of           the. Constitution and the precedents dis-
member of another branch of the Govern-             the messages available to the committee, the        cussed above would lead a court to dismiss
ment. Noble v. Union River Logging R. Co.,          court held that it could not restrain the           a suit brought by the port authority against
1892, 147 U.S. 165, 13 S. Ct. 271, 37 L. Ed. 123.   committee from using them. The court                the committee, subcommittee, or members
And if the plaintiffs in fact refuse to comply      said:                                               thereof on the grounds of congressional
with the subpena (which is not the case                 "We are, therefore, of the opinion that the     immunity.
presented here) and are cited for contempt,         court below was right in assuming jurisdic-                       Waiver of Immunity
                                                    tion as to the commission, and if the bill
                                                                                                           It may be, although it has not yet been,
   " The Court could not resist the tempta-         had been filed while the trespass was in
                                                                                                        suggested by adherents of the port authority
tion to offer a gratuitous remark: "It is not       process it would have been the duty of the
                                                                                                        that members of the committee might facili-
necessary to decide here that there may not         lower court by order on the commission or           tate a declaratory judgment action by the
be things done In the one House or in the           the telegraph companies or the agents of the
other, of an extraordinary character, for           committee to enjoin the acts complained
                                                    of." ,                                                   Id. at 71.
which the Members who take part in the act                                                                 9 McChord v. Louisville Ry., 183 U.S. 483
may be held legally responsible." However,              In delivering itself of this dictum, the
                                                                                                        (1902); New Orleans Waterworks Co. v. New
Mr. Justice Miller, who wrote the opinion,          court in no way inferred that the members
                                                    of the committee could be enjoined. The             Orleans, 164 U.S. 471 (1896); Alpars v. San
indicated that he was thinking in terms of                                                              Francisco, 32 F. 503 (C.C. -)    (not within
such extremes as the House setting itself           "agents" of the committee are not its mem-
                                                                                                        competence of court to enjoin exercise of
up to mete out capital punishment, as the           bers. Cf. Kilbourn v. Thompson, supra.
                                                                                                        legislative power by legislative body, even
French Assembly had done during the French
                                                                                                        though legislative action threatened may be
Revolution (103 U.S. at 204, 205).                    1 87 F. 2d at 71.                                 unconstitutional).
                Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 25 of 199
17312                                       CONGRESSIONAL RECORD -                           HOUSE                                August 23
port authority by waiving their immunity           nity to its case; perhaps it might have some-                         ADDENDUM
provided by article I, section 6. of the Con-      how succeeded In gaining a decision of a              In suggesting the declaratory judgment
stitution. It is submitted that this sug-          lower Federal court. While, as has been            proceeding, the attorney general of New
gestion lacks merit.                               stressed in this memorandum, the rules of          Jersey may have been inspired by a New
   In the first place, the congressional im-       "Justiciability" of the Supreme Court may          Jersey case in which he, as deputy attorney
munity doctrine is not the sole legal bar          well have blocked such a suit, those rules,        general of New Jersey, participated on brief
to a suit by the port authority, if it is a bar    after all, are informal rules of practice, and     for plaintiff-appellant. Morse v. Forbes, 24
at all. In Hurst v. Black, supra, the Court        one cannot predict with certainty their ap-        N.J. 341, 132 A. 2d 1 (1957).    There, a New
in dismissing the action relied primarily on       plication. Instead, the port authority has         Jersey county prosecutor was served with a
the doctrine that Judiciary lacks power to         self-righteously proposed that the commit-         subpena duces tecum issued by a committee
enjoin congressional activity under the doc-       tee should initiate declaratory judgment pro-
                                                                                                      of the State legislature requiring him to
trine of constitutional separation of powers.      ceedings and has insinuated that it was the        produce certain records. He refused to do so
Application of this doctrine by a court is,        committee's fault that such proceedings
                                                                                                      and instituted an action in the State courts
of course, beyond the power of any member          could not be implemented. It has been the
                                                                                                      against members of the committee for an
of the committee to control.                       purpose of this memorandum to determine
                                                                                                      injunction and declaratory judgment. The
   Second, it is very doubtful whether a           whether this suggestion had any legal merit        lower court (superior court, chancery divi-
 Congressman could independently waive his         and whether the committee might have, if
                                                                                                      sion) assumed jurisdiction and decided
immunity in order to open the way for a            it so choose, instituted or implemented such       against plaintiff. On appeal by the plaintiff,
 suit of this nature. It is well known that        an action.                                         the Supreme Court of New Jersey declined
 Representatives must secure the authoriza-            One is left with some doubt as to whether
                                                                                                      to pass on the jurisdictional aspects of the
 tion of the House to even appear in a Judi-       this suggestion was preceded by grave and          case and determined to render a decision on
 cial proceeding when served with process.         considerable reflection.                           the merits since the defendant committee
 It would seem then that a resolution of the           1. The committee presently lacks authority     members had withdrawn their objections to
 House, if not an act of Congress, would be        to sue for any judicial judgment, whether
                                                                                                      the jurisdiction and joined in the petition
 required to authorize a Member of Congress        declaratory or otherwise (Reed v. Board o1
                                                                                                      that the constitutionality of certain chal-
 to waive his immunity      Carrying the mat-      Commissioners of Delaware County, supra).
                                                                                                      lenged State statutes be tested. However,
 ter even one step further, it is not even             2. This proposition alone should dispose
                                                                                                      the court warned that it was by no means
 clear that Congress could constitutionally         of the suggestion. But, in an effort to ex-
                                                                                                      opening its doors to such suits on a regular
 authorize a waiver of immunity. The Con-           plore all possibilities, it has also been dem-    basis:
 stitution provides that Senators and Repre-       onstrated that grave doubt exists even as to
                                                                                                         "We shall therefore adjudicate the validity
 sentatives "shall not be questioned in any         whether Congress might constitutionally
                                                                                                      of the last-cited statute, but this is by no
 other place" for "any speech or debate in          authorize the committee to seek such a de-        means to be considered a precedent estab-
 either House." Notwithstanding this pro-           claratory judgment at this state of the port      lishing a procedure whereby anyone who
 vision, can one House of Congress provide          authority inquiry. It is not clear at what        feels he might be 'put upon' by the subpena
 that a Representative shall be so ques-           stage a "case" or "controversy" exists, and
                                                                                                      or questions of a legislative committee can
 tioned?                                            Congress cannot ask the courts to take juris-
                                                                                                      turn to the courts for a declaratory judgment
    Third, even if a waiver could be success-       diction over a matter which does not involve      vindicating his surmise." (132 A. 2d 6.)
 fully executed, a court might feel that such       a "case" or "controversy" (Muskrat v. United
                                                                                                         In view of this language, it is highly
 a waiver of immunity had been motivated            States).
                                                                                                      doubtful that even the New Jersey Supreme
 by a desire to obtain from the court an "ad-           3. Putting that question aside, this mem-
                                                                                                      Court, before which the attorney general of
 visory" opinion on the constitutional issues       orandum further strongly suggests that even
                                                                                                      New Jersey practices, would take jurisdiction
 involved. It therefore might exercise its dis-     if the committee was legally authorized to
                                                                                                      over a suit for a declaratory judgment
 cretion to dismiss the suit on grounds of          seek a declaratory judgment, the Supreme          brought by the port authority against mem-
 "justiciability."                                  Court, whose decision of course would ulti-
                                                    mately be sought, would reject such a suit        bers of the committee, assuming that some-
               3. Other objections                                                                    how venue and service in New Jersey could
                                                    on its merits by applying one or a number
                                                                                                      be obtained. Such a suit, as distinguished
   Assuming, for the sake of argument, that         of the rules of justiciability, which the
                                                                                                      from the action in Morss v. Forbes, supra,
the port authority managed to get its foot          Court keeps on hand to avoid unnecessary
in the door of a court in a declaratory Judg-                                                          would involve a challenge to the validity of
                                                    constitutional decision. Concurring opinion
ment suit against the members of the com-           in Ashwander v. TVA, supra.                       the action of Congress, not the New Jersey-
mittee, its troubles would not be over. It              In this connection, it is noted that the       Legislature, and would call for resolution of
                                                                                                       Federal constitutional issues. Moreover, as
would still have to secure a decision from           committee appears to lack standing to sue,
the lower court and it would ultimately have        for it cannot claim that it was being in-          has been pointed out, the Federal courts and
to convince the Supreme Court to take the            jured by the assertion of Its own authority,      in particular the Supreme Court of the
case up on its merits. The same principles          Massachusetts v. Mellon, supra. The suit           United States, have generally established far
 of "Justiciability," which have been discussed      moreover seems to involve many elements of        stricter standards of justiciability than the
in this memorandum in outlining the prob-            a nonadversary, friendly, request for advice,     State courts. Hence, Morss v. Forbes, supra,
lems of a suit by the committeee, would             which the Court so firmly rejects. Finally,        would hardly convince the Federal courts to
                                                    constitutional decision on the issues is not       abandon their normal attitude as expressed,
obtain in a suit by the port authority. It is
                                                     absolutely necessary until the House decides      for example, in Fishler v. McCarthy, toward
 true that the port authority might have
 "standing" to raise the constitutional Is-                                                            a suit seeking to nip congressional action in
                                                     to cite for contempt.
sues involved, where the committee did not              Therefore, it Is submitted that the sug-       the bud.
 possess such standing, because the port au-        gestion the committee might institute and             The SPEAKER. The time of the gen-
thority could show that it would be preju-           maintain a declaratory judgment proceeding       tleman from New Jersey [Mr. RODINO]
diced by operation of the committee's ac-            lacks merit as a matter of law, as well as
                                                                                                      has expired.
 tion. However, the port authority would             being fundamentally deficient as a matter of
still have to show that constitutional ad-           policy. For the Supreme Court's attempt              Mr. GROSS. Mr. Speaker, despite all
judication was necessary as a last resort,           to limit decision on constitutional questions    the charges that have been leveled
that the suit was not one for "advice," that         is not a matter of caprice or indolence. It      against the Port of New York Author-
 "abstract questions" were not being pressed,        is an integral, and a highly desirable tenet     ity I have yet to hear an acceptable an-
 and that the suit was truly "adverse." As           of constitutional government. To interfere       swer to my question as to why the Legis-
 has been suggested earlier, any attempt by          with that policy of the Supreme Court or to      lature of New York or the Legislature of
 the committee to "cooperate" in such a suit        .take a position adverse to it should not be      New Jersey, or both, have taken no ac-
 (might not only be deemed collusive) it             the function of the Judiciary Committee of
                                                     the House of Representatives.                    tion.
 might also convince the Supreme Court that                                                               And If the legislatures have failed it
                                                        4. Furthermore, the port authority can-
 premature "advice" on broad constitutional          not maintain a suit against the members of       is difficult to believe that the Justice De-
 questions was being asked.                          the committee because under the doctrine         partments of either or both of the two
                 CONCLUSIONS                         of congressional immunity, and/or the doc-       States and their attorneys general have
  When all is said and done, one is still left       trine of separation of powers, no court would    been completely remiss in their duties
with the question: if the port authority             have jurisdiction over such a suit. Tenney v.     and responsibilities.
thought there was any possibility for a suc-         Brandhove, supra; Kilbourn v. Thompson,              It is my contention that the Judiciary
                                                     supra; Hearst v. Black, supra; Mins v. Mc-
cessful action for a declaratory judgment,                                                             Committee of the House of Representa-
                                                     Carthy, supra; Methodist Federationv. East-
why did it not bring such a suit itself? It          land, supra; Fishler v. McCarthy, supra.          tives should have insisted that the legis-
at least could have established the applica-            In view of the foregoing considerations and   lative bodies of the two States, together
bility of the doctrine of congressional immu-       .authorities, it is concluded that there is no    with   their   justice   departments,   take
                                                     legal merit in the suggestion that a suit for    forthright action to correct any wrong-
   6*See 7   Cannon's Precedents,    sec.   2162     declaratory judgment.might be brought in         doing that exists in the administration
 (1936).                                             connection with the port authority inquiry.      of the Port of New York Authority be-
               Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 26 of 199

1960                                      CONGRESSIONAL RECORD -                         HOUSE                                          17313
                                                   The Clerk read the title of the bill.              (3) All communications in the files of the
fore calling upon all the Members of                                                              Port of New York Authority and in the files
the House of Representatives to support            The SPEAKER. Is there objection                of any of its officers and employees includ-
such drastic action as the citing of cer-        to the request of the gentleman from             ing correspondence, interoffice and other
tain officials for contempt.                     Ohio? The Chair hears none, and ap-              memorandums, and reports relating to:
    It should be remembered that Con-            points the following conferees: Mr. HAYS,            (a) The negotiation, execution, and per-
gress granted the compact; it did not            Mrs. KELLY, Mr. FARBSTEIN, Mr. BENT-             formance of construction contracts; nego-
create the authority.                            LEY, and Mrs. BOLTON.                            tiation, execution, and performance of in-
    It should also be kept clearly in mind                                                        surance contracts, policies, and arrange-
that Congress has granted many other                                                              ments; and negotiation, execution, and per-
compacts throughout the Nation. Does             PROCEEDINGS         AGAINST S. SLOAN             formance of the public relations contracts,
                                                                    COLT                          policies, and arrangements;
this action open the door to further in-                                                              (b) The acquisition, transfer, and leasing
vasions by Congress of other State ad-             Mr. CELLER. Mr. Speaker, I send to              of real estate;
 ministrations of authorities growing out        the desk a privileged report (Rept. No.              (c) The negotiation and issuance of rev-
 of federally sanctioned compacts?               2120) from the Committee on the Judici-           enue bonds;
    Mr. Speaker, it is difficult for me to       ary in relation to the conduct of S. Sloan           (d) The policies of the authority with re-
believe that the States of New York and                                                            spect to the development of rail transporta-
                                                 Colt.                                             tion.
New Jersey are so irresponsible that it            The SPEAKER. The Clerk will read                   The subcommittee was thereby deprived
is necessary for the Federal Government          the report.                                      by S. Sloan Colt of information and evi-
to move in and put their public affairs            The Clerk read as follows:                      dence pertinent to matters of inquiry com-
in order.                                                                                          mitted to it under House Resolutions 27 and
                                                     PROCEEDINGS AGAINST S. SLOAN COLT
    It is difficult for me to believe that the                                                     530, 86th Congress. His persistent and ille-
citizens of those two States are so lack-           Subcommittee No. 5 of the Committee on         gal refusal to supply the documents as or-
                                                 the Judiciary, as created and authorized by       dered deprived the subcommittee of neces-
ing in their sense of public responsibility      the House of Representatives through the
that they would not insist that their offi-                                                       sary and pertinent evidence and places him
                                                 enactment of Public Law 601, section 121,        in contempt of the House of Representa-
cials resolve their difficulties in this re-     of the 79th Congress, and under House             tives.
spect.                                           Resolution 27 and House Resolution 530,              Incorporated herein as appendix I is the
    To vote for these contempt citations         both of the 86th Congress, caused to be is-      record of the proceedings before Subcom-
is, in my opinion, an indictment not only        sued a subpena duces tecum to S. Sloan Colt,      mittee No. 5 of the Committee on the Ju-
of the public officials of the States of         chairman, board of commissioners oi the
                                                                                                   diciary on the return of the subpenas duces
New York and New Jersey, but also an             Port of New York Authority, 111 Eighth
                                                 Avenue, New York, N.Y. The subpena di-            tecum served upon S. Sloan Colt and others.
indictment of the millions of citizens.                                                            The record of proceedings contains, with
                                                 rected S. Sloan Colt to be and appear before
    I refuse to believe, without the benefit                                                       respect to Mr. Colt:
                                                 Subcommittee No. 5 of the Committee on the
 of documented evidence, that the Port           Judiciary, at 10 a.m. on June 29, 1960, in           (1) The full text of the subpena duces
 of New York Authority is in the nature          their chamber in the city of Washington,          tecum (appendix, pp. 21-22);
 of a supergovernment which cannot be            and to bring with him from the files of the          (2) The return of service of the subpena
                                                 Port of New York Authority certain specified      by counsel for the committee, set forth in
held accountable by the governments and                                                            words and figures (appendix, p. 26);
 the people of two great States.                 documents, and to testify touching matters
                                                 of inquiry committed to the subcommittee.            (3) The failure and refusal of the wit-
    I cannot and will not support the con-          The subpena was duly served as appears         ness to produce documents required by the
 tempt citations until convincing evidence       by the return made thereon by counsel for         subpena issued to and served upon him
 is provided that these States are incom-        the committee who was duly authorized to          (appendix, pp. 23-25);
 petent through their governments to             serve the subpena.                                   (4) The explanation given to the witness
 manage their own affairs.                          S. Sloan Colt, pursuant to the subpena         as to the authority for, purpose and scope
    Mr. CELLER. Mr. Speaker, I move              duly served upon him, appeared before Sub-       of, the subcommittee's inquiry (appendix,
                                                 committee No. 5 of the Committee on the           pp. 1-20);
the previous question.                                                                                (5) The explanation given the witness of
  The previous question was ordered.             Judiciary on June 29, 1960, to give testimony
                                                 as required by Public Law 601, section 121,       the pertinence of each category of requested
  The SPEAKER. The question is on                of the 79th Congress, and by House Resolu-        documents (appendix, pp. 48-52);
the resolution.                                  tions 27 and 530 of the 86th Congress. How-           (6) The subcommittee's direction to the
  The question was taken; and upon a             ever, S. Sloan Colt, having appeared as a wit-    witness to produce the required documents
division (demanded by Mr. LINDSAY)               ness and having complied in part with the         (appendix, pp. 52-53);
there were-ayes 190, noes 60.                    subpena duces tecum served upon him by                (7) The failure and refusal of the witness
  So the resolution was agreed to.               bringing with him part of the documents de-       to produce the documents pursuant to di-
  A motion to reconsider was laid on the         manded therein, (1) failed and refused to         rection (appendix, pp. 53-54);
table.                                           produce certain other documents in compli-           (8) The ruling of the chairman that the
                                                 ance with the subpena duces tecum, which          witness is in default (appendix, p. 55).
                                                 documents are pertinent to the subject mat-
                                                                                                    OTHER PERTINENT COMMITTEE PROCEEDINGS
   MESSAGE FROM THE SENATE                       ter under inquiry, and (2) failed and refused
                                                 to produce certain documents as ordered by         At the organizational meeting of the Com-
 A message from the Senate by Mr.                the subcommittee, which documents are            mittee on the Judiciary for the 86th Con-
Carrell, one of its clerks, announced that       pertinent to the subject matter under            gress, held on the 27th day of January 1959,
the Senate disagrees to the amendment            inquiry.                                         Subcommittee No. 5 was appointed and au-
of the House to the bill (S. 2633) entitled         At those proceedings the subcommittee         thorized to act upon matters referred to it
"An act to amend the Foreign Service             chairman explained in detail the authority       by the chairman. On June 8, 1960, at an
Act of 1946, as amended, and for other            for the subcommittee's inquiry, the purpose     executive session of Subcommittee No. 5 of
purposes," requests a conference with the         of the inquiry, and its scope. The subcom-      the Committee on the Judiciary, at which
                                                  mittee also gave to the witness a lengthy and   Chairman Emanuel Celler, Peter W. Rodino,
House on the disagreeing votes of the                                                             Jr., Byron G. Rogers, Lester Holtzman,
                                                  detailed explanation of the pertinence to its
two Houses thereon, and appoints Mr.              inquiry of each category of documents de-       Herman Toll, William M. McCulloch, and
 FULBRIGHT, Mr. SPARKMAN,        Mr. MANS-        manded in the subpena served upon the wit-      George Meader were present, Subcommittee
FIELD, Mr. HICKENLOOPER,      and Mr. CAPE-       ness. Notwithstanding these explanations        No. 5 formally Instituted an inquiry into
HART to be the conferees      on the part of      and notwithstanding a direction by the sub-     the activities and operations of the Port
 the Senate.                                      committee to produce the documents re-          of New York Authority under the interstate
                                                  quired by the subpena, S. Sloan Colt con-       compacts approved by Congress in 1921 and
                                                  tumaciously refused to produce the follow-      1922. At that meeting the subcommittee
 AMENDMENT OF FOREIGN SERVICE                     ing categories of documents under his con-      also unanimously resolved to request the
         ACT OF 1946                              trol and custody:                               following specified items from the files of
                                                     (1) Internal financial reports, including    the Port of New York Authority by letter
   Mr. HAYS. Mr. Speaker, I ask unani-                                                            and to subpena the same documents from
 mous consent to take from the Speaker's          budgetary analyses, postclosing trial bal-
                                                  ances, and internal audits; and management      the appropriate officials in the event this
 table the bill (S. 2633) to amend the            and financial reports prepared by outside       information was not voluntarily supplied:
 Foreign Service Act of 1946, as amended,         consultants;                                       (1) All bylaws, organization manuals,
 and for other purposes, with a House                (2) All agenda of meetings of the board of   rules, and regulations;
 amendment thereto, insist on the House           commissioners and of its committees; all           (2) Annual financial reports; internal fi-
 amendment, and agree to the conference           reports to the commissioners by members of      nancial reports, including budgetary analy-
 asked by the Senate.                             the executive staff; and                        ses, postelosing trial balances, and internal
       CVI-1089
  Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 27 of 199



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,

                       Plaintiff,
                                            No. 19-cv-2379 (KBJ)
               v.

DONALD F. MCGAHN II,

                       Defendant.




                               EXHIBIT C
     Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 28 of 199   1


 1                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
 2

 3       Donald J. Trump,                ) Civil Action
                                         ) No. 19-CV-2173
 4                          Plaintiff,   )
                                         ) MOTION HEARING
 5       vs.                             )
                                         ) Washington, DC
 6       Committee on Ways and Means,    ) July 29, 2019
         et al.,                         ) Time: 4:00 p.m.
 7                                       )
                            Defendants. )
 8       ___________________________________________________________

 9                       TRANSCRIPT OF MOTION HEARING
                                  HELD BEFORE
10                   THE HONORABLE JUDGE CARL J. NICHOLS
                         UNITED STATES DISTRICT JUDGE
11       ____________________________________________________________

12                              A P P E A R A N C E S

13       For the Plaintiff:          William S. Consovoy
                                     CONSOVOY McCARTHY, PLLC
14                                   1600 Wilson Blvd.
                                     Suite 700
15                                   Arlington, VA 22209
                                     (703) 243-9423
16                                   Email: Will@consovoymccarthy.com

17       For Defendant
           U.S. House of Rep.:       Douglas N. Letter
18                                   Brooks McKinly Hanner
                                     Josephine T. Morse
19                                   Megan Barbero
                                     Todd Barry Tatelman
20                                   Sally Clouse
                                     U.S. HOUSE OF REPRESENTATIVES
21                                   Office of General Counsel
                                     219 Cannon House Office Building
22                                   Washington, DC 20515
                                     (202) 225-9700
23                                   Email: Douglas.letter@mail.house.gov
                                     Email: Brooks.hanner@mail.house.gov
24                                   Email: Jodie.morse@mail.house.gov
                                     Email: Megan.barbero@mail.house.gov
25                                   Email: Todd.tatelman@mail.house.gov
                                     Email: Sarah.clouse@mail.house.gov
     Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 29 of 199    2


 1       For Defendants
           James and Schmidt:        Andrew Stuart Amer (By Phone)
 2                                   OFFICE OF NEW YORK ATTORNEY GENERAL
                                     28 Liberty Street
 3                                   New York, NY 10005
                                     (212) 416-6127
 4                                   Email: Andrew.amer@ag.ny.gov

 5       ____________________________________________________________

 6       Court Reporter:             Janice E. Dickman, RMR, CRR, CRC
                                     Official Court Reporter
 7                                   United States Courthouse, Room 6523
                                     333 Constitution Avenue, NW
 8                                   Washington, DC 20001
                                     202-354-3267
 9
                                       *   *   *
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 30 of 199     47


 1       would be happy to do so.

 2                  THE COURT:    Thank you.

 3                  MR. CONSOVOY:     Thank you for your time, Your Honor.

 4                  THE COURT:    Mr. Letter, do you want to respond very

 5       briefly?

 6                  MR. LETTER:     Thank you, Your Honor.      I just want to

 7       redirect your attention.      I said it before, but just to make

 8       sure, the most recent case in this circuit is Rangel, 2015,

 9       Judge Henderson, Judge Tatel, and I think it was Judge Wilkins,

10       and they make quite clear that it's the type of act, it's not

11       looking into the purpose.      And I know that language is in

12       Eastland, but if you look at what Eastland did, the

13       Court there, seems to me, is much more -- the whole doctrine is

14       much more consistent with this.       And as I say, because

15       otherwise what you would be doing is what Mr. Consovoy is

16       asking here, which is, I think, totally inconsistent with what

17       the framers intended.

18                  The House would be hauled into court against its will

19       and a decision, a legal decision would be made that the House

20       did not seek and does not want.       If the House wants a court

21       ruling on that, it will take steps and then it could be heard.

22                  But I cannot emphasize enough the framers did not

23       intend judiciary to be able to haul Congress into court and

24       issue a decision against it that Congress does not seek or

25       want.
  Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 31 of 199



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,

                       Plaintiff,
                                            No. 19-cv-2379 (KBJ)
               v.

DONALD F. MCGAHN II,

                       Defendant.




                               EXHIBIT D
cv-02379-KBJ Document 32-5 Filed 10/01/19 Pag
                                                       Calendar No. 941
    4T CO....                                                    REORT
       e      n   RES   f                SENATE                No. 94-996




                            JUDICIAL REVIEW OF
                              AGENCY ACTION




                                   REPORT
                                       OF TME

     SENATE COMMITTEE ON THE JUDICIARY
                                          ON

                                       S. 800
    PROCEDURE FOR JUDICIAL REVIEW OF CERTAIN ADMINISTRA-
        TIVE AGENCY ACTION, AND FOR OTHER PURPOSES




       JUNE 26 (legislative day, JuNE 18), 1976.-Ordered to be printed


                            U.S. GOVERNMENT PRINTING OFFICE

     57-010                        WASHINGTON : 1976
cv-02379-KBJ Document 32-5 Filed 10/01/19 Pag




                        COMMITTEE ON THE JUDICIARY
                     JAMES    0. EASTLAND, Mississippi, Chairman
     JOHN L. MCCLELLAN, Arkansas            ROMAN L. HRUSKA, Nebraska
     PHILIP A. HART, Michigan               HIRAM L. FONG, Hawaii
     EDWARD M. KENNEDY, Massachusetts       HUGH SCOTT, Pennsylvania
     BIRCH BAYH, Indiana                    STROM THURMOND, South Carolina
     QUENTIN N. BURDICK, North Dakota       CHARLES MCC. MATHIAS, JR., Maryland
     ROBERT C. BYRD, West Virginia          WILLIAM L. SCOTT, Virginia
     JOHN V. TUNNEY, California
     JAMES ABOUREZK, South Dakota
                 FRANCIS C. ROSENBERGER,
                                       Chief Counsel and Staff Director



             SUBCOMMITTEE ON ADMINISTRATIVE      PRACTICE AND    PncDURE
                   EDWARD M. KENNEDY, Massachusetts, Chairmann
     PHILIP A. HART, Michigan               STROM THURMOND, South Carolina
     BIRCH BAYH, Indiana                    CHARLES McC. MATHIAS, JSM, Maryland
     QUENTIN N. BURDICK, North Dakota       HUGH SCOTT, Pennsylvania
     JOHN V. TUNNEY, California

                           THOMAS M. SUSMAN, Chief Counsel
                          WILLIAMA. COATES, Minority Counsel

                                          (H)
cv-02379-KBJ Document 32-5 Filed 10/01/19 Pag
   94TH COnoxSS       t             SENATE                                  REPORT
      2d Session       f                                   I        No. 94-996




            JUDICIAL REVIEW OF AGENCY ACTION


           JUNE 26 (legislative day, JUNE 18, 1976.-Ordered to be printed



     Mr. Kennedy, from the Committee on Judiciary, submitted tbq
                            following

                                  REPORT
                              [To accompany S. 8001


     The Committee on the Judiciary, to which was referred the bill
   S. 800. to amend chapter 7 of title 5. United States Code. with respect
   to procedure for judicial review of certain administrative agency
   action, and for other purposes, having considered the same, reports
   favorably thereon with amendments, and recommends that the bill as
   amended do pass.
                                  AMEN MENTS

      The committee has amended the bill, as follows:
      On page 2, line 8, strike the period and insert a comma and the
   following:
        "provided, the any mandatory or injunctive decree shall
        specify the Federal officer or officers (by name or by title),
        and their successors in office, personally responsible for com-
        pliance."
      On page 2, delete line 12 and insert in lieu thereo.f the following:
        "other statute that grants consent to suit expressly or im-
        pliedly".
      On page 2, line 22, delete the word "of" and insert in lieu thereof
   the word "or".
     On page 3, strike lines 4 through 13, and the caption appearing
   between lines 13 and 14, and add in lieu thereof the following:
          Sec. 2. Section 1331 (a) of title 28, United States Code, is
        amended by striking the final period and inserting a comma
        and adding thereafter the following:
        "except that no such sum or value shall be required in any
        such action brought against the United States, any agency
        thereof, or any officer or employee thereof in his official
        capacity.".
cv-02379-KBJ Document 32-5 Filed 10/01/19 Pag
                                        2
       On page 4, delete line -5 and insert in lieu thereof the following:
          "cedures and with such other venue requirements as would
          be applicable if the United States or one of its officers, em-
          ployees, or agencies were not a party."
       These amendments, which are consistent with recommendations of
     the Department of Justice, are explained below -in the Discussion
     section of this report.
                              PU'OSE ANO SUMKeRY

        The purpose of S. 800 is to remove three technical barriers to con-
     sideration on the merits of a citizen's complaint against the Federal
     Government, its agencies or employees.
        First, S. 800 would eliminate the defense of sovereign immunit in
     Federal court actions for specific relief claiming unlawful action'by
     a Federal agency, officer, or employee.
        Second, S. 800 would eliminate the required minimum $10,000
     jurisdictional amount-in-controversy in a narrow category of Federal
     question cases brought in United States district courts.
        Finally, S. 800 would remedy certain technical problems in the
     law concerning the naming of the United States, its agencies, or em-
     ployees as parties defendant in actions challenging Federal adminis-
     trative action.
        Section 1 would amend section 702 of title 5, United States Code,
      to eliminate the defense of sovereign immunity with respect to any
      action in a court of the United States seeking relief other than money
      damages and based on the assertion of unlawful official action by a
      Federal officer or employee. The amendment would not affect other
     limitations on judicial review-such as that plaintiff lacks standing
      to challenge the agency action, that the action is not ripe for review,
      or that the action is committed to unreviewable agency discretion,or
      would the amendment confer authority to grant relief where another
     statute provides a form of relief which is expressly or impliddt ex-
     clusive. Section 1 would also amend section 703 of title 5, United States
     Code, to permit the plaintiff in actions for nonstatutory review of ad-
     utinistrative action to name the United States, the agency, or the ap-
      propriate officer as defendant. This is intended to eliminate technical
      problems arising from a plaintiff's failure to name the proper G0v-
      ernment officer as a defendant.
         Section 2 would amend section 1331(a), of title 28, United States
      Code, the general "Federal question" provision, to eliminate the re-
      quirement that there be at least $10,000 in controversy where the juris-
      diction of the United States district court is invoked on the ground
      that the matter arises under Federal law and the suit is against the
      United States, any agency thereof, or any officer or employee thereof
      in his official capacity. This would eliminate an obstacle to judicial
      review in situations where the right asserted cannot be valued in dol-
      lars end cents.
         Section 3 would amend section 1391(e) of title 28, United States
      Code, the section governing venue of actions against Federal officers
      and agencies. The amendment allows a plaintiff to utilize that section's
      broad venue and extra-territorial service of process in actions against
      Federal defendants, despite the presence in the suit of. a- non--Fderal
      defendant.
cv-02379-KBJ Document 32-5 Filed 10/01/19 Pag

                                BACKGROUND OF THE BILL

      S. 800 would implement Recommendations 68-7, 69-1, and 70-1 of
   the Administrative Conference of the United States.' The bill is also
   supported by a wide range of organizations and agencies, including the
   American Bar Association,' the Federal Bar Association,' the En-
   vironmental Defense Fund,' the Judicial Conference of the United
   States,5 and the Department of Justice. 6
      A previous version of the bill was introduced as S. 3568 by Senator
   Edward Kennedy during the 91st Congress. Hearings were held on this
   bill on June 3, 1970; six witnesses representing the Administrative
   Conference of the United States, the American Bar Association, and
   the Department of Justice were heard. The bill was reported favorably
   by the subcommittee, but no action was taken by the committee.
      S. 800 was introduced by Senator Kennedy for himself and Senator
   Charles McC. Mathias on February 22, 1975. 8 Hearings were held on
   S. 800 and related bills by the Subcommittee on Administrative Prac-
   tice and Procedure on April 28 and May 3, 1976.9 A number of wit-
   nesses were heard on the legislation, and the Department of Justice
   subsequently submitted detailed views on S. 800."1
                                          DIscussIoN
                                 A.   SOVEREIGN IMMUNITY'

                                      1. Need   .forre/cnn
      The doctrine of sovereign immunity probably descended from the
   tenet of medieval English law that the "King can do no wrong."
   Yet even today, 200 years after the American revolution, the doctrine
   stands as a barrier to the redress of just grievances against the United
   States Government. To the extent that this obsolete immunity doctrine
   prevents the orderly, rational review of actions of Federal officers, it
   is inconsistent with the principles of accountable and responsive
   Government.
      Congress has made great strides toward establishing monetary liabil-
   ity on the part of the Government for wrongs committed against its
   citizens by passing the Tucker Act of'1875, 28 U.S.C. sections 1346,
   1491, and the Federal Tort Claims Act'of 1946, 28 U.S.C. section
       i'Wde exhibit A below for text of the Conference recommendations.
         -     sieshens
                  te        of *tiiam Warfleld Ross, Bag. and Francis M. Gregory, Jr., Esq.;
       mertcon Bar Association in Hearings before the Subcommittee on Administrative
   Practice and Procedure on "Bills to Amend the Administrative Procedure Act," April 28,
   May 5   3, 1970, 94th Cong., 2d sess. (1976) (hereinafter cited as "1976 Hearings").
     "'eeSee statement
              statement of Donald A. Rago, Raq., Federal Bar Association 1976 Hearings.
                         of Jacqueline warren, Eag., Environmental Defense frond, 1976 Hearings.
       5
         See letter from Wiliam E. Foley, Deputy Director. Administrative Office of the United
    States Courts, Nov. 3, 1970, exhibit B, below (hereinafter cited as "Foley letter"), support-
   In. aratler version of bill. S. 3038.
      * Fee letter from Antonin Scalia, Assistant, Attorney General Office of Legal Counsel,
   M a '0. 1076. exhibit C, bolew (b hinafter elted sa "cgPra letter V
       ' Hearings before the Subcommittee on Administrative Practice and Procedure, Senate
   Comr'sttre an the Judiciary, on "Sovereign Immunity," June 3, 1970, 91st Cong., 2d sess.
    (1970) (hereinafter cited as "1970 Hearings").
       The bill was reintroduced by Senator Kennedy In the 92d Congress as S. 598. and sec-
   ton 1 was incorporated in titleIII of S. 1421, introduced by Senator Kennedy in the
   I3 Cangreas. No actin was taken on these measures.
       '121 Cong. Rer. 2416 (daily ed.). Section 1 of S. 800 is also embodied in S. 2407, In-
   troduced by Senator Dale Bumpers on September 24, 1975.
         1970 Hea-fl.
                   s     .
          Scalia letter, exhibit C. below.
cv-02379-KBJ Document 432-5 Filed 10/01/19 Pag
    1346 (b).11 S. 800 would strengthen this accountability by withdrawing
    the defense of sovereign immunity in actions seeking relief other than
    money damages, such as-an injunction, declaratory judgment, or writ
    of mandamus. Since S. 800 would be limited only to actions of this
    type for specific relief, the recovery of money damages contained in
    the Federal Tort Claims Act and the Tucker Act governing contract
    actions would be unaffected.
       It is now generally accepted that courts can make a useful contri-
    bution to the administration of Government by reviewing the legality
    of official conduct which adversely affects private persons. This ac-
    ceptance of judicial review is reflected not only in court decisions but
    in the many statutes in which Congress has provided a special pro-
    cedure for reviewing particular administrative activity. For years
    almost every regulatory statute enacted by Congress has contained
    provisions authorizing Federal courts to review the legality of adinin-
    istrative action that has adversely affected private citizens.
       Unfortumately, these special statutes do not cover many of the func-
    tions performed by the older executive departments, such as the De-
    partments of State, Defense, Treasury, Justice, Interior, and Agri-
    culture. In addition, there are omissions and gaps in the application
    of special review statutes. In these instances, judicial review is avail-
    able, if at all, through so-called "nonstatutory review" actions in
    United States district courts.
       These actions usually take the form of a suit for injunctive, declara-
    tory or mandamus relief against a named Federal officer on the theory
    he is exceeding his legal authority. That such actions are against the
    officer and not. against the Government for whom he is acting is a legal
    fiction developed by the courts to mitigate the injustice causedhy strit
    application Of the sovereign immunity doctrine. As Richard K. Berg,
    executive secretary of the Administration Confprence of the United
    States noted:
         * * * if this fiction were logical, easy to apply and did sub-
         stantial ilatice, perhaps there would lie no probnl.     But it'
         does not. On the contrary, it has set lawyers and courts to
                                                2
         chasing conceptual will-o'-the-wisps.         .
       Thus, judges who are not familiar with the history of the fiction
    and its purpose attempt to make determinations whether the suit is
    actually directed at the Government rather than thie named defendant.
    This practice in turn raises a number of complex qUestionsiivldvig
    the relationship between the official and his employer-4he Govern-
    ment. If it is found that the Government is the actual defendant, and
        -At the -stofe level, the trend has also been toward the reduoion or elamination
    sovereign immunity defense. For example . 21 states and the Disirict of Colombia ofhove               the
     by judicial decision overturned, in varying degree, the novereigo lsmatnit defense to
     to     otiano (Alaska Aricona. Aransos. California, Cotorado. Florida. fd.al. Illinois,
    fadiono, ansas. Kentucky. ioaisiona, sichign Minnesta Nebraska Nevda. New Jeriev,
    Pennsyivajo, Rhode island West Virginio. and Wisonsin.) Approneistoly ten other states
     fCouneotout. Delaware. North Dakota. Ohio Oregon, Pennylvenia , onts Ca rol                      South
    Dakota Washington and TVoningf bnve constitutional penrisiono-which enale the rein
    lactre to eesecribe the manner nd -e.e            in which a sot against the sovereign eaqy be
    brought. The inriodictions of iowa, New YorS. Oregonand Steh have ended b statute
    the soveeign immooity defense to-tort acttons. 'Furthermore.the state of -Moutana has
    eomeletely abro-ated the doctrine by constitutional amendment For farther disc,,, o0
    sTieiT
         I ,    5,3'a (1973)
                         Pos : Commeat.
                                aoo, Sncrion foamWelffo
                                                     itiso loctirit--Te
                                                                    IC1o-eoenre
                                                                             (Vice
    T,    0                               To cath  the                          of ,isthe Dee''
                                                                                          Kin: .4 11taotaoa
                                                                                                Thbe 'cft
    of the Doctrine of Novereign 7Iemoviti in A tabosa. 26 Alabama L. Rev. 4(M (1974).
       121976 Hearings, testimony of Richard K. nerg.
cv-02379-KBJ Document 32-5 Filed 10/01/19 Pag

  there is no specific statute authorizing judicial review, the suit is dis-
  missed on the basis of sovereign immunity.
     Dean Roger Cramton of Cornell Law School, a former chairman of
  the Administrative Conference and Assistant Attorney General and a
  leading scholar on sovereign immunity, has described the effect of these
  wispy fictions on the judicial process:
          The basic problem with the sovereign immunity doctrine is
       that it has developed by fits and starts through a series of
       fictions. The resulting patchwork is an intricate, complex and
       not altogether logical body of law. The basic issue-balanc-
       ing the public interest in preventing undue judicial inter-
       ference with ongoing governmental nroterams ag'aimst the
       desire to provide judicial review to individuals claiming that
       Government has harmed or threatens to harm them-is
       obscured rather than assisted by the doctrine of sovereign
       immunity in its present form.'
     Representing the Department of Justice, which supports S. 800,
  Assistant Attorney General Antonin Scalia wrote :
          No one can read the significant Supreme Court cases on
       sovereign immunity, from United States v. Lee, 106 U.S. 196
       (1882) to Malone v. Bowtdoin, 369 U.S. 643 (1962), Duganv.
       Rank, 372 U.S. 609 (1963) and Hawaii v. Gordon, 373 U.S.
       57 (1963) (per curiam), without concluding that the field is
       a mass of confusion: and if he ventures beyond that to at-
       tempt some reconciliation of the courts of appeals decisions,
       he will find confusion compounded. Accepting the elimina-
       tion of the doctrine of sovereign immunity is not, then, a case
       of exchanging4 the certain for the uncertain, or the known for
       the unknown.'
     The doctrinal confusion caused by sovereign immunity has been
  highlighted in recent courts of appeals decisions. In Schlafly v. Volpe,
  495 F.2d 273 (7th Cir. 1974), the court described sovereigni immunity
  as:
       one of the more ill-defined aspects of federal jurisdiction.
       Perhaps the only irrefutable statement that can be made
       regarding this doctrine is that it appears to offer something
       for everyone.'
     The court then reviewed the leading Supreme Court cases and per-
  tinent courts of appeals decisions in reversing in part a district court
  dismissal of a suit challenging the legality of suspended Federal high-
  way funding. The court held that the Federal Government had waived
  sovereign immunity and, in any event, the ultra vires exception to the
  doctrine rendered it inapplicable.
     Writing of the doctrine's exceptions, the Sc/lafly court noted:
          In anticipation of the government's cry that the sovereign
       cannot be sued without consent, complaints are drawn with
    13Report of the Committee oo todicial Review of the Administrative Conference of the
  Uoted States, 1 R-commedatio         ood Reorts of the Adozinstrative Cooferoce 191, 194
  (i969) (hereioafter cited o- "AcUS Report.').
      Scalia better, exhibit C, below.
      495 F.2d at p. 277.
9-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page


              a covetous eye on the doctrine's 'exceptions,' only to be con-
              fronted with assertions that the facts present an 'exception
              to the exception,' or 'qualify' the exceptions, or that enter-
              tainment of the plaintiff's claim would create an 'intoler-
              able burden on governmental functions, requiring use of the
              doctrine despite its otherwise applicable exceptions.'16 ,,
            In Littell v. Morton, 445 F.2d 1207 (1971)., the Court of-Appeals
         for the Fourth Circuit reversed a district court dismissal of a suit on
         sovereign immunity grounds. The suit by an attorney for an Indian
         tribe sought review of the Secretary of the Interior's action in, disal-
         lowing his claim for compensation for services. The court's opinion
         frankly recognized the problems in applying sovereign immunity:
                 It must be recognized at the outset that an effort to estab-
              lish logical consistency in the decisions dealing with sover-
              eign immunity is bound to be frustrating. The authorities are
              not reconcilable, and there are conceptual conflicts in the
              various holdings with which an intermediate appellate court
              must grapple. Our task is magnified because we have been
              unable to find any case in which the Supreme Court has
              sought to reconcile the notion of sovereign immunity with the
              fundamental concept of the APA that a person adversely af-
              fected by administrative action17is presumptively entitled to
              judicial review of its correctness.
         As Judge MacKinnon noted in Knox Hill Tenants Council v. Wash-
         ington, 448 F.2d 1045 (D.C. Cir. 1971) :
                 The result of course is a condition of hopeless confusion in
              judicial opinions, and an invitation to Government attdr-
              neys to assert the applicability of the doctrine whenever the
              opportunity reasonably presents itself. A federal trial court
              is faced with a thankless task whenever it is called upon to
              decide whether the doctrine is applicable in a particular case.' 8
            The doctrinal confusion is such that the courts are divided on the
         fundamental question of whether or not sovereign immunity bars ac-
         tions for equitable relief. For example, in AmericanFederationof Gov-
         ernment Employees, Loral 1858 v. Callaway, 398 F. Supp. 176
          (N.D. Ala. 1975), the court said:
              It is a well-recognized principle that the doctrine of sover-
              eign immunity bars suits against government agencies or
              officials for monetary damages, but does not bar suits for in-
              junctive or declaratory relief.19
         On the other hand, in Penn v. Schlesinger, 490 F.2d 700 (5th Cir.
         1974), the court held that:
              A declaratory judgment (against the sovereign), if equiva-
              lent to a claim for injunctive relief, would be      *   barred
              by the doctrine of sovereign immunity.2 0
            495 F.2d at p. 277 (citations omitted).
          "445 F.2d at pp. 1211-12.
          18448 F.2d at p. 1059.
            398 F. Sum. at . 191.
            490 F2d at p, 704.


              S. Rept. 94-996-     2
cv-02379-KBJ Document 32-5 Filed 10/01/19 Pag

      One area where misunderstanding of the sovereign immunity doc-
   trine has perpetuated considerable confusion and injustice is that of
   employment discrimination or discharge suits against Federal officers.
   Reviewing these cases, one commentator noted that:
        Several federal courts of appeals, covering states where fed-
        eral employment discrimination is greatest, have held that
        sovereign immunity prevented them from banning employ-
        menit discrimination by federal officials, thus ignoring or mis-
        applying the recognized exception to the doctrine        of ultra
        vires.or unconstitutional action by Federal officers. 21
      The consensus in the administrative law community among scholars
   and practitioners is strong with regard to the elimination of sovereign
   immunity.za Professor Cramton summarizes it well when he notes that
   "the application of the doctrine of sovereign immunity to actions chal-
   lenging the legality of Federal conduct is totally erratic, haphazard,
   unpredictable, unfair, inconsistent, and, in some situations, unjust." 21
   To Professor Kenneth Culp Davis, enactment of S. 800 is "urgent"
   in order to 24remove "the unnecessary injustice caused by sovereign
   immunity."
      The .application of sovereign immunity is so illogical that one
   cannot predict in what case the injustice is likely to occur. More
   probably than not, an average person with a less experienced attorney
    will be thrown out of court by the sovereign immunity doctrine while
   the wealthy corporation with expensive, experienced counsel will be
   able to sidestep the doctrine. The fact remains that the injustice of
   sovereign immunity may occur in any case, with respect to any form
   of government conduct, unless there is a specific statute allowing
   judicial review.
      Perhaps the only situation under recent case law, other than suits
   for damages where it was fairly predictable--and intended by Con-
   gress-that a court would uphold a claim     of sovereign immunity, in-
   volved disputed title to real property. 5 The results in these cases were
   so obviously unjust that in 1972 Congress enacted legislation to permit
       SAbernathy, Sovereign I     nit isn a constitutional Government: The Federal Rto-
   tent  Diserieanatiao Oases. 1 Howard Civ. Right-Civ. Lib. L. Rev.. pp. 322 M26-27,367
    (1975) -Seealso Brassblett v. Dsob-y, 490 F.2d 405 (6th Cir. 1974) (ault bv discharged
   employee of non-appropriated fund activity against commanding officer, alleging "arbi-
   tracy," "eaprleios,"and "unconstitutional" action, dismissed because "the United States,
   aa overeign, is immune").
       See a g.,K. C. Davis, Administrative Law Treatisech. 27 (1958, Supp. 1965) ; Cram-
   Ian, Nonstatotory Review of Federal Administrative Action" The Need for Statwtor Re-
   fort o Sovee ion-Itanit,     Subject Matter Jurisdiction, od .Parties De endant, 68 Mich.
   Lil.ev. '389 (1970) ; Scalla, Savereig. ttanty           Nonsstotutory Review of Federal
                                                           nd
   Ade4oitrative Action:Sateo.ch.T.lev.
                                  Canesiss  fra   the psblia-Lands Cases, 6S             S6t
   (197 1 : Currie, The Federal Courts and Cbs American Law Institute(t. II        6 UChL.
   Rev 268 (1969) ; nyse, Proposed Jefsrnso in Federal "onstatutory"        Judioial Review:
   gosreign lOinitnity. Indispensable Partico, Mandamus, 75 Hare L.Rev. 1479 (1962)
   Cari-ow, Spvereign Irmunity in Administra(se Lc -, New Dioovasis, 9 T.P,,b.L. 1
   (160) : Abernathy, Sovegn Ioonueo in .a Coosi$ttiooal Go,ernment: The Federal
   EXoaonemest Discrimination Oases, 10 Harvard Civ. Rights-Cir. Llh.L.Rev. 322 (1975).
       1970 Hearings at p. 46.
     uptter    from Kenneth Culp Davis. to Senator Edward M. JKenedy, Apr. 12, 1976,
   1976 Hearings (hereIuafter citedso "Dvis ltter").
      iSee Malone v. Bowgdin, 369 U.S. 643 (1962) ; Gardner v. Harris, 391 F.2d 895 (5th
   Cir. 1968).
cv-02379-KBJ Document 32-5 Filed 10/01/19 Pag

    actions to quiet title to be brought against the United 'States. 28 U.S.C.
    sections 1346(f), 1402(d), 2409(a).26
       Just as there is little reason why the United States as a landowner
    should be treated any differently from other landowners in an action'
    to quiet title, so too has the time now come to eliminate the sovereigni
    immunity defense in all equitable actions for specific relief against a
    Federal agency or officer acting in an official capacity
       The importance of ameliorating the effect of the sovereign immunity
    doctrine in other areas besides quiet title actions is emphasized by the
    number and variety of cases in which the defense is still raised. The
    doctrine has been invoked in hundreds of cases each year concerning
                                                                   investiga-
    agricultural regulations, governmental employment, tax
    tions, postal-rate matters, administration of labor legislation, control
    of subversive activities, food and drug regulation, and administration
                                         7
    of Federal grant-in-aid programs.
       In each instance, the sovereign immunity doctrine distracts the
    court's attention from the basic issue concerning the availability or
    scope of judicial review and diverts it toward sophistry and semantics.
    Sovereign immunity beclouds the real issue whether a particular gov-
    ernmental activity should be subject to judicial review, and, if so, what
    form of relief is appropriate. Its elimination as proposed in S. 800,
    in the words of Richard K. Berg, executive secretary, Administra-
    tive Conference, "would be a major step in rationalizing the law df
    judicial review of agency action. It might not change many outcomes
    but it would force the courts to ask and to answer the right ques-
    tions." 1 Where S. 800 would change the outcome of a suit, the coln-
    mittee believes that the result would be justified. For, as Senator
    Kennedy observed:
           A review of the cases-as confused as they are--reveals
         one certain conclusion: Where sovereign immunity has been
         held to be a bar to suit, and where no other defenses * * *
         would have been applicable, unjust or irrational decisions
                       29
         have resulted.
       The committee does not believe that the partial elimination of §ov-
    ereign immunity, as a barrier to nonstatutory review of Federal ad-
    ministrative action, will create undue interference with administra-
    tive action. Rather, it will be a safety-valve to ensure greater
    fairness and accountability in the administrative machinery of the
    Government.
      I The Senate Committee on Interior and Insulor Affairscommented on the Sovereign
    immunity doctrine in Itsreport on this legislation
         Because of the common low doctrine of "sovereIgn immunity" the United States an-
         not now bo oued in o land til e action without giving its express consent.        rce
        ineoLity often has resulted to private citizenswho are thereby excluded without
         beneftof a recourseto the courts, from lands they have reason to believeare right-
        fullytheirs.    *    [The committee believes this princIple is not appropriate where
         the courtsare established,  not for the convenience of the sovereign, but to serve the
         people.
    S      . 52 75, 9      ,      .,        t p...
        se 1      t       a     ortie cited ot note 22,supra.
        1870 Heorgo, testimonyof Richard K. Berg.
        1970 hearings at p.'
cv-02379-KBJ Document 32-5 Filed 10/01/19 Pag

     Other methods found in the substantial and growing body of law
  governing availability, timing, and scope of judicial review provide
  a much more rational basis for.controlling unnecessary judicial inter-
  ference, in administrative decisions than does the defense of sovereign
  immunity. Thus, a case is unreviewable if it involves actions
  "committed to agency discretion by law." Other defenses include
  (1) statutory preclusion; (2) lack of ripeness; (8) failure to exhaust
  administrative remedies; and (4) lack of standing. The availability
  of these defenses-all of which provide a sounder substantive basis
  to control court review on the merits than the confusing doctrine of
  sovereign immunity-indicates that the policy against indiscriminate
  judicial interference with Government action would not be abandoned
  by eliminating the defense of sovereign immunity.
      The committee is also convinced that modification of sovereign im-
  mmity will not overwhelm Federal courts and government lawyers
  with a flood of litigation. Apparently, the Judicial Conference of the
  United States shares
                    30    this view, since it has endorsed identical legisla-
  tion in the past.
      The application of sovereign immunity is so unpredictable in the
   present state of the law that it seldom deters the bringing of a suit
  though it may affect the result or induce an error which requires cor-
   rection at the appellate level. Rather, the usual economic costs of bring-
  ing suit and the defenses cited above will operate to prevent inunda-
  tion. of the courts."
      ,More positively, any increase in litigation on the merits is likely to
   be offset by a decrease in litigation on the question of sovereign im-
  munity. At present, sovereign immunity depletes rather than saves
   judicial resources by raising an additional, complex issue which re-
   quires considerable judicial time and effort to resolve or circumvent.
   When the issue is the basis of decision in the 2first instance, it invites
  appeals and further litigation on the matter.
      The elimination of the vexing and difficult preliminary question of
  soyereign immunity in a large number of cases would probably pro-
   vide a net savings of time and money to the Federal Governmnent even
   if a few more cases did proceed to a determination on the merits of the
   legality of Federal administrative action.
      Wholly apart, however, from a possible, slight increase in caseload,
  the time has finally come when the injustice and inconsistency result-
  ing from the unpredictable application of the sovereign immunity
   doctrine should be remedied.
      For as Government programs grow, and agency activities continue
  to pervade every aspect of life, judicial review of the administrative
   actions of Government officials becomes more and more important.
   Only if citizens are provided with access to judicial remedies against
  Government officials and agencies will we realize a government truly
  under law. The enactment of section one of S. 800-the partial elimi-
  nation of the sovereign immunity defense in actions for equitable re-
  lief-is an important step toward this goal.
    w Foley letter. exhibit B. below-
    a See 1976 Hearings, testimony of Ralph Nader, Public Citizen, Inc.
    .2 See 1970 Hearings at p. 54.
9-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page


                             2. Amendment of 5 U.S.C. Section 702
          The portion of S. 800 that modifies the doctrine of sovereign im-
        munity adds three new sentences to the existing language of 5 U.S.C
        section 702, which deals
                             33 with the right to judicial review of Federal
        administrative action.
                       a. Partial Elimination of Sovereign Immunity
           The first of the additional sentences provides that claims challeng-
        ing official action or nonaction, and seeking relief other than money
        damages, should not be barred by sovereign immunity. The explicit
        exclusion of monetary relief makes it clear that sovereign immunity
        is abolished only in actions for specific relief (injunction, declaratory
        judgment, mandatory relief, etc.) Thus, limitations on the recovery
        of money damages contained in the Federal Tort Claims Act, the
        Tucker Act, or similar statutes are unaffected. The consent to suit
        is also limited to claims in courts of the United States; hence, the
        United States remains immune from suit in state courts.
           Since the amendment is to be added to 5 U.S.C. section 702, it
        will be applicable only to functions falling within the definition of
        "agency" in 5 U.S.C. section 701. Section 701 (b) (1) defines "agency"
        very broadly as "each authority of the Government of the United
        States, whether or not it is within or subject to review by another
        agency" except for a list of exempt agencies or functions: Congress
        Federal courts, governments of territories or of the District of Colum-
        bia, mediation boards, courts-martial and certain other military, war-
        time and emergency functions.
          The proposed amendment will also not affect the operation of the
        rule that review is not available "to the extent that * * * statutes
        preclude review * * * or * * * agency action is committed to agency
        discretion by law." 5 U.S.C. section 701(a). The case law concerning
        these two categories of review is thus untouched by the proposed
        amendment. The amendment would apply to bar the assertion of
        sovereign immunity and force the court to articulate the true rationale
        for a decision not to grant relief.
          s' Some Federal courts of appeals have held that 5 U.S.C. section 702 (1970) ("A person
        sufferinglegal wrong because of agency action, or adveraely affected or aggrieved hy
        agency action within the meaning of a relevant state           Is entitled to judleial Fevoii
        thereof.") constitutes a general waiver of sovereign immunity in actions seeking Judidial
        review of Federal admiaistrative action.     ee, e.,  tingsbrook Jewish Medical l7 ter v.
        Rioharlson. 486 F.2d 663. 668 (2d Cir. 1973) Scoansoelt Laboraorries v 555er, 424. .2d
        Sit, 874 (D.C. Cir. 1970) ; Estrada v. Ahrens. 296 F.2d 690 (5th Cir. 1961). .BIij of.
        colean v. Rachel, 428t~.2d 1046 (Sth Cir. 1970). In clear conflict, however, fve o her
        circuits have held that the APA does not constitute a waiver ac sovereign Immunity. Sr
        Cyrs v. United State, 226 F.2d 410 (lst Car. 1955) ;         ttell v. Morton 44i F 2d iiS7
        (4th 3Ir. 191) Twin               Ohippewa Tribal council v. Minnesota hipsewa Tribe
                                          Citsoo
        370 Ft2d 529:532 iSth Cir. 1967) : State of Waahingtan v. Udall 417 P 2d 131 (9th ir.
        1969) ; Moth v. United States, 402 F.2d 1 (10th Cir. 1968). 'The Supreme Court has
        yet to resolve the circuit conflict regarding the impact af section 702 of the APA on the
        sovereign Immunity doctrine. For general discussion, see Litri v Moes, 443 Fid 1207
        1212 (4th Cir. 1971) ; SohlsJl v,              F.2d 273,
                                                              sope,21082 (7th.
                                                                           v4    dir. 1974).
           On this problem Professor Davis notes that:      7                            .
           "As a matter of history, Congress clearly did not intend the APA to waive sovereign
        immunity. But judges at federal courts of appeals have such a strong sense of Jusice
        that five courts of appeals have held that the APA constitutesa waiver of sovereign
        immunity. I can imagine that all the judges who have so held are somewhat uncomfortable
        is so holding, but their choice is between treating plaintiffs unjust or straining the
        historical materials. Congress should relieve our good judges from such an unnecessary
        dilemma.
                  The rase law as a whole is somewhat complex and confused. Congress should
        simplify and clarify it bv amendiac the APA in accordance with the [sovereign immunity
        proposal af the Administrative Conference and the American Bar Association.- Davi
        letter, i976 Hearings.
cv-02379-KBJ Document 32-5 Filed 10/01/19 Pag
                       b. Effect on the United States
     Actions challenging official conduct are intrinsically against the
   United States and are now treated as such for all practical purposes.
   Thus, for example, the defense of Federal administrative action is
   conducted by the Department of Justice or, in some cass, by agency
   counsel. The second new sentence of section 702 allows the plaintiff
   to name the United States as a defendant in such actions and permits
   the entering of a decree against the United States.
     At the request of the Department of Justice, the provision has been
   amended to provide that any mandatory or injunctive decree shall
   specify the Federal officer or officers by name or title and their suc-
   cessors m office, personally responsible for compliance. The purpose
   of this amendment is to assure clear definition, of the particular indi-
   viduals who will be personally responsible for compliance with the
   court decree.
          c. Law Other Than Sovereign Immunity Unchanged
      S. 800 is not intended to affect or change defenses other than sover-
   eign immunity. All other than the law of sovereign immunity remain
   unchanged. This intent is made clear by clause (1. o f the third new
   sentence added to section 702:
         * Nothing herein (1) affects other limitations onjudicial re-
        view or the power or duty of the court to dismiss any action
        or deny relief on any other appropriate legal or equitable
        ground.
      These grounds include, but are not limited to, the following: (1) ex-
   traordinary relief should not be granted because of the hardship
                                                            '
                                                                     to the
   defendant or to the public ("balancing the equities") or because the
   plaintiff has an adequate remedy at law; (2) action committed to
   agency discretion; (3) express or implied preclusion of judicial re-
   view; (4) standing; (5) ripeness; (6) failure to exhaust administra-
   tive remedies; and (7) an exclusive alternative remedy.
      Special doctrines favoring the United States as a litigant, such as
   the inapplicability of statutes of limitations to claims asserted by the
   United States, are unaffected. Statutory or rule provisions denying
   authority for injunctive relief (e.g., the Anti-Injunction Act, 26
   U.S.C. section 7421, and 28 U.S.C. section 2201, prohibiting injunctive
   and declaratory relief against collection of federal taxes) and other
   matters (e.g., Rule 13(d), dealing with counterclaims against the
   United States) also remain unchanged. It should be noted in particu-
   lar that 5 U.S.C. section 701 (a) is unchanged and remains applicable.
        d. Where Congress Has Provided an Exclusive Remedy
      Likewise, the amendment to 5 U.S.C. section 702 is not intended
   to permit suit in circumstances where statutes forbid or limit the
   relief sought. Clause (2) of the third new sentence added to sec-
   tion 702 contains a second proviso concerned with situations in which
   Congress has consented to suit and the remedy provided is intended
cv-02379-KBJ Document 32-5 Filed 10/01/19 Pag

    to be the exclusive remedy. For example, in the Court of Claims Act,1'
    Congress created a damage remedy for contract claims with jurisdic-
    tion limited to the Court of Claims except in suits for less than $10,000.
    The measure is intended to foreclose specific performance of govern'
    ment contracts. In the terms of the proviso, a statute granting consent
    to suit, i.e., the Tucker Act, "impliedly forbids" relief other than the
    remedy provided by the Act. Thus, the partial abolition of sovereign
    immunity brought about by this bill does not change existing limita-
    tions on specific relief, if any, derived from statutes dealing with such
    matters as government contracts, as well as patent infringement, tort
    claims, and tax claims."
       The language of clause (2) of the proviso directs attention to par-
    ticular statutes and the decisions interpreting them. If a statute
    "grants consent to suit" with respect to a particular subject matter
    specific relief may be obtained only if Congress has not intended that
    provision for relief to be exclusive.
       Clause (2) of the proviso does not withdraw specific relief in any
    situation in which it is now available. It merely provides that new
    authority to grant specific relief is not conferred when Congress has
    dealt in particularity with a claim and intended a specified remedy
    to be the exclusive remedy.
       Clause (2) of the proviso, at the request of the Department of
    Justice,"' has been amended to read as follows:
            Nothing herein * * * (2) confers authority to grant relief
         if any other statute that grants consent to suit [for money
          damages] expressly or ispliedly forbids the relief which is
         sought. (Emphasis added.)
       This language makes clear that the committee's intent to preclude
    other remedies will be followed with respect to all statutes which
    grant consent to suit and prescribe particular remedies. The proviso
    as amended also emphasizes that the requisite intent can be implied
    as well as expressed.

                              B, JURISDICTIONAL        AMOUNT

                                   1. Need for Reform
       An anomaly in Federal jurisdiction prevents an otherwise competent
    United States district court from hearing certain cases seeking "non'
    statutory" review of Federal administrative action, absent the jurisdic-
    tional amount in controversy required by 28 U.S.C. section 1331, the
    general "Federal question" provision. These cases "arise under" the
    Federal Constitution or Federal statutes, and the committee believes
    they are appropriate matters for the exercise of Federal judicial power
    regardless of the monetary amount involved.
       The chief congressional purpose behind the amount-in-controversy
    requirement was to reduce case congestion in the Federal courts by
                     1
         cbebllary 24, 855,10 Stat. 612.
        I-ce, e.g.,Tbe Alt-Injuncion Act, 26 U.S.C.. section 7421, prohibiting suit "for the
    purpose of restricting the assessment or collection of any tax   * " of Bob Jones UsiC
            v. Sis.n,, t al.,416 U.S. 725 (1974) (action to enjoin revocation of letter soling
      ,ersoty
    declaringqualification for taxexempt status held to be within and barredby the Act).
      ' Se Scalia letter, exhibit c. below.
cv-02379-KBJ Document 32-5 Filed 10/01/19 Pag

  setting a figure "not so high as to convert the Federal courts into
  courts of big business nor so low as to fritter away their time in the
  trial of petty controversies." 11
     Yet Congress has substantially lessened the importance of the
  amount-in-controversy requirement with respect to section 1331 by
  passing many statutes that confer Federal question jurisdiction with-
  out such a requirement. In Lynch v. HouseholdFinanceCorp., 405 U.S.
  538 (1972), the Court noted:
          A series of particular statutes grant jurisdiction without
        regard to the amount in controversy in virtually all areas that
        otherwise would fall under the general Federal question stat-
        ute. Such special statutes cover: admiralty, maritime, and
        prize cases, 28 U.S.C. section 1333; bankruptcy matters and
        proceedings, 28 U.S.C. section 1334; review of orders of the
        Interstate Commerce Commission, 28 U.S.C. section 1336;
        cases arising under any Act of Congress regulating commerce,
        28 U.S.C. section 1337; patent, copyright, and trademark
        cases, 28 U.S.C. section 1338; postal matters, 28 U. S.C. section
        1339; internal revenue and custom duties actions, 28 U.S.C.
        section 1340; election disputes, 28 U.S.C. section 1344; cases
        in which the United States is a party, 28 U.S.C. sections 1345,
        1346, 1347, 1348, 1349, 1358, and 1361; certain tort actions by
        aliens, 28 U.S.C. section 1350; actions on bonds executed
        under Federal law, 28 U.S.C. section 1352; cases involving
        Indian allotments, 28 U.S.C. section 1353; and injuries under
        Federal law, 28 U.S.C. section 1357. ms
     On the other hand, there are a significant number of situations in-
   volving "nonstatutory" review in which a plaintiff must still ground
  his action on section 1331 and, therefore, must establish that "the mat-
   ter in controversy exceeds the sum or value of $10,000, exclusive of
   interest and costs." In some of these cases the jurisdictional amount
  requirement cannot be met because it is impossible     to place a monetary
                                               39
   value on the right asserted by the plaintiff.
     In other cases, the plaintiff's claim that he is entitled to a Federal
  grant or benefit such as Federal employment 40 or welfare 41 may be
  assigned a monetary value, but the amount in controversy may be
  $10,000 or less.             I
     The resulting denial to litigants of a Federal forum for Federal
  claims considered incapable of dollars and cents valuation or too small
  iln monetary amount and not permitted to be aggregated has been de-
  scribed as "an unfortunate gap in the statutory jurisdiction of the
  Federal courts."
    3 7S. Rept. 1830, S5th Cong., 2d sess., pp. 3099, 3101 (1959).
      s405 U.s. at c. i49.
                eon
                 aHowone value, for example, an individual's claim that he is entitled to remain
  free from continuous police surveillance, Giancana v. Johnson, 335 F.2d 366 (7th Cir. 1964),
   rert, denied, 379 U.S. 100 (1965), or military service, Ootcreie5 v. Selective Serice
  System Local Boa'd No. 11, 393 U.S. 233 (1968), or to distribute political leaflets,
  Goldsith v. Sutherland, 426 F2d 1395 (6th Cie. 1970). cert. denied, 400 T7S. 960
                                cited in Wright, Miller and Cooper, I3 Federal Practice and Prce-
   (1970)section
  dare.             S56icases
           ? See also      (i9li).
      aenese..,     F6(hler v. McCarth, 177 F. Supp. 643 (S.D. N.Y. 1954), aff'd o other
    caodo2~,s         .s2d 364 (2d Cir. 1954).
     age, e.g., Randalt v. Goldmark, 495 F.2d 356 (1st Cir. 1974), cert. denied, 419 U.S.
  879 (1975).
      2 aolff v. Selective Sercice Local Board No. 16, '372        .2d 817, 826 (2d Cir. 1967).
9-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page

                               2. Amendment to 28 U.S.C. 1331
           Section 2 of S. 800 would end the requirement of 28 U.S.C. section
        1331 that more than $10,000 be in controversy in order for aFederal
        court to have jurisdiction of a Federal question case brought against
        the United States, an agency thereof, or an officer or employee thereof
        in his official capacity.
           As introduced, the bill would have eliminated the minimum jurisdic-
        tional amount for all Federal question cases, regardless of whether
        the defendant was a private party, a state official or agency, or the
        Federal Government. Some concern was voiced by members of the
        committee that this broad elimination of the jurisdictional amount may
        possibly result in an unforeseeable increase of the caseload of the
        Federal courts. The committee adopted an amendment to narrow the
        scope of the provision accordingly, so that-consistent with the overall
        objectives of the bill-no jurisdictional amount requirement will apply
        to cases against the Federal Government, a Federal agency, or any
        official or employee where the plaintiff alleges that the official or em-
        ployee has acted in his official capacity or under color of law. The
        committee has concluded not that a broader elimination of the require-
        ment is inappropriate or would result in any added workload for
        Federal courts, but simply that it was unnecessary to achieve the
        purposes of the bill.
           Like section 1 of S. 800, however, the partial elimination of sover-
        eign immunity, the grant of subject matter jurisdiction without a
        required jurisdictional amount would not affect other limitations on
        the availability or scope of judicial review of Federal questions, in-
        cluding, for example, lack of standing, ripeness, or exhaustion of ad-
        ministrative remedies.
           The factors relevant to the question whether a Federal court should
        be available to a litigant seeking protection of a Federal right have
        little, if any, correlation with the minimum jurisdictional amount.
           Thus, as Assistant Attorney General Scalia concluded:
                  . . the
                      '    existence of monetary damages in cases involv-
              ing agency action is an erratic factor to begin with, not
              necessarily related to either the private or public importance
              of the issue involved . . . the 'amount in controversy' pro-
              vision of section 1331 is seen to have a very limited and virtu-
              ally irrational application, at least as applied to judicial
              review of administrative action."
           Instead, the important considerations include whether there is need
         for a specialized Federal tribunal or whether there are defects in the
         state judicial system that    might substantially impair consideration
         of the plaintiff's claim.4" These factors have special force in cases in
         which specific relief is sought against a Federal officer because state
         courts generally are powerless to restrain or direct a Federal officer's
         action which is taken under color of Federal law."1 The denial of a
           'a Seoli   letter, exhibit C, below.
              See Weebsler, Federal Jurtidiotion and the Revision of the Judiciat Code, 13 Law and
         contemp. Prob.216, 225-26 (1948).
              See   Arnold,  The Power of Stae Courts to Enjoin Federal Offleers, 73 Yale L.3. 1385
         (1964).
cv-02379-KBJ Document 32-5 Filed 10/01/19 Pag
    Federal forum. for lack of the jurisdictional
                                          6
                                                  amount may therefore
    be a denial of any remedy whatsoever." Justice clearly requires elimi-
    nation of this deficiency.
                             3. Impact on Federal caseload

       According to leading authorities, elimination of the amount-in-
    controversy requirement in Federal question cases, even in strictly
    private litigation, will have no measurable impact on the caseload of
    the Federal courts.4 S. 800, as amended, would only eliminate the
    statutory requirement in suits against the United States, its agencies,
    or officers or employees.
       Presently, the jurisdictional amount requirement is applicable,
    where aggrieved private persons are seeking nonstatutory review of
    Federal administrative actions in suits brought against Federal officers
    or agencies. This category provides the only significant instances in
    which the jurisdictional amount requirement of 28 U.S.C. section 1331
    is an effective limitation, either because the right cannot be valued or
    it is worth less than $10,000 and there is no special statute applicable
    without an amount-in-controversy provision.- Yet even in this situa-
    tion, the limitation can be circumvented if the plaintiff brings his
    action in the District of Columbia or if he can cast his action in the
    form of a mandamus proceeding under 28 U.S.C. section 1361, the
    Mandamus and Venue Act of 1962.
       The resulting situation is hardly a logical or defensible one. In
    1962 Congress, disturbed by the inability of litigants to obtain man-
    damus relief in local courts distributed around the country, conferred
    such jurisdiction on all district courts without regard to the amount
    in controversy. The more traditional exercise of injunctive or declara-
    tory authority, however, remains subject to the requirement of a
    minimum jurisdictional amount whenever no special Federal question
    statute is available-except in the District of Columbia. The same
    arguments that supported the Mandamus and Venue Act of 1962-
    the expense and inconvenience of forcing litigants from all over the
     country to bring their claims to a District of Columbia court-support
    the elimination of the remaining anachronism in injunction suits
     against Federal officers: the jurisdictional amount in controversy.
       The number of additional cases that will be brought in Federal
     courts if section 1331 is amended to eliminate the jurisdictional
     amount requirement is likely to be quite small. According to Profes-
    sor Wright:
             There is no risk that ending the amount in controversy
          requirement for federal question cases would open the federal
         "In ox v. Hillside Realty Corp., 79 F.Supp. 832 (D.-N.Y. 1948), a federal action
    challenging a rent increase allowed by federal officials was dismissed for lack of the
    jurisdictional amount. A subsequent suit in state court was unsuccessful because the state
     courts held that they lacked power to pass on the actionof the federal officials. Fox v.
     3t Hillside Realty Corp.. 87 N.Y.S.2d 351 (1949) aff'd., 95 N.Y.S.2d 598 276 AppDiv.
    994 (1950)."Wright, Miller and Cooper, 13 Federal Practice and Procedure, section8561,
    at p. 898, n. 21.
         Id.,C. Wright, Law of Federal Courts, p. 107 (2d ed. 1970) ; 1970 Hearings at pp. 53
     54 Wright, Millerand Cooper, 13 Federal Practice and Procedure, section3561 (1975).
       a The Amount-in-controversy requirement in this category of cases was reaffirmed In
    dictum in Lynch v. Household Fnance Corp. 415 U.5. 558, 547 (1972) ("in suits against
    federalofficials for alleged deprivations of constitutional rights, It Is necessary to satisfy
    the amount-in-controversy requirement for federal jurisdletion"). The significance of this
    dictum, however, was recently questioned in Earnest, supra note 49, at pp. 561-62.
cv-02379-KBJ Document 32-5 Filed 10/01/19 Pag

          courts to unpredictable numbers of unknowable kinds of
          cases. The terrain is well marked. The cases affected are
          those in which federal action is challenged and in which
          state action is challenged on grounds that do not come within
          section 1343(3). These are important cases for which a fed-
         eral forum is especially appropriate
      Elimination of the amount in controversy is not likely in itself to
    increase even the number of suits against Federal officers since some
    courts are already adopting a very lax interpretation of the require-
    ment in such cases." But elimination of the requisite jurisdictional
    amount will eliminate a technical barrier to judicial relief which many
    courts are avoiding or circumventing altogether in order to avoid in-
    justice.5' Professor Davis noted in connection with the elimination of
    the sovereign immunity defense in equitable actions, "Congress should
    relieve our good judges from such an unnecessary dilemma."" It
    should enact S. 800 and thus eliminate the jurisdictional amount-
    in-controversy requirement in all Federal question cases where the suit
    is against the United States, any agency thereof, or any officer or
    employee thereof in his official capacity.
      As with the partial elimination of the sovereign immunity defense,
    the partial elimination of the jurisdictional amount requirement in
    Federal question cases is likely to result in a more efficient use of
    judicial resources, with courts and counsel no longer having to waste
    time and energy on the question of amounts in controversy.
       Caseloads and efficiency aside, a larger issue remains. For as Pro-
    fessor Wright has written:
            We do nothing to encourage confidence in our judicial
         system or in the ability of persons with substantial griev-
         ances to obtain redress through lawful processes when we
         close the courthouse door to those who cannot produce $10,000'
         as a ticket of admission."

                                      C. PARTIES DEFENDANT

                         1. Nam ing the ProperPartiesDefendant
      The size and complexity of the Federal Government, coupled with
    the intricate and technical law concerning official capacity and parties
         451970 leerings at p. 259.Mere recently, Protessor Wright has described as "rare and
     insignificantsome of the eases to which the sequt requirement remains applishbe.
     Thsaamunepolst Canes hesed under the civil eights peovis                       sf42 U.5.C.A. sertiss
     19.        s -               section 134013 asd thus I suit againsta musteipsa ty un the bsis of
     the             (Pnstitution     or laws must he thought underdederul
                                                                        28 U SC.A sectionlit          more
       Us 5.000 miest be in cantrersy. Cultt e. Contis7, '3679.Supp. 476 (1. IILand               10o73). It
      resais as         uesties         whether a suit challenging 5 since statute on the groundthat it
     t inconsistent with a Vederal statute may be brought wtitht regard Is amount In cus
     troesy under 28 t.S.CA. section 1                    i43(3).
                                                             Haans v. Laee       415 T:A 5s 533 a."
     11974)." Wrleht, Miller and Coper, 18 Federal Practice and'Procene, section 351,
     at p 32, a.    n 17 (1975.)
         nsee Earsest, suprs note 49 : letter from Roger Cramttn, ls             24 1975, 1970 Heerirgs.
        "to Such aseidance, however, tbdicates a reset's enst tutional and statutoryduties
     "is ensure that each case heture i tails within the linsited jurisdictional power of the
    Federal Practice and Prtcedure. section3561 at pp. 395-96icalling On the congress rather
    iurisdictional smeunt, especially Is tha lower courts, and sisters grbliray ad haphsaard
     apeliesatio
     Federsl preact rssdicetioa          standards
                           and Proerdure.      'relie " sie35
                                                          stp.85
                                                            Pd.
                                                            at"p35 See also  Wright, th
                                                                         5 raiin"o    miller             33
                                                                                             and Coo er,'et
                                                                                          cogrs
                than
                  c        o
                           o,              nscin36.
                                              -h            at pp. 395-96i ealh~ngon the Conges rather
        thantcrts
              "             I I is the 'onsetunate gap in the etaitory jurlsictilon of the Federal
      52Davisletter,1976 Hearings.
        1970 Hearisgs at . t54.
cv-02379-KBJ Document 32-5 Filed 10/01/19 Pag
   defendant, has given rise to numerous cases in which a plaintiff's claim
   has been dismissed because the wrong defendant was named or served."
     Nor is the current practice of naming the head of an agency as de-
   fendant always an accurate description of the actual parties involved
   in a dispute. Rather, this practice often    leads to delay and technical
   deficiencies in suits for judicial review.c5
     The unsatisfactory state of the law of parties defendant has been
   recognized for some time and several attempts have been made by
                                        6
   Congress to cure the deficiencies.
     Despite these attempts, problems persist involving parties defen-
   dant in actions for judicial review. in the committee's view the ends
   of justice are not served when government attorneys -advance highly
   technical rules in order to prevent a determination on the merits of
   what may be just claims.
     When an instrumentality of the United States is the real defendant,
   the plaintiff should have the option of naming as defendant the United
   States, the agency by its official title, appropriate officers, or any com-
   bination of them. The outcome of the case should not turn on the
   plaintiff's choice. S. 800 accomplishes this objective by including a
   new sentence between the first and last sentences of section 703 of title
   5 to provide the plaintiff with this option in judicial review actions,
   providing no special statutory review proceeding is applicable.

                               2. Joinder of Third Persons
      A related problem concerns joinder of third persons as parties de-
   fendant. When section 1391(e) of title 28, which governs venue of
   actions against Federal officers and agencies, was enacted in 1962, its
   broadened venue and extra-territorial service of'process were limited
   to judicial review actions "in which each defendant is an officer or em-
   ployee of the United States or an agency thereof." (emphasis added.)
      This language can be interpreted to prevent a plaintiff from joining
   non-Federal third persons as defendants in actions under section
   1391 (e). For example, in Chase Savings'& Loan Association v. Fed-
   eral Home Loan Bankc Board, 269 F. Supp. 965 (E.D. Pa. 1967), the
   court dismissed an action which had joined the Federal board and a
   local bank on the ground of improper venue. The court in Town of
   East Haven v. Eastern Airlines, 282 F. Supp. 507 (D. Conn. 1968),
   also dismissed an action on the same grounds but not before criticizing
   the requirements of section 1391 (e).
    .More recent cases, cognizant of the awkwardness and inconvenience
   of the section, have held to the contrary. In Green v. Laird, 357
          Fee, e.g.,CleggV. Treasury Department, et al.          F. Supp. -       (D. Mans. 1976), 38
    Pike and Fisher Ad. L. 2d 229 (March 15, 176), (action against the Treasury Department
    and the Secret Service for allegedlyfailing to provide Secret Service protection to
    plaintiff as a presidential  candidate  dismissed    for  lack of jurisdiction  based in part on
    misjoinder and failure to name the correct partiesdefendant).
       5i See statement of Francis Mi. Gregory, Jr., vice chairman,Committee on Judicial Review,
   Section of Administrative Law,American Bar Association, 19T6 Hearings.
          Flrt, Congress in 1952 amended section 1391(e) of Title28 in order to allow broad-
    eied venue and extraterritorial service of processin suitsagainst Federal officer and thus
   to circumvent the formerly troublesome requirement -thatsuperior officers be joined as par-
    ties defendant. Second, Rule 25(d) of the Federal Rules of Civil Procedure was amended in
    1961 to provide for the automatic substitution      of successors in office. That rulealsostates
    that "any misnomer not affecting the substantial      rights of the parties shall bhedisregarded"
    and that the officer may be "described as a party by his official title rather than by name."
    Third, Rule 15(c) of the Federal Rules was amended in 1966 to deal with the plaintiff's
   failureto name any appropriate officer or agency as defendant.
9-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page


         F.Supp. 227 (N.D. Ill. 1973), for example, the court held that an inter-
         pretation of section 1391 (e) which excludes non-Federal defendants
         is inconsistent with the congressional intentoe
            There is no functional justification for this limitation on joinder.
         Moreover, it prevents relief in some situations in which the Federal
         courts can make a special contribution.O8
            Section 3 of S. 800 amends 1391 (e) of title 28 to make it clear that a
         plaintiff may use the section's provisions for broad venue and extra-
         territorial service of process against Government defendants, despite
         the presence in the action of a non-Federal defendant.
            The amendment substitutes the word "a" for the word "each," and
         adds a new sentence permitting joinder of non-Federal defendants who
         can be served, n accordance with norma ,rules governing service of
         process. Other objections to such joinder, stemming from thediscre-
        tion vested in the trial judge under the Federal Rules of Civil!Pro-
         cedure to control the dimensions of the law suit and to protect par-
         ticular parties, would be unaffected.
           The Department of Justice has objected that section 3, as intro-
        duced, "would permit any plaintiff to obtain venue against any private
        defendant by simply joining as a party to the action a Federal official
         over whom venue may be obtained under 28 U.S.C. section 1391(e)." §?
        To avoid any hardship or unfair disadvantage to private defendants
        that might result from subjecting them to plaintiff's broadened choice
        of venue under section 1391(e) as amended, the committee has
        amended the pertinent sentence of section 3 of S. 800 to read as
        follows:
                Additional persons may be joined as parties to any such'
              action in accordance with the Federal Rules of Civil Pro-
              cedure and with such other venue requirements as would be
              applicableif the United States or one of its officers, employees
              or agencies were not a party. (emphasis added.)
           In effect, this will mean that a private defendant can only be sued in
        a venue where he could have been sued if the Government had not been
        a party. As a practical matter, it will usually mean that theplaintiff
        will have to bring suit in the district where the defendant resides
        rather than in his own district.

                                               CONCLUStON
          The committee believes that the subjects of this bill are long overdue
        for reform. S. 800 does not contain new or radical proposals. Rather, it
        contains limited, modest, and reasonable reforms in a carefully
           rSsee also Macis v. Finch, 324 P.Supp. 1252, 1254-55         (N.D. Cal. 1970):     People of
        ,aipan v. Dept. of the Interior, 354 F.5upp. 645, 651 (D. nawnil (1973), modilled            on
        other grounds, 502 F.2d 90 (9th Cir. 1974).
            s "In many public land controvrsieo, for example three parties are involved-the
        official, a successful applilcant, and an unsuccessful one.',,,ectiv relief cannot be obtlned
        in an action in which the United States or Its officer is not involved but if the Govern-
        meat lo named no defendant liiI(e) presents the joinder of the other private person as
        defendant, and that person cannot be joined as a plintiff because his interest is adverse to
        that of the plaintiff Another common type of situation in which the limitation is
        troublesome is that in which the specific relief is !ought against Federal and state officers
        who are cooperating in a regulatory or enforcement program.
           "There are no sound reasons why the general principle
        F9derol courts should not be applicable in these situations. that      control party jolader Ia
                                                                          Statement of Roger Cranton,
        1970Seaclia
               Sealinga   at eahihit
                     letter,  p. i9. C, below.
cv-02379-KBJ Document 32-5 Filed 10/01/19 Pag
   drafted, thoroughly examined bill-nearly identical to the bill re-
   ported out of the Subcommittee on Administrative Practice and
   Procedure in 1970.
   1 Its principal provision, the partial elimination of sovereign im-
   munity as a defense to actions for equitable relief, has the support of
   the most eminent scholars and practitioners of administrative law, as
   well as the Judicial Conference of the United States and the Depart-
   ment of Justice.
     The partial elimination of sovereign immunity will facilitate non-
   statutory judicial review of Federal administrative action without af-
   fecting the existing pattern of statutory remedies, without disturb-
   ing the established law of judicial review, without exposing the Gov-
   ernment to new liability for money damages, and without upsetting
   congessional judgments that a particular remedy in a given situation
   should be the exclusive remedy.
      Like sovereign immunity, other anachronisms in the law of judicial
   review such as the jurisdictional amount in controversy and the nam-
   ing and joinder of parties defendant have outlived their usefulness,
   continue to cause confusion and injustice, and are overdue for elimi-
   nation or reform.
      The adoption of S. 800, therefore, will make a substantial contribu-
   tion to both administrative justice and judicial efficiency by promoting
   rationality in a complex and intricate field of Federal law. By remov-
   ing artificial and outmoded barriers to judicial review of official action,
   S. 800 will also help restore public confidence in the responsiveness
   and accountability of the Federal Government.
      For these reasons, the committee reports the bill, as amended, with
   the recommendation that it be adopted.
                                      COST

     The committee does not believe that enactment of S. 800, which is
   procedural in nature and clarifies the jurisdiction of Federal courts
   while marginally expanding it, will require additional appropriation
   of funds to either the judiciary or the agencies. The committee ex-
   pects that any slightly expanded caseload will be more than compen-
   sated for by the bill's elimination of outmoded jurisdictional obstacles
   which currently consume needless amounts of judicial and Justice
   Department litigating energies.
                         CnrGEns im ExisTiNG LAw
     In compliance with subsection (4) of rule XXIX of the Standing
   Rules of the Senate, changes in existing law made by the bill as re-
   ported are shown as follows (existing law proposed to be omitted is
   enclosed in black brackets, new matter is printed in italic, existing
   law in Which no change is proposed is shown in roman):
                                 5 U.S.C. 702
   §702. Right   of review
     A person suffering legal wrong because of agency action, or ad-
   versely affected or aggrieved by agency action within the meaning of
cv-02379-KBJ Document 32-5 Filed 10/01/19 Pag

   a relevant statute, is entitled to judicial review thereof. An action in
   a court of the United -Statesseeking relief other than money damages
   and stating a claim that an agency or an offcer or employee thereof
   acted or failed to act in an official capacity or under color of legal
   authority shall not be dismissed nor relief therein be denied on the
   ground that it is againstthe United States or that the United States is
   an indispensableparty. The United States may be named as a defend-
   ant in any such action, and a judgment or decree may be entered
   against the United States, provided, that any mandatoryor injunctive
   decree shall specify the Federalofficer or officers (by name or by title),.
   and their successors in office, personally responsible for compliance
   Nothing herein (1) affects other limitations on judicialreview or the
   power or duty of the court to dismiss any action or deny relief or any
   other appropriatelegal or equitable ground; or (2) confers authority
    to grant relief if any other statute that grants consent to suit expressly
    or inipliedlyforbids the relief which is sought.

                                 5 U.S.C. 703
    § 703. Form and venue of proceeding
       The form of proceeding for judicial review is the special statutory
    review proceeding relevant to the subject matter in a court specified
    by statute or, in the absence or inadequacy thereof, any applicable form
    of legal action, including actions for declaratory judgments or writs
    of prohibitory or mandatory injuction or habeas corpus, in a court of
    competent jurisdiction. If no special statutory review proceeding is
    applicable, the action for judicial review may be brought against the
    United States, the agency by its official title, or the appropriateofeer.
    Except to the extent that prior, adequate, and exclusive opportunity
    for judicial review is provided by law, agency action is subject to ju-
    dicial review in civil or criminal proceedings for judicial enforce-
    ment.
                                   28 U.S.C. 31
    § 1331. Federal questions
       (a) The district courts shall have original jurisdiction of all civil
    actions wherein the matter in controversy exceeds the sum or value of
    $10,000, exclusive of interest and costs, and crises under the Constitu-
    tion, laws, or treaties of the United States[.] except that no such sim
    or value shall be required in any such action brought against the
     United States, any agency thereof, or any officer or employee thereof
    in his ofcial capacity.
       (b) Except when express provision therefor is otherwise made in
    a statute of the United States, where the plaintiff is finally adjudged
    to be entitled to recover less than the sum or value of $10,000, com-
     puted without regard to any setoff or counterclaim to which the de-
     fendant may be adjudged to be entitled, and exclusive of interests and
     costs, the district court may deny costs to the plaintiff and, in addition,
     may impose costs on the plaintiff.
cv-02379-KBJ Document
                   21 32-5 Filed 10/01/19 Pag

                           28 U.S.C. 1331(c)
     (e) A civil action in which [each] a defendant is an officer or em-
  ployee of the United States or any agency thereof acting in his official
  capacity or under color of legal authority, or an agency of the United
  States, or the UnitedStates, may, except as otherwise provided by law,
  be brought in any judicial district in which[:] (1) a defendant in
  the action resides, or (2) the cause of action arose, or (3) any real
  property involved in the action is situated, or (4) the plantiff resides
  if no real property is involved in the action. Additional persons may
  be joined as parties to any such action in accordancewith the Federal
  Rules of Civil Procedure and with such other venue requirements as
  would be applicable if the United States or oc of its offeers, em-
  ployees or agencies were not a party.
9-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page




                                 EXHIBITS
                                     EXHIBIT A
          RECOMMENDATIONS OF THE ADMINISTRATIVE CONFERENCE             OF THE
                                    UNITED STATES

        RECOMMENDATION    No. 68-7-ELIMINATION OF JITEISOICTIONAI AMoUr"
                          REQuiKEMENT IN JunIcIAL REvimw

          Title 28 of the United States Code should be amended to eliminate
        any requirement of a minimum jurisdictional amount before United
        States district courts may exercise original jurisdiction over any action
        in which the plaintiff alleges that he has been injured or threatened
        with injury by an officer or employee of the United States or any
        agency thereof, acting under color of Federal law. This amendment is
        not to affect other limitations on the availability or scope of judicial
        review of Federal administrative action.
        (Adopted December 10-11,1968)

        RECOMMENDATION     No. 69-1-STATTORY REFORM OF THE SOVERIGN
                                 IMMUNITY     DOCTRINE

           The technical legal defense of sovereign immunity, which the Gov-
        ernment may still use in some instances to block suits against it by its
        citizens regardless of the merit of their claims, has become in large
        measure unacceptable. Many years ago the United States by statute
        accepted legal responsibility for contractual liability and for various
        types of misconduct by its employees. The "doctrine of sovereign im-
        munity" should be similarly limited where it blocks the right of citi-
        zens to challenge in courts the legality of acts of governmental
        administrators. To this end the Administrative Procedure Act should
        be amended.
                                    RECOMMENDATION

          1. Section 702 of Title 5, United States Code (formerly section 10(a)
        of the Administrative Procedure Act), should be amended by adding
        the following at the end of the section:
                An action in a court of the United States seeking relief other
             than money damages and stating a claim that an agency or an
            officer or employee thereof acted or failed to act in an official ca-
            pacity or under color of legal authority shall not be dismissed nor
            relief therein denied on the ground that it is against the United
            States or that the United States is an indispensable party. The
            United States may be named as a defendant in any such action,
            and a judgment or decree may be entered against the United States.
            Nothing herein (1) affects other limitations on judicial review or
                                          (22)
cv-02379-KBJ Document 32-5 Filed 10/01/19 Pag
        the power or duty of the court to dismiss any action or deny relief
         on any other appropriate legal or equitable ground; or (2) confers
         authority to grant relief if any other statute that grants consent
         to suit expressly or impliedly forbids the relief which is sought.
      2. Section 703 of Title 5, United States Code (formerly section
    10(b) of the Administrative Procedure Act), should be amended by
    adding the following sentence after the first full sentence:
           If no special statutory review proceeding is applicable, the action
         for judicial review may be brought against the United States,
         the agency by its official title, or the appropriate officer.
    (Adopted October 21-2, 1969)

              RECOMMENDATION      No.   70-1-PARTIES   DEFENDANT

       The size and complexity of the Federal Government, coupled with
    the intricate and technical law concerning official capacity and parties
    defendant, have given rise to innumerable cases in which a plaintiffs
    claim has been dismissed because the United States or one of its agent
    cies or officers lacked capacity to be sued, was improperly identified,
    or could not be joined as a defendant. The ends of justice are not
    served when dismissal on these technical grounds prevents a deter-
    mination on the merits of what may be just claims. Three attempts to
    cure the deficiencies of the law of parties defendant have achieved
    only partial success and further changes are required to eliminate
    remaining technicalities concerning the identification, naming, capac-
    ity, and joinder of parties defendant in actions challenging federal
    administrative action.
                               RECOMMENDATION

       1. The Federal Rules of Civil Procedure contain liberal provisions
    for substitution of parties and for amendment of pleadings and cor-
    rection of defects as to parties defendant. The Department of Justice
    should instruct its lawyers and United States Attorneys to call the
    attention of the court to these provisions in cases involving technical
    defects with respect to the naming of parties defendant in any situa-
    tion in which the plaintiff's complaint provides fair notice of the
    nature of the claim and the, summons and complaint were properly
    served on a United States Attorney, the Attorney General, or an officer
    or agency which would have been a proper party if named. The De-
    partment of Justice should be responsible for determining who within
    our complex federal establishment is responsible for the alleged wrong
    and should take the initiative in seeking correction of pleadings or
    adding of proper parties. Since the Department of Justice has ac-
    quiesced in the substance of this recommendation, it would also be
    appropriate for the Department of Justice and the Administrative
    Conference of the United States to seek an amendment of the Federal
    Rules of Civil Procedure to provide that the Attorney General shall
    have the responsibility to correct such deficiencies.
      2. Congress should enact legislation:
            (a) Amending section 703 of title 5 to allow the plaintiff to
         name as defendant in judicial review proceedings the United
         States, the agency by its official title, the appropriate officer, or
         any combination of them.
cv-02379-KBJ Document 32-5 Filed 10/01/19 Pag
           (b) Amending section 1391 (e) of title 28 to include within
        its coverage actions challenging federal administrative action in
        which the United States is named as a party defendant, without
        affecting special venue provisions which govern other types of
        actions against the Ilnited States.
           (c) Amending section 1391 (e) of title 28 to allow a plaintid
        to utilize that section's broadened venue and extraterritorial serv-
        ice of process in actions in which nonfederal defendants who can
        be served in accordance with the normal rules governing service
        of process are joined with federal defendants.
     (Adopted Juc !2-3,1970)

                                      EXHIBIT B

            ADMINISTRATIVE OrrICE OF Ti          UNITED ST \TEs COURTS,
                                          1Washington, D.C., Nozember 3,1970.
     lio[n. EDWARD M. KENN EDY,
     Corinettee on te Judiciary,
     U.S. Senate,
     11as/engtcn, D.C.
       DEAR SENATOR KENNEDY: This is in further reference to your letter
     of May 1, 1970, to the Chief Justice requesting the views of the Judicial
     Conference on S. 356S," relating to judicial review of administrative
     action and containing sections relating to venue and parties defendant.
        The Judicial Conference of the United States met on October 29 and
     30, 1970, and voted its approval in principle of S. 3568 and specifically
     endorsed Section 2 of the bill relating to the jurisdictional amount
     requirement and Section 3 providing for suit in the same judicial dis-
     tricts in which the federal official or agency may be sued.
             Sincerely,                             WILLIAM E. FOLEY,

                                                                   Deputy Director.

                                      EXHIBIT C

                                                  DEPAiRMENT OF JuSTICE,
                                                 Washington, D.C., May10, 197,6,
     Ron.  EDWARD M. KENInEDY,
     Chiaimrnm. Subcommittee on A /n inistrat/ve Practiceand Procedure
          U.S. Senate, Washington, D.C.
       DEAR MR.CGuAIRnmA: This is in-response to your request at my testi-
     mony before your Subcommittee on April 28, 1976 that,I submit the
     written view's of the Department of Justice on S. 800, a bill "[t]o
     amend chapter 7, title 5, United States Code, with respect to procedure
     for judicial review of 'certain: administrative agency action, and for
     other purposes."
                           SECTION 1---OVEREIGN IMMUNITY

       Section 1 of S.800 would amend 5 U.S.C. 702 to eliminate the defense
     of sovereign immunity of the United States in actions in United States

       *Reintroducedon Feb. 22, 1975 as S. 800. See 121 Cong. Re,. 2416 (daily ed.
9-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page

     _cUrtSSe.ng. relief other tai money 4apiges. The Department has
     in the, pss, pppsed such a, change,
      1 1w4ght pf t]1 eanioup andwel reasoned support of this proposal
       y such knowledgeable and responsible organizations as' the Adminis-
     trative Conference of the United States and the American Bar Asso-
     ciatiddii, we ha d'reconsidered, that opposition, and larenow prepared to
     endopie the concept il principle, and to support'the text of S. 800,,with
     two nstmll but important changes and a number of caveats concerning
     its l1toper interpeftation. The argumentsi in favor of this aspect of
     S. 800'have been described in testimony presented by others before your
     Subcommittee. Foremost among: them; in my view, is the failure of the
     criteria 'for sovereign iWIhnity,' s they'have been expressed in a long
     and bewildering series of Si preme Court decisions, to bear any neces-
     sary relationship to the real factors which should' determine when the
     Government requires special protection which ordinary litigants would
     not be accorded.
       -The main argument, against, S. 800 is one that cane. made, against
     moststatutes which seek to make, a change in encrusted principles of
     the icommon law the difficulty, of obtaining, complete assurance that
     no uintowaxd result 'will be produced-. The Department of Justice has
     bem oAble to identify any, assuming that themodifications and in
     ttOetatins, proposed in this letter are accepted. We are sure,, how-
     ever,.that, the Committee Will give careful consideration to the sub-
       isshqns (f other agencies on this point with respect to their particular
     Oaseof activity.
     -,t should also be pointed, out that the status quo itself is not without
      Uncertainty. Xo one, cauz,'ead the significant ,S'upreme' Court cases pp
     sovereign immunity,, from ,Unted States v. Lee, 106. U.S. 196 (1882)
      lq.,Aalone. v. Bosdoi ,,369 U,S. 643 (1962), Dugan v. Rank, 372 U.S.
     t6,09 (,163) a nd .Hawa4i v. G6orn,373 U.S. 57 (1963), (per curiam),
     without concluding that the field is ;a mass of confusion; and,,if, he
      ventures beyond that to att#npt some reconciliation of the co rts of
     appeals, decisions, he wdA find confusion cormpounded. Accepting the
     4sinration of the doctrine, of sovereign immunity is mot, then, a case
     of ezxuh ging the certain for th, uncertain, or the known. or the

       *Indeed, if the present bill is properly understood and properly ap-
     pAed by the courts, it islely ito. produce a more Stable and predictable
     systemq'qf immunity front suit tha ,the    present doctrin ,pf. sovereign
     i,,rppnity oe ,er.    attasn.because it' will be ,asyst    . directly. an
     hoqety ,based ;upon .rele-vant governmental factors rather than upon
     gpi~eval, concept wh,                                        gonc and which
                                ose. real vitality-i long sinc use.
       %qhave tried, vainl to conyrt,       to national modern       It s ,not the
      S. nt,tfthe. T~patment'v         pr, ,as i unnerand  'it, the intent- of the
     s     rftnsof this'bill, that allpf tl4g cases,Wiql we hetof0re been
              ofonthebass
           fj4p~e                    f sqyereigu immnupity wqud. in the future
        entertained andadjqdicated by           courts.     mhe contrary, one of
                                                          o tim
           *yx4
             $. 1    Jsf   4f,-t'e       '   is the fact, th   ma
                                p
                                a           dosed
                                              of op the bi o soverei n
     immuMit could have been ecided the same way on other legal
                              standing ;lack of press
     gro.ds,sscha:lak ofaniothr                            availability of an
                                                ripeness; impliedi'statutory
     hltiaie.reri6       in.         cpurt;           or
     jrrcTusion of Indacial revew;, cmmission of the matter b'#law to
9-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page


         agency discretion; privileged nature of the defendant's conduct'; fail
         ure to exhaust administrative remedies; discretionary power to refuse
         equitable relief;' and the "political question" doctrine.2 As stated in
         the Administrative Conference Report:
                 The essential and sound policy underlying sovereign im-
              munity-that courts should not engage in indiscriminate in-
              terference with governmental programs-is not abandoned
              merely because an artificial and outmoded doctrine is
              abolished. The same basic policy is inherent in the body of
              law that governs the availability and scope of judicial review.
              The doctrine of sovereign immunity is unnecessary to prevent
              courts from (a) entering fields which the Constitution or
              Congress has delegated to the executive, and (b) displacing
              executive or administrative judgment. (1 ACUS Reports at
              225.)
            In addition to the common law doctrines which afford certain gov-
         ernmental processes needed protection, it is also an important factor
         in our support for the bill that the waiver of immunity, since it is
        made via § 702, will only apply to claims relating to improper official
         action; and will be subject to the other limitations of the Administra-
         tive Procedure Act, including that which renders review unavailable
        "to the extent that-(1) statutes preclude judicial review, or, (2)
         agency action is committed to agency discretion by law." 5 U.S.C.
         § 701 (a). They also include the requirement that "the form of proceed-
        ing for judicial review is the special statutory review proceeding rele-
        vant to the subject matter," where such a proceeding exists and is not
        inadequate. 5 U.S.C. § 703. These features were considered of great im-
        portance by the Administrative Conference Committee which original-
        ly drafted this legislative proposal, and they are important elements
        of the Department's support for the bill.
           In one respect, the proposed § 702 differs from the version recom-
        mended by the Administrative Conference, and we believe the change
        is undesirable. Clause (2) of the last sentence, as proposed by the
        Administrative Conference, would have provided that nothing in
        the legislation confers authority to grant relief "if any other statute
        that grants consent to suit expressly or impliedly forbids the relief
        which is sought." This has been changed to read: "if any other statute
        granting consent to suit for money damges forbids the relief which
        is sought." (emphasis added). The underscored phrase and the elimina-
        tion of the phrase "expressly or impliedly" could be interpreted to
        limit the disclaimer in such a fashion as to raise serious questions con-
        cerning the scope of the new reviewability which would be created.
        We see no reason why a congressional intent to preclude other remedies
        should be honored only with respect to statutes for money damages,
        and otherwise ignored. Nor do we believe it should be left in any doubt
        that the requisite intent need not be express (which, in a prior system
        which assumed the existence of sovereign immunity, would be ex-
        tremely rare) but can be found from all the circumstances normally
          ' See the cases on each of these points cited in the Report of the Commission on fJdicit
        Review of the Administrative Conference of the United States. I Recommendations        and
        Rsoorts of the Adrointitrative Conference (hereinater "ACUS Reports") 191, 222-2.
          'See, e.g., C. & S. Air Lines v. Watermnan Corp., a3      U.S. iea 119451.
cv-02379-KBJ Document 32-5 Filed 10/01/19 Pag
   available to assess legislative will. Because existing statutes have been
   enacted against the backdrop of sovereign immunity, this will prob-
   ably mean that in most if not all cases where statutory remedies already
   exist, these remedies will be exclusive; that is no distortion, but simply
   an accurate reflection of the legislative intent in these particular areas
   in which the Congress has focused on the issue of relief. It would be
   unwise to upset these specific determinations by a general provision
   of this sort, without considering them individually, or even knowing
   precisely what they are. In the many areas where Congress has not
    acted, however, and when its action is not addressed to the type of
   grievance which the plaintiff seeks to assert, suit would be allowed.
   The Department of Justice strongly urges that the Administrative
    Conference's original and well considered recommendation on this
   point be reinstated.
      Our second disagreement with the text of section 1 of the bill relates
   to the next to the last sentence of the revised § 702, which provides
   that, "the United States may be named as a defendant in any such
    action, and a judgment or decree may be entered against the United
    States.' This was part of the original Administrative Conference pro-
    posal. Its purpose was to eliminate the "technicalities of the law of
   parties defendant" and to assure the "binding effect of judgments"
   against the United States. (See 1 ACUS Reports 220-22.)
      We have no quarrel with these objectives, nor with the text of the
    provision insofar as it provides for the initial naming of the United
     tates. The provision for the entering of a judgment or decree against
   the United States, however, is inadvisable without some modification.
    In order to assure that the binding effect of a judgment will not lapse
    with the departure of the Federal officer who happens to have been
   named, it seems to us unnecessary to leave to the Justice Department-
    or perhaps to the Government as a whole-the task of deciding what
   individual has personal responsibility (presumably under pain of
   contempt) for compliance with a court's mandatory decree. Leaving
   the matter thus unspecified is either unfair to the individual who may
   be responsible or else destructive of the enforceability of the decree.
   We suggest that all the values sought to be achieved by this provision
   can be preserved, and the foregoing difficulty eliminated, by adding
   to the sentence in question the following proviso:
        provided, that any mandatory or injunctive decree shall
        specify the Federal officer or officers (by name or by title),
        and their successors in office, personally responsible for
        compliance.
      In connection with this provision, I may also note our understanding
   that the ability to name the United States in the initial pleading does
   not alter the degree of specificity with which the plaintiff must plead
   and establish his case. For example, where the plaintiff knows that
   particular officers of a particular agency caused the wrong alleged, he
   cannot merely plead that it was caused by unspecified officers of the
   United States, leaving it to the Department of Justice to circularize
   the entire Government in order to respond to the complaint. Such a
   pleading would be subject to a motion for more definite statement
   under Rule 12(e) of the Federal Rules of Civil Procedure.
cv-02379-KBJ Document 32-5 Filed 10/01/19 Pag

     With the revisions suggested above, the Department supports enact-
   ment of section I of S. 800.
                                                       E R S
                     SECTION 2-AMOUNT IN     CONTROV           Y

                                                                to eliminate
      Section 2 of S. 800 would amend 28 U.S.C. section 1331
                                                     controversy, and thus
   the requirement that there be at least $10,000 in       raising "federal
   provide federal court jurisdiction over all civil cases
   questions" regardless of the monetary amount involved.
                                                                 removal of
      The Department of Justice has in the past supported unconstitu-
                                                       alleging
   the "amount in controversy" requirement in cases                    of the
   tional action by federal agents. The Administrative Conference
                                                      broader approach of
   United States has recommended the somewhat                     the plain-
   eliminating the requirement with respect to cases in which
                                                               injury by an
   tiff alleges that he has been injured or threatened with
                                                                      "acting
   officer or employee of the United States, or an agency thereof,
                                                                  68-7. Vir-
   under color of Federal law." Conference Recommendation                pro-
   tually all of the additional ground covered by the Conference
   posal would be encompassed by existing law if section 10 of the APA, grant
   5 U.S.C. §§ 701-03, were established to be an independent
                                                                of Columbia
    of jurisdiction. This is presently the law of the District
                                                                        (D.C.
    Circuit, Pick-us v. United States Board of Parole, 507 F.2d 1107
                                                                   the juris-
    Cir. 1974), though it is not universally accepted. -Moreover,
    dictional amount requirement can be avoided if suit can be cast in the
    form of an action "in the nature of mandamus," so as to qualify under
    the Mandamus and Venue Act of 1962, 28 U.S.C. § 1361. See
                                                                          Re-
    port of the Committee on Judicial Review of the Administrative
    Conference, 1 ACUS Reports 170, 176-77. Vhen these means of avoid-
    ing the requirement are added to the fact that the existence of mone-
    tary damage in cases involving agency action is an erratic factor to
    begin with, not necessarily related to either the private or public im-
    portance of the issue involved, the "amount in controversy" provision
    of § 1331 is seen to have a very limited and virtually irrational
    application, at least as applied to judicial review of administrative
    action. The Department therefore supports the Administrative Con-
    ference recommendation.
       The amendment contained in S. 800, however, would go beyond the
     Conference proposal, and would remove the "amount in controversy"
     requirement not merely in suits for review of federal agency action
     but in all federal question cases. We do not know the volume and the
     character of cases which this further extension would add to federal
     court dockets. The Administrative Conference Committee report of
     course did not address the point, and we know of no other study which
     does. It is conceivable that the small volume of such cases, or their
     relatively high importance, renders the extension unobjectionable. If
     the Subcommittee has reliable information on the point, we will be
     pleased to examine it and provide our further views. Absent such data,
     however, we think it advisable to adhere to the carefully considered
     Administrative Conference recommendation, which would limit sec-
     tion 2 to the important category of suits seeking review of agency
     action.
cv-02379-KBJ Document 32-5 Filed 10/01/19 Pag
                             SECTION 3-VENUE

      Section 3 of S. 800 would amend 28 U.S.C. § 1391(e) to permit
   additional persons to be joined as parties in actions against the United
   States, its agencies, officers or employees, "without regard to other
   venue requirements." Presently, 28 U.S.C. § 1391(e), which grants
   venue not merely in the defendant's district but in the plaintiff's
   district, where the cause of action arose or where real property
   which it involves is situated, applies to a civil action in which "each
   defendant" is an officer or employee of the United States or any
   agency thereof. The amendment proposed would make the presence
   of a single federal defendant sufficient.
      While the question must be regarded as still open, the limitation
   on joinder set forth in § 1391 (e) has been held by some courts
   to apply only to those individuals as to whom that section itself is
   the sole basis of venue. That is, additional defendants may be joined
   so long as an independent basis of venue with respect to them exists.
   See National Resources Defense Council, Inc. v. Tennessee Valley
   Authority, 459 F.2d 255, 257 n. 3 (2d Cir. 1972). If the effect of the
   present proposal were merely to codify this interpretation of § 1391(e),
   the Department would support it. However, the amendment as
   written goes much further. It would permit any palintiff to obtain
   venue against any private defendant by simply joining as a party to
   the action a federal official over whom venue may be obtained under
   28 U.S.C. § 1391(e). The Department sees no reason why the facili-
   tation of suits against the Government should lead to the imposi-
   tion of hardships against non-Government defendants which the
   ordinary venue rules are designed to avoid. See Town of East Haven v.
   Eastern Airlines, 282 F. Supp. 507, 510-11 (D. Conn. 1968). We may
   note, incidentally, that the portion of the Administrative Conference
    Committee report which was the origin of this proposal did not ad-
    dress the point we have here raised, and indeed in all except its last
   sentence discussed the problem as though the only issue were per-
   mitting the joinder of persons as to whom independent grounds of
   venue existed. See 1 ACUS Reports 431-32.
      The Department's objection would be met if the final phrase of sec-
   tion 3, "without regard to other venue requirements," were replaced
   by: "and with such other venue requirements as would be applicable
   if the United States or one of its officers, employees or agencies were
   not a party."
      For the reasons stated above, the Department of Justice recom-
   mends enactment of this legislation with the suggested amendments.
      The Office of Management and Budget has advised that there is
   no objection to the submission of this report from the standpoint of
   the Administration's program.
           Sincerely,
                                                 ANTONIN
                                                            SCALIA,

                   Assistant A attorney General, Oflee of Legal Counsel.

                                     0
  Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 63 of 199



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,

                       Plaintiff,
                                            No. 19-cv-2379 (KBJ)
               v.

DONALD F. MCGAHN II,

                       Defendant.




                               EXHIBIT E
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 64 of 199



                   Immunity of the Assistant to the President and
                   Director of the Office of Political Strategy and
                     Outreach From Congressional Subpoena
     The Assistant to the President and Director of the Office of Political Strategy and Outreach (“OPSO”)
       is immune from the House Committee on Oversight and Government Reform’s subpoena to compel
       him to testify about matters concerning his service to the President in the OPSO.

                                                                                            July 15, 2014

                 MEMORANDUM OPINION FOR THE COUNSEL TO THE PRESIDENT

        You have asked whether Assistant to the President and Director of the Office of
     Political Strategy and Outreach (“OPSO”) David Simas is legally required to
     appear to testify at a congressional hearing scheduled for July 16, 2014, in
     response to a subpoena issued to Mr. Simas by the House Committee on Oversight
     and Government Reform on July 10, 2014. We understand that the Committee
     seeks testimony about “whether the White House is taking adequate steps to
     ensure that political activity by Administration officials complies with relevant
     statutes, including the Hatch Act,” and about “the role and function of the White
     House Office of Political Strategy and Outreach.” Letter for David Simas from the
     Hon. Darrell Issa, Chairman, Committee on Oversight and Government Reform,
     House of Representatives (July 3, 2014) (“Invitation Letter”). For the reasons set
     forth below, we believe that Mr. Simas is immune from compulsion to testify
     before the Committee on these matters, and therefore is not required to appear to
     testify in response to this subpoena.

                                                      I.

                                                      A.

        The Executive Branch’s longstanding position, reaffirmed by numerous Ad-
     ministrations of both political parties, is that the President’s immediate advisers
     are absolutely immune from congressional testimonial process. See, e.g., Memo-
     randum for the Hon. John D. Ehrlichman, Assistant to the President for Domestic
     Affairs, from William H. Rehnquist, Assistant Attorney General, Office of Legal
     Counsel, Re: Power of Congressional Committee to Compel Appearance or
     Testimony of “White House Staff” at 7 (Feb. 5, 1971) (“Rehnquist Memoran-
     dum”).1 This immunity is rooted in the constitutional separation of powers, and in


        1
          See also Letter to Fred F. Fielding, Counsel to the President, from Steven G. Bradbury, Principal
     Deputy Assistant Attorney General, Office of Legal Counsel (Aug. 1, 2007); Immunity of Former
     Counsel to the President from Compelled Congressional Testimony, 31 Op. O.L.C. __ (July 10, 2007)
     (“Bradbury Memorandum”), available at http://www.justice.gov/olc.opinions.htm; Assertion of Execu-




                                                       1
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 65 of 199

                         Opinions of the Office of Legal Counsel in Volume 38


     the immunity of the President himself from congressional compulsion to testify.
     As this Office has previously observed, “[t]he President is the head of one of the
     independent Branches of the federal government. If a congressional committee
     could force the President’s appearance” to testify before it, “fundamental separa-
     tion of powers principles—including the President’s independence and autonomy
     from Congress—would be threatened.” Immunity of Former Counsel to the
     President from Compelled Congressional Testimony, 31 Op. O.L.C. __, at *2
     (July 10, 2007) (“Bradbury Memorandum”), available at http://justice.gov/olc/
     opinions.htm. In the words of one President, “[t]he doctrine [of separation of
     powers] would be shattered, and the President, contrary to our fundamental theory
     of constitutional government, would become a mere arm of the Legislative Branch
     of the Government if he would feel during his term of office that his every act
     might be subject to official inquiry and possible distortion for political purpose.”
     Texts of Truman Letter and Velde Reply, N.Y. Times, Nov. 13, 1953, at 14
     (reprinting November 11, 1953 letter by President Truman). Thus, just as the
     President “may not compel congressmen to appear before him,” “[a]s a matter of
     separation of powers, Congress may not compel him to appear before it.” Asser-
     tion of Executive Privilege with Respect to Clemency Decision, 23 Op. O.L.C. 1, 4
     (1999) (“Assertion of Executive Privilege”) (quoting Memorandum for Edward C.
     Schmults, Deputy Attorney General, from Theodore B. Olson, Assistant Attorney
     General, Office of Legal Counsel at 2 (July 29, 1982)).
        For the President’s absolute immunity to be fully meaningful, and for these
     separation of powers principles to be adequately protected, the President’s
     immediate advisers must likewise have absolute immunity from congressional
     compulsion to testify about matters that occur during the course of discharging
     their official duties. “Given the numerous demands of his office, the President
     must rely upon senior advisers” to do his job. Bradbury Memorandum at *2. The
     President’s immediate advisers—those trusted members of the President’s inner
     circle “who customarily meet with the President on a regular or frequent basis,”
     Rehnquist Memorandum at 7, and upon whom the President relies directly for
     candid and sound advice—are in many ways an extension of the President himself.


     tive Privilege with Respect to Clemency Decision, 23 Op. O.L.C. 1 (1999); Immunity of the Counsel to
     the President from Compelled Congressional Testimony, 20 Op. O.L.C. 308 (1996); Memorandum to
     Edward C. Schmults, Deputy Attorney General, from Theodore B. Olson, Assistant Attorney General,
     Office of Legal Counsel (July 29, 1982); Letter for Rudolph W. Giuliani, Associate Attorney General,
     from Theodore B. Olson, Assistant Attorney General, Office of Legal Counsel, Re: Demand for
     Deposition of Counsel to the President Fred F. Fielding (July 23, 1982); Memorandum for Fred F.
     Fielding, Counsel to the President, from Theodore B. Olson, Assistant Attorney General, Office of
     Legal Counsel, Re: Congressional Testimony by Presidential Assistants (Apr. 14, 1981); Memorandum
     for Margaret McKenna, Deputy Counsel to the President, from John M. Harmon, Assistant Attorney
     General, Office of Legal Counsel, Re: Dual-Purpose Presidential Advisers (Aug. 11, 1977);
     Memorandum for the Hon. John W. Dean III, Counsel to the President, from Ralph E. Erickson,
     Assistant Attorney General, Office of Legal Counsel, Re: Appearance of Presidential Assistant Peter
     M. Flanigan Before a Congressional Committee (Mar. 15, 1972).




                                                      2
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 66 of 199

             Response to Congressional Subpoena Issued to Assistant to the President


     They “function[] as the President’s alter ego, assisting him on a daily basis in the
     formulation of executive policy and resolution of matters affecting the military,
     foreign affairs, and national security and other aspects of his discharge of his
     constitutional responsibilities,” including supervising the Executive Branch and
     developing policy. Assertion of Executive Privilege, 23 Op. O.L.C. at 5; see also
     Nixon v. Fitzgerald, 457 U.S. 731, 750 (1982) (the Constitution “establishes the
     President as the chief constitutional officer of the Executive Branch, entrusted
     with supervisory and policy responsibilities of utmost discretion and sensitivity,”
     including “the enforcement of federal law” and the “management of the Executive
     Branch”); In re Sealed Case, 121 F.3d 729, 750 (D.C. Cir. 1997) (“The President
     himself must make decisions relying substantially, if not entirely, on the infor-
     mation and analysis supplied by advisers.”). “Given the close working relationship
     that the President must have with his immediate advisors as he discharges his
     constitutionally assigned duties,” “[s]ubjecting [those advisors] to the congres-
     sional subpoena power would be akin to requiring the President himself to appear
     before Congress on matters relating to the performance of his constitutionally
     assigned executive functions.” Assertion of Executive Privilege, 23 Op. O.L.C.
     at 5.
        In particular, a congressional power to compel the testimony of the President’s
     immediate advisers would interfere with the President’s discharge of his constitu-
     tional functions and damage the separation of powers in at least two important
     respects. First, such a power would threaten the President’s “independence and
     autonomy from Congress.” Bradbury Memorandum at *2; cf. Cheney v. U.S. Dist.
     Ct. for D.C., 542 U.S. 367, 370, 385 (2004) (citing the President’s need for auto-
     nomy and confidentiality in holding that courts must consider constraints imposed
     by the separation of powers in fashioning the timing and scope of discovery
     directed at high-level presidential advisers who “give advice and make recom-
     mendations to the President”). Absent immunity for a President’s closest advisers,
     congressional committees could wield their compulsory power to attempt to
     supervise the President’s actions, or to harass those advisers in an effort to
     influence their conduct, retaliate for actions the committee disliked, or embarrass
     and weaken the President for partisan gain. Such efforts would risk significant
     congressional encroachment on, and interference with, the President’s prerogatives
     and his ability to discharge his duties with the advice and assistance of his closest
     advisers. They also would promote a perception that the President is subordinate
     to Congress, contrary to the Constitution’s separation of governmental powers into
     equal and coordinate branches.
        Second, a congressional power to subpoena the President’s closest advisers to
     testify about matters that occur during the course of discharging their official
     duties would threaten executive branch confidentiality, which is necessary (among
     other things) to ensure that the President can obtain the type of sound and candid
     advice that is essential to the effective discharge of his constitutional duties. The
     Supreme Court has recognized “the necessity for protection of the public interest



                                               3
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 67 of 199

                          Opinions of the Office of Legal Counsel in Volume 38


     in candid, objective, and even blunt or harsh opinions in Presidential decisionmak-
     ing.” United States v. Nixon, 418 U.S. 683, 708 (1974). “A President and those
     who assist him,” the Court has explained, “must be free to explore alternatives in
     the process of shaping policies and making decisions and to do so in a way many
     would be unwilling to express except privately.” Id. The prospect of compelled
     interrogation by a potentially hostile congressional committee about confidential
     communications with the President or among the President’s immediate staff
     could chill presidential advisers from providing unpopular advice or from fully
     examining an issue with the President or others.
         To be sure, the President’s advisers could invoke executive privilege to decline
     to answer specific questions if they were required to testify. See, e.g., Rehnquist
     Memorandum at 8 & n.4. But the ability to assert executive privilege during live
     testimony in response to hostile questioning would not remove the threat to the
     confidentiality of presidential communications. An immediate presidential adviser
     could be asked, under the express or implied threat of contempt of Congress, a
     wide range of unanticipated and hostile questions about highly sensitive delibera-
     tions and communications. In the heat of the moment, without the opportunity for
     careful reflection, the adviser might have difficulty confining his remarks to those
     that do not reveal such sensitive information. Or the adviser could be reluctant to
     repeatedly invoke executive privilege, even though validly applicable, for fear of
     the congressional and media condemnation she or the President might endure.
     These concerns are heightened because, in a hearing before a congressional
     committee, there is no judge or other neutral magistrate to whom a witness can
     turn for protection against questions seeking confidential and privileged infor-
     mation. The committee not only poses the questions to the witness, but also rules
     on any objections to its own questions according to procedures it establishes. The
     pressure of compelled live testimony about White House activities in a public
     congressional hearing would thus create an inherent and substantial risk of
     inadvertent or coerced disclosure of confidential information relating to presiden-
     tial decisionmaking—thereby ultimately threatening the President’s ability to
     receive candid and carefully considered advice from his immediate advisers. To
     guard against these harms to the President’s ability to discharge his constitutional
     functions and to the separation of powers, immediate presidential advisers must
     have absolute immunity from congressional compulsion to testify about matters
     that occurred during the course of the adviser’s discharge of official duties.2

        2
          A number of senior presidential advisers have voluntarily testified before Congress as an accom-
     modation to a congressional committee’s legitimate interest in investigating certain activities of the
     Executive Branch. These instances of voluntary testimony do not undermine the Executive Branch’s
     long-established position on absolute immunity. Unlike compelled testimony, voluntary testimony by a
     senior presidential adviser represents an affirmative exercise of presidential autonomy. It reflects a
     decision by the President and his immediate advisers that the benefit of providing such testimony as an
     accommodation to a committee’s interests outweighs the potential for harassment and harm to
     Executive Branch confidentiality. Such testimony, moreover, may be provided on terms negotiated to




                                                       4
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 68 of 199

               Response to Congressional Subpoena Issued to Assistant to the President


                                                     B.

        This longstanding Executive Branch position is consistent with relevant Su-
     preme Court case law. The Court has not yet considered whether Congress may
     secure the testimony of an immediate presidential adviser through compulsory
     process. But in an analogous context, the Court did conclude that legislative aides
     are entitled to immunity under the Speech or Debate Clause that is co-extensive
     with the immunity afforded Members of Congress themselves. See Gravel v.
     United States, 408 U.S. 606 (1972). “It is literally impossible,” the Court ex-
     plained, “for Members of Congress to perform their legislative tasks without the
     help of aides and assistants.” Id. at 616. Legislative aides must therefore “be
     treated as . . . alter egos” of the Members they serve. As a result, they must be
     granted the same immunity as those Members in order to preserve “the central role
     of the Speech or Debate Clause,” which is “to prevent intimidation of legislators
     by the Executive and accountability before a possibly hostile judiciary.” Id. at 617.
        The Court’s reasoning in Gravel supports the position that the President’s
     immediate advisers must share his absolute immunity from congressional
     compulsion to testify. As noted above, the President’s immediate advisers are his
     “alter egos,” allowing him to fulfill the myriad responsibilities of his office in a
     way it would be “literally impossible” for him to do alone. A congressional power
     to compel their testimony would (as we have discussed) undermine the President’s
     independence, create the appearance that the President is subordinate to Congress,
     and impair the President’s ability to receive sound and candid advice, thereby
     hindering his ability to carry out the functions entrusted to him by the Constitu-
     tion. Subjecting immediate presidential advisers to congressional testimonial
     process would thus “diminish[] and frustrate[]” the purpose of the President’s own
     absolute immunity from such process—just as in Gravel, denying “Speech or
     Debate” immunity to legislative aides would have “diminished and frustrated” the
     protections granted to Members of Congress under that clause. Gravel, 408 U.S. at
     617.
        To be sure, in Harlow v. Fitzgerald, 457 U.S. 800 (1982), the Court rejected a
     claim of absolute immunity made by senior presidential advisers. But it did so in
     the context of a civil suit against those advisers for money damages. In our view,
     Harlow’s holding that presidential advisers are generally entitled to only qualified
     immunity in suits for money damages should not be extended to the context of
     congressional subpoenas for the testimony of immediate presidential advisers,
     because the separation of powers concerns that underlie the need for absolute
     immunity from congressional testimonial compulsion are not present to the same


     focus and limit the scope of the questioning. Because voluntary testimony represents an exercise of
     presidential autonomy rather than legally required compliance with congressional will, it does not
     implicate the separation of powers in the same manner, or to anything like the same extent, as
     compelled testimony.




                                                     5
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 69 of 199

                       Opinions of the Office of Legal Counsel in Volume 38


     degree in civil lawsuits brought by third parties. But see Comm. on Judiciary, U.S.
     House of Representatives v. Miers, 558 F. Supp. 2d 53, 100–02 (D.D.C. 2008)
     (reading Harlow to preclude absolute immunity for senior presidential advisers
     from compulsion to testify before Congress).
         As explained above, subjecting an immediate presidential adviser to Congress’s
     subpoena power would threaten the President’s autonomy and his ability to
     receive sound and candid advice. Both of these prospective harms would raise
     acute concerns related to the separation of powers. A suit for damages brought by
     a private party does not raise comparable separation of powers concerns. It is true
     that such a suit involves a judicially supervised inquiry into the actions of
     presidential advisers, and that the threat of financial liability from such a suit may
     chill the conduct of those advisers. See Harlow, 457 U.S. at 814; Miers, 558 F.
     Supp. 2d at 101–02. But, in civil damages actions, the Judiciary acts as a disinter-
     ested arbiter of a private dispute, not as a party in interest to the very lawsuit it
     adjudicates. Indeed, the court is charged with impartially administering procedural
     rules designed to protect witnesses from irrelevant, argumentative, harassing,
     cumulative, privileged, and other problematic questions. Cf., e.g., Fed. R. Civ. P.
     26(b); Fed. R. Evid. 103. And mechanisms exist to eliminate unmeritorious
     claims. See, e.g., Fed. R. Civ. P. 12(b), (c), (e), (f); Fed. R. Civ. P. 56. In contrast,
     in the congressional context (as noted earlier), the subpoenaing committee is both
     the interested party and the presiding authority, asking questions that further its
     own interests, and setting the rules for the proceeding and judging whether a
     witness has failed to comply with those rules. In part for these reasons, a congres-
     sional proceeding threatens to subject presidential advisers to coercion and
     harassment, create a heightened impression of presidential subordination to
     Congress, and cause public disclosure of confidential presidential communications
     in a way that the careful development of evidence through the judicially monitored
     application of the Federal Rules of Civil Procedure does not.
         Harlow also contains a discussion of Gravel, in which the Court rejected the
     defendants’ argument that, as “alter egos” of the President, they should be entitled
     to absolute immunity from civil claims for damages, derivative of the absolute
     immunity afforded the President. But we do not think Harlow’s discussion
     undermines the relevance of Gravel to the issue of immunity from congressional
     compulsion to testify. In Harlow, the Court conceded that the defendants’ claim of
     absolute immunity based on Gravel was “not without force,” but concluded that
     the argument would “sweep[] too far,” because it would imply that Cabinet
     officials too should enjoy derivative absolute immunity, and the Court had already
     decided (in Butz v. Economou, 438 U.S. 478 (1978)) that Cabinet officials—
     “Presidential subordinates some of whose essential roles are acknowledged by the
     Constitution itself”—were entitled to only qualified immunity. Harlow, 457 U.S.
     at 810.




                                                6
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 70 of 199

               Response to Congressional Subpoena Issued to Assistant to the President


         Given the dissimilarities between civil suits for damages and compelled con-
     gressional testimony just discussed, it is doubtful that this discussion in Harlow
     (or the holding in Butz) bears much on the question of whether immediate
     presidential advisers have absolute immunity from congressional compulsion to
     testify. Further, even if it is appropriate to harmonize the immunity afforded
     Cabinet officials and presidential advisers in the context of suits for damages, the
     same is not true in the context of compelled congressional testimony. This is
     because the prospect of compelled congressional testimony by a President’s
     immediate advisers would, as a general matter, be significantly more damaging to
     the separation of powers than the prospect of compelled testimony by a Cabinet
     official. As a Department head, a Cabinet officer is confirmed by the Senate, and
     her authority and functions are generally established by statute. It may be a
     significant part of her regular duties to testify before Congress about the imple-
     mentation of laws that Congress has passed. Cf. Rehnquist Memorandum at 8–9.
     By contrast, an immediate presidential adviser is appointed solely by the Presi-
     dent, without Senate confirmation, and his role is to advise and assist the President
     in the performance of the President’s constitutionally assigned functions. The
     separation of powers concerns identified above—the threats to both the independ-
     ence of the presidency and the President’s ability to obtain candid and sound
     advice—are significantly more acute in the case of close personal advisers than
     high-ranking Executive Branch officials who do not function as the President’s
     “alter egos.” Cf. Harlow, 457 U.S. at 828 (Burger, C.J., dissenting) (faulting the
     Court majority for “fail[ing] to distinguish the role of a President or his ‘elbow
     aides’ from the role of Cabinet officers, who are department heads rather than
     ‘alter egos,’” and stating that “[i]t would be in no sense inconsistent to hold that a
     President’s personal aides have greater immunity than Cabinet officers”); id. at
     810 n.14 (majority) (acknowledging Chief Justice Burger’s argument and noting
     that “it is impossible to generalize about the role of ‘offices’ in an individual
     President’s administration” because some individuals have served simultaneously
     in both presidential advisory and Cabinet positions).3
         Similarly, in United States v. Nixon, the Supreme Court expressly distinguished
     the privilege issues arising in criminal cases from the privilege issues that would


         3
           The Harlow Court also observed that civil suits for money damages against presidential advisers
     “generally do not invoke separation-of-powers considerations to the same extent as suits against the
     President himself.” 457 U.S. at 811 n.17. This observation is consistent with Nixon v. Fitzgerald, a case
     decided the same day as Harlow, in which the Court held that the President “is entitled to absolute
     immunity from damages liability predicated on his official acts.” 457 U.S. 731, 749 (1982). This logic
     too suggests that the President’s immediate advisers should be absolutely immune from congressional
     compulsion to testify, because (as we have explained) compelling immediate presidential advisers to
     testify before Congress would risk serious harm to the separation of powers that is closely related to the
     harm that would be caused by compelling the President himself to appear, and because absolute
     immunity for the President’s immediate advisers is necessary to render the President’s own immunity
     fully meaningful.




                                                         7
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 71 of 199

                       Opinions of the Office of Legal Counsel in Volume 38


     arise in the context of compelled congressional testimony. In Nixon, the Court held
     that the President could assert only a qualified, rather than an absolute, privilege to
     resist a subpoena for tape recordings and documents issued in the course of a
     criminal proceeding brought against certain third parties. 418 U.S. 683; see also
     Sealed Case, 121 F. 3d at 753–57 (presidential communications privilege may be
     overcome by need for information in a grand jury investigation). But the Court
     made clear that it was “not . . . concerned with the balance between the Presi-
     dent’s . . . confidentiality interest and congressional demands for information.”
     Nixon, 418 U.S. at 712 n.19; see also id. (“We address only the conflict between
     the President’s assertion of a generalized privilege of confidentiality and the
     constitutional need for relevant evidence in criminal trials.”); Sealed Case, 121
     F.3d at 753 (recognizing that the unique “constitutional considerations” in the
     “congressional-executive context” render limitations on executive privilege in the
     judicial context inapposite). Particularly in light of this explicit statement, we do
     not believe Nixon casts doubt on the President’s—and by extension his immediate
     advisers’—immunity from congressional compulsion to testify. As with liability
     for private suits for damages, requiring the President to comply with a third-party
     subpoena in a criminal case is very different from—and has very different
     separation of powers implications than—requiring him to comply with a congres-
     sional subpoena for testimony. This is so in at least two respects.
         First, as the Court explained in Cheney, “the need for information in the crimi-
     nal context is” particularly weighty “because ‘our historic[al] commitment to the
     rule of law . . . is nowhere more profoundly manifest than in our view that the
     twofold aim of [criminal justice] is that guilt not escape or innocence suffer.’” 542
     U.S. at 384 (quoting United States v. Nixon, 418 U.S. at 708–09) (internal
     quotation marks omitted) (alterations in original)). Outside the criminal context,
     “the need for information . . . does not share the [same] urgency or significance.”
     Id. Comparing the informational need of congressional committees with that of
     grand juries, for instance, the en banc Court of Appeals for the D.C. Circuit
     explained that “while factfinding by a legislative committee is undeniably a part of
     its task, legislative judgments normally depend more on the predicted consequenc-
     es of proposed legislative actions and their political acceptability, than on precise
     reconstruction of past events. . . . In contrast, the responsibility of the grand jury
     turns entirely on its ability to determine whether there is probable cause to believe
     that certain named individuals did or did not commit specific crimes.” Senate
     Select Comm. on Presidential Campaign Activities v. Nixon, 498 F.2d 725, 732
     (D.C. Cir. 1974) (en banc).
         Second, the potentially harmful effect on the President’s ability to carry out his
     duties and on the separation of powers is more serious in the context of subpoe-
     naed congressional testimony than in the context of compulsory judicial process in
     a criminal case. As in the civil context, the criminal justice system imposes
     “various constraints, albeit imperfect, to filter out insubstantial legal claims” and
     minimize the damage to the President’s ability to discharge his duties, such as



                                                8
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 72 of 199

             Response to Congressional Subpoena Issued to Assistant to the President


     prosecutorial discretion (with its attendant ethical constraints) and Federal Rule of
     Criminal Procedure 17. Cheney, 542 U.S. at 386. Congress is not subject to such
     constraints. And, of course, a criminal subpoena does not raise the prospect of the
     President (or one of his immediate advisers) being summoned at Congress’s will
     to appear before it to respond to a hearing conducted entirely on the terms and in
     the manner Congress chooses.
        Two lower-court cases also bear mention. In Senate Select Committee, the
     Court of Appeals for the D.C. Circuit addressed a President’s obligation to comply
     with a congressional subpoena, and concluded that the President could not assert a
     generalized claim of executive privilege to absolutely immunize himself from
     turning over certain tape recordings of presidential conversations. 498 F.2d 725.
     Again, we do not believe this holding undermines our conclusion that the Presi-
     dent and his immediate advisers are absolutely immune from congressional
     compulsion to testify. In our view, Congress summoning a President to appear
     before it would suggest, far more than Congress compelling a President to turn
     over evidence, an Executive subordinate to the Legislature. In addition, when
     Congress issues a subpoena for documents, the Executive Branch may take time to
     review the request and object to any demands that encroach on privileged areas.
     Any documents that are produced may be redacted where necessary. By contrast
     (and as already discussed), a witness testifying before Congress may, in the heat of
     the moment and under pressure, inadvertently reveal information that should
     remain confidential.
        Finally, in Committee on Judiciary v. Miers, the District Court for the District
     of Columbia considered a question very similar to the one raised here, and
     concluded that a former Counsel to the President was not entitled to absolute
     immunity from congressional compulsion to testify. 558 F. Supp. 2d at 99. The
     court’s analysis relied heavily on Harlow, Harlow’s discussion of Gravel, and
     Nixon. See 558 F. Supp. 2d at 99–105. For the reasons set forth above, we believe
     those cases do not undermine the Executive Branch’s longstanding position that
     the President’s immediate advisers are immune from congressional compulsion to
     testify. We therefore respectfully disagree with the Miers court’s analysis and
     conclusion, and adhere to the Executive Branch’s longstanding view that the
     President’s immediate advisers have absolute immunity from congressional
     compulsion to testify.

                                               C.

        Applying this longstanding view, we believe that Mr. Simas has such immuni-
     ty. We understand that Mr. Simas spends the majority of his time advising or
     preparing advice for the President. He is a member of a group of the President’s
     closest advisers who regularly meet with the President, as often as several times a
     week. In addition, Mr. Simas frequently meets with the President alone and with
     other advisers, at the President’s or Mr. Simas’s request. See Rehnquist Memoran-



                                               9
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 73 of 199

                      Opinions of the Office of Legal Counsel in Volume 38


     dum at 7 (President’s “immediate advisers” are “those who customarily meet with
     the President on a regular or frequent basis”). Mr. Simas is responsible for
     advising the President on such matters as what policy issues warrant his attention.
     He also advises the President on how his policies are being received, and on how
     to shape policy to align it with the needs and desires of the American public. Mr.
     Simas thus plays a crucial role in deciding how best to formulate and communi-
     cate the President’s agenda across a wide range of policy issues. In these respects,
     Mr. Simas’s duties are comparable to those of other immediate advisers who we
     have previously recognized are entitled to absolute immunity from congressional
     compulsion to testify. See, e.g., Letter to Fred F. Fielding, Counsel to the Presi-
     dent, from Steven G. Bradbury, Principal Deputy Assistant Attorney General,
     Office of Legal Counsel (Aug. 1, 2007) (immunity of President Bush adviser Karl
     Rove); Bradbury Memorandum (immunity of Counsel to President Bush Harriet
     Miers). Consistent with these precedents, we likewise conclude that Mr. Simas has
     absolute immunity from compulsion to testify before Congress about his service to
     the President in the Office of Political Strategy and Outreach.

                                              II.

        For the reasons discussed above, we believe that Mr. Simas is entitled to im-
     munity that is “absolute and may not be overborne by [the Committee’s] compet-
     ing interests.” Assertion of Executive Privilege, 23 Op. O.L.C. at 4. But even if
     Mr. Simas were only entitled to qualified immunity, which could be overcome by
     a sufficient showing of compelling need, we would conclude that the Committee
     had not made the requisite showing.

                                              A.

        No court has yet considered the standard that would be used to determine
     whether a congressional committee’s interests overrode an immediate presidential
     adviser’s immunity from congressional compulsion to testify, assuming that
     immunity were qualified rather than absolute. But two decisions of the Court of
     Appeals for the D.C. Circuit suggest possible standards. In Senate Select Commit-
     tee, in the context of a presidential assertion of executive privilege against a
     congressional subpoena for tape recordings of conversations between the President
     and his Counsel, the court held that the Committee could overcome the assertion
     only by showing that “the subpoenaed evidence is demonstrably critical to the
     responsible fulfillment of [its] functions.” 498 F.2d at 731; see also McGrain v.
     Daugherty, 273 U.S. 135, 176 (1927) (congressional oversight power may be used
     only to “obtain information in aid of the legislative function”). And in Sealed
     Case, the court held that “in order to overcome a claim of presidential privilege
     raised against a grand jury subpoena, it is necessary to specifically demonstrate
     why it is likely that the evidence contained in presidential communications is




                                              10
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 74 of 199

             Response to Congressional Subpoena Issued to Assistant to the President


     important to the ongoing grand jury investigation and why this evidence is not
     available from another source.” 121 F.3d at 757. (To be “important” to an
     investigation, “the evidence sought must be directly relevant to issues that are
     expected to be central to the trial.” Id. at 754.)
        In our view, Senate Select Committee would provide the more appropriate
     standard for assessing whether a congressional committee’s assertion of need had
     overcome an immediate presidential adviser’s qualified testimonial immunity. As
     explained above, judicial proceedings—including criminal proceedings—differ in
     fundamental ways from congressional hearings. Because the Senate Select
     Committee standard was articulated in the congressional oversight context, and
     because it seeks to preserve the President’s prerogatives while recognizing
     Congress’s legitimate interest in information crucial to its legislative function, we
     believe it would be an appropriate standard for evaluating whether an immediate
     presidential adviser’s qualified testimonial immunity has been overcome.
        In applying this standard, it would be important to bear in mind the “implicit
     constitutional mandate” that the coordinate branches of government “seek optimal
     accommodation through a realistic evaluation of the needs of the conflicting
     branches in the particular fact situation.” United States v. Am. Tel. & Tel. Co., 567
     F.2d 121, 127 (D.C. Cir. 1977). Through this accommodation process, which has
     been followed for decades, the political branches strive to avoid the “constitutional
     confrontation” that erupts when the President must make an assertion of privilege,
     or when an immediate presidential adviser’s testimonial immunity must be
     invoked. See Cheney, 542 U.S. at 389–90 (quoting United States v. Nixon, 418
     U.S. at 692); see also id. (“[C]onstitutional confrontation between the two
     branches should be avoided whenever possible.”) (quotation marks omitted).
     Accordingly, before an immediate presidential adviser’s compelled testimony
     could be deemed demonstrably critical to the responsible fulfillment of a congres-
     sional committee’s legislative function, a congressional committee would, at a
     minimum, need to demonstrate why information available to it from other sources
     was inadequate to meet its legitimate needs. See Senate Select Committee, 498
     F.2d at 732–33 (noting that, in light of the President’s public release of partially
     redacted transcripts of the subpoenaed tapes, the court had asked the Select
     Committee to state “in what specific respects the [publicly available] tran-
     scripts . . . are deficient in meeting [its] need,” and then finding that the Commit-
     tee “points to no specific legislative decisions that cannot responsibly be made
     without access to materials uniquely contained in the tapes”).

                                               B.

         The Committee has not shown that Mr. Simas’s testimony is demonstrably
     critical to the responsible fulfillment of its legislative function. The Committee’s
     investigation began with a broad request for “all documents and communications,
     including e-mails, related or referring to the Office of Political Strategy and



                                               11
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 75 of 199

                      Opinions of the Office of Legal Counsel in Volume 38


     Outreach or the reopening of the Office of Political Affairs,” along with a request
     that White House officials brief Committee staff. Letter for Denis McDonough,
     White House Chief of Staff, from the Hon. Darrell E. Issa, Chairman, Committee
     on Oversight and Government Reform, House of Representatives at 4 (Mar. 18,
     2014). Over the course of letters exchanged during the next three months, the
     White House explained that the Office engages only in activities that are permissi-
     ble under the Hatch Act, and that the White House has taken steps to ensure that
     OPSO staff are trained in Hatch Act compliance. In response to those letters, the
     Committee reiterated its broad request for documents, but did not articulate
     particular unanswered questions or identify incidents in which OPSO staff may
     have violated the Hatch Act or related statutes. See Letter for the Hon. Darrell E.
     Issa, Chairman, Committee on Oversight and Government Reform, House of
     Representatives, from Kathryn H. Ruemmler, Counsel to the President (Mar. 26,
     2014); Letter for Denis McDonough, White House Chief of Staff, from the Hon.
     Darrell E. Issa, Chairman, Committee on Oversight and Government Reform,
     House of Representatives at 1 & n.5 (May 27, 2014); Letter for the Hon. Darrell E.
     Issa, Chairman, Committee on Oversight and Government Reform, House of
     Representatives, from W. Neil Eggleston, Counsel to the President at 1–2 (June
     13, 2014).
        On July 3, 2014, the Committee requested Mr. Simas’s testimony at a public
     hearing to understand “whether the White House is taking adequate steps to ensure
     that political activity by Administration officials complies with relevant statutes,
     including the Hatch Act,” and to understand “the role and function of the White
     House Office of Political Strategy and Outreach.” Invitation Letter. The Commit-
     tee did not, however, identify any specific unanswered questions that Mr. Simas’s
     testimony was necessary to answer. The White House responded with a letter
     providing additional information about White House efforts to ensure that OPSO
     was operating in a manner consistent with applicable statutes, and explaining that
     the activities cited by the Committee did not violate those statutes. See Letter for
     the Hon. Darrell E. Issa, Chairman, Committee on Oversight and Government
     Reform, House of Representatives, from W. Neil Eggleston, Counsel to the
     President (July 10, 2014). At that time, the White House also provided various
     documents reflecting its efforts to ensure that OPSO staff comply with relevant
     laws, including materials on the Hatch Act used in a mandatory training for all
     staff assigned to OPSO, e-mail correspondence demonstrating that OPSO staff
     were directed to read critical reports issued by the Office of Special Counsel and
     the Committee regarding the activities of the previous Administration’s Office of
     Political Affairs, documentation of a meeting between lawyers from the White
     House Counsel’s Office and the Office of Special Counsel concerning compliance
     with the Hatch Act, and a memorandum sent to all White House staff from the
     President’s Counsel reminding them of the law governing political activity by
     federal employees. See id. at 3. Finally, the White House Counsel’s Office offered




                                              12
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 76 of 199

               Response to Congressional Subpoena Issued to Assistant to the President


     to brief the Committee to address any outstanding questions regarding OPSO’s
     activities. See id.
         After receiving these responses, the Committee, on Friday, July 11, 2014,
     subpoenaed Mr. Simas to testify at a public hearing on Wednesday, July 16. At the
     same time, the Committee indicated that it would accept the White House
     Counsel’s Office’s offer to brief the Committee, and would determine after the
     briefing whether to withdraw the subpoena for Mr. Simas’s testimony. See Letter
     for W. Neil Eggleston, Counsel to the President, from the Hon. Darrell E. Issa,
     Chairman, Committee on Oversight and Government Reform, House of Repre-
     sentatives (July 11, 2014). The White House provided that briefing on Tuesday,
     July 15, the day before the hearing was to occur. Following the briefing, the
     Committee indicated that Mr. Simas’s testimony remained necessary. It explained
     that, during the briefing, White House staff “declined to discuss compliance with
     the Committee’s document requests or even describe the process and identify
     relevant officials involved in the decision to reopen the White House political
     office.” Letter for W. Neil Eggleston, Counsel to the President, from the Hon.
     Darrell E. Issa, Chairman, Committee on Oversight and Government Reform,
     House of Representatives at 1 (July 15, 2014).
         The Committee has not adequately explained why, despite the information it
     has already received concerning OPSO’s activities and the White House’s efforts
     to ensure compliance with relevant statutes, it requires Mr. Simas’s public
     testimony in order to satisfy the legitimate aims of its oversight investigation.
     Although the Committee has now indicated that it needs additional information on
     two specific topics, it has not explained why it must obtain that information from
     Mr. Simas at a Committee hearing. And to the extent that the Committee has other
     “outstanding questions for Mr. Simas,” id. at 2, the Committee has not identified
     them, let alone explained why he must answer them at a public hearing. At this
     point, it is not evident that further efforts at accommodation would be futile, and
     hence that compelling an immediate presidential adviser to testify before Congress
     is a justifiable next step. Because the Committee has not explained why (and it is
     not otherwise clear that) Mr. Simas’s live testimony is “demonstrably critical” to
     the responsible fulfillment of the Committee’s functions, we conclude that the
     Committee has not met the standard that would apply for overcoming Mr. Simas’s
     immunity from congressional compulsion to testify, assuming that immunity were
     qualified rather than absolute.4



        4
           Even if it were appropriate to apply the Sealed Case standard for overcoming qualified executive
     privilege in the context of congressional testimonial immunity, Mr. Simas’s testimonial immunity
     would not have been overcome here. For the reasons set forth in the text, we do not believe that the
     Committee could show that the testimony it demands from Mr. Simas is directly relevant to issues that
     are central to the Committee’s investigation and that the information that would be obtained through
     that testimony is not available from another source.




                                                      13
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 77 of 199

                      Opinions of the Office of Legal Counsel in Volume 38


                                              III.

        For the foregoing reasons, we conclude that Mr. Simas is immune from the
     House Committee on Oversight and Government Reform’s subpoena to compel
     him to testify about matters concerning his service to the President in the Office of
     Political Strategy and Outreach.

                                                    KARL R. THOMPSON
                                               Acting Assistant Attorney General
                                                    Office of Legal Counsel




                                              14
  Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 78 of 199



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,

                       Plaintiff,
                                            No. 19-cv-2379 (KBJ)
               v.

DONALD F. MCGAHN II,

                       Defendant.




                               EXHIBIT F
      Case
        Case
           1:19-cv-02379-KBJ
              1:08-cv-00409-JDBDocument
                                 Document
                                        32-5
                                           68 Filed
                                               Filed10/01/19
                                                     10/22/09 Page
                                                               Page79
                                                                    1 of
                                                                      of 6199



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
COMMITTEE ON THE JUDICIARY,                )
UNITED STATES HOUSE                        )
OF REPRESENTATIVES,                        )
                                           ) Case No. 1:08-cv-00409 (JDB)
                         Plaintiff,        )
                                           )
                  v.                       )
                                           )
HARRIET MIERS, et al.,                     )
                                           )
                                           )
                         Defendants.      )
__________________________________________)

                 UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL
                  BY PLAINTIFF COMMITTEE ON THE JUDICIARY,
                  UNITED STATES HOUSE OF REPREESENTATIVES

       In light of the implementation of the settlement agreement between the parties in this

matter - including the production and public release of documents and the completion of on-the-

record interviews of Harriet Miers and Karl Rove in connection with the forced resignations of

certain U.S. Attorneys during the administration of President George W. Bush and other matters

- Plaintiff Committee on the Judiciary of the U.S. House of Representatives (“Committee”)

voluntarily moves this Court for an order dismissing the Complaint with prejudice. Consistent

with the parties’ written agreement, the Committee urges the Court to leave in place its opinion

of July 31, 2008, which led to the settlement.

                                            BACKGROUND

       On July 31, 2008, this Court issued a memorandum opinion and order rejecting the

claims by defendants Harriet Miers and Josh Bolten of absolute immunity from congressional

subpoenas; denying defendants’ motion to dismiss; granting partial summary judgment to the
      Case
        Case
           1:19-cv-02379-KBJ
              1:08-cv-00409-JDBDocument
                                 Document
                                        32-5
                                           68 Filed
                                               Filed10/01/19
                                                     10/22/09 Page
                                                               Page80
                                                                    2 of
                                                                      of 6199



Committee; declaring that Harriett Miers is “legally required” to testify pursuant to a duly issued

congressional subpoena from the Committee; and requiring Ms. Miers and Mr. Bolten to produce

all non-privileged documents requested by the subpoenas and to provide to the Committee a

description of any documents withheld on the basis of executive privilege. 558 F. Supp. 2d 53,

108 (D.D.C. 2008). Defendants took an interlocutory appeal of that decision to the U.S. Court of

Appeals for the D.C. Circuit, and after this Court denied a stay pending appeal, a panel of the

D.C. Circuit stayed this Court’s order pending appeal. See 542 F.3d 909 (D.C. Cir. 2008).

       During the pendency of the appeal, the parties agreed to resolve the dispute, as

memorialized in an Agreement Concerning Accommodation (the “Agreement,” attached to

Letter from Gregory B. Craig, Counsel to the President, to the Hon. John Conyers, Chairman,

Committee on the Judiciary, U.S. House of Representatives, and Emmet T. Flood, Counsel for

President George W. Bush (Mar. 4, 2009), attached as Exhibit A). The Agreement provided,

among other things, that Ms. Miers and Karl Rove would be made available for on-the-record

interviews by the Committee regarding certain specified issues in connection with the forced

removal of certain U.S. Attorneys and related matters; that the Committee would be provided

with access to certain, specified documents; and that following the completion of the “last

interview,” copies of the interview transcripts and of documents provided to the Committee

could be made public.

       At the same time, the Committee entered into a separate Litigation Agreement with the

Department of Justice as counsel for the defendants in their official capacities. See March 5,

2009 Letter from Irvin B. Nathan, General Counsel of the U.S. House of Representatives to

Michael Hertz, Acting Assistant Attorney General for the Civil Division, U.S. Department of

Justice, and responsive letter of March 5, 2009 from Mr. Hertz to Mr. Nathan (collectively, the




                                                2
      Case
        Case
           1:19-cv-02379-KBJ
              1:08-cv-00409-JDBDocument
                                 Document
                                        32-5
                                           68 Filed
                                               Filed10/01/19
                                                     10/22/09 Page
                                                               Page81
                                                                    3 of
                                                                      of 6199



“Litigation Agreement,” attached as Ex. B). The Litigation Agreement provided that “upon

satisfactory completion of all of the terms set forth in” the Agreement, the “Department of

Justice on behalf of the defendants-appellants . . . will move to dismiss the pending appeal with

prejudice, and appellee will consent to that dismissal; once the U.S. Court of Appeals for the

D.C. Circuit has dismissed the appeal with prejudice, the Committee will move in the U.S.

District Court for the District of Columbia to dismiss its complaint with prejudice.” Ex. B at 1.

Pursuant to the Agreement, the parties jointly moved for a stay of briefing in the D.C. Circuit

pending the implementation of the Agreement, and the Court of Appeals stayed the appeal. See

Order, Case No. 08-5357 (D.C. Cir. Mar. 5, 2009).

       After the appeal was stayed, and in accordance with the Agreement’s terms, the

Committee conducted the transcribed interviews of Ms. Miers (on June 15, 2009) and Mr. Rove

(on July 7 and July 30, 2009) regarding the resignation of certain U.S. attorneys and related

matters, and the Committee was provided with access to certain documents as contemplated by

the Agreement.1 Pursuant to the Agreement, the Committee on August 11, 2009 made available

to the public the transcripts of the Rove and Miers interviews (which their counsel had been

provided the opportunity to review for accuracy), as well as documents produced by the

defendants.2

       On October 8, 2009, the Department of Justice moved the D.C. Circuit to dismiss the

appeal with prejudice, noting that the Agreement “has now been implemented.” Unopposed

Motion for Voluntary Dismissal, Case No. 08-5357 (D.C. Cir. Oct. 8. 2009). On October 14,


       1
               These on-the-record interviews were subject to the proscriptions of 18 U.S.C. §
1001 that apply to witnesses in an investigation by a congressional committee.
       2
               See http://judiciary.house.gov/news/090811.html (announcement of release on
Committee’s website of Rove and Miers interview transcripts, and of over 5,400 pages of Bush
administration documents, and link to electronic copies of those materials).


                                               3
      Case
        Case
           1:19-cv-02379-KBJ
              1:08-cv-00409-JDBDocument
                                 Document
                                        32-5
                                           68 Filed
                                               Filed10/01/19
                                                     10/22/09 Page
                                                               Page82
                                                                    4 of
                                                                      of 6199



2009, the Court of Appeals entered an order granting the Department’s motion and dismissing

the appeal. Order, Case No. 08-5357 (D.C. Cir. Oct. 14, 2009), certified copy docketed in this

action, Oct. 19, 2009.

                                 UNOPPOSED PROPOSED RELIEF

       In accordance with the terms of the above-described Litigation Agreement, see Ex. B, the

Committee now moves this Court to dismiss the Complaint with prejudice. John Tyler of the

Department of Justice has authorized us to state that the Department concurs in the request for a

dismissal of the Complaint with prejudice.

       In dismissing the Complaint, it would be inappropriate for the Court to vacate its July 31,

2008 memorandum opinion. As reflected in the Litigation Agreement, while the Department of

Justice purports to disagree with the Court’s July 31, 2008 opinion, the Department will not seek

vacatur of the opinion on mootness or related grounds, see Ex. B; the Committee urges the Court

not to vacate its opinion. Vacatur would, in any event, be improper because the mootness of this

case is “by reason of the losing part[ies] having entered into a settlement of the underlying

controversy,” and “th[ose] part[ies] ‘ha[ve] voluntarily forfeited [their] legal remedy by the

ordinary processes of appeal,’” and “‘thereby surrender[ed] [their] claim[s] for equitable remedy

of vacatur’” of this Court’s opinion. Mahoney v. Babbit, 113 F.3d 219, 221 (D.C. Cir. 1997)

(quoting U.S. Bancorp Mortgage Co. v. Bonner Mall P’ship, 513 U.S. 18, 25 (1994)).

                                             CONCLUSION

       For the foregoing reasons, the Committee requests that the Court dismiss the Complaint

in this action with prejudice. A proposed order is attached.




                                                 4
      Case
        Case
           1:19-cv-02379-KBJ
              1:08-cv-00409-JDBDocument
                                 Document
                                        32-5
                                           68 Filed
                                               Filed10/01/19
                                                     10/22/09 Page
                                                               Page83
                                                                    5 of
                                                                      of 6199




                                      Respectfully submitted,

                                      /s/ Irvin B. Nathan______
                                      IRVIN B. NATHAN, D.C. Bar # 90449
                                      General Counsel
                                      KERRY W. KIRCHER, D.C. Bar # 386816
                                      Deputy General Counsel
                                      ARIEL B. WALDMAN, D.C. Bar # 474429
                                      Assistant Counsel

                                      Office of General Counsel
                                      U.S. House of Representatives
                                      219 Cannon House Office Building
                                      Washington, D.C. 20515
                                      (202) 225-9700 (telephone)
                                      (202) 226-1360 (facsimile)

                                      Counsel for Plaintiff Committee on the Judiciary
                                      of the U.S. House of Representatives
Dated: October 22, 2009




                                         5
      Case
        Case
           1:19-cv-02379-KBJ
              1:08-cv-00409-JDBDocument
                                 Document
                                        32-5
                                           68 Filed
                                               Filed10/01/19
                                                     10/22/09 Page
                                                               Page84
                                                                    6 of
                                                                      of 6199



                                 CERTIFICATE OF SERVICE

       On October 22, 2009, I caused a copy of the Unopposed Motion for Voluntary Dismissal

by Plaintiff Committee on the Judiciary, United States House of Representatives to be filed with

the Court and served on counsel for all parties through the Court’s ECF/CM system.




                                                    /s/ Ariel B. Waldman
                                                    Ariel B. Waldman




                                                6
Case
 Case1:19-cv-02379-KBJ
       1:08-cv-00409-JDBDocument
                         Document32-5
                                   68-1Filed
                                         Filed
                                             10/01/19
                                               10/22/09Page
                                                        Page851of
                                                                of199
                                                                   9
Case
 Case1:19-cv-02379-KBJ
       1:08-cv-00409-JDBDocument
                         Document32-5
                                   68-1Filed
                                         Filed
                                             10/01/19
                                               10/22/09Page
                                                        Page862of
                                                                of199
                                                                   9
Case
 Case1:19-cv-02379-KBJ
       1:08-cv-00409-JDBDocument
                         Document32-5
                                   68-1Filed
                                         Filed
                                             10/01/19
                                               10/22/09Page
                                                        Page873of
                                                                of199
                                                                   9
Case
 Case1:19-cv-02379-KBJ
       1:08-cv-00409-JDBDocument
                         Document32-5
                                   68-1Filed
                                         Filed
                                             10/01/19
                                               10/22/09Page
                                                        Page884of
                                                                of199
                                                                   9
Case
 Case1:19-cv-02379-KBJ
       1:08-cv-00409-JDBDocument
                         Document32-5
                                   68-1Filed
                                         Filed
                                             10/01/19
                                               10/22/09Page
                                                        Page895of
                                                                of199
                                                                   9
Case
 Case1:19-cv-02379-KBJ
       1:08-cv-00409-JDBDocument
                         Document32-5
                                   68-1Filed
                                         Filed
                                             10/01/19
                                               10/22/09Page
                                                        Page906of
                                                                of199
                                                                   9
Case
 Case1:19-cv-02379-KBJ
       1:08-cv-00409-JDBDocument
                         Document32-5
                                   68-1Filed
                                         Filed
                                             10/01/19
                                               10/22/09Page
                                                        Page917of
                                                                of199
                                                                   9
Case
 Case1:19-cv-02379-KBJ
       1:08-cv-00409-JDBDocument
                         Document32-5
                                   68-1Filed
                                         Filed
                                             10/01/19
                                               10/22/09Page
                                                        Page928of
                                                                of199
                                                                   9
Case
 Case1:19-cv-02379-KBJ
       1:08-cv-00409-JDBDocument
                         Document32-5
                                   68-1Filed
                                         Filed
                                             10/01/19
                                               10/22/09Page
                                                        Page939of
                                                                of199
                                                                   9
  Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 94 of 199



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,

                       Plaintiff,
                                            No. 19-cv-2379 (KBJ)
               v.

DONALD F. MCGAHN II,

                       Defendant.




                               EXHIBIT G
   Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 95 of 199




                      THE EXECUTIVE OFFICE AS
                    ADMINISTRATIVE COORDINATOR
                       JOHN   R.   STEELMAN* AND      H.   DEWAYNE KREAGERI


    The Executive Office of the President is the formal title given to the President's
personal staff and personal staff agencies.1 Their purpose, of course, is to provide
assistance of the most intimate sort to the President in carrying out the responsi-
bilities of his office. Accordingly, the role of the Executive Office is determined by
 the very nature of the President's job, and, always, by the personality and work
habits of the incumbent chief executive.
    The President of the United States, in terms of his constitutional powers, plus
the accumulation of statutory authority vested in his office by a succession of Con-
gresses, is probably the most powerful single individual in the world today. And
when the President succeeds in marshalling the full power of his office, he is vir-
tually irresistible. Every President since the First World War, at one time or
another, has exercised the full measure of this power-legal and political. Similarly,
no President in that same period has been able to avoid completely the frustration
of being unable to bring that full power to bear on occasion in some crucial situation.
    The President is two personalities. He is a private individual in his own right
who has few opportunities to exercise the privileges of privacy; and a public official
of superlative rank who simultaneously wears five executive hats, all of which label
him with power and none of which permit him privacy. He is at once the head of
the executive branch of the Government, the Commander-in-Chief of the Armed
Services, the leader of his political party, the ceremonial head of the State, and his
country's decision-making spokesman in the critical do-or-die arena of world politics.
    Since the subject of this discussion is the role of the Executive Office in relation-
    *A.B.   1922, Henderson Brown College, A.M. 1924, Vanderbilt University; Ph.D. 1928, University of
North Carolina.     Dr. Steelman was the first to occupy the top White House staff post, The Assistant
to the President, which he filled for nearly seven years under President Truman.    His Executive Office
roles, filled simultaneously with his White House post, have included: Director of the Office of War
Mobilization and Reconversion, 1946; Acting Chairman of the National Security Resources Board, 1948-50;
and Acting Di5rector of the Office of Defense Mobilization, 1952.     Director of the U. S. Conciliation
Service, 1937-44.   He is now an Industrial Consultant in Washington, D. C., and publisher of a chain of
local newspapers in Maryland.
    " A.B. 1934, A.M. 1935, State College of Washington; graduate assistant in government,      2935-36,
Duke University; Ph.D. 2947, Harvard University. A sixteen-year career public servant, Dr. Kreager
served six years in the Executive Office of the President: Executive Secretary of the National Security
Resources Board, 1948-50; Executive Officer of the Office of Defense Mobilization and Executive Secre-
tary of the President's National Advisory Board on Mobilization Policy, 1951-53. Since 1953, associated
with Dr. Steelman as a Washington Industrial Consultant.
   153 STAT. 561 0939), 5 U. S. C. § 133-133r, 133t note (1952); Exec. Order No. 8248, Sept. 8,
1939, 3 C. F. R. 576 (Cum. Supp. 1943). The Executive Office includes currently the White House
Office, Bureau of the Budget, Council of Economic Advisers, National Security Council (including the
Central Intelligence Agency and Operations Coordinating Board), Office of Defense Mobilization, and the
President's Advisory Board on Government Organization.
      Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 96 of 199
                     THE EXECUTIVE AS ADMINISTRATIVE COORDINATOR

ship to the President's job as head of the executive branch of the Government, it is
important to note that, for all the symbols of power, real and psychological, and for
all the tremendous sources of strength which are his to tap within the executive
branch of the government and his own official family, his power is generally
effective only so long as he does not have to use it.
    While a rule of thumb to the effect that a President's authority within his own
branch of the government is good only so long as he does not have to use it is not
always true, it is of sufficient importance in critical official family situations to serve
as a point of departure for this inquiry. Child psychologists who teach psychological
persuasion rather than woodshed practicality are Johnny-come-latelys compared to
generations of Presidents and presidential assistants who have learned the hard
way, that patience and connivance are often better than direct use of the presidential
razor strap in dealing with the executive family.2 In carrying out the President's
job as chief executive, "coordination" is often a much better attitude than "di-
rection." Seldom does the President direct. More often he persuades, sometimes
in person, more frequently through his key assistants. Generally, his so-called
directives, most of them embodied in Executive Orders, are the product of pains-
taking weeks of coordinative effort undertaken by his principal staff assistants among
his executive subordinates in order to achieve a general meeting of minds before
his signature is ever placed upon what in the process has become largely an in-
offensive document.
    This is not to suggest that knuckles are not sometimes rapped in the process.
They are, seldom by the President, but almost always by key assistants who exercise
the threat rather than the actuality of presidential power. This leads to the con-
clusion that there is a considerable amount of art mixed up with the science of
running the executive branch of the Government. Effectiveness is much more de-
pendent upon the personal skills of the President and individual top associates than
upon forceful application of presidential authority or on the hierarchy of a formal
organization chart.
                      PRESIDENTIAL AUTHORITY AND ITS LIMITATIONS
    No President has ever completely avoided the often disastrous reaction against
his administration or against him personally as a result of his direct use of executive
authority as the boss of the executive branch. Franklin D. Roosevelt's ambivalent
settlement of the historic 1943 dispute between Vice President Henry Wallace and
Commerce Secretary Jesse Jones, over handling of the Government's wartime pro-
curement programs abroad, is a Washington legend. In that dramatic executive
action, Mr. Roosevelt fired the Vice President from his job as Chairman of the
Board of Economic Warfare and displaced Secretary Jones as Chairman of the
Reconstruction Finance Corporation, a role that put him in charge of the purse
    2 By "executive family" is meant primarily the members of the cabinet and heads of other govern-
ment agencies, plus key staff members in the White House Office and the agencies of the Executive
Office of the President.
   Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 97 of 199
                          LAW AND CONTEMPORARY PROBLEMS

strings that controlled the procurement policy programs developed by Wallace's
organization. Many of the personal wounds suffered in that battle have never
healed. In addition, the administrative headaches resulting from the considerable
number of staff resignations in both agencies following the President's action, created
an administrative crisis that required months to resolve.
    As an administrator, Franklin D. Roosevelt was often criticized for his inability
to fire subordinates, for his tendency to solve organizational problems in the
executive branch by permitting an existing official or agency to die on the vine
while he created a parallel entity to take over the functions thus ignored. Duplica-
tions, particularly in the areas of labor, public works, and social welfare, were
common in the organizational fafade of the Roosevelt administration. Oddly, on
closer examination, this "inability" must be counted a real ability on the part of the
Depression and Second World War President frequently to resolve problems by
ignoring them. This was a subconscious recognition of the basic management prin-
ciple that little problems become big problems when an important official recognizes
them and thereby lends them the importance of his personal prestige.
    Many teachers of executive management, efficiency experts of the industrial school,
will disapprove the idea of an executive who fails to grasp each problem firmly and
forcefully as it arises. In terms of cold statistical efficiency, in the command de-
cision structure of military organization, in the profit-directed practicality of an
industrial corporation, or in the pragmatic realism of an authoritarian society, resort
to finesse rather than direct action could be a weakness. But the President is
neither a statistic nor a box in an organization chart. His effective strength lies in
his ability to be human and, above all, in his capacity for being President of all
of the people most of the time. Within the framework of American democratic
society, with the President standing alone as a man in a fishbowl, with the Presi-
dent's every word and act capable either of supporting or weakening his administra-
tion, the techniques of compromise and coordination rather than coercion have
special virtues. The very government he commands is founded upon the principles
of the right of men to disagree and the achievement of progress through effective
compromise. His job is to lead, not to demand. Any public official of importance,
the President most of all, must remain persona grata not only to the public, but to
his official associates if he is to retain his ability for leadership.
    Franklin D. Roosevelt's ability to beat a strategic political retreat on occasion, his
willingness to accept a partial program rather than a full program in order to
avoid losing an entire objective, represents the master touch in politics. He used
the same technique in his relationships with his official executive branch family, a
subtle mixture of cajolery, coercion, and coordination, seasoned with overtones from
his popular public personality, to keep the gigantic machinery of public administra-
tion moving in a desired direction. Some professional management experts and
students of public administration may quarrel with FDR's techniques as an ad-
ministrator, but they cannot deny results in terms of his ability to survive on the
     Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 98 of 199
                    THE EXECUTIVE AS ADAIINISTRATIVE COORDINATOR

rough and tumble political scene, or the enormous impact of the programs born
in his tenure which are now a permanent part of the structure of American govern-
ment.
    From the administration of President Harry S. Truman, perhaps the best known
example of the negative results that can stem from direct use of presidential authority
lies in the famous steel industry seizure case of May, 1952. That action provided
a dramatic and practical example of the difference between the "real" authority and
the "legal" authority vested in the President. From the moment the Government
took over supervision of the steel industry in order to avoid a strike deemed dis-
astrous to the Korean War effort, there was no question concerning the President's
practical authority to take over the steel industry and keep it operating under gov-
ernment jurisdiction. The industry was seized, and it stayed seized until the
Supreme Court made a legal determination on June 2, 1952, to the effect that the
President's act of seizing the industry was unconstitutional. 3 The President's efforts
were a sincere attempt to serve the public interest, and no other President has tried
to look more objectively at the public interest or stood more in respect and humility
before it. The net loss to the American system of government in this case lies in
the fact that it did result in a Supreme Court decision placing a specific limitation
upon the powers of the Presidency. The same loss would have resulted had the
Court's decision been to support the President's action, thereby giving the imprimatur
of the Supreme Court to unlimited coercive action by a future President.
    Within the framework of the rigid structure of American government, with
elected public officials serving definite and limited terms of office, the ability to
respond effectively to national need and public demand (the two cannot always be
the same) frequently rests only in the flexible powers of the Presidency. When
national emergency demands action and there is no precedent to follow, only the
President can move quickly to avoid crisis. In a practical sense, the power of the Pres-
ident to act in the national interest is limited only by the extent of action that public
opinion permits him to take. Frequently the technique used, rather than the action
taken, is the controlling factor on public opinion. Were we to build up a body of
court decisions that specifically restrict the powers of the President to act in time of
emergency, the value of flexible leadership vested in the office could be lost, with a
corresponding real danger to the survival of the American system of goverment.
    President Eisenhower and his new team also learned, and bitterly, the embarrass-
ment inherent in direct exercise of executive authority in the process of the now
famous Dixon-Yates case. When the President permitted himself to become per-
sonally identified with the decision to award the Government's contract for power
needs to the Dixon-Yates combination, the matter became a national issue. Here
was a relatively routine problem which achieved major status because it became
identified with an important-the most important-public official. It can be dem-
onstrated that this use of presidential authority actually cost the Republican Party
   'Youngstown Sheet and Tube Co. v. Sawyer, 343 U. S. 579 (1952)-
   Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 99 of 199
692                      LAW AND CONTEMPORARY PROBLEMS

control of the Senate in the Eighty-fourth Congress. In the months preceding the
1954 congressional elections, neither side had been able to make an issue of the
public power question. Suddenly, the President's Dixon-Yates decision dramatized
the struggle between the public and private power forces. What had been an absent
issue became very much present when accorded the white heat of publicity attendant
upon its personal identification with the President. It is reasonable to conclude that
reaction to the Dixon-Yates decision influenced enough votes in power-conscious
Oregon to swing the narrow margin in favor of the Democratic candidate.
    Old experienced hands, with years of seasoning behind them in the White House
or in the Executive Office of the President, were astonished at President Eisenhower's
direct participation in the Dixon-Yates case. It was not the decision itself that was
so unusual, but the fact that the President's administrative team had caused or per-
mitted him to become identified personally with the matter. It could be argued
that given a few months more time, the administration would have been able to
effect sufficient new appointments to both the Atomic Energy Commission and the
Board of the Tennessee Valley Authority to arrange for the desired decision to be
taken at that lower level without directly involving the President. Here is another
classic example of a case in which full use of the President's personal executive
powers defeated rather than achieved a basic objective of an administration. It was
not the nature of the decision that was so important, but the mere fact that it was
the President who made it.
    The above examples, drawn from the last three administrations, cannot be said
to deny the effectiveness of direct use of the President's management authority within
the executive branch in all situations, but they, and many others like them, have
created the atmosphere within which the staff of the Executive Office of the Presi-
dent works. Necessarily, the staff acquires an acute awareness of the extreme vul-
nerability to public opinion of both the President and his office. A protective attitude
toward both is the inevitable result. Staffs seek to effectuate management de-
cisions, whenever possible, at levels short of the President himself. This technique
has the double advantage of keeping him out of controversial situations and also
reducing demands upon his time. When actual use of the President's personal
authority becomes unavoidable, the objective is to make every effort to insure that
his signature is placed only on documents that represent completed staff work,
implying that areas of potential conflict have been resolved.
    The staff job of the Executive Office agencies, while largely one of coordination
between the office of the Presidency and the key officials of the executive departments
and agencies who are his subordinates, also frequently involves a careful sounding of
public or political reaction in advance of presidential action. But the objectives of
this study are limited to the management of the executive branch and do not
include the political or public relations aspects of his office.
                 ORGANIZATION DIFFERENCES IN THE EXECUTIVE OFFICE

      Technically, as a brief glance at the appropriate pages in any recent Con-
    Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 100 of 199
                       THE EXECUTIVE AS ADMINISTRATIVE COORDINATOR                                   693

gresionalDirectory will show,4 the Executive Office of the President includes every-
 thing and everyone attached to the Presidency other than the President himself and
 his Army, Navy, and Air Force Aides.5 Thus, the White House Office per se is a
part of the Executive Office. In practice, however, official Washington-the Con-
gress, the executive departments and agencies, the press-draws a rather clear line of
 distinction between the White House Office and the rest of the agencies that comprise
 the Executive Office. While organizational fact does not make such a distinction,
operational practice has led to an unofficial reality in which there are essentially two
recognized organization entities serving the President: the White House staff and
 the Executive Office of the President.
    Traditionally, the agencies of the Executive Office-for example, the current
Bureau of the Budget, Office of Defense Mobilization, and Council of Economic
Advisers, and several now nonexistent agencies -- have each had a single head. This
single-executive organizational structure, providing one official through whom com-
munications are maintained with the President, lends itself to the "agency concept"
of such bodies. Such organization stands in contrast with the traditional structure
of the White House Office, within which each key member has functioned normally
on an informal basis of direct relationship with the President. This character of
relationship within the White House Office and the Executive Office was common
to both the Roosevelt and Truman administrations. Senior status accrued to certain
individuals whose higher rank was generally recognized, but for all intents and
purposes, the White House Office functioned as a group of senior staff assistants who
had direct access to, and operated directly through, the person of the President
himself.
    The Eisenhower administration, through conversion of the top White House
position, The Assistant to the President,7 to that of a chief of staff, has brought
about more of an "agency" status to the White House Office than has characterized
that body in the past. In any organization, public or private, the group closest to
the top executive evolves in a schematic pattern that most fits the wishes and
past administrative experience of the man at the top. President Eisenhower's mili-
tary background undoubtedly accounts for the creation of the chief of staff approach
to operation of the White House Office. Whether this change in organization con-
tinues in the future depends entirely, of course, upon the preferences and the
personality of the next incumbent of the Presidency.
    The difference between the White House Office and the Executive Office of
    'For instance, CONGRESSIONAL DIRECTORY 379-83 (1956).
   'The White House Residence staff is not included.
   'Among the no-longer-existing agencies: National Security Resources Board, National Resources
Planning Board, Office of the Director for Mutual Security, and the Office for Emergency Management.
    'The position of "The Assistant to the President" came into being formally under President Truman
and was occupied throughout his terms of office by Dr. John R. Steelman. Essentially, the position is the
outgrowth of assignments made to the succession of Directors of the Office of War Mobilization, later
the Office of War Mobilization and Reconversion, James F. Byrnes, Fred Vinson, John W. Snyder,
and John R. Steelman.
   Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 101 of 199
694                            LAW AND CONTEMPORARY PROBLEMS

 the President assumes some degree of geographical confirmation in the sense that
 their offices are physically separated. During the Truman administration, the old
State-War-Navy Building, directly across West Executive Avenue from the west wing
of the White House, was renamed the Executive Office Building and taken over to
house the Executive Office agencies. Actually, several members of the White House
Office are located in the latter building, but the assumption within Washington
bureaucracy is that such officials are "camping out" simply because there is not
enough room to provide them with suitable offices in either the west or the east
wings of the White House itself.8
    The President's White House Office staff-n-The Assistant to the President, his
chief counsel, his appointments, press and correspondence secretaries, his legislative
aide, the cabinet secretary, the six anonymous administrative assistants to the Presi-
dent, and other high ranking special assistants-is identified both with the President
as an individual and with the office of the President as an organizational entity.
With infrequent exceptions, it is from this staff that key officials are selected to
accompany the President on his travels, both business and vacation. When members
of the White House staff speak publicly, they do so only as spokesmen for the Presi-
dent, not in terms of their personal positions. Veteran members of the White
House press corps recognize this close association with the person of the President
and generally accord members of the White House Office immunity from direct
quotation in the press. The fact of the White House Office staff as a part of the
Presidency receives its highest recognition in the traditional treatment accorded it
by the Congress, which seldom seeks to require members of the President's staff to
testify before congressional committees. Exceptions to this rule are rare.
    In contrast, the personnel of the other agencies of the Executive Office of the
President are regarded as staff to the office of the Presidency rather than to the
President personally. This comparison draws a rather fine line, for, as in all
organizations, there are key members of the Executive Office organization who, by
virtue of their competence and their personable qualities in the President's opinion,
achieve a more personal relationship. However, if we are to explore effectively the
role of the Executive Office as a coordinating medium in the operation of the execu-
tive branch of the government, this impersonal characteristic must be seen and
understood. Members of the staffs of agencies in the Executive Office do testify
frequently before congressional committees in terms of their official positions, and in
so doing, they are not regarded as committing the President. They make speeches in
their own right. They are often quoted directly in the press and, in fact, operate
their own press relations staffs apart from the White House press office to handle
official news releases relating to operations of their agencies. Heads of Executive
Office agencies function much as do heads of major government departments or
    S For example, W. Averell Harriman, while Special Assistant to President Truman in the White
House, had his offices in the Executive Office Building in conjunction with his headquarters staff for the
Mutual Security Program. Numerous Special Assistants to President Eisenhower have been officed in
the Executive Office Building.
     Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 102 of 199
                        THE EXECUTIVE AS ADMINISTRATIVE COORDINATOR

independent agencies, except that their actions, within the executive branch, are
manifestations supporting or stemming from the authority of the office of the Presi-
 dency. From time to time the President may see fit to delegate actual executive
authority over segments of the executive branch to the head of an Executive Office
agency. Such was the case in the creation of the Office of Defense Mobilization
at the time of the Korean War. But the complete control of the President over the
proffer or withdrawal of such authority is never in doubt.
    Congressional inroads on the President's right to absolute control over the
appointment of his key staff assistants is the object of frequent expert criticism.'"
Within his White House Office staff, this right has never been questioned. Appoint-
ments are made independently of any senatorial approval. Within the Executive
Office, the reverse is frequently true, for there the heads of staff agencies, albeit part
of the President's official staff organization, are sometimes subjected to senatorial
approval,11 a factor which diminishes the finality of the President's authority over
such subordinates.
    Another important difference is the matter of tenure of office in the White House
as contrasted to the Executive Office. Invariably, the top White House staff leaves
when the President goes out of office, most often as of the date of the inauguration
of a new administration, and never later than the period necessary to "assist in the
transition of one administration to the other." While it is customary for heads of
other Executive Office agencies to submit resignations to coincide with the termina-
tion of a presidential term of office, these resignations are not always accepted. Ac-
tually, key members of the staffs of Executive Office agencies, other than the White
House Office, tend to stay on.1 This is a most important factor in the continuity of
government and is a principal ingredient in the growing strength and prestige that
has accrued to Executive Office agencies over the years. It is true that staff mortality
was exceedingly high in the Council of Economic Advisers after January 20, 1953,
but this situation did not apply in the Bureau of the Budget, the Office of Defense
Mobilization, or the National Security Council. For the most part, within the
Executive Office, the continuity of interagency coordination, in terms of permanency
    ' A notable exception to direct presidential authority over the head of an Executive Office agency,
and, for that reason, a direct intervention by the Congress in presidential prerogatives, is the statutory
grant of authority to the Director of the Bureau of the Budget regarding quarterly allocations to the de-
partments and agencies of annual appropriations. See Budget and Accounting Procedures Act, 1950,
64 STAT. 765 (950), 3r U. S. C. § 665 (1952). While a confirmation by the Congress of a previous
Executive Order, the statutory enactment does now prevent the President from altering the assignment.
    "Notably the Commission on Organization of the Executive Branch of the Government (Hoover
Commission). See the Report entitled "General Management of the Executive Branch," Feb. 1949,
Recommendation No. 3: "The President should not be prevented by statute from reorganizing the
President's Office and from transferring functions and personnel from one part of it to another"; and
Recommendation No. 4: "The head of each staff agency in the President's Office should be appointed
by the President without confirmation by the Senate except the Civil Service Commission." Id. at 15-i6.
    "The Director of the Office of Defense Mobilization requires senatorial approval. 64 STAT. 8r6
(195o),   as amended, 65 STAT. 139 (195), 50 U. S. C. App. § 21 5 3 (b) (1952).
    "aFor example, James S. Lay, Jr.,   has been Executive Secretary of the National Security Council
under both the Truman and Eisenhower administrations. This continuity isalso true for several of the
Assistant Directors in the Bureau of the Budget and the Office of Defense Mobilization.
  Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 103 of 199
                          LAW AND CONTEMPORARY PROBLEMS

of tenure for key Executive Office personnel, continued through the shift from the
Truman to the Eisenhower administration. However, under the military staff
concept of the Eisenhower administration, the Executive Office agencies do not play
as weighty a role in the operation of the executive branch as under the Truman
administration. Nevertheless, the expert knowledge and experience of staff are still
there to be tapped as needed.
                          HisToRY OF THE ExEcunvE OFFIcE
   Historically, the Executive Office of the President as a formal organization dates
only from September 1939.?8 Like most formal organizations, rather than being
created, it evolved. This evolution grew out of the growing demands upon the job
of the Presidency, the incredible pyramiding of responsibility of the chief executive
in a modern industrial world in which all aspects of government are constantly
reaching more and more into the lives of individual citizens and further and further
afield into the international political arena. Meanwhile, until 1939, the "executive
suite" at i6oo Pennsylvania Avenue, had not been enlarged to cope with these grow-
ing responsibilities.
    The first serious consideration, in modern times, of the problems of managing
the executive branch came in 1921 from the discussions that resulted in the Budget
and Accounting Act of that year.' 4 The great concern at the time was the growing
complexity of the Government's fiscal management problems, a direct result of
expansion in the scope and nature of American government occurring during the
First World War. The 1921 act made two significant contributions to better man-
agement: it created the General Accounting Office, as an agency of the Congress,
to do a post-audit function for the Congress in checking on the performance of the
executive branch, a role never truly filled by that agency; and it set up within
the Department of the Treasury a Bureau of the Budget, with a Director appointed
by and responsible to the President, whose primary function was that of assembling
and codifying the annual budget requests of the many separate agencies so that
the President, as chief executive, could present to the Congress a single admin-
istrative budget. Obviously, the primary concern of the Congress in the 1921 act
was its own convenience, the President's office, per se, receiving little actual attention.
    The new budget office in the Treasury was a move in the right direction, for in
the process of providing convenience to the Congress through the submission of a
single coordinated budget, it also provided (not by design) the President with a
management arm through which he could take an advanced and detailed look at
what his ambitious cabinet subordinates were planning to do. But the difference in
governmental tempo between 1921 and 1939, at which time the Executive Office was
actually created, requires some understanding. The memory of a Washington elder
statesman, long prominent in the art and science of public management, helps us in
this regard. He recalls an afternoon spent at the White House on a social call to
   1
     Reorganization Plan No. I of 1939, 53 STAT. 561 (1939), 5 U. S. C. § 133, 133r, 133t note
(1952), Exec. Order No. 8248, 3 C. F. R. 576 (Cum. Supp. 1943).
   "Budget and Accounting Act of 192r, 42 STAT. 20 (921), 31 U. S. C. §§ xx-x6 (1952).
      Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 104 of 199

                      THE EXECUTIVIE AS ADMINISTRATIVE COORDINATOR

President Coolidge in the latter's second term, when the only official business trans-
acted was for the President to select from a group of recent photographs of his person
those he wanted printed. By the late thirties, President Roosevelt's New Deal, the
war against depression, had so magnified the complexities of executive management
that the President simply did not have time to do many of the important tasks ex-
pected of him. Prior to 1939, the growing demands of the White House for addi-
tional personnel had been met largely through the ruse of borrowing personnel from
the executive departments, which were required to keep such loaned personnel on
their own payrolls. A notable example was the post of Under Secretary of the
Interior, which, by custom, had come to be regarded as the position held by the man
who actually filled the full-time role of the President's chief liaison officer with the
Congress.
    The quiet afternoon example cited above from the days of the Coolidge admin-
istration notwithstanding, the complaints of Presidents over the excessive burdens of
their office are not limited to the post-Second World War era.' 5 Two factors com-
bined during the depression years to concentrate attention on the organization of
the President's own office. First, the complex social and economic programs of the
New Deal, which created many new programs and new agencies, with a consequent
increase in the number of officials reporting directly to the President. Second, the
depression, which simultaneously decreased employment opportunities in private
industry and established the federal government as the nation's principal employer,
brought into government ranks many experienced managers from private business.
How best to manage the then dominant executive branch became a favorite Wash-
ington luncheon and dinner conversation topic.
    Late in his first term of office, President Franklin D. Roosevelt appointed a
President's Committee on Administrative Management to make a study and to report
to him on the organizational changes required to provide for more effective co-
ordination and direction of the executive branch. The resulting report, 6 submitted
    " See President Franklin D. Roosevelt's letter of Jan.   12, 1937,   transmitting to Congress the Report
of the President's Committee on Administrative Management: "I am not the first President to report
to the Congress that antiquated machinery stands in the way of effective administration and of adequate
control by the Congress. Theodore Roosevelt, William H. Taft, Woodrow Wilson, and Herbert Hoover
made repeated but not wholly successful efforts to deal with the problem." And ". . . they say, what
has been common knowledge for 2o years, that the President cannot adequately handle his responsi-
bilities; that he is overworked; that it is humanly impossible, under the system which we have, for
him to carry out his constitutional duty as Chief Executive, because he is overwhelmed with minor
details and needless contacts arising directly from the bad organization and equipment of the Government.
I can testify to this. With my predecessors who have said the same thing over and over again, I
plead guilty." REPORT OF THE PRESIDENr'S COMMIrrEE ON ADMINISTRATIVE MANAGEMENT [hereinafter
cited BROWNLow REPORT] iii, iv (937).
     " BROWNow REPORT, Op. cit. supra note 15. Members of the Committee were: Louis Brownlow,
 Chairman, Charles E. Merriam, and Luther Gulick. The Report was submitted to the President on Jan.
 8, 1937, transmitted to the Congress five days later, but required nearly two years for fruition of its
principal recommendations regarding reorganization of the President's office, through the medium of the
Reorganization Plan No. I of 1939.
     See also Somers, The President as Administrator, 283 ANNALS 104, io6 (1952): "The Committee's
 signal contribution was its sharp portrayal of the Presidency as the pivot of federal administration, all
 other aspects being secondary."
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 105 of 199
                              LAW AND CONTEMPORARY PROBLEMS

to the President and the Congress in January 1937, is one of the most remarkable
public management documents ever written. Called the "Brownlow Report," after
its chairman, Louis J. Brownlow, the document is now out of print, but still serves
as a bible on administrative management in schools of public administration. Less
extensive in its coverage, and now less well known than the more current and
equally outstanding reports of the first Hoover Commission,"7 beginning in 1949,
the Brownlow study limited its attention to the so-called administrative manage-
ment facets of the government-specifically: personnel, fiscal, and planning.
    A direct result of the Brownlow study was the creation of the Executive Office
of the President, providing, for the first time, a comprehensive organizational
framework within which staff could be provided on a flexible basis to augment the
growing demands of the President's job. At the outset, the Office included the
Bureau of the Budget by transfer from the Treasury Department, the National
Resources Planning Board, and an enlarged White House staff. Also, at this time,
1939, the six Administrative Assistants to the President positions were created,18 to be
filled, as FDR liked to phrase it, "by young men of great competence with a passion
for anonymity." Time has proven that actual anonymity in the White House staff
is a rare virtue, but the value of this additional and continuing staff assistance to the
President has been proven again and again in the seventeen years these posts have
been in existence. Less prominent today than during the Roosevelt and Truman
administrations, the six Administrative Assistants to the President have tended to
become submerged in what has become the largest White House staff ever assembled.
While filled from time to time by professionals with specialized assignments, 0 for
the most part, the "anonymity boys" have been general staff men who filled a variety
of assignments as the President's problems demanded. Specialization in these posts
has tended to follow a grouping of responsibilities for relationships with certain
areas of governmental programs rather than in terms of the pre-service technical
specialty of the appointee himself.
                    THE   INCREASING SIZE OF TIE WHITE HOUSE OFFICE

    The growth in size of the White House Office between the Truman and the
Eisenhower administration presents a remarkable example of how the organization
around the President tends to evolve haphazardly out of need rather than in accord-
ance with any predetermined plan. In March i95i , at the peak of the Korean
War emergency, the Congressional Directory listed only fourteen names and posi-
tions deemed to be of sufficient prominence in the White House Office to have such
publication.20 The latest Directory,January 1956, lists no less than thirty-nine, almost
   " Reference is here made to the REPoR'rs op "rSE FIRST ColmifSsiON o-      REoROAN1ZATMON OF THE
ExEcUTnvE BRANCH OF T E GOVERNMENT (949).
   "The idea for the six Administrative Assistants to the President stems from the BROWNLOW REPORT,
op. dt. supra note x5, at 5.
    " For example, Gabriel Hauge, economic adviser to President Eisenhower, currently fills one of the
Administrative Assistant positions.
   -" Congressional Directory, Mar. r95I, pp. 337-38.
        Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 106 of 199
                      THE EXECUTIVE AS ADMINISTRATIVE COORDINATOR                                    699
three times the Truman total.2 Other than his regular staff, in 1951 President
Truman had only one Special Assistant, W. Averell Harriman, who, in addition
to his responsibilities as head of the mutual security program, also served the Presi-
dent as a Special Assistant over a broad range of foreign economic matters.
     There are now seven Special Assistants to the President.2 2 This is an item of
fundamental importance in Executive Office organization, for appointments of this
rank invariably result from gaps in the cabinet approach to administration which
require creation of super-administrators who can operate for the President at a level
that involves the normal responsibilities of two or more of the heads of the regular
departments or agencies. The conclusion is rather obvious-the size of the White
House and Executive Office staffs and, above all, the rank of White House staff mem-
bers, grows in direct relationship to the inability of the more rigid cabinet system
to meet growing complexities in the management of governmental programs. The
White House staff now comes closer to governing the country than ever before.
     While the Eisenhower administration has more presidential attaches of super
rank than ever before, and while they seem to stay in their positions longer, perhaps
the most powerful Executive Office post was the creation of President Truman.
This was the appointment of a Director of Defense Mobilization, as head of the
                                                                                      o,
Office of Defense Mobilization, a temporary emergency action in December i95
resulting from the need for an immediate presidential deputy of cabinet rank to
control, for the President, the many departments and agencies involved in the
Korean mobilization effort 3 The position continues, but the nature of the job has
changed, as we shall note later. Meantime, the Director of Defense Mobilization is
not a member of the White House staff. He is an agency executive in his own
right and heads a separate organization within the framework of the Executive
Office of the President. His direct staff relationship to the President notwithstanding,
the Director of Defense Mobilization is not regarded in Washington governmental
folklore as being "White House." The Congress and the press treat him much as
they would the head of any other independent governmental department or agency.
     The rapid growth of the White House staff under President Eisenhower is
particularly interesting because it has resulted in contradiction of a pre-inauguration
commitment to return to constitutional cabinet government and eliminate the coterie
around the President.2 4 Perhaps no administration has ever come into office with
a greater consciousness of management in all of its scientific ramifications. The
command-decision military background of the President, with its undertones of
general staff organization, combined with the "executive suite" background of many
of the key officials in a businessman's administration, make this possible. There is
little question but that the administration was sincere in its intention to make govern-
                                                        22
   "5 Id,. Jan. 1956, pp. 379-82.                            d. at 381.
    2
    " Exec. Order No. 10193, 3 C. F. R. 156 (195o Supp.).
    " See ROBERT J. DoNovN, EISErHOWER: THE INSIDE STORY 65 (1956): "President Eisenhower
applies greater formality of procedure in the Cabinet than has been adhered to in the past." Actually,
Donovan's book devotes very little attention to the internal operations of the staff around the President.
   Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 107 of 199
                            LAW AND CONTEMPORARY PROBLEMS

ment more efficient by emphasizing a return to autonomous cabinet executives and
eliminating the White House gang. It is to their credit, perhaps, that a few years
in office have taught them that this cannot be done. The end result has been the
appointment of super-executives at the White House level, of adequate prestige per-
sonally and position officially to permit them to intervene authoritatively in matters
involving even members of the cabinet.
                         COMPETITION IN THE CABINET STRUCTURE

     Contrary to the neatly stereotyped symmetrical outlines in the organization of the
executive branch of the government contained in high school Civics books, the
executive branch is not one big happy family. It never has been such under any
President. It is too big, too complex, and too human ever to be anything but
a fractious free-for-all. This would seem to be a perfectly normal situation, however,
in a democratic society which justly prides itself on the promotion of independent
thought and seeks to progress through the processes of compromise. Washington's
governmental halls are lined with the ghosts of cabinet officers who have come into
office with a determination to create efficiency by cutting down both on personnel
and on program, only to depart at the end of their terms leaving a bigger and more
complex department than they inherited in the first place. With expenditures for
nondefense programs now higher for the federal budget in 1957215 than ever before,
this situation continues under the present administration and seems to prove that
the trend to bigger government has no relationship to the political party that
happens to be in control of the executive branch.
     Cabinet officers have special interests to serve within the framework of bureau-
cracy itself. Some, like the Secretaries of Agriculture, Labor, Commerce, and In-
terior have a vast political constituency of their own, inside and outside the Govern-
ment. Any cabinet officer is at least in part a prisoner of his job. His effectiveness
depends not so much upon what he gives his staff as what his staff gives him. The
average cabinet official comes to his job with a conception of his relationships that
regards his ties to the President as primary, his ties to his department as secondary.
Essentially, the natural reaction is to regard himself as a part of the President farmed
out to hold jurisdiction over a specific segment of the executive branch. Neither
Republicans nor Democrats in cabinet jobs differ in the speed with which this
concept is quickly changed. The Secretary becomes most often a pleader for a spe-
cific cause.
     A minor case illustrates the situation quite well. In 1949, the National Security
Resources Board, a. part of the Executive Office, had a quarter of a million dollars to
allocate to the established departments and agencies for preparation of a compre-
hensive series of raw material and industrial facility studies that could serve as a
basic encyclopedia of statistical data for future mobilization planning projects. Since
1949, a recession period, was also a year in which both the administration and the
    25For a more detailed discussion, see Kreager, The Federal Budget for 1957, 13 ILL. Bus. REV. 6
(z956).
   Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 108 of 199
                  THE EXECUTIVE AS ADMINISTRATIVE COORDINATOR

Congress were seeking to cut government expenditures, largely, as is usual, through
personnel reductions in the executive agencies, a vast amount of interdepartmental
competition ensued. For any department, capture of a part of the NSRB funds,
small as they were, insured retention of some staff at least until a next and possibly
more lenient year. For a study of copper, no less than four agencies, Commerce, the
Tariff Commission, and two agencies of the Interior Department, competed. This
was a problem for Execuiive Office adjudication, for cabinet officers, plagued as they
are by loyalties to their own departments, are in no position to compromise their
interests without losing face among their subordinates. At the same time, intense
rivalry resulted between Commerce and Interior as to which should do the six studies
related to the steel industry. The result was an Executive Office engineered compro-
mise, now generally regarded as controlling, to the effect that Interior is responsible
for steel from the iron mine to the production of pig iron, but once pig metal
enters the picture, the Commerce Department takes over. This seems a simple
enough problem to the uninitiated, but actually it is a very troublesome one in the
internal operation of the executive branch. To assume that the President himself
would have the time to resolve such a minor jurisdictional problem, allowing for the
time that would be required for him to become thoroughly informed as to both sides
of the argument, would be absurd. The settlement was worked out at staff level in
the National Security Resources Board, an Executive Office agency.
    The solution to such daily operational problems is not as simple as the above
brief narrative would suggest. The mere existence of an Executive Office agency
is not enough in itself automatically to produce decisions that permit the wheels of
administration to move. The decisions are the product of a coordination process
in which the prestige of every agency and every official involved is protected, if
possible, and the imprimatur of presidential authority is used only as an implied
threat hovering in the background of the Executive Office agency's manipulations.
    The basic ingredient is system. The NSRB, technically headed by a seven-man
cabinet-level board, with a chairman who also served as the full-time head of the
agency, was in no position to compromise interagency problems at the Board level.
Early experience had proven that a cabinet-level board, like the cabinet itself, is not
a medium through which decisions can be made; but it also proved that such a
group can serve as an effective medium through which, by careful attention to the
niceties of official protocol, an executive close to the President and in the difficult
position of calling his shots among his nominal superiors, can maintain good per-
sonal and official relationships with those key officials. As is normal in any govern-
mental organization, below the board level the NSRB senior staff formed inter-
agency liaison relationships, based on the principle that a good staff man can keep
his boss well advised only if he knows what other bosses of similar level are think-
ing about, struggling with, and planning or hoping to do. This mutually dependent
interagency staff relationship is a common thing, and a healthy thing, for with-
out it, much of the continuity and coordination required to keep a vast governmental
 Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 109 of 199
                            LAW AND CONTEMPORARY PROBLEMS

structure functioning smoothly could not be accomplished. Sometimes it even
becomes desirable to formalize, openly, this type of mutually dependent interagency
staff relationship.2 6
    Logic can be applied to the compromise of a competitive bureaucratic situation
when the "face" of the negotiators is not involved. An informal NSRB inter-
departmental staff group actually worked out the solution to the competitive struggle
over the materials surveys, which put their bosses in the position of accepting a staff
recommendation, thereby protecting them from the necessity of making an original
policy determination that could prejudice their position in their own organizations.
Obviously, even the coordination process requires a focal point or a spearhead.
Only the staff of the President (the Executive Office) can provide this, for that staff
enjoys the peculiar advantage of operating under the cloak of the boss who is the boss
of everybody else's boss. Sometimes heads fall or pressure is applied, but more often
the time worn adage of good staff organization prevails-reasonable men, reasonably
assembled, can usually reach reasonable solutions to legitimate problems.
     While the President's job requires him to tackle daily the world's toughest man-
 agement assignment, the very nature of his responsibility demands that he provide
 broad positive leadership toward over-all national objectives. Before he can make
 a policy decision, he must have adequate and continuing information covering all
 major facets of the situation facing him. Cabinet members and agency heads, by
 virtue of their specific and limited responsibilities, cannot make these broad deter-
 minations. It is from the cabinet and agency heads that the President must expect
 to receive the varied and often conflicting recommendations which need to be care-
 fully sifted and balanced off against the administration's national or international
 objectives before a decision can be made. No board (e.g., cabinet in this case) can
 make decisions in the face of intramembership conflicts of jurisdiction, when the
 man in the chair controls the board rather than the board controlling the chair. It
 is naive to assume otherwise.
     Then who does the sifting? There are occasions in which a cabinet officer can
 perform this task. For example, President Truman assigned to Secretary of Com-
 merce Charles Sawyer the task of being the administration spokesman on the St.
 Lawrence waterway project, and the Secretary and his staff to a large extent did
  the sifting on interagency relationships to that assignment. But most of the time,
 the sifting is done for the President within the framework of his own White House
 Staff or Executive Office.
     The President needs advice and guidance on matters of national policy from every
 possible angle of public importance. His staff normally is organized to do this.
 There is always at least one, generally the Director of the Bureau of the Budget, who
 must look at a proposal with the cold hard facts of cost constantly before him. It is
 not his job to judge political implications or impact upon foreign or domestic policy.
  Another, currently the Director of Defense Mobilization, should be concerned not
    OThe interagency senior staff of the National Security Council is a good example.
   Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 110 of 199
                         THE EXECUTIVE AS ADMINISTRATIVE COORDINATOR

at all with cost, but always with the implications for national security, economic and
military, uppermost in his mind. A third source, the National Security Council, may
be equally concerned with national security but primarily from the approach that
thinks in terms of the hard statistical facts of military supremacy rather than the
more elusive factors of domestic economic well-being. The latter is the province of
the Council of Economic Advisers. Another may look at a policy proposal from
the standpoint of impact on government organization. Ofttimes, the President is his
own political adviser, but he may call in his political party national chairman to
help weigh the political implications inherent in a variety of possible decisions
and their probable impact on the voting public in a forthcoming election. More
often than not, personality factors within the executive family itself have to be
considered. Any decision a President might make involving jurisdictional assign-
ments in the management of natural resources, for example, would be sure to please
and displease simultaneously one or more of the Secretaries of Agriculture, Interior,
and Commerce, and possibly several of the regulatory agencies. A too-quick decision
by a President can make a cabinet position untenable to an incumbent, and a resig-
nation might follow, creating embarrassment to the administration. If anyone, any-
where, knows that it is impossible to please everyone all the time, even within the
official executive family of the United States Government, it is the President.
    Sometimes the sifters themselves have to be sifted, and the Assistant to the
President or the President's chief counsel frequently fills this role. Other times, the
President may call in a personal friend for unofficial advice on a particular problem.
At times, special presidential advisory boards, complete with official certificates of
presidential appointment, may be set up on a continuing basis to provide a forum
wherein policy problems can be worked over from all angles, not for decision pur-
poses, but just to insure that no significant aspect is overlooked. President Truman
created his National Advisory Board on Mobilization Policy, a highly controversial
bipartisan body composed of labor, industry, agriculture, and "public" members, just
for this purpose.2 7 President Eisenhower has made even more frequent use of the
public-advisory-board technique to keep the sifting process a little farther away from
the President's office and to insure more comprehensive consideration of all possible
angles of public interest. Such presidential advisory boards are serviced, staff-wise,
from the ranks of the Executive Office agencies.
    Sometimes temporary Executive Office agencies are created to provide an inter-
vening level for settlement of disputes, to keep such adjudication processes away
from the President and his chief assistants, or at least to hold them up long enough
to permit resolution of the problem at a higher level. At the time the Office of
Defense Mobilization was created, to which was assigned jurisdiction over both
the emergency production control and emergency stabilization control programs, the
Economic Stabilization Agency was used for this specific purpose. It provided an
intermediate level between the Office of Price Stabilization and the Wage Stabiliza-
   7
       Exec. Order No.   10224, 3   C. F. R. 418 (i951 Supp.)
  Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 111 of 199
704                          LAW AND CONTEMPORARY PROBLEMS

don Board, on the one hand, and the President and the Director of Defense Mobiliza-
tion on the other. As a result, appeals from decisions of the wage and price operating
agencies were handled by the Economic Stabilizer, and only appeals from his de-
cisions were allowed to crowd the time of the Defense Mobilizer. Thus, the Presi-
dent became involved only as a final court of appeal on issues of outstanding im-
portance.
    But no one, absolutely no one but the President himself, can make the final
decision on matters of basic policy, either as to substance or organization structure.
In the current enthusiasm for relieving the President of some of the burdens of his
office, this fact is too often overlooked. It would be wrong to imply that any degree
of effectiveness in the organization and functioning of the President's staff could
free him from the tasks of the ultimate responsibility vested in his office. Any de-
cision made by a subordinate in the executive branch, even under the clearest possible
delegation of authority from the President, is always subject to appeal and review
by the President if it goes awry. His staff can only assist him in approaching the
problem; they cannot remove from his shoulders the weight of his final responsibility.
                           THE OFFICE OF DEFENSE MOBILIZATION
    The evolution of the powers and authority of the Director of Defense Mobiliza-
tion offers a case example of how the Executive Office structure permits flexibility to
meet an administrative need. In December 195 o, when President Truman signed
the Executive Order creating the Office of Defense Mobilization, he handed to the
new Director, Charles E. Wilson,2 s the broadest grant of power ever held by anyone
other than the President himselff. Possibly no other legal act of either the Congress
or the President ever came so close to the actual creation of an Assistant President.
Mr. Wilson held in his hands the authority that literally gave him jurisdiction over
the entire enomomy of the nation, subject only to the President's power of approval
or right to withdraw the grant of authority.
    Existence of such broad overriding operational authority within the person of an
agency head in the Executive Office of the President violates the tradition that the
Executive Office coordinates rather than commands. However, the fact that this
can be done in an emergency suggests the convenience that the Executive Office
structure lends to a President when necessity demands that he delegate some of his
problems and authority and finds himself in a position where the inter-departmental
nature of such problems makes it impractical to delegate them to a single cabinet
head. Unfortunately, the appearance of a "czar" in the midst of the President's own
staff agencies does create problems of conflict among his own staff. As a result,
White House staff members may find themselves acting as a buffer between the
President and a "czar" on his own staff. As a matter of practice, however, delegation
   2sThe reference is to Charles Edward Wilson, at the time President of the General Electric Company,
and the former Executive Vice-Chairman of the War Production Board during World War II.
    9
   " Exec. Order No. 10193, 3 C. F. R. 156 (s95o Supp.). Based on authority granted the President
under the Defense Production Act of 195o, 64 STAT. 798 (195o), 5o U. S. C. App. §§ 2o6i-66 (1952).
     Case 1:19-cv-02379-KBJ      Document 32-5 Filed 10/01/19 Page 112 of 199
               THE EXECUTIVE AS ADMINISTRATIVE COORDINATOR

of overriding operational authority, openly and without reservation other than
appeal to the President himself, is a temporary expedient used only in periods of
emergency.
   The justification for the unusual delegation of authority to the Defense Mobilizer
grew out of compounding emergency problems: a hot war in Korea that threatened
to become hotter, the realization that the United States had become committed in-
definitely to world leadership in a long cold-war against the spread of Communism,
and the hard fact that the economy of the country had to be rebuilt on a mobiliza-
tion basis that would permit this democracy to exist on a semiwar footing for an
indefinite period of years. Serious shortages in critical and strategic raw materials,
actual inadequacies in vast areas of industrial production facilities, imbalances in the
nation's economic system that required governmental imposition of direct and in-
direct stablization controls, lags in production of military end items, all combined
to emphasize the temporary need for a mobilization "czar" who could move rapidly
and decisively to redirect the country's production machinery and, at the same time,
handle the inevitable organizational conflicts that would result in the bureaucratic
structure of the government itself.
   On March 31, 1952, when Mr. Wilson resigned and returned to private life,
sufficient improvement in the critical economic problems related to the mobilization
effort had been achieved to permit some relaxation in the dominant role of the
Office of Defense Mobilization. In the late spring and summer of 1952, the Assistant
to the President, Dr. John R. Steelman, doubled in brass as Acting Mobilizer during
a time in which emphasis began to shift from a build-up of controls to the develop-
ment of an orderly approach to the removal of controls. This process was continued
during the final months of the Truman administration by Mobilizer Henry H.
Fowler and reached actual decontrol in many items in the spring of 1953 after
the Republicans came in.
    The present director of Defense Mobilization, Arthur S. Flemming, who took
over after inauguration day, has completed the transition of ODM from an operating
command agency to a staff agency. Dr. Flemming has conceived his role as Defense
Mobilizer as being that of the President's chief staff assistant for the coordination
of the mobilization activities of the various departments and agencies, an approach
that fits neatly into the current administration's general staff ideas for running the
President's Office. The transition from a super-agency, with powers to direct and
control, to a staff agency functioning in the medium of coordination was completed
in April 1953, when the operating production agency, Defense Production Ad-
ministration, and the permanent planning agency, the National Security Resources
Board, were consolidated into the Office of Defense Mobilization, which became a
permanent entity within the framework of the Executive Office of the President."0
    ODM retains certain important policy authority within the economic mobilization
    "°Reorganization Plan No. 3 of 1953, 63   STAT. 203,   5 U. S. C. § 1332   (1952).   3 C. F. R. X34
(953 Supp.).
 Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 113 of 199
                             LAW AND CONTEMPORARY PROBLEMS

sphere, but it now operates primarily to codify and coordinate the recommenda-
tions and determinations of the departments most involved in the operation of the
mobilization program, principally the Departments of Defense, Commerce, and In-
terior. While there are those who would like a more aggressive point of mobiliza-
tion control short of the President, the transition of this Executive Office agency
from a command to a staff role has been a normal process, resulting from the con-
stant procedure of adjusting organization to public need. In this process, changes
have been influenced probably very little by the politics inherent in the shift from
the administration of one major party to that of the other.
    A major organizational problem in post-war mobilization, starting with the
original National Security Resources Board in 1947 and running through to the
present Office of Defense Mobilization, has been the complication of mixing the
cabinet into the functions of the President's own Executive Office staff. In creating
the National Security Resources Board, the Congress provided for the appointment,
by the President, of a board per se. This has been a cabinet-level board from
the beginning 3 ' The mixing of cabinet members, semiautonomous heads of execu-
tive departments in their own right, and advisers to the President in their specialized
areas of responsibility, into the operation of an Executive Office agency has worked
badly from the start. The original Board, including in its membership some cab-
inet members of great experience in actual mobilization operations during the
Second World War, 2 moved to intervene in the operation of the Board's staff organi-
zation from the beginning. They were resisted by both the President and his staff.
The President's position prevailed, and the Board per se, later transferred intact as
the Defense Mobilization Board after the creation of the Office of Defense Mobiliza-
tion, became, primarily, an informal high-level medium through which the Chair-
man (NSRB) or the Director (ODM) could maintain effective liaison with top
government officials, who enjoyed, for the most part, closer official relationships with
the President than they did. Under Truman, this cabinet-level Board, superimposed
on an Executive Office agency created in large part to coordinate cabinet officers,
never became a decision making body. From time to time it made recommenda-
 tions to the President, but the latter always made his own decisions.
    Under Eisenhower, the position of the Defense Mobilization Board changed ab-
ruptly. Overnight it became an actual, decision making body, if not by charter, then
 certainly in fact, for a DMB recommendation to the President now invariably re-
 ceives presidential approval. This intrusion of the cabinet into the functions of what
 would normally be presidential staff tends to reduce the prestige and effectiveness of
    "The National Security Resources Board was created under Sec.    03, National Security Act of 1947,
6I STAT. 499 (1947), as amended, 64 STAT. 1280 (1950). 50 U. S. C. App. § 404 (1952). Regular
membership on the National Security Resources Board, per se, and its successor, the Defense Mobiliza-
tion Board, has included the Secretaries of State, Treasury, Defense, Interior, Agriculture, Commerce,
Labor, plus the Chairman of the Board of Governors of the Federal Reserve System.
    " Particularly Secretary of Defense James Forrestal and Secretary of the Interior Julius Krug, who,
as Secretary of the Navy and War Production Board Chairman, respectively, during World War II, be.
came acknowledged experts in the finer details of mobilization programming.
    Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 114 of 199
                    THE EXECUTIVE AS ADmINISTRATIE COORDINATOR

the agency as a personal arm of the President and cuts down on the number of
effective eyes and ears he has available to help him. The development in respect
to the Defense Mobilization Board is a manifestation of the current administration's
desire to return governmental power to the cabinet level, a fact not entirely con-
tradicted by the creation of the largest super-staff at the White House level ever
assembled. The situation becomes one of a cabinet taking over the President's
regular staff, but in turn being superseded on many matters by a super-general
staff at the White House level.
                             THE BUREAU OF THE BUDGET
    The agency whose functions and operations lend themselves best to an under-
standing of the staff nature of the Executive Office of the President as an admin-
strative coordinator is the Bureau of the Budget. As previously noted, it was the
transfer of the Bureau from the Treasury to the White House in 1939 that marked
the formal beginning of the Executive Office of the President as we know it today.
Originally set up to do a budget review and codification job, the Budget Bureau
has become, in fact, the chief staff arm of the President in the management of the
executive branch.33 The budgetary process is the sole medium through which the
multitude of governmental activities and program and the agencies they support
can be reviewed annually in their entirety and in relationship to a coordinated pro-
gram for the promotion of the welfare and security of the nation and its people.
The federal budgetary process is now said to occupy fifteen months out of each
year, a figure of speech used to illustrate the fact that completion of the budget for
one given fiscal year often overlaps by several months the beginning of the process
for the budget to apply in the ensuing year. With federal expenditures now a
major sustaining factor in the economy of the nation, and a basic ingredient in the
management of the economy of the country, the budget becomes a key factor in the
determination of all fiscal policies. Broad policy or program statements in even
such important documents as the President's State of the Union Message or Eco-
nomic Message are one thing, but the dollars and cents figures in the budget are
another as far as proving the actual extent to which such statements of policy may
see realization in practice.
    Since the presentation of the budget requires detailed examination into the
programs and organization of every government department and agency, the
 Bureau has acquired important management and organization staff functions.
Through its statistical standards staff, it exerts control over the assignment and nature
 of the multitude of publications issued by federal agencies, and reduces duplication
and conflicts between the agencies as to the content of publications and the staff re-
 quired to produce them. Through its legislative reference service, it becomes the
 focal point within the executive branch for the review of bills pending before the
   "The   most recent comprehensive treatment of the Bureau of the Budget will be found in ARTHUR
SMITHIES, THE BUDGETARY PROCESS vN THE UNITED STATES        particularly cc. II, IV, V, VIII, and X
(1955).
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 115 of 199
708                      LAW AND CONTEMPORARY PROBLEMS

Congress and for the assembly and submission of a unified administration position on
such bills. This little-publicized feature of the Bureau of the Budget is perhaps the
single most important ingredient in a unified approach by the executive branch
agencies to matters pending before the legislature. Without it, the President would
be hard put to keep up with the ideas generated by the hierarchy he normally is
supposed to command.
    The greatest asset to the Bureau of the Budget, however, has been its personnel.
Over the years, it has acquired an unusually competent staff of specialists who repre-
sent, in the combination of all their fields of specialization, a comprehensive knowl-
edge of the vast ramifications of the federal government. This continuing compe-
tence in the knowledge of day-to-day government operations is available for each
succeeding President to tap. Not the least among attractions that have lured able
young men into the Bureau is that it offers one of the best stepping stones to advance-
ment in a professional public service career. Many a budget review officer has
moved out into a top executive position in one of the agencies he has been handling
on a staff budget assignment.
    In less than twenty years, the Bureau has become an effective comptrollership
operation, not unlike those common to effective management in big private industry.
During the Truman administration, the Budget Director had regular daily access to
the President and kept him constantly posted on the internal administrative man-
agement of the executive branch. Simultaneously, key Budget Bureau staff mem-
bers worked in staff harness with specialists in the White House office. The rela-
tionship was continuous, professional in character, and personally informal.
    The end result of the growth of the Bureau of the Budget was that it acquired
not only enormous prestige within the ranks of government, but also exerted a vast
amount of power-power of the most fundamental sort, control over the availability
of funds to develop programs and to employ people. For this reason, its popularity
has never paralleled its prestige or its power, but this does not in any way lessen
its effectiveness.
                                     CONCLUSION

   At the beginning of this inquiry into the role of the Executive Office of the
President, a careful distinction was drawn between the status of the White House
Office and that of the other Executive Office agencies. The nature of the differ-
ences has been further altered by the changes in organizational emphasis between
the Truman and Eisenhower administrations. The small Truman White House staff
was balanced by a more extensive delegation of responsibility to other Executive
Office agencies. At present, the application of the military general staff concept to
the structure of the President's White House organization has resulted in a very
large White House staff which has tended to remove from the permanent Executive
Office agencies some of the influence and effectiveness they previously enjoyed. A
case in point is the Bureau of the Budget. Long the dominant point of influence
      Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 116 of 199
                      THE ExEcuTIVE As ADMINISTRATIVE COORDINATOR                                 709

in the control over the preparation of expenditure estimates, it actually influenced
very little the final budget figures for the federal budget for 1957. The point of
control had shifted across the street to the general staff in the White House. Sim-
ilarly, influence once exercised in the Office of Defense Mobilization has shifted to
points of origin in Defense, Commerce, Interior and other agenciesO4
    Space limitations do not permit detailed examination of the role of the National
Security Council, itself a coordinating medium for the agencies and officials most
involved in national defense on the military and diplomatic fields, or of the Council
of Economic Advisers, a staff and advisory agency in the strictest sense.
    Even after twenty years of concentrated attention on the organization of the
President's office and its staff components and the role of that staff in the manage-
ment of the executive branch, management technicians have only just begun the
study of that tremendously important segment of our public administration structure.
So long as Presidents and the public in general are concerned over the excessive
burdens imposed upon the occupant of the world's toughest job, so long shall we
continue to try to improve the situation by additions and changes in the staff
organization that surrounds him. Since Presidents are, after all, human beings, and
thus subject to the variations in personality and skills that are usual to all members
of the human race, then the most important consideration in organizing the Execu-
tive Office or carrying out its mission is to keep it flexible. Flexibility is necessary
to adjust to the personality of individual Presidents, to adapt organization to the
urgencies of a constant parade of government problems and new public responsi-
bilities, and to insure continuity in staff around the highest point of governmental
leadership-which point must arbitrarily be changed from time to time under the
dictates of our political system.
    The White House Office and the Executive Office, as organizations, do not lend
themselves to precision organization planning. If such were true, then only one
President in the history of the United States could have been right-and you take
your choice. The personality of each President, and the political, economic, and
social demands of his term of office, will combine to dictate the structure and char-
acter of the group around him that assists him, minute by minute, in carrying out
the overwhelming burdens of his office. To date, we must admit, even allowing for
continuing faults, that flexibility has prevailed and that organizational structure
through all its changes, has at least satisfied the desires, if not the needs, of each
President-and who better has the right to determine what his needs shall be?
    "This discussion of the role of the Executive Office of the President has not been intended as an
inquiry into the faults or virtues of any particular administration in the operation of the President's
own staff organization. Rather, it has been intended as an examination of the organizational climate
within which the Executive Office must function, and the demands and motivations that limit or guide
its actions-as a unit and as individuals within that unit.
  Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 117 of 199



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,

                       Plaintiff,
                                            No. 19-cv-2379 (KBJ)
                v.

DONALD F. MCGAHN II,

                       Defendant.




                               EXHIBIT H
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 118 of 199

        THE WHITE HOUSE
        TRANSITION PROJECT
                  1997—2017



 SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER

                               Report 2017—29



      THE WHITE HOUSE COUNSEL

 MaryAnne Borrelli,     Connecticut College
 Karen Hult,            Virginia Polytechnic Institute
 Nancy Kassop,          State University of New York–New Paltz
 Kathryn Dunn Tenpas,   Brookings Institution




        Funded by the
        Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 119 of 199
Smoothing the Peaceful Transfer of Democratic Power



                               WHO WE ARE & WHAT WE DO

The White House Transition Project. Established in 1999 to provide
information to incoming White House staff members so that they can hit
the ground running, The White House Transition Project includes a group
of presidency scholars from across the country who participate in writing
essays about past transitions and the inner workings of key White House
offices. Since its creation, it has participated in the 2001, 2009 and now the
2017 presidential transitions with the primary goal of streamlining the
process and enhancing the understanding of White House operations.
WHTP maintains an important, international dimension by consulting
with foreign governments and organizations interested in improving
governmental transitions. http://whitehousetransitionproject.org

Rice University’s James A. Baker III Institute for Public Policy.
Founded in 1993 on the campus of Rice University, the Baker Institute has
twenty programs that focus on a broad range of issues including energy,
health, conflict resolution, science and technology, tax and expenditure
policy and Latin America and China studies. With an eye toward educating
and engaging the next generation of leaders, the Baker Institute collaborates
with experts from academia, government, the media, business, and
nongovernmental and private organizations. http://bakerinstitute.org

The Moody Foundation. Chartered in 1942 by William Lewis Moody, Jr.,
a successful businessman from Galveston, Texas, the Moody Foundation
makes a difference for the people of Texas. The Foundation makes grants
for projects focusing on the arts, humanities, religion, education, social
services, community development, and health. In addition, the Moody
Foundation has contributed to the building of many universities, hospitals,
museums, and libraries across Texas. http://moodyf.org

© The White House Transition Project, 2001-2017




For the White House Transition Project                                   For the Baker Institute
Martha Joynt Kumar, Director      Terry Sullivan, Exec. Director   Mark P. Jones, Senior Fellow
(202) 285-3537                    (919) 593-2124                                 (713) 348-2107
http://whitehousetransitionproject.org                             http://BakerInstitute.org
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 120 of 199
 Smoothing the Peaceful Transfer of Democratic Power



                                          TABLE OF CONTENTS
 WHO WE ARE & WHAT WE DO .................................................................................... 2
 EXECUTIVE SUMMARY .................................................................................................... 5
 INTRODUCTION ............................................................................................................ 13
 OVERVIEW .................................................................................................................... 14
   Roles and Responsibilities, the Presidential Term, and Saying “No”                                                          16
      Law, Politics, and Policy                                                                                              17
      Justification for the Continued Existence of the Counsel’s Office                                                      19
 FUNCTIONS OF THE WHITE HOUSE COUNSEL’S OFFICE .............................................. 21
   1. Advising on the exercise of presidential powers and defending the president’s
       constitutional prerogatives                                                            21
          Advising on Executive Privilege                                                                                    22
          Advising on War Powers                                                                                             23
          Advising on Presidential Disability and Succession                                                                 25
          The Limits of Advocacy                                                                                             26
      2. Overseeing Presidential Nominations and Appointments to the Executive and
          Judicial Branches                                                                                                  27
          Participating in the Selection of Presidential Nominees and Appointees to the
          Executive Branch                                                               27
          Participating in the Selection of Presidential Nominees to the Judicial Branch 27
          Supervising the Vetting and Clearance Process                                  29
          Preparing the Nominee for the Confirmation Hearing                             30
      3. Advising on Presidential Actions Relating to the Legislative Process            31
      4. Educating White House Staffers about Ethics Rules and Records Management and
          Monitoring for Adherence                                                    32
          Orienting New White House Staff and Executive Branch Officers                                                      33
          Monitoring and Educating Staffers during Campaigns                                                                 33
          Reviewing Investigations and Associated Proceedings                                                                34
      5. Handling Department, Agency, and White House Staff Contacts with the
          Department of Justice                                                                                              34
           Monitoring Contacts with the Department of Justice                                                                35
           Requesting OLC Legal Opinions                                                                                     36
 PRINCIPAL RELATIONSHIPS IN THE EXECUTIVE BRANCH............................................. 38
    The White House                                                                           38
           The President                                                                                                     38
           The White House Counsel and Presidential Privileges                                                               40
           The Chief of Staff                                                                                                47
           The White House Staff                                                                                             48
        Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 121 of 199
Smoothing the Peaceful Transfer of Democratic Power


        The Office of the Vice President                                                                                    49
     Departments and Agencies                                                                                               51
          The Department of Justice                                                                                         51
          Other Executive Branch Departments and Agencies                                                                   55
ORGANIZATION AND OPERATIONS ............................................................................. 56
  Internal Division of Labor                                                                              57
        Deputy Counsels                                                                                                     58
        Immediate Support Staff                                                                                             59
        Special Counsels                                                                                                    59
        Other Work                                                                                                          59
     Rhythms of Quadrennial Governance                                                                                      60
        First Year                                                                                                          60
        Annual Cycles                                                                                                       61
        Electoral Cycles                                                                                                    61
        Final Year                                                                                                          62
        More Regular Tasks                                                                                                  62
        Crises / Scandals / Unexpected Events                                                                               63
     The Counsel’s Daily Schedule                                                                                           64
     Turnover: Counsel and Deputy Counsel                                                                                   66
APPENDICES ................................................................................................................. 68
   Appendix 1. Functions of the Office of White House Counsel                                                                68
     Appendix 2. Counsels and Deputy Counsels, 1969–2016                                                                    70
REFERENCES ................................................................................................................. 71
ADDITIONAL READING ................................................................................................ 74




For the White House Transition Project                                                                   For the Baker Institute
Martha Joynt Kumar, Director      Terry Sullivan, Exec. Director                                   Mark P. Jones, Senior Fellow
(202) 285-3537                    (919) 593-2124                                                                 (713) 348-2107
http://whitehousetransitionproject.org                                                             http://BakerInstitute.org
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 122 of 199

         THE WHITE HOUSE
         TRANSITION PROJECT
                    1997—2017



                                  Report 2017—29



        THE WHITE HOUSE COUNSEL

 MaryAnne Borrelli,        Connecticut College
 Karen Hult,               Virginia Polytechnic Institute
 Nancy Kassop,             State University of New York–New Paltz
 Kathryn Dunn Tenpas,      Brookings Institution


                             EXECUTIVE SUMMARY
      As the burdens of the presidency have grown, so have the responsibilities of what
 is often called “the president’s lawyer” but is more accurately described as the “lawyer
 for the office of the presidency.” The myriad tasks of this complex office include:
 monitoring ethics matters; coordinating the president’s message and agenda within the
 executive branch units; negotiating on the president’s behalf with Congress and other
 vectors; recommending actions to the president; protecting the constitutional
 prerogatives of the presidency; and translating or interpreting the law in its broadest
 context to the president and throughout the executive branch.
      The Counsel’s Office is the channel through which most paper and people must
 pass on the way to the president, and, equally, through which all outputs from the Oval
 Office must be monitored and evaluated. The pace of the work is incessant, and the
 pressure to ensure against errors of substance or judgment, unrelenting. The Office exists
 in a fishbowl, is subject to searing public criticism when it makes the slightest misstep,
 and yet prompts intense loyalty among those who have been privileged to serve in it.
      Observations and thoughtful insights gained from interviews with former Counsels
 have yielded the following advice and suggestions:




         Funded by the
      Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 123 of 199
Smoothing the Peaceful Transfer of Democratic Power


1. UNDERSTAND THE ROLE OF THE COUNSEL AS THE
LAWYER FOR THE OFFICE OF THE PRESIDENCY, NOT AS THE
PRESIDENT’S PERSONAL LAWYER

    So if I had any advice for a president choosing a counsel, I would not choose an ordinary lawyer,
    no matter how smart or learned. I would choose a lawyer with some political savvy who has
    demonstrated that he has political sensitivity, because he can really foul things up if he doesn’t…
    The important point to remember here… is that the White House counsel is, in my view, not
    entitled to represent the president as an individual. (Wallison interview, p. 19)
     Peter Wallison, White House Counsel for President Reagan (1986-1987), offered the
advice above: key for him, and for any Counsel, is understanding the difference between
the role of a lawyer for a private individual, as opposed to the lawyer for the institution
of the presidency. Wallison minced no words here in suggesting the challenge for the
Counsel: “Now, I will say this: it is very hard to make this judgment” (Wallison
interview, p. 19). Perhaps, one way to think about this is that the president is a person
who is the temporary occupant of a governmental office. Along with that office come
constitutional authority and responsibilities. It is these unique features of the office –
and how its elected occupant chooses to use that authority and carry out those
responsibilities - that the White House Counsel should be dedicated to represent.

2. NAME THE COUNSEL AS EARLY AS POSSIBLE, PREPARE TO
ENTER AN EMPTY OFFICE, AND MEET WITH THE OUTGOING
COUNSEL
   The president-elect (or, even better, the presidential nominee) should appoint the
Counsel at the earliest possible time, since this position is key to shepherding the
nomination and confirmation processes for all other presidential appointments.
   According to C. Boyden Gray, Counsel for President George H.W. Bush:
    I can’t emphasize enough the difficulty of absorbing all you have to absorb... It is absolutely
    bewildering. And if people don’t understand it they’re going to get into trouble again and again
    and again. (Gray interview)
    Bush asked me to go to work for him two weeks before he was elected and he said, “I should
    have asked you two months ago.” The White House Counsel’s Office -- you asked [about] the
    people who shovel the most papers around and deliver them. The volume of paper that goes
    through the White House Counsel’s Office is ten times the other offices combined . . . because
    of all the forms and the other nomination papers. (Gray interview)
    Most former Counsels have remarked about the lack of any institutional memory.
There are a few folders, letters, and memos that have been left behind on such matters
as war powers, and presidential disability and succession. A. B. Culvahouse talked about
twenty to twenty-five binders that he left for C. Boyden Gray as the next incoming
Counsel (Culvahouse interview). Generally, however, there is little paper in the Office
when a new Counsel enters. Bernard Nussbaum recalled:
    When you walk into the White House at the beginning of an administration, it is empty. It is an
    amazing thing. All of the files are gone. Even the secretaries are gone (except one - Linda Tripp
    was my secretary for a year). Nobody knew what to expect. The Democrats were stunned. This
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 124 of 199
 Smoothing the Peaceful Transfer of Democratic Power


     was the first time in a generation (since 1968) that they were in power (with the exception of
     Carter). Nobody knows anything. But the minute you walk into the office, the phones are
     ringing. It’s as if the ten biggest litigation cases in your life are going on simultaneously. I got a
     call from the State Department on the first day - and there were no lawyers over there, either. I
     went to the office straight from the inauguration, and went to work right away, doing executive
     orders on that first day. (Nussbaum interview)
 Daniel Meltzer, Principal Deputy in the Obama Counsel’s Office, put it starkly: “There
 are no files, no manual, no records, no people with institutional memory” (Stern 2009).
      Gray remembers that the only materials left behind when he took over were
 “Folders that lay out some of the statutory—the [inaudible] [Anti-]Deficiency Act, the
 Ethics in Government Act, the Hatch Act, the Presidential Records Act, all of these”
 (Gray interview). Also, Counsels have mentioned that there are folders in the office with
 information about the Twenty-Fifth Amendment and about the War Powers
 Resolution. But beyond the folders mentioned here, there seems to be little else left in
 the office for a new Counsel to consult as reference.
      Clearly, this is a matter that future Counsels may wish to modify. As Lloyd Cutler
 said, “This is an area [lack of institutional memory] where there could be a very
 substantial improvement” (Cutler interview, p. 17). 1
      Especially because of the lack of materials available to the new Counsel, many
 former Counsels have discussed the importance of meeting with their predecessor prior
 to taking over. Noted C. Boyden Gray:
     I don’t think Bernie Nussbaum spent as much as an hour with me. Vince Foster spent a little
     more time with John Schmitz [the deputy counsel]. But I spent maybe ten or fifteen hours with
     A. B. Culvahouse. I had been in the White House already for eight years and I still felt I didn’t
     understand what I was doing…[I]t is enormously difficult to come in cold and understand all the
     statutes that apply…all the rules about travel…It’s just very, very difficult. (Gray interview)
     In contrast, at the end of the George W. Bush administration, National Security
 Assistant Stephen Hadley and Counsel Fred Fielding briefed incoming Counsel Gregory
 Craig on the CIA interrogation program of suspected terrorists. (Kumar, 2015, p. 183).




 1 Until 1999, the National Security Council (NSC) staff retained records from one presidential
   administration to another, effectively building a “continuing archive on every pending [foreign policy]
   problem” (Cutler interview, p. 22) from the Truman administration onward. When court rulings
   during the Clinton administration declared that the NSC was subject to the Presidential Records Act,
   NSC staffers began copying the documents that they deemed essential to on-going governance. In
   October 2000, the files were still being duplicated and the National Archives and Records
   Administration (NARA) was still working with the National Security Council staff to determine
   where the original files would be deposited. Members of the White House Counsel’s office, therefore,
   may wish to consult with the NSC staff to determine the status of this process. They should also note
   that NARA makes provision for expedited processing of documents requested by White House
   policy-makers. At the end of the George W. Bush presidency, Kumar reports that the NSC staff “left
   behind a set of documents that would be useful to the new team,” including “a complete set of
   national security presidential directives with an index… [and] the ‘summary of conclusions’ from all
   National Security Council meetings and all the Principal Committee meetings.” (Kumar, 2015, pp.
   187-88)
      Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 125 of 199
Smoothing the Peaceful Transfer of Democratic Power


3. EXPECT A STEEP LEARNING CURVE, THE
UNPREDICTABILITY OF EVENTS, DEADLINES DICTATED BY
THE MEDIA, AND KNOW WHERE TO GO FOR INFORMATION

     Because the Counsel’s responsibilities cover such broad territory, many have
commented on the simply overwhelming nature of the materials that need to be
mastered. The job entails a steep learning curve at the beginning, knowing where the
“landmines” are, being sufficiently flexible to be able to switch gears immediately and
respond to breaking crises, and working with incomplete information in a 24/7,
instantaneous electronic media environment. As Clinton Counsel Charles Ruff
observed, “It’s a job for which no training or experience exists for the crosscurrents of
legal, political and constitutional issues” (Oliphant, 2000, p. 4).
     In particular,
    The incoming White House Counsel should interview previous White House Counsel and be
    thoroughly immersed on all of the landmines that he or she is going to face…[The landmines are]
    all over the place. They’re all over the place. (Gray interview)
     At the same time, one must always be prepared for the unexpected. Clinton Counsel
Abner Mikva remarked: “there are those kinds of crises and the crisis management of
walking in every morning, no matter what you have on your list of things to do, that
isn’t what you’re going to spend your time on because something happens in between”
(Mikva interview, p. 8).
     The demands of the media can be a special problem for those coming to the White
House from private practice.
    It’s this terrible dilemma. If you’re a lawyer, you want to have all the facts. And usually you want
    to have all the facts before you give advice to someone about what to do about it. In the White
    House, you have to act on the basis of what information you can get some time before the six
    o’clock news because if you don’t have a White House position and the news is “the White House
    is divided and can’t make up its mind,” some opposition senator will go on the air and use up the
    space and tell you what was done wrong. So, you have to adjust to that; you have to operate on
    the basis of hunch and experience. (Cutler interview, p.10)
As Counsel, Cutler also said, “You’re acting on the basis of not enough information and
there’s always this gnawing fear that you’ve gotten something wrong or you’ve said
something you shouldn’t have said” (Cutler interview, p. 23).
     Having ready access to information, and knowing how and where to get it, as well
as who has it, are clearly the most critical, practical components of the job. A. B.
Culvahouse, Lloyd Cutler and C. Boyden Gray emphasize the importance for a Counsel
to “make sure you’re part of the process. You cannot recognize the problems or deal
with the problems unless you see them in their inception” (Culvahouse in Quade, 1988,
p. 37). Speaking anonymously, one Deputy Counsel offered the following advice:
    [Y]ou will get every possible issue thrown at you, and there is no way you could have technical,
    legal expertise on all of them. Thus, the key quality to doing the Counsel’s job well is to establish
    good personal relations with people throughout government, and to know where to go and
    whom to ask when you need specific information to do your job effectively.
Moreover, Fielding emphasized that an incoming Counsel should “trust what you are
hearing” from your predecessor. “Trust that it is being given in the sense that it was
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 126 of 199
 Smoothing the Peaceful Transfer of Democratic Power


 intended to be given, and not to mislead or for any political shadings. Trust in that
 confidence. Don’t hesitate to call on people who have held that job, even if they are of
 the other party. If someone says they are trying to help you, they are trying to help you”
 (Fielding interview).

 4. MAINTAIN GOOD RELATIONS WITH THE OFFICE OF LEGAL
 COUNSEL IN THE DEPARTMENT OF JUSTICE
      As a unit within the White House staff, the Counsel’s Office is the place where the
 president will turn first for trusted legal advice. As so many former Counsels have
 reiterated throughout this report, the Counsel’s advice will be on stronger footing when
 the views of the Office of Legal Counsel in the Department of Justice are sought: OLC
 operates on precedent, where the Counsel’s Office is under no such obligation nor does
 it even have any authoritative record of past legal advice from Counsels to presidents.
 (See more on OLC in the section “Law, Politics, and Policy.”)

 5. DIVIDE THE COUNSEL’S OFFICE WHEN SCANDALS ARISE
      When scandals arise, previous Counsels have walled off or isolated “scandal
 management” from the routine office tasks. Typically, “Special Counsels” have been
 appointed to work exclusively on the crisis, along with additional staff members who
 are specifically tasked to that purpose. A. B. Culvahouse recalled, for example, that
 Reagan Chief of Staff Howard Baker “told me to focus on Iran-contra and get a separate
 staff up and running to handle that and let my deputy handle the more routine stuff”
 (Culvahouse interview). Clinton Chief of Staff Leon Panetta explained the value of
 separating scandals from other tasks:
     What you don’t want to do is consume the general counsel’s operation by that scandal. What
     you want to do is make sure that that’s pulled out of the normal operation so that there is a
     separate focus on that. So you can basically say that crisis is being handled, these are people that
     are involved with it and it doesn’t tie up the rest of the operation. (Panetta interview, p. 29)


 6. MONITOR PRESSURES ON THE PRESIDENT CLOSELY IN THE
 LAST YEAR OF THE TERM

      A. B. Culvahouse has cautioned Counsels to beware of the strong pressures on a
 president to, for example, grant pardons, commute sentences, issue rules and regulations
 in the last year of office. “Never forget that your most important contribution is what
 you don’t let happen in the last year of a presidency. That last year is a dangerous time”
 (Culvahouse, Duke panel transcript, emphasis in original). In a similar vein, Lloyd
 Cutler has said,
     When a president is up for re-election, there are all sorts of temptations, things a president wants
     to do that may be legally questionable but that he wants to do to get re-elected. For a White
     House Counsel, those are the hardest calls to make. You should tell a White House Counsel to
     leave before that last year of a president’s first term. (Cutler, Duke panel transcript)
       Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 127 of 199
Smoothing the Peaceful Transfer of Democratic Power


7. UNDERSTAND THE IMPACT OF THE LOSS OF GOVERNMENT
ATTORNEY-CLIENT PRIVILEGE, AND NOTE THE CONTINUING
SIGNIFICANCE OF ISSUES OF EXECUTIVE PRIVILEGE AND
OTHER PRESIDENTIAL PREROGATIVES

     The existing skepticism surrounding the Counsel’s Office has been further
heightened by the dark implications many observers see from the loss of government
attorney-client privilege, as a consequence of unsuccessful litigation by the Clinton
administration. There is now even less reason for a president to use a White House
Counsel for strictly legal purposes. Rather, presidents seem likely to turn to private
counsel more often, especially when legal matters are unclear as to whether they involve
“the president” or “the presidency.” All of the Counsels interviewed for this project
reacted strongly to these court decisions: some decried the choice to litigate matters of
privilege at all (Gray), rather than to seek accommodation with the source of the demand
for testimony and documents, while others (such as Cutler, Nussbaum, and Mikva)
lamented the very real and damaging consequences of these decisions.
     The fallout from these rulings on presidential privilege and, more generally, from
the hostile and polarized political atmosphere caused by the independent counsel statute
of the late 1980s and 1990s, has been considerable. Both Mikva and Ruff, for example,
recall that they took no notes, kept nothing in writing.
    We just never put anything in writing. At least I did[n’t]. All the habits I learned as a good litigator
    where I took detailed notes about what was going on I threw out the window. (Mikva interview,
    p. 1)
    We did not take notes. We were subject to subpoena. People were very careful not to put things
    down in writing. (Ruff, as quoted in Oliphant, 2000, p. 2)
Future White House Counsels should study carefully the body of court opinions on
presidential privileges. The District Court and D.C. Circuit Court of Appeals rulings in
the matter of Bruce Lindsey’s grand jury testimony are the key ones that deal with
government attorney-client privilege and executive privilege. 2

8. RECOGNIZE THE DIFFICULT POLITICAL ENVIRONMENT
FOR THE JUDICIAL APPOINTMENT PROCESS

     One word of caution for the next Counsel is a warning about how poisoned the
process for judicial appointments has become. Speculation abounds that there may be
anywhere from one to four Supreme Court vacancies sometime during the next
president’s term of office, vacancies that will fall directly into the Counsel’s lap. The
experience of getting federal judicial nominees through the confirmation process,
beginning with the George H. W. Bush administration and continuing to the present
day, has become a torturous one, with historic delays and much ill will. There does not



2 In re Sealed Case (Bruce R. Lindsey) (Grand Jury Testimony), 5 F. Supp. 2d, 21 (D.D.C. 1998); In re:
  Bruce Lindsey (Grand Jury Testimony), 158 F. 3d 1263 (D.C. Cir. 1998).
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 128 of 199
 Smoothing the Peaceful Transfer of Democratic Power


 appear to be reason for optimism that this confrontational relationship will change in
 the near future, especially if conditions of divided government persist.

 9. PREPARE EXECUTIVE ORDERS TO BE READY TO GO ON
 DAY ONE, BUT DON’T OVERPROMISE

      It has become standard practice for recent presidents to have a package of executive
 orders ready to be issued on the president’s first day in office. Some orders may institute
 a policy that was integral to the president’s campaign promises (e.g., Obama and
 “transparency,” as well as a commitment to close the prison at Guantanamo Bay – both
 were among the executive orders issued on January 21, 2009), while others may
 explicitly turn back executive orders of a predecessor (as with Obama’s order to override
 George W. Bush’s executive order changing the procedures in the Presidential Records
 Act). Keep in mind the advice from Obama Counsel Gregory Craig to consult with
 stakeholders when developing these orders: people on the Hill, interest groups, and
 relevant departments and agencies. There should be no surprises. (Craig interview) It is
 helpful, for continuity, if the person tasked during the transition with developing these
 executive orders is the prospective, incoming Counsel.

 10. RECOGNIZE THE CHANGED NATURE OF NATIONAL
 SECURITY THREATS

      Throughout this report, there are repeated references to the changed nature and
 increased complexity of the national security environment that has faced post-9/11
 presidents. The Counsel, as the president’s legal advisor within the White House, has
 had a whole range of new responsibilities (e.g., developing and implementing the legal
 rules and criteria for authorizing the president to order targeted killings by drone strikes)
 added to the tasks of the office, as a result of these developments. Recent Counsels have
 addressed the need for expertise in national security law by delegating that specific policy
 area to a trusted Deputy and an Associate Counsel. This seems an effective model to
 follow, with the Counsel in continual (daily) consultation with these two staff members,
 to keep the Counsel apprised of all information that could require legal advice to the
 president on any potential threats to the nation’s security.
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 129 of 199
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 130 of 199

         THE WHITE HOUSE
         TRANSITION PROJECT
                    1997—2017




 SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER

                                  Report 2017—29



        THE WHITE HOUSE COUNSEL

 MaryAnne Borrelli,        Connecticut College
 Karen Hult,               Virginia Polytechnic Institute
 Nancy Kassop,             State University of New York–New Paltz
 Kathryn Dunn Tenpas,      Brookings Institution



                                  INTRODUCTION
      The White House Counsel’s Office is at the hub of all presidential activity. Its
 mandate is to be watchful for and attentive to legal issues that may arise in policy and
 political contexts in which the president plays a role. To fulfill this responsibility, it
 monitors and coordinates the presidency’s interactions with other players in and out of
 government. Often called “the president’s lawyer,” the Counsel’s Office serves, more
 accurately, as the “lawyer for the office of the presidency,” with tasks that extend well
 beyond exclusively legal ones. These have developed over time, depending on the needs
 of different presidents, on the relationship between a president and a Counsel, and on
 contemporary political conditions. The Office carries out many routine tasks, such as
 vetting all presidential appointments and advising on the application of ethics
 regulations to White House staff and executive branch officials, but it also operates as a
 “command center” when crises or scandals erupt. Thus, the more sharply polarized
 political atmosphere in recent years has led to greater responsibility and demands, as



         Funded by the
          Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 131 of 199
14                                            SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


well as heightened political pressure and visibility, on the traditionally low-profile
Counsel’s Office. The high-stakes quality of its work has led to a common sentiment
among Counsels and their staff that there is “zero tolerance” for error in this office.
     In sum, the Counsel’s Office might be characterized as a monitor, a coordinator, a
negotiator, a recommender, and a translator: it monitors ethics matters, it coordinates the
president’s message and agenda with other executive branch units, it negotiates with a
whole host of actors on the president’s behalf (not the least of which is Congress), it
recommends myriad actions to the president, and it translates or interprets the law
(whether it is the Constitution, federal rules and regulations, treaties or legislation) for
all executive branch officials. Past Counsels have lamented that there is no job
description for this office, but any description of it would acknowledge its all-consuming
and all-inclusive nature of reviewing almost everything that goes in and out of the
president’s office.
     It may be instructive for incoming Counsels and their staff to consider the words
of Fred Fielding, a three-time “veteran” in the Counsel’s Office, having served as an
associate and a deputy in the Nixon White House Counsel’s Office, and then twice as
Counsel, in the beginning of the Reagan administration (1981-1986) and at the end of
the George W. Bush administration (2007-2009):
     The Counsel’s Office is a strange thing to a lawyer, especially, if you have been in private practice.
     In private practice, you have a problem, you sit around a table, you talk about the problem with
     other people, you do extensive research, you have precedents you can deal with, and you
     have…time.
     But here, you don’t have any of those luxuries, and so, your decisions have to be made very
     rapidly, and they have to be made with an added input that lawyers don’t usually have to worry
     about – and that is, with the real-life political implications of the decision you are making.
     (Fielding interview) 3



                                              OVERVIEW
     The White House Counsel’s Office sits at the intersection of law, politics, and
policy. It is charged with reconciling these three, without sacrificing too much of any
one.
      •    The White House Counsel’s Office advises on the exercise of presidential
           powers and actions; defends presidential prerogatives; oversees executive and
           judicial appointments and nominations; educates and monitors White House
           staff adherence to federal ethics and records management law; and handles


3 Fielding offered an illustration when he advised President Reagan during the PATCO strike in 1981
  that it would be legal for the president to fire the nation’s air traffic controllers and to order striker
  replacements. President Reagan asked Fielding if he was doing the right thing. Fielding replied, “Yes,
  Mr. President, you are doing the right thing . . . unless there is a crash within the first 48 hours.”
  Fielding explained that if there had been a crash, “it would not have mattered how right we were.”
  (Fielding interview)
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 132 of 199
 The White House Counsel                                                                  15


         White House, departmental, and agency contacts with the Department of
         Justice.
     •   The work of the White House Counsel is as strategic as it is substantive. By
         participating in decision-making processes, the White House Counsel
         anticipates problems or provides more effective solutions.
      The most important contribution of the White House Counsel may well be telling
 the president “no.” To do this effectively, the Counsel must understand the limits of the
 advocacy provided by the office.
     •   The White House Counsel protects presidential powers and constitutional
         prerogatives, providing legal counsel to the office of the presidency, not to the
         individual president.
     •   As the presidential term advances, the interventions practiced by the White
         House Counsel will alter and may focus more on preventing than facilitating
         White House actions.
     •   The loss of government attorney-client privilege has significantly altered
         practices and procedures within the Counsel’s office, making it even more
         critical that incoming Counsels consult with their predecessors.
     •   The Office of Legal Counsel in the Department of Justice is a critical and
         supportive resource for the White House Counsel.
      The White House Counsel’s Office must be prepared for close scrutiny and
 constant criticism, as it protects presidential prerogatives and contributes to presidential
 policy-making.
     •   The breadth and number of the Counsel’s responsibilities ensure that the forces
         at work on the entire White House Office – the quick start, the lack of records
         and institutional memory, the need to make decisions with limited
         information, the tight deadlines and goal displacement – will be felt with even
         greater force in the Counsel’s Office.
     •   Congressional and media oversight will be continuous and critical, because the
         Counsel’s Office has responsibilities pertaining to decisions and processes that
         have become intensely polarized and partisan.
     •   The Counsel must be prepared for scandal, both procedurally and
         substantively, or these events will overwhelm (and potentially sideline) the
         office.
      The most dramatic change to the Counsel’s Office, beginning in the George W.
 Bush administration, has been the increased attention to an irrevocably altered national
 security environment since the advent of 9/11. These changes are reflected in a revised
 structure of the office, which now includes a Deputy Counsel designated with the
 exclusive responsibility for advising the president on national security matters. Mary
 DeRosa, who served as Legal Adviser to the National Security Council (NSC) in the
       Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 133 of 199
16                                          SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


Clinton administration (as Deputy Legal Adviser from 1997-2000, and as Legal Adviser
from 2000-2001) as well as Legal Adviser to the NSC in the Obama administration (2009-
2011) offered a succinct description of the effect of this change:
     I never met the president in the Clinton administration, was never in meetings with the president.
     In the Obama administration, I was in the president’s office on Day One, and met with him
     regularly after that. There was just no comparison between the two administrations as to the
     level of attention to national security legal issues. (DeRosa interview)


ROLES AND RESPONSIBILITIES, THE PRESIDENTIAL TERM,
AND SAYING “NO”

     In simple terms, the Counsel’s Office performs five basic categories of functions: (1)
advising on the exercise of presidential powers and defending the president’s
constitutional prerogatives; (2) overseeing presidential nominations and appointments
to the executive and judicial branches; (3) advising on presidential actions relating to the
legislative process; (4) educating White House staffers about ethics rules and records
management and monitoring adherence to those rules; and (5) handling department,
agency and White House staff contacts with the Department of Justice (see “Functions
” section). In undertaking these responsibilities, the Counsel’s Office interacts regularly
with, among others, the president, the Chief of Staff and the chief’s office, the Vice
President’s office, the White House Office of Presidential Personnel, the Press Secretary,
the White House Office of Legislative Affairs, the Attorney General, the Office of
Management and Budget (on the legislative process), the general counsels of the
departments and agencies, and most especially, the Office of Legal Counsel in the
Department of Justice (see “Relationships ” section). In addition to the Counsel, the
Office, in recent years, has consisted of up to three Deputy Counsels, a varying number
of Associate, Assistant and Special Counsels, and support staff. The Obama
administration has included a Principal Deputy Counsel, in addition to the Deputy
Counsels: in this model, Deputies have been designated to oversee specific
responsibilities (e.g., national security, economic policy, and ethics). Tasks are
apportioned to the remaining positions in various ways, depending on the Counsel’s
choices, though most Counsels expect all Office members to share the ongoing vetting
for presidential appointments (see “Organization and Operations” section). 4
     Certain responsibilities within the Office are central at the very start of an
administration (e.g., vetting for initial nominations and shepherding the appointment
process through the Senate), while others are more cyclical (e.g., the annual budget, the
State of the Union message), and still others follow the election calendar (e.g.,
determining      whether       presidential    travel    and    other      activities    are
partisan/electoral/campaign or governmental ones). See “Organization and
Operations.”) There is, of course, the always unpredictable (but almost inevitable) flurry
of scandals and crises, in which all eyes turn to the Counsel’s Office for guidance and

4 For an example of the breakdown by position and responsibilities within the Counsel’s Office at the
  start of the Obama administration, see: https://www.whitehouse.gov/the-press-office/obama-
  announces-key-additions-office-white-house-counsel.
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 134 of 199
 The White House Counsel                                                                                   17


 answers. Watergate, Iran-contra, Whitewater, the Clinton impeachment, the FBI files,
 White House Travel Office matters, the firing of the nine U.S. Attorneys, the response
 to congressional investigations after the 2006 Democratic take-over of Congress, and the
 response to concerns about Secretary of State Clinton’s private e-mail server, all were
 managed from the Counsel’s Office, in settings that usually separated scandal
 management from the routine work of the Office, so as to permit ongoing operations
 to continue with minimal distraction. Among the more regular tasks that occur
 throughout an administration are such jobs as directing the judicial nomination process
 for all federal judges, reviewing legislative proposals (the president’s, those from
 departments and agencies, and bills Congress has passed that need the Counsel’s
 recommendation for presidential signature or veto), editing and clearing presidential
 statements and speeches, writing executive orders, and determining the application of
 executive privilege (see both “Relationships ” and “Organization and Operations”
 sections). More recently, remaining constantly attentive to the unpredictable national
 security environment has become the official task of the Deputy Counsel with a
 dedicated responsibility for national security: this Deputy Counsel keeps the Counsel
 informed on an ongoing basis.
      Perhaps, the most challenging task for the Counsel is being the one who has the
 duty to tell the president “no,” especially when it comes to defending the constitutional
 powers and prerogatives of the presidency. Lloyd Cutler, Counsel for both Presidents
 Carter and Clinton, noted that the Counsel is
    always on the cutting edge of problems, and you’re giving this mixture of legal and policy advice
    all the time… clearly, you want somebody who has his own established reputation…someone
    who is willing to stand up to the president, to say, “No, Mr. President, you shouldn’t do that for
    these reasons.” There is a great tendency among all presidential staffs to be very sycophantic, very
    sycophantic. It’s almost impossible to avoid: “This man is the President of the United States and
    you want to stay in his good graces…” Even when he is about to do something dumb; you don’t
    tell him that. You find some way to put it in a very diplomatic manner. (Cutler interview, p. 3)
       Even more vivid is the description by David Gergen of the typical way that Reagan
 administration Counsel Fred Fielding would offer advice to White House staff members,
 saying, for example, “David, it would be technically okay for you to take the following
 course of action…But can I advise you as a friend and as someone who wants to be
 respected that there is a much wiser way to proceed? You won’t find it as convenient
 and you may not achieve everything you want, but at the end of the day, you can sleep
 at night and your honor will be intact” (Allen, 2007).

 LAW, POLITICS, AND POLICY
       Sitting at the intersection of law, politics, and policy, the Counsel’s Office
 confronts the difficult and delicate task of trying to reconcile all three of these without
 sacrificing too much of any one. It is the distinctive challenge of the Counsel’s Office to
 advise the president to take actions that are both legally sound and politically astute. A
 1994 article in Legal Times warned of the pitfalls:
       Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 135 of 199
18                                           SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


     Because a sound legal decision can be a political disaster, the presidential counsel constantly
     sacrifices legal ground for political advantage. (Bendavid, 1994, p. 13)
For example, A. B. Culvahouse recalled his experience upon arriving at the White House
as Counsel and having to implement President Reagan’s earlier decision to turn over his
personal diaries to investigators during the Iran-contra scandal.
     Ronald Reagan’s decision to turn over his diary—that sits at the core of the presidency. …You’re
     setting up precedents and ceding a little power. But politically, President Reagan wanted to get it
     behind him. (Bendavid, 1994, p. 13)
Nonetheless, Culvahouse added, the Counsel is “the last and in some cases the only
protector of the President’s constitutional privileges. Almost everyone else is willing to
give those away in part inch by inch and bit by bit in order to win the issue of the day,
to achieve compromise on today’s thorny issue. So a lot of what I did was stand in the
way of that process” (Culvahouse interview).
       Similarly, upon President Obama’s announcement in April 2014 of the departure
of then-Counsel Kathryn Ruemmler, Chief of Staff Denis McDonough commented:
     The thing that strikes me that she takes a particular interest in is the absolute need for defending
     the president’s equities – obviously, for this president, but for the institution and the next
     president, too – to protect the space of the president to get candid advice to make tough decisions.
     She is not afraid to take on a lot of criticism for that. (Savage 2014)
     Because of this blend of legal, political and policy elements, the most essential
function a Counsel can perform for a president is to act as an “early warning system”
for potential legal trouble spots before they erupt. For this role, a Counsel must keep
his or her “antennae” constantly attuned. Being at the right meetings at the right time
and knowing which people have information and/or the necessary technical knowledge
and expertise in specific policy or legal areas are the keys to insuring the best service in
this part of the position. C. Boyden Gray, Counsel for President George H.W. Bush,
commented: “As Culvahouse said -- I used to say that the meetings I was invited to, I
shouldn’t go to. . . . It’s the meetings I wasn’t invited to that I’d go to” (Gray interview).
Lloyd Cutler noted that
     . . . the White House Counsel will learn by going to the staff meetings, et cetera, that something
     is about to be done that has buried within it a legal issue which the people who are advocating it
     either haven’t recognized or push under the rug. He says, “Wait a minute. We’ve got to check
     this out,” and goes to the Office of Legal Counsel and alerts them and gets their opinion. But for
     the existence of the White House Counsel, the Office of Legal Counsel would never have learned
     about the problem until it was too late. (Cutler interview, p. 3)
     One other crucial part of the job where the legal overlaps with the policy and the
political—and which can spell disaster for Counsels who disregard this—is knowing
when to go to the Office of Legal Counsel for guidance on prevailing legal
interpretations and opinions on the scope of presidential authority. It is then up to the
White House Counsel to sift through these legal opinions, and to bring into play the
operative policy and political considerations in order to offer the president his or her
best recommendation on a course of presidential action. Lloyd Cutler described how
this process works:
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 136 of 199
 The White House Counsel                                                                                     19

     They [OLC staffers] are where the president has to go or the president’s counsel has to go to get
     an opinion on whether something may properly be done or not. For example, if you wish to
     invoke an executive privilege not to produce documents or something, the routine now is you
     go to the Office of Legal Counsel and you get their opinion that there is a valid basis for asserting
     executive privilege in this case. ...You’re able to say [to the judge who is going to examine these
     documents] the Office of Legal Counsel says we have a valid basis historically for asserting
     executive privilege here. (Cutler interview, p. 3)
 C. Boyden Gray underscored the critical importance of OLC’s relationship to the
 Counsel’s Office:
     They [OLC] were the memory…We paid attention to what they did. [Vincent] Foster never
     conferred with them. When they [the Clinton Counsel’s Office] filed briefs on executive
     privilege, they had the criminal division, the civil division and some other division signing on the
     brief; OLC wasn’t on the brief… In some ways they [OLC] told us not to do things but that was
     helpful. They said no to us… I can give you a million examples. They would have said to Vince
     Foster, “Don’t go in and argue without thinking about it.” They would have prevented the whole
     healthcare debacle [referring to the Clinton Counsel’s Office’s position that Hillary Rodham
     Clinton was a government official for FACA purposes] … [T]he ripple effect of that one decision
     is hard to exaggerate: it’s hard to calculate. (Gray interview)
 In addition, Gray continued,
      …OLC has this long institutional memory of how to deal with Congress in situations like this
     [referring to the Clinton Counsel’s Office’s agreement to permit the president to give grand jury
     testimony to Independent Counsel Ken Starr] and they would have said, “Hey, have you thought
     about [this]?” (Gray interview)
       During the Obama administration, however, a vigorous debate emerged among
 legal scholars, all of whom had served at some point previously in executive branch legal
 positions, over the role of OLC vis-à-vis other executive branch legal offices, especially
 on national security issues. Former George W. Bush administration OLC official Jack
 Goldsmith spearheaded the debate, opining on OLC’s diminished influence, or what he
 described as “the decline of OLC” (Goldsmith, Lawfare, October and November 2015;
 also, Morrison 2011). (See a more extended discussion of this debate under “Departments
 and Agencies.” )

 JUSTIFICATION FOR THE CONTINUED EXISTENCE OF THE
 COUNSEL’S OFFICE
      If one dates the origins of the Counsel’s office back to Sam Rosenman in the
 Franklin Roosevelt administration, it has existed in its present form for more than
 seventy years. 5 It is an office that surfaces to the public only in times of controversy.
 Some have questioned its very existence, especially in light of its inherent tension
 between law and politics and the potential for an uneasy relationship with the
 Department of Justice. Presidential scholar Bradley Patterson, Jr. explains one line of
 criticism about the office that its detractors think that it offers a way for presidents to


 5 As noted below, as a White House unit focusing on legal matters, the Counsel’s Office can be traced to
   the Nixon administration.
       Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 137 of 199
20                                          SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


‘“shop around’ for the legal advice they prefer—resulting in inconsistencies in the
administration’s judgments” (Patterson, 2008, p. 66).
    In a conference at Duke University Law School in September 1999, a distinguished
panel of former White House Counsels and Attorneys General was asked by moderator
Walter Dellinger to consider whether the White House Counsel’s Office should be
abolished. Their answers were illuminating, based on reflections from their own
experiences as government lawyers from each party who had served in recent
administrations. Former Attorney General Benjamin Civiletti was the only panel
member who was opposed to maintaining the Counsel’s Office, stating that “the White
House Counsel’s Office is an abomination, structurally inefficient, lots of potential for
conflict because of its political nature. If the president has a trusted person who can give
him confidential advice, keep that person out of government” (Notes on file with
Kassop).
    The discussion began with questions about when and why a president needs a White
House Counsel, as contrasted with a president’s need for an attorney general. Lloyd
Cutler remarked:
     A president needs two lawyers that he trusts implicitly: one as attorney general and one as White
     House Counsel. The AG is busy running a huge department, travels a lot, often is out of town.
     The White House Counsel is more like an inside general counsel of a major corporation that
     identifies legal issues that are about to develop, and discusses them with the AG, in advance.”
     Later, he added, “The Justice Department is so big, it needs a good White House Counsel. DOJ
     needs someone at the White House. DOJ couldn’t do without us.” (Notes on file with Kassop)
      Another key topic this panel addressed was whether it was proper for the Attorney
General to inform the White House Counsel when a senior White House official or a
major contributor to the president’s campaign was under criminal investigation. All
panel members agreed that it was necessary for the president to know when these
circumstances arose, and that the Attorney General or Deputy Attorney General could
tell the White House Counsel, who should then inform the president, to insure that the
president would not associate further with the person under criminal inquiry.
      Finally, when asked for advice to give to the next White House Counsel, A. B.
Culvahouse, counsel to President Reagan, offered that a Counsel should “assume no
policy responsibility (don’t make the White House Counsel the ‘czar’ of anything) –
that would undermine his role as an honest broker and his relationship with the
agencies.” Cutler, on the other hand, responded that “there are many instances where
the White House Counsel should have substantive policy positions, e.g., on vetoes, on
Supreme Court briefs from the Solicitor General’s office, and on issues such as
affirmative action” (Notes on file with Kassop).
      Thus, despite skepticism over how such an office can exist comfortably balancing
among law, policy, and politics, those who have served in it and those who have worked
in close association with it agree that the president requires someone who can sift
through political and policy options with an understanding of the law and who can
advise the president as to what the law will and will not permit. That is not a job the
Attorney General has the time to perform, and therefore, the need for an official with
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 138 of 199
 The White House Counsel                                                                  21


 legal expertise within the confines of the White House staff can be satisfied by the
 exercise of responsibilities performed by the Counsel’s Office.
      The following sections will provide more detailed information on the functions of
 the Office, the relationships it maintains with other governmental units, and its
 organization and routine operations. A final section on lessons learned from prior
 Counsels will close with some practical advice and cautions for its future occupants.


     FUNCTIONS OF THE WHITE HOUSE COUNSEL’S OFFICE
      Although the White House Counsel’s Office has assumed different tasks in different
 administrations, the broader contours of its responsibilities began to take shape under
 Counsel John Dean in the Nixon administration, and have been largely consistent since
 the Ford years. These responsibilities generally fall into the following categories. (For a
 summary, see Appendix 1.)
     1. Advising on the exercise of presidential powers and defending the president’s
        constitutional prerogatives;
     2. Overseeing presidential nominations and appointments to the executive and
        judicial branches;
     3. Advising on presidential actions relating to the legislative process;
     4. Educating White House staffers about ethics rules and records management
        and monitoring adherence; and
     5. Handling department, agency, and White House staff contacts with the
        Department of Justice.

 1. ADVISING ON THE EXERCISE OF PRESIDENTIAL POWERS
 AND DEFENDING THE PRESIDENT’S CONSTITUTIONAL
 PREROGATIVES

      Counsel tasks related to presidential powers include routine reviewing and/or
 drafting of executive orders; reviewing all pardon and commutation recommendations;
 reviewing requests for federal disaster relief; reviewing CIA-drafted intelligence findings
 and approving covert operation proposals; interpreting treaties and executive
 agreements (the primary responsibility for this task rests with the State Department
 Legal Adviser, although the Counsel’s Office may weigh in here); examining all
 presidential statements for consistency and compliance with legal standards, and in
 anticipation of legal challenges; and participating in editing the State of the Union
 address. Tasks that have consistently related to the defense of a president’s constitutional
 prerogatives are fewer in number. These have generally focused on issues related to
 executive privilege, war powers, and presidential disability or succession.
      Drafting and reviewing executive orders (and other types of executive “actions,”
 e.g., memoranda, guidance, proclamations, policy directives) is an important task
       Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 139 of 199
22                                           SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


performed by the Counsel’s Office. (For a discussion of the distinction between
executive orders and memoranda, see Korte 2014)
    Obama Counsel Gregory Craig offered advice about the process of developing
executive orders:
     I remember talking to Walt Dellinger…who said to me, when we talked about executive orders,
     “Be careful to do exactly that. Talk to your political stakeholders on the Hill. There are interest
     groups that care, if you can talk to them. If you have a chance to talk to the people that are in
     the departments and the bureaucracies, do that, so that when the executive order comes out,
     there’s going to be a minimum of surprise. (Craig interview)
     The responsibilities associated with presidential powers are highly volatile. The
present Washington political environment is notable for partisanship, polarization, and
confrontation. Presidential actions and decisions are subjected to extraordinary scrutiny,
and a twenty-four hour news cycle accelerates the pace of decision-making, and increases
the likelihood and swiftness of critical reaction. For these reasons, any distinction
between the “routine” and the more “crisis-laden” exercise of a president’s constitutional
powers is essentially artificial. At any time, political events may transform an otherwise
routine exercise of presidential powers into an extraordinary undertaking. As Clinton
Counsel Bernard Nussbaum concluded, “Small (and not so small) policy and political
problems grow into legal problems. It was my job to make sure that these political and
policy brushfires didn’t become conflagrations” (Nussbaum interview). Consequently,
a White House Counsel must be well informed about political developments throughout
the White House and the executive branch.

Advising on Executive Privilege

     Issues relating to the president’s constitutional prerogatives require both awareness
of politics and attentiveness to precedents. These two requirements are most critical
during the intensely sensitive clashes that can result when Congress, a court, or an
independent counsel (exercising prosecutorial functions) demands information
(documents or testimony) from a sitting president, who refuses to accede to such
demands.
     Despite the primacy of high-stakes politics in these stand-offs between the branches,
some degree of political accommodation, rather than a purely “legal” answer, is more
often the ultimate outcome of such conflicts. Although presidents are fiercely protective
of their prerogatives, they may also recognize the practical need to find some
compromise to break the political logjam. White House Counsels often find themselves
caught in the cross-hairs, where their best legal judgment about the appropriate
presidential response is often overridden by more forceful political considerations from
influential political advisors. Former Counsels Robert Lipshutz (Carter) and Abner
Mikva (Clinton) explain below:
     Once we began to understand it, we decided to negotiate when the problem came up. As a result,
     I don’t think we ever had a showdown on [executive privilege]. For instance, if a committee
     wanted certain documents and certain information we would try to figure out everything we
     could properly give to them and sit down with them – either I would, [Assistant to the President
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 140 of 199
 The White House Counsel                                                                                    23

     for Congressional Relations] Frank Moore would, or someone else would – and try to negotiate
     on disclosing everything we possibly could. I don’t think we had any confrontations of any
     serious consequence on the whole executive privilege issue as a result of that. (Lipshutz interview,
     p. 17)
     I think this President operated on the premise pretty much and I certainly did that whatever the
     legal consequences or legal parameters were of executive privilege, if Congress really wanted
     something, politically it almost was impossible to deny it. The more you stood on privilege, the
     more you pointed to precedents, the more you showed these are the things that the President
     didn’t turn over, the more they could make political hay out of it. As I say, we operated on the
     premise that you could resist and you could maybe negotiate but that, by and large, if Congress
     really wanted anything you have to give [it] to them, therefore, better act forthcoming. (Mikva
     interview, p. 4)
     I think the worst rap they put on this administration was that they have stonewalled on anything
     with the exception of Monica – obviously it was stonewalled. (Mikva interview, p. 4)
      A more detailed discussion of executive privilege, specifically referencing court
 decisions in this area, can be found in the “Relationships ” section.

 Advising on War Powers

      Congress passed the War Powers Resolution (WPR) in 1973 over President Nixon’s
 veto, in the wake of the Vietnam conflict. With that conflict as its fresh frame of
 reference, the resolution was intended to provide a set of procedures that would reassert
 Congress’s constitutional role into the war-making process and that would promote
 joint determination between the president and Congress over future decisions to use
 military force.
      Almost all presidents, from Nixon forward, have proclaimed that the resolution
 intrudes on their constitutional authority, and, at the very least, all have resented the
 requirements imposed on them by the WPR’s consultation, notice and reporting
 provisions. For over forty years, the two branches have tussled mightily over how to
 faithfully implement this resolution, with sufficient blame for the law’s failure to be
 attributed equally to the president and Congress. The president’s approach has been to
 follow, in practice, most of the resolution’s requirements without specifically
 acknowledging the legal obligation to do so: it might best be characterized as action by
 the president that is “consistent with but not pursuant to” the law’s requirements. Many
 presidents have remarked that a formal congressional authorization to use force would
 be helpful as a show of political support – but not strictly necessary under the
 Constitution. And, so, the “tussle” continues, with no definitive conclusion but with
 forty-plus years of continued practice and precedent that have been ingrained in our
 history. 6
      The Counsel has the responsibility to draft the letters that the president sends to
 notify Congress whenever he takes military action. Typically, precedent is followed



 6 For further explanation, see: https://www.loc.gov/law/help/war-powers.php; and
  https://www.lawfareblog.com/obama-wpr-letters-2009-2015-0.
       Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 141 of 199
24                                           SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


very closely, with past letters serving as models for correspondence. Clinton Counsel
Abner Mikva notes:
     . . . the War Powers Act discussions were very desultory. I think I saw my role and most of the
     lawyers involved in the process saw their role and the political people saw their role as trying to
     make sure that we did the minimum necessary to comply with the notice provisions and other
     provisions the act required of us so we didn’t give Congress a free hit. (Mikva interview, p. 11)
All letters end with a standard statement, such as: “I am providing this report as part of
my efforts to keep the Congress fully informed, consistent with the War Powers
Resolution. I appreciate the support of the Congress in this action.” These letters are
“boilerplate,” and provide Congress with a minimum of information, simply, as A. B.
Culvahouse put it, “in the interest of comity… There is a real kabuki dance that was
done. You sent a notice up to the Hill while protesting all the time that you’re not
providing notice” (Culvahouse interview). Like a kabuki dance, the war powers dialogue
is often quite ceremonial, lacking a clear beginning or ending, and revealing much about
the competition for political power. 7
     Once again, it is important to note the extraordinary developments that a post-9/11
world has imposed on a president’s conduct of military affairs. Both the George W. Bush
and Obama administrations have confronted security challenges of an unprecedented
nature. Military operations now include remotely controlled targeted killings through
drone strikes and dramatically increased use of covert operations to ferret out terrorist
suspects, along with enhanced surveillance capabilities used on both foreign as well as
domestic soil. Decisions by the president to undertake all of these types of operations
require participation by legal advisors from across the national security policy-making
community. Thus, under both Bush and Obama, the structure of legal advice coming
from the Counsel’s Office on national security matters changed. The Bush
administration was the first to “dual-hat” the position of Legal Adviser to the National
Security Assistant (and to the National Security Council) by having that lawyer report,
also, to the White House Counsel. The Obama administration took that change one
step further by making that person, still “dual-hatted” in reporting to both the
NSC/National Security Assistant and to the White House Counsel, a Deputy Counsel
in the Counsel’s Office at the level of Deputy Assistant to the President. That Deputy
Counsel for National Security Affairs headed the “lawyers group” of legal advisers or
general counsels from all of the participating national security policy-making units (e.g.,
Defense, State, Justice, Joint Chiefs of Staff, office of the Director of National
Intelligence, and the CIA), convening that group for regular (at least, weekly) meetings.
(DeRosa interview)
     Among recent Counsels, there has been a debate over whether this new structure is
a better model than having separate legal advisors for national security, one reporting
exclusively to the Counsel, and a different legal adviser reporting separately to the
president’s National Security Assistant. Obama Counsel Robert Bauer initiated a

7 https://www.whitehouse.gov/the-press-office/2011/03/21/letter-president-regarding-commencement-
 operations-libya. See this URL for the full letter President Obama sent to Congress on the
 commencement of U.S. operations in Libya in 2011 in support of U.N.S.C. Resolution 1973.
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 142 of 199
 The White House Counsel                                                                                 25


 discussion about the relative merits of each model: his preference would have been to
 maintain two separate lines of reporting with two separate legal advisers. However, he
 inherited the “dual-hat” structure from Counsel Gregory Craig, and because Bauer had
 confidence in the Deputies for national security who served under him (Mary DeRosa
 and then Avril Haines), he chose not to disturb that structure. Deputy Counsel Mary
 DeRosa explained that she found the dual-hat structure more advantageous to the
 Counsel’s Office than the alternative, because it permitted the Deputy Counsel to have
 greater access to more information that flowed from the close relationship to the
 National Security Council staff. (Bauer interview; DeRosa interview)
      Perhaps, the final and ultimate point to make here is simply that what constitutes
 “war powers” today has changed considerably from 1973, and the president’s need for
 swift but effectively reasoned legal advice on these complex matters consequently has
 been ratcheted up to an unprecedented level. This may be the area of responsibility
 within the Counsel’s Office where the need is greatest for an incoming Counsel to
 consult extensively with former Counsels and Deputy Counsels.

 Advising on Presidential Disability and Succession

      George H.W. Bush Counsel C. Boyden Gray observed that the Counsel’s Office is
 singularly responsible for designing decision-making procedures for presidential
 disability and succession.
    There’s a Twenty-fifth Amendment, that’s all – we didn’t inherit much on that but we did
    develop a big decision tree thing which worked when [President Bush] had his thyroid problem
    and I think has worked since. That was a big contribution to the Counsel’s Office, the work that
    we did to put that all together.... I don’t think we involved anybody outside the White House
    but I sat down and did it with the Chief of Staff ... [and] the White House doctor.... What
    happens: If X then go to Y; if Z then go back to A. It’s just a decision tree on how to handle
    disability and it worked like a charm faultlessly, perfectly when he went into the hospital. (Gray
    interview)
     Reagan Counsel A. B. Culvahouse has commented on this recurring issue of
 temporary presidential medical incapacity: 8
    This is an area where the lack of an institutional memory is atrocious. The White House should
    not have to re-invent a process each time the POTUS [President of the United States] has surgery.
    We did the same thing when President Reagan had surgery (I think for skin cancer) in ‘87/’88.
      Reagan and G.W. Bush Counsel Fred Fielding was present in the White House
 Situation Room during the tense episode following the assassination attempt on
 President Reagan in March 1981 (and, also for the polyp surgery Culvahouse referred to
 above). Fielding provides a vivid account of his experience in trying to explain the
 provisions of the 25th Amendment to White House staff and Cabinet members
 assembled in that room (see Fielding 2010), but also explains the reluctance of President
 Reagan to formally invoke the 25th Amendment and to transfer power temporarily to
 the vice president. The process that they used might be characterized as identical to the

 8 Personal communication A. B. Culvahouse to Martha Joynt Kumar, White House Interview Program,
  October 9, 2000.
       Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 143 of 199
26                                           SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


approach that has come to be used for presidential compliance with the War Powers
Resolution: “consistent with but not pursuant to.” President Reagan followed, in
practice, the procedures required under the 25th Amendment without actually invoking
it. He was resistant to setting a precedent, out of a fear that it would force a future
president to follow it although he might wish to not do so. (Fielding interview, p. 25;
and Fielding 2010) President George W. Bush did officially invoke and use the provisions
of the 25th Amendment during his colonoscopy, temporarily transferring power to Vice
President Cheney while the president was under sedation, and taking back his power
once he was awake and alert. (Kassop 2005)
     The very first order of business that the Counsel undertakes with the newly-
inaugurated president and spouse and the new vice president is to meet with them to
advise them of the 25th Amendment’s provisions and to discuss any of their preferences
as to how potential episodes of temporarily disability should be handled. (Fielding
interview)

The Limits of Advocacy

     Complicating the Counsel’s work as a protector of presidential powers and
constitutional prerogatives is the lack of clarity associated with the Counsel’s
responsibilities as an advocate. The White House Counsel provides legal counsel to the
office of the presidency, not to the individual president. As such, the Counsel’s Office
protects the powers of the office within the constitutional order of separated powers.
Determining whether the office or the individual is under attack, however, may be
difficult.
     In fact, when I was first introduced to this job by Fred Fielding he said to me, “You are counsel
     to the office of the presidency. You are not counsel to the President.” I absorbed that and thought
     I understood what it all meant. However, in practice, it’s not a very useful guide, because you
     really don’t know -- when issues like Whitewater come up -- whether you’re representing the
     President or the presidency. For example, counsel can certainly be confronted with a lot of noise
     created by the President’s political opponents, even if they are allegations concerning the
     President’s own personal conduct. But as soon as it becomes clear -- and there’s no bright line
     here -- that this isn’t just noise by political opponents, but in fact relates to the President’s
     personal conduct, then the President should have his own lawyer. (Wallison interview, pp. 20-
     21)
      Identifying and drawing these distinctions, however, often has generated
controversy. For instance, Clinton Counsel Bernard Nussbaum was widely viewed as
failing to make this distinction between advocacy on behalf of the office and on behalf
of an individual president. For his part, Nussbaum wrote in his resignation letter that
he left “as a result of controversy generated by those who do not understand, nor wish
to understand, the role and obligations of a lawyer, even one acting as White House
Counsel” (as reported in Marcus and Devroy, 1994).
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 144 of 199
 The White House Counsel                                                                   27


 2. OVERSEEING PRESIDENTIAL NOMINATIONS AND
 APPOINTMENTS TO THE EXECUTIVE AND JUDICIAL
 BRANCHES

 Participating in the Selection of Presidential Nominees and Appointees to the Executive
 Branch

      The White House’s role in the appointments process involves two steps: generation
 of names of nominees, and vetting and clearance. White House Counsel advising about
 presidential nominees and appointees to the executive branch has typically focused on
 nominations to the top Justice Department positions and to the general counsel
 positions in the departments and agencies. Bernard Nussbaum bluntly stated that his
 office “appointed the Attorney General, head of the FBI, Justice Department officials
 (Dellinger—I sent him over to OLC from the White House Counsel’s Office)”
 (Nussbaum interview).
      The Counsel’s Office undertakes extensive vetting of all presidential appointees:
 each president nominates approximately 1,400 people to Senate-confirmed (PAS)
 positions in the executive branch. The Counsel works in close coordination with the
 Office of Presidential Personnel and the Office of Government Ethics. The crush of
 nominees is most evident at the start of an administration, but delays at both ends of the
 process – selection by the president and confirmation by the Senate – can also result in
 an uneven flow and pace of nominations. Typically, the clearance responsibility is
 shared widely throughout the Counsel’s Office among most of its members, and some
 Counsels have brought in detailees from other agencies to work for a six-month period
 exclusively on clearance, to help to manage the workload of the office.
      For nominees, the process can be grueling, lengthy, highly intrusive and uncertain.
 In recent years, an increasing number of nominees have sought the advice of tax lawyers
 and accountants to assist in completing the myriad forms required of them. (Carter 2013;
 Eisen interview) A Washington tax lawyer in private practice, who has represented
 political nominees requiring Senate confirmation and has helped them navigate the
 vetting process, has described the current nomination process as “weaponizing”
 government ethics: that in a politicized environment, an intense focus on ethics has
 “become part of the political battle” (Rizzi interview).

 Participating in the Selection of Presidential Nominees to the Judicial Branch

     The extent to which the Counsel’s Office has been involved in the judicial
 appointment process has varied across administrations. (Goldman, Slotnick and
 Schiavoni, 2013; Goldman, Slotnick, Gryski, and Schiavoni, 2005, 2007; Goldman,
 Slotnick, Gryski, Zuk, and Schiavoni, 2003) In several recent administrations, however,
 the White House Counsel oversaw the process from start to finish: the Counsel chaired
 the judicial selection committee, supervised the vetting and clearance process, and
 prepared the nominee for confirmation. Obama Counsel Robert Bauer delegated
       Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 145 of 199
28                                          SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


primary responsibility for overseeing judicial nominations to an associate Counsel
(Susan Davies), who led the judicial nominations team.
     In every administration, the judicial nomination process required the careful
coordination of several White House offices (Counsel and Legislative Affairs),
consultation with the Office of Legal Policy (OLP) in the Justice Department, and
extended negotiations with U.S. senators. Reagan Counsel Fred Fielding notes that the
judicial nominations process became centralized in the White House during the Reagan
administration (he attributed this change to the fact that Reagan’s experiences as
governor with the selection of state judges had been unsatisfactory [Fielding interview]).
It has remained that way ever since. Most specifically, the process of generating names
as well as preliminary vetting of nominees for lower court vacancies occurs in the White
House Counsel’s Office, and then moves to the Justice Department. (See Slotnick,
Goldman and Schiavoni 2015 for a thorough description of each step in the process.)
     The selection process routinely varies for district, circuit, and Supreme Court
nominations. Senators tend to be more involved in nominations to the U.S. district
courts than they are in nominations to the courts of appeals or, especially, to the U.S.
Supreme Court. Partisanship, though, plays an important role in determining the
amount of influence that each player will have in the process.
     Unlike the Supreme Court, with courts of appeals and district courts you had to deal with the
     local Republican, in our case, senators if there were senators. If there weren’t senators, the
     governors, congressmen and congresswomen. District courts, I seldom got involved. The Justice
     Department had a lot of protracted negotiations ... about whether this was an appropriate person
     and so forth or was this a person who shared the President’s judicial philosophy. Courts of appeal
     I would more often get involved. There would be disputes between the senators and the Justice
     Department. There would be disputes between maybe two Republican senators from the same
     state, between the governor and the more senior congressman or congresswoman. (Culvahouse
     interview)
     The selection process itself has shifted from being centered in the Justice
Department to being firmly ensconced in the White House, albeit with the status of the
attorney general always a factor. In the Carter years, Counsel Robert Lipshutz recalled
that the Department of Justice believed that judicial selection was its distinctive
responsibility.
     [White House involvement in judicial appointments] was a struggle within the Justice
     Department because, number one, the White House was stepping into what many, particularly
     career people, and even Griffin [Bell, the Attorney General] too, felt should be strictly their
     prerogative and that is helping the President pick the judges. (Lipshutz interview, p. 8)
     During the Reagan administration, White House involvement in lower court
nominations increased, as noted above, and has been centralized in the White House
ever since. In the Reagan years, there had been a judicial selection committee chaired by
the Counsel, which typically included members of the Counsel’s Office and the
Department of Justice. In the Clinton administration, it also included representatives
from the First Lady’s Office and the Office of Legislative Affairs. Under George W.
Bush, the judicial selection meetings continued on a weekly basis; convened by the
White House Counsel, and they included the chief of staff, the director of the personnel
office, the assistant for legislative affairs, and the attorney general and relevant assistant
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 146 of 199
 The White House Counsel                                                                                  29


 attorneys general. The Counsel also held a second weekly meeting to discuss judicial
 strategy; at these sessions, “decisions are made about the timing for sending requests for
 confirmation to the Senate and about issues that may be foreseen about the confirmation
 process itself” (Patterson, 2008, p. 70).
      By the Clinton years, such involvement had become routine, although the Justice
 Department continued to participate in the process. Members of the Clinton Counsel’s
 Office were invited to the personal interviews with prospective lower federal court
 nominees, which were conducted by senior officials in the DOJ’s Office of Legal Policy.
 Counsel staff also contacted senators about possible nominees, working with senior
 members and staffers of the Senate Judiciary Committee. Clinton Counsel Nussbaum
 confirmed that:
     The judicial selection process is centered in the White House office. A lot of other White House
     Counsel’s Offices did not have the breadth and authority we had (maybe because of Foster and
     his access to the First Lady). We had special responsibility for Court of Appeals and Supreme
     Court appointments. (Nussbaum interview)
          Recent research by judicial politics scholars has laid bare the full story of lower
 court appointments during the Obama administration. 9 Scholars have provided detailed
 statistics on the first six years of the Obama administration’s judicial appointments
 record, and chronicled the effect of the Senate’s “unprecedented level of obstruction and
 delay” in confirmation of lower court judges (Goldman, Slotnick and Schiavoni 2013) –
 followed by the stunning impact of the invocation of the “nuclear option” or elimination
 of the filibuster for Senate confirmation votes on lower court nominees after November
 21, 2013. Lower court judicial appointments will be a major part of the Obama
 administration’s legacy, noted, principally for its dramatically increased diversity of the
 federal bench.

 Supervising the Vetting and Clearance Process

      The Counsel’s participation in the nomination and appointment process has
 minimally and consistently involved the Office in supervising the vetting and clearance
 process (FBI, IRS, 278 forms and financial disclosure forms) for all presidential nominees
 to the executive and judicial branches. The time and resources consumed by these
 reviews is extraordinary. (See the “Rhythms” section on this work over the course of an
 administration.)
     Well, the FBI thing takes roughly three months although you can speed it up. You can do an
     expedite and do it in a week if someone has been through it before. I think we did Cheney over
     a long weekend. But if you’re starting from scratch with somebody, normally it’s three to four
     months depending on how old they are. If they’re twenty-one, it won’t take that long. If they’re
     fifty-one, they have a whole life to go through especially if they’ve traveled. So it takes three
     months, average. It can take people three months just to fill out the forms so you really have to


 9 Three articles are especially helpful and instructive about the step-by-step processes of selection and
   confirmation and about the pitfalls that inevitably await those involved in this critical responsibility
   of every administration. (See Slotnick, Goldman and Schiavoni 2015; Goldman, Slotnick and
   Schiavoni 2011; and Goldman, Slotnick and Schiavoni 2013)
       Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 147 of 199
30                                             SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


     hammer people and say, “The FBI can’t start until they know where you live and that means
     filling out the form.” (Gray interview)
     When the background checks were complete – or even while they were progressing
– decisions had to be made about whether to proceed with the nomination or
appointment. In each administration, White House Counsels noted that different
standards were applied to appointments than to nominations, and to nominations for
less visible and more visible positions.
     [Y]ou’d have some people that you might never send up to the Hill for confirmation, but because
     they were strong allies of the President, supporters and/or were people that had a lot to offer,
     you might appoint them to the President’s Foreign Intelligence Advisory Board rather than
     nominate them to be undersecretary of defense because the President has unilateral appointment
     authority. Maybe they go to a Schedule C position in OMB or DAS [Deputy Assistant Secretary],
     Treasury or whatever. You were pretty darn pure about cabinet people, deputy secretar[ies]. We
     were awfully pure about State, Defense, Treasury, Justice. ... You make different calls about
     whether or not the person had access to classified information, whether or not they had grant
     contract awarding authority. Different people are suited for different things. Take a look at the
     [Senate] committee. There were some committees that would take no prisoners and others – the
     finance committee, I think, was pretty terrific about exercising discretion, where youthful
     indiscretions ... were not disenfranchising if the person was a great Treasury securities expert.
     (Culvahouse interview)
Then, when the nominations were sent to the Senate, negotiations had to be conducted
about the legislators’ access to the reports.
     How much of the FBI files do they get to see[?] We conduct the search; we do the FBI for our
     benefit not for their benefit.... That was subject to enormous negotiation.... Huge fights over
     that.... You have to negotiate them one by one.... [O]nce you concede to one committee, you
     can’t cut back for another committee; they’re going to demand the same treatment. But it’s got
     to be renegotiated and reinvented every time. (Gray interview)


Preparing the Nominee for the Confirmation Hearing

     Beyond vetting the nominees, the Counsel’s Office sometimes prepared them for
the confirmation hearings. This preparation could take the form of “murder boards.”
     We [the Reagan administration] did a lot of murder boards, not just for judicial nominees but for
     a lot of people. I probably did fifty murder boards in my twenty-two months.... You get a bunch
     of lawyers and legislative types pretending to be senators and acting like horse’s rear ends.... You
     can have too many [people on a murder board]. To me, there is an art to running a murder board.
     I’ve seen some where too many people are trying to impress the nominee, which is not what you
     want to do. What you want to do is anticipate questions, to make it more difficult for him or her
     than it is going to be in fact, and hit all of the areas that he or she is going to be questioned about.
     Supreme Court nominees are very difficult because the hearings go on forever and ever. In my
     view, there should be four or five questioners, max. There should be an understanding that a
     good enough answer is good enough. We’re not striving for perfection here – we’re striving for
     B-plus – and that you don’t critique during the first two hours. You only critique on breaks
     thereafter.... This person already is the President’s nominee. It’s too late [to educate them to
     policy positions]. The object is to get them confirmed and make sure they’re not so immobilized
     with promises and commitments that they can’t exercise discretion with a full range of options.
     (Culvahouse interview)
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 148 of 199
 The White House Counsel                                                                                     31


      Although the G. W. Bush administration did not employ murder boards, scholar
 Brad Patterson reports that the screening process remained “intense” (Patterson, 2008,
 p. 69). Similarly, participants in the Obama administration report “constant
 coordination” and interaction between the Counsel’s Office and the Office of Legal
 Policy in the Justice Department over lower court nominations (Goldman et al., 2013,
 p. 16).

 3. ADVISING ON PRESIDENTIAL ACTIONS RELATING TO
 THE LEGISLATIVE PROCESS

      In recent presidential administrations, tasks in this category have included
 reviewing legislative proposals; reviewing bills presented for signature or veto, and
 drafting signing statements and veto messages; reviewing State and Defense Department
 authorizations and appropriations proposals; drafting budget rescissions and deferrals;
 participating in the negotiations associated with Senate treaty hearings; and being
 involved in legislative negotiations concerning policy, document requests (see also
 executive privilege, above), treaties, and nominations.
      Congressional negotiations are a daily fact of life for the White House staff and,
 therefore, for the White House Counsel’s Office.
    Well, to begin with there is hardly anything the president can do without the cooperation of the
    Congress. Most of his programs require congressional approval. The budget requires
    congressional action. Congress is always slow and we go through these continued crises of
    shutting down the government and continuing resolutions, et cetera. Getting Congress to move
    is very, very important. (Cutler interview, p. 26)
 The extent to which the Counsel’s Office has been involved in these policy negotiations
 has varied within and across administrations. Two Counsels who were deeply engaged
 in policy-making were Lloyd Cutler and C. Boyden Gray.
    Well, you had a lot of dealings with Congress because both the members and their staffs would
    call you up about things they were particularly interested in that they wanted you to take up
    with the President, or get a decision favorable to their constituent or whatever. I was used to a
    considerable extent to do what you might call lobbying Congress, although I’m not a lobbyist
    myself in the normal sense of the word. (Cutler interview, p. 12)
    The question is whether you take the lead or just participate in negotiations. I basically had to
    lead all the negotiations with the civil rights groups and the Congress on the Civil Rights Bill. I
    was sitting at the center of the table. I did not lead but I was a participant in all the negotiations
    down in [George] Mitchell’s conference room in the Senate -- endless, endless meetings on the
    Clean Air Act. They would go until two, three, four in the morning sometimes. I wasn’t leading
    those, but I was there. (Gray interview)
      At a minimum, however, Counsels have routinely been consulted about legislative
 matters. The resultant advising has typically involved as much politicking as it did
 lawyering. For example, the Reagan and Bush administrations seized upon signing
 statements, which are drafted by the Counsel’s Office, as opportunities for statutory
 interpretation by the executive. These administrations used signing statements to urge
 courts to give the same legal weight to the “executive intent” of legislation as courts have
      Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 149 of 199
32                                      SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


traditionally given to its legislative intent. Accordingly, the Counsel’s Office became
deeply involved in the associated political and policy debates.

4. EDUCATING WHITE HOUSE STAFFERS ABOUT ETHICS
RULES AND RECORDS MANAGEMENT AND MONITORING
FOR ADHERENCE

     Among the tasks in this category are distinguishing between White House expenses
and campaign expenses; reviewing presidential travel; approving requests for
appointments with the president, monitoring these for propriety, seemliness, legality,
and executive privilege issues; responding to document requests and subpoenas directed
to the president and to other White House and executive branch officials by
congressional committees, prosecutors and independent counsels; and serving as the
ethics officer for the White House staff and executive branch political appointees. Past
Counsels stress that this work is essential to a president’s early success, because it allows
an administration to put its people in place, to establish responsible procedures, and to
advance its policy initiatives.
     Perhaps the most prominent of the newer demands confronting the Counsel’s
Office is the intensified scrutiny of ethical matters within a presidential administration.
This has generated a need for a central coordinator, alert to potential problems and able
to take pre-emptive (or corrective) action. This issue arena is one of the many that draws
the Counsel’s Office closer to other White House units, and that obliges it to develop
constructive relationships with Congress and various other political actors.
     Ethics laws, to quote C. Boyden Gray, “are quite complicated and obscure and
overworked and ought to be deregulated” (Gray interview). The White House Counsel’s
Office is needed to explain these laws to political appointees and to the members of the
White House staff. This role is needed particularly at the outset of an individual’s service
in the White House or executive branch, throughout the campaign season, and during
investigations. (See “Rhythms.”)
     The Obama administration tackled head-on the need for central coordination of
ethics matters by appointing, at the outset, a Special Counsel, Norm Eisen, with
responsibility for ethics, government reform, FOIA, and open government initiatives.
Eisen had worked on the 2008-09 Obama transition team, during which time he
prepared an executive order that was released on the president’s first full day in office,
which contained strict restrictions on lobbying and gifts that applied to all executive
branch officials. 10.
     According to Eisen, “the first rule in compliance is ‘tone at the top’” (Eisen
interview). He noted that since, as a presidential candidate, Obama had campaigned on
a pledge of “transparency,” issuing the ethics executive order as one of his first official
acts signaled the seriousness of that commitment. (Eisen interview) Implementation of
the lobbying and gift bans has included some waivers for executive branch officials, to


10 See Executive Order 13490 – Ethics Commitments,
 https://www.whitehouse.gov/the_press_office/ExecutiveOrder-EthicsCommitments.
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 150 of 199
 The White House Counsel                                                                                    33


 which there has been mixed reaction (Eilperin 2015), raising such concerns as a) that
 highly qualified individuals will be disqualified from executive branch appointment
 because of prior positions in the private sector, b) that lobbying for a corporation may
 not be the equivalent to lobbying for a non-profit organization, yet both are treated
 equally under the restrictions, and c) that some waivers were issued, to comply strictly
 with the requirements, for what seemed trivial purposes. Still, Counsel Robert Bauer
 noted in a Washington Post article that “Any administration now is going to have to
 implement a similar policy or explain why it won’t…” (Eilperin 2015)

 Orienting New White House Staff and Executive Branch Officers

      Federal ethics statutes and regulations are typically more stringent than those
 enacted in the states. Likewise, the standards for the legislative and executive branches
 are different, creating the need for former Congress members and staffers to be carefully
 briefed.
    At the beginning of my tenure, we circulated [an ethics] memo that had all the details. Everyone
    who was going to be appointed by the President would get this memo, everyone on the White
    House staff got this memo. It was a memo from me and it laid out in detail what all the rules
    were. But then I also would meet with groups of people who were about to enter on to their
    jobs, in some cases they already had entered on to the jobs, maybe thirty at a time.... All through
    the administration anyone who was going to be appointed to a job [was affected]. And I would
    go through what the rules were and then I would give them a little lecture about how important
    it was to abide by these rules and how the President was trusting them to abide by these rules;
    that every time something happens, at no matter what level of an agency, it is always the
    President’s responsibility that it happened. “You’ve been appointed by Ronald Reagan. I will
    vouch for his honesty and his integrity and his desire to do things the right way. So you owe him
    a responsibility to act in the most ethical possible way. If there’s ever a question you should check
    with your Counsel or you can check with me and I’ll be happy to provide you with any advice
    that you need on these questions.” (Wallison interview, p. 22)
      These orientation sessions would be reprised when an individual left the White
 House. For example, the Counsel staff would review the Presidential Records Act and
 would “remind everyone that these are presidential documents; you’re not walking out
 of the White House with them; these are things that become part of the permanent
 record” (Brady interview, p. 7).

 Monitoring and Educating Staffers during Campaigns

      The need to educate and monitor staffers is particularly acute during the campaign
 seasons, both congressional and presidential. Then, the Counsel’s Office staff has been
 called upon to provide general briefings and to circulate a more general memo about
 campaign activities. Changes in the associated laws may create an even greater need for
 this information. Clinton Counsel Mikva notes that:
    [W]e had two very active ethicists in the Office. One of them was Beth Nolan and the other was
    Cheryl Mills. Both of them, that was their field. Beth was in charge of ethics in the White House
    and Cheryl was her deputy. So the driving force was that the Hatch Act had just been amended
    and it has caused some changes. It now allowed people to get more involved than they had been
       Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 151 of 199
34                                           SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


     previously. As I recall, it was Beth probably who said we really need to get a memo out to
     everybody telling them what they can and can’t do and not to overread the Hatch Act changes
     thinking they can do more than they should. (Mikva interview, p. 13)


Reviewing Investigations and Associated Proceedings

     As is suggested by the Counsel’s role in responding to document requests and
subpoenas directed to members of the White House staff and other executive branch
officials, many Counsels have had to oversee investigations. Whether conducted in the
past by Independent Counsels or by congressional committees or federal prosecutors,
these proceedings have consumed much of the Counsel’s resources.
     My first job [in the Clinton administration], which occupied the bulk of my time really, was to
     look in to the so-called White House – Treasury relationship having to do with the RFC in
     reference to the Justice Department of the whole Whitewater matter.... Then I had to look into
     the Espy case; I had to look into the Cisneros case, et cetera.... A lot of [developing ethics rules
     for the White House staff] was done in collaboration with the so-called Office of Legal Ethics,
     which is an independent quasi-Executive Branch agency, and which has the responsibility under
     the various ethics statutes to write regulations, give opinions as to what you can and cannot do.
     Now every department has an ethics officer so there is frequent consultation with the ethics
     officers. But a lot of that came up in this Whitewater, Treasury, White House contact
     investigation. (Cutler interview, p. 15)
     Bernard Nussbaum has described Washington as practicing a “culture of
investigation” (Nussbaum interview). That environment is not likely to change in the
near future. Although the Independent Counsel statute expired in 1999, investigations
continued to have profound implications for the Counsel and the Counsel’s Office (e.g.,
Fielding handled requests from Congress in 2007 for the testimony of former George
W. Bush Counsel Harriet Miers and Chief of Staff Josh Bolten in the investigation of
the firing of the nine U.S. Attorneys).

5. HANDLING DEPARTMENT, AGENCY, AND WHITE HOUSE
STAFF CONTACTS WITH THE DEPARTMENT OF JUSTICE
     The relations between the Justice Department and the Counsel’s Office often are
quite close. On occasion, for example, DOJ appointees and Counsel staffers have been
recruited to and from one another’s offices. This occurred in the case of Clinton Counsel
Beth Nolan, who was the Assistant Attorney General-designate in the Office of Legal
Counsel. Similarly, Clinton Solicitor General Walter Dellinger previously served as an
Associate Counsel and as Assistant Attorney General for the OLC. In the George W.
Bush administration, the first Deputy White House Counsel, Timothy E. Flanigan, had
directed the OLC in the first Bush administration.
     That pattern of a rich web of relationships continued in the Obama administration
as well. There was considerable “trafficking” of lawyers between the Counsel’s Office
and the Department of Justice (e.g., Bauer brought Kathryn Ruemmler and Donald
Verrilli from Justice into the Counsel’s Office), and an additional benefit was that many
who worked in these two offices had known one another in prior circumstances, either
as fellow students in law school or in previous private practice. Trevor Morrison, who
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 152 of 199
 The White House Counsel                                                                                 35


 worked in OLC during the Clinton administration, and then, in the Counsel’s Office
 for the first year of the Obama administration, commented that “personal relationships
 matter”: it meant that when a Counsel from the White House needed to consult with a
 lawyer in OLC with whom there had been a prior relationship, a level of trust and
 confidence already existed between the two, rather than needing to be created anew.
 (Morrison interview) Similarly, Robert Bauer commented on the value of prior
 relationships more generally, here referring to key members of the White House staff
 (not the OLC):
     It was hugely helpful to me that I knew every single member of the senior staff. I had worked
     with David Axelrod. I’d worked with Jim Messina. I’d worked with Rahm Emanuel…I knew
     them all… I knew Robert Gibbs. I knew Bill Burton. I’d worked with them on the campaign. I’d
     known them for years. And, so, it was enormously helpful to me… there was both comfort with
     me but also came with that a certain amount of trust and authority…they had confidence in my
     judgment…Because you want the people you’re working with to come to you with their
     questions, to tell you the truth, when they do, right? (Bauer interview)


 Monitoring Contacts with the Department of Justice

    The Counsel’s Office functions as a gatekeeper for all contacts between the White
 House and the Department of Justice.
     ... all requests for OLC opinions had to go through me, all communications with the department
     had to go through my office.... [T]here were certain exceptions but no one could call over to the
     Deputy Attorney General and the solicitor general directly; they had to go through me. My
     typical point of contact was the Deputy Attorney General for everything except OLC opinions,
     then, I would call the head of OLC. (Culvahouse interview)
      The White House Counsel’s oversight is meant to ensure that communications
 between the White House and the Justice Department are properly conducted. Any
 effort to influence the legal judgments of the Department in ongoing cases would
 generate significant difficulties for an administration. Reagan Counsel A. B. Culvahouse
 noted, for instance, that departmental statements of administrative policy were
 routinely reviewed unless Justice was issuing them. Contacts with the DOJ, in brief,
 have serious implications for presidential power and for policy development, and
 therefore are carefully supervised.
      There is a tradition that each new attorney general issues a memo to the department
 that explains that all contact with the White House must go through either the attorney
 general or the deputy attorney general (with the exception that communications
 between the Counsel for National Security Affairs and other White House national
 security units are not subject to these limitations). 11 Similarly, the White House Counsel
 issues a comparable memo, instructing all White House staff that any communication
 with the Department of Justice must go exclusively through the Counsel’s Office.




 11 See a typical memo, issued in 2007 by Attorney General Mukasey:
  https://www.justice.gov/sites/default/files/ag/legacy/2008/04/15/ag-121907.pdf.
       Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 153 of 199
36                                             SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


Requesting OLC Legal Opinions

     The resources of the OLC—including its institutional memory—render this office
an invaluable source of legal expertise for the White House Counsel. Quite simply, the
Counsel’s Office cannot provide all the information and the advising that an
administration needs.
     OLC is the single most important legal office in the government. More important really in terms
     of scholarship and memory and research – White House Counsel’s Office doesn’t really have the
     staff to do all [that] and they shouldn’t. It should be done in OLC.... [T]he White House doesn’t
     go to court without the department.... OLC was a huge problem for us in the sense that they
     were putting on a brake. We were free to ignore their advice but you knew you did so at your
     peril because if you got into trouble you wouldn’t have them there backing you up, you wouldn’t
     have the institution backing you up. So you did it at your risk; you did it at your risk.... You’re
     best able to avoid the landmines if ... you restore the rightful place of the Office of Legal Counsel.
     When in doubt, ask them and they’ll tell you where the landmines are. (Gray interview)
     Several other Counsels echoed Gray’s description of the OLC as a formidable ally
and a significant check on the White House. However, precisely because of the
similarities in their responsibilities, the relationship between the White House Counsel
and the OLC can be highly competitive. Both are recognized as legal experts immersed
in politics and policy. Exacerbating matters, the jurisdictions of their offices, having
evolved through practice, are blurred and lack strict bureaucratic rationality.
     Yet, to an even larger extent, this competitive relationship reflects differences
between the organizations. The White House Counsel’s Office is a “staff” unit, and its
head serves at the pleasure of the president, while the Office of Legal Counsel in the
Justice Department is a statutory office, accountable to Congress; the OLC was created
in 1950, but Congress originally designated its responsibilities to the attorney general in
1789. The White House Counsel is appointed by the president and does not require
Senate confirmation. In contrast, there are three categories of Justice Department
personnel: a) presidential appointees who are subject to Senate confirmation, b)
presidential nominees who are free of Senate confirmation, and c) careerists. As such,
Department officials have numerous and crosscutting loyalties. Further, while the
president’s claim to executive privilege in regard to communications with the White
House Counsel has been delimited in recent years, any possibility of the president
successfully making such a claim in regard to the OLC may have been sacrificed in the
Reagan administration. Reagan Counsel Peter Wallison recounts:
     ... it had to do with a request by the Senate Judiciary Committee for all of William Rehnquist’s
     files when he was head of the Office of Legal Counsel at the Justice Department.... I thought that
     was simply harassment and I thought they were trying to create the kind of issue they could use
     to stop the nomination. I and the person who was then head of the Office of Legal Counsel in
     the Justice Department both felt this was a good executive privilege claim because the Office of
     Legal Counsel is the lawyer for the entire government, and in effect for the President, and
     everyone discloses everything to them to get rulings about legal issues. The whole underpinning
     of the attorney/client privilege, which is part of the executive privilege, is to get people to disclose
     all relevant information so you can give them the right advice. I thought, if there was ever a case,
     this was it. So I sent a memo to the President saying I thought he ought to claim executive
     privilege in this case, but Meese did not like at all that idea. We debated it in front of the President
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 154 of 199
 The White House Counsel                                                                                  37

    and the President decided he wouldn’t claim it.... [I]t turned out not to be as serious a problem
    as I thought, except that it creates a precedent. In the future, if someone wants the files of the
    Office of Legal Counsel, they are more likely to get them because this precedent exists. The result
    of that is that some people aren’t going to go to the Office of Legal Counsel for advice if they
    have to disclose things that they don’t want turned over to a Senate committee. (Wallison
    interview, pp. 15-16)
       Requesting a legal interpretation from the OLC, therefore, is clearly a strategic
 undertaking. If the Counsel does not involve the OLC—or, having received the OLC’s
 interpretation, proceeds to set it aside—the White House is isolated and will lack support
 for its actions. Politically, this is risky and even dangerous. C. Boyden Gray, for
 example, unequivocally concluded that the White House should never go to court
 without Justice’s support. At the same time, the OLC is staffed by experts who cannot
 claim executive privilege and, in any event, have allegiances that extend beyond the
 White House.
       On the practical side, people in the Counsel’s Office and in OLC may engage in
 “informal” discussions, without committing to paper any official legal advice. At the
 very least, they may have initial conversations where certain proposed actions by the
 president are ruled out orally by OLC as legally unjustifiable, prior to proceeding to a
 discussion of a different course of proposed presidential action, which may generate a
 formal, written OLC opinion.
       Of primary significance, however, is the belief by OLC lawyers that because they
 are carrying out the statutory authority lodged initially in the Attorney General in 1789
 to “give his advice and opinion on all questions of law when required by the President
 of the United States” (“An Act to Establish the Judicial Courts of the United States”
 1789), they are under an obligation to give “the best, as opposed to a merely colorable,
 view of the law to his (their) client” (Moss 2000). Thus, a debate has emerged between
 OLC and the Counsel’s Office over the standard of legal interpretation that each feels
 obliged to give to the president. OLC takes a strict view that it is bound to give only the
 “best” view of the law: the Counsel’s Office, under Robert Bauer, for example, believed
 that it is not realistic to label any view “the best,” and, at least, on those national security
 issues that are characterized as “exigent circumstances,” the Counsel owed it to the
 president to give him “a reasonable, plausible legal analysis (that) might require some
 adjustment in the policymaker’s preferences, but that fundamentally permits the policy
 to be implemented the way it was designed” (Bauer interview). Thus, Bauer’s view was
 that the legal advice that the Counsel provided to the president needed to be reasonable
 and credible, though not necessarily conforming to any ideal “best” view of the law.
       The second area of debate between the Counsel’s Office and OLC, as mentioned
 above in the “Law, Politics, and Policy” section, is whether OLC’s legal interpretation
 a) is the final and authoritative one with which the Counsel feels bound to advance to
 the president – or to dismiss it at its peril (as described earlier by C. Boyden Gray), or
 b) is simply one interpretation among other competing legal opinions from other
 executive branch units. This debate burst into the open when the New York Times
 reported the disagreement over the legal position the administration should take on the
 applicability of the War Powers Resolution to U.S. operations in Libya in April 2011.
       Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 155 of 199
38                                           SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


(Savage 2011) Obama Deputy Counsel Mary DeRosa explained that the Libya/WPR
incident was an aberration, and that OLC continues to maintain its traditional role as
“the last word”:
     In national security cases, OLC enters the legal advising process at an earlier stage than in other
     policy areas, as it listens and contributes to the discussion of the lawyers group: this earlier
     participation actually serves to strengthen OLC’s role, rather than watering it down. In the vast
     majority of cases, the lawyers group position is a consensus position, and OLC is part of that
     consensus. OLC will not be asked for formal opinions on all issues, but at the end of the day, if
     there is disagreement among the lawyers, OLC is still “the last word,” and its view will be
     transmitted to the president, who always has the authority to reject it, but will do so very rarely.
     (DeRosa interview)
     Obama Counsel Bob Bauer stressed that OLC was informed and included
throughout the legal advising process in the Libya incident. The key for him was the
following:
     I was not going to lock the President out of options by saying, “It’s OLC’s decision.” Because I
     didn’t think it was OLC’s decision. I thought that OLC should be consulted, and I thought they
     should be fairly represented to the President. And all the legal views from every corner of the
     government that had an interest in the outcome were fairly represented in this process…But I was
     completely comfortable, as White House Counsel taking a position on this that was other than
     the position that, “Well, we have to let OLC decide”… because I didn’t think that was actually
     the best way to serve the President’s interests in those circumstances. (Bauer interview)



     PRINCIPAL RELATIONSHIPS IN THE EXECUTIVE BRANCH
     Depending on the course of politics and policy in a presidential administration, the
White House Counsel will interact with most of the executive branch departments and
agencies. Likewise, given its functions, the Office could—and often does—interact with
every White House unit. At the very least, the Counsel’s Office will communicate with
the general counsels throughout the executive branch, and will also process the
paperwork associated with every presidential nominee or appointee. Having
acknowledged the extent and scope of the Office’s network, this section highlights the
offices and departments with which past Counsels were in most frequent contact.

THE WHITE HOUSE
     Within the White House, the Counsel’s principal relationship—and greatest source
of influence—has been either the president or the Chief of Staff. To whom the Counsel
reports frequently has been a product of individual Counsels’ past professional
relationships, and this authority relationship has been clearly established at the time of
appointment. This clarity is essential, if the president wishes to avoid destructive
competition between two offices that are crucial to the success of the administration and
its policy agenda.

The President
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 156 of 199
 The White House Counsel                                                                               39


      In electing to have the White House Counsel report directly to the president,
 presidents often have appointed individuals who were their longstanding friends or
 professional colleagues. Counsels with this profile included the following individuals:
     •   Ford Counsel Philip Buchen, a former classmate and law firm partner of the
         President;
     •   Carter Counsel Robert Lipshutz, a longtime friend and former attorney for the
         president;
     •   H.W. Bush Counsel C. Boyden Gray, who worked for George Bush
         throughout his twelve-year tenure in the White House;
     •   Clinton Counsel Bernard Nussbaum, who had hired Hillary Rodham Clinton
         to work on the Nixon impeachment investigations and remained a good friend
         of the Clintons throughout the intervening years; and
     •   George W. Bush Counsel Alberto Gonzales, a friend of and former counsel to
         Governor Bush.
      Even with the advantage of a prior relationship with the president, Counsels have
 faced various challenges to their position and their influence. Some have found that prior
 relationships were insufficient guarantees of influence.
    I talked to Hillary about some of these things [policy and political problems]. She agreed with
    me about the Independent Counsel, but she folded on me. She just came in and said, “The
    President wants to get on with his agenda.” There was trust and confidence between the First
    Lady and me, but she was torn between me and her husband. I had only a few friends in the
    White House, including the First Lady. (Nussbaum interview)
 The White House staff is likely to include a number of longtime presidential colleagues,
 all of whom may compete for access to the Oval Office.
      Of course, even if the Counsel is able to sustain a close relationship with the
 president, there is no guarantee that the president will seek or follow advice. President
 Ford’s decision to pardon former President Richard Nixon, arguably the most
 significant legal decision of his administration, was made without any consultation.
 Counsel Philip Buchen provided only post hoc support and legal reasoning.
      Two administrations have recruited Counsels to raise the profile and significantly
 re-establish the Counsel’s Office within the Washington community (see, too,
 “Turnover” in Organization and Operations). President Jimmy Carter appointed Lloyd
 Cutler to meet these needs; President Bill Clinton named Cutler, and then former
 Congressman and U.S. Court of Appeals Judge Abner Mikva and former U.S. Attorney
 and D.C. Corporation Counsel Charles Ruff; President George W. Bush turned to
 former Reagan White House counsel Fred Fielding. Cutler, in particular, has publicly
 stressed that he entered office with a promise of direct communication with the
 president. He claimed to have held President Carter to that commitment.
    When I was asked by the President [Carter] to take this job, it was a mid-life crisis of his
    administration, the so-called “malaise” period. I said, “What kind of a role do you want me to
    play?” I knew him, but I didn’t know him that well. He said, “I want you to play sort of a Clark
    Clifford role.” I got that in writing and, of course, Clifford was so venerable and such a great
          Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 157 of 199
40                                             SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


     storyteller, everybody thought that Harry Truman never made a move without consulting Clark
     Clifford. And every time I got left out of a meeting I would go to Jordan or I would go to the
     President and I would say, “I think that Harry Truman would have wanted Clark Clifford in
     this meeting.” I was older than all the rest of them so nobody could gainsay me.... In theory I had
     the same deal with President Clinton but I didn’t have the time to really capitalize on it. (Cutler
     interview, p. 8)




The White House Counsel and Presidential Privileges

     The issue of confidentiality in the president’s communications with the White
House Counsel is a matter of intense concern. Of the various legal privileges that a
president or a Counsel might claim—executive privilege, government attorney-client
privilege, work product protection, deliberative process protection, and common
interest doctrine—the two that are most salient are executive privilege and government
attorney-client privilege.
     The courts view these two as clearly distinct. Executive privilege refers to the
constitutionally-based protection of confidentiality of a president’s communications
with any government officer when the chief executive seeks advice on the exercise of
official governmental duties. (See the Wallison interview, p. 18, for a good explanation
of the basis for executive privilege and how it may apply.) Its purpose is to promote
candid and frank discussions between a president and his advisors. Government
attorney-client privilege is a variant of the common-law attorney-client privilege, but
with the following crucial distinctions:
     1. the client is the Office of the President of the United States; and
     2. the advice being rendered by a government attorney to the president is “for the purpose of
     securing primarily either
       (i) an opinion on law, or
       (ii) legal services, or

       (iii) assistance in some legal proceeding.” 12 “
     Because the White House Counsel’s Office is in the unique position of providing
both political and legal advice to the president, navigating the shoals of presidential
privileges is an especially tricky venture. Judicial acceptance of a privilege claim is
determined by many factors, such as the following:
      • whether the nature of the conversation is political or legal;
      • whether the person communicating with the president is doing so in either a
        legal or political capacity;
      • whether the request for presidential communications comes from the courts,
        Congress or an Independent Counsel;

12 In re Sealed Case, 737 F. 2d at 98-99 [quoting U.S. v. United Shoe Machinery Corp., 89 F. Supp. 357,
  358-59 [D. Mass. 1950]] in In re: Bruce Lindsey [Grand Jury Testimony], 158 F. 3d 1263 [D.C. Cir.
  1998].
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 158 of 199
 The White House Counsel                                                                                      41


      • whether the information is needed in a civil or criminal proceeding;
      • whether the sufficiency of the asserted public interest in confidentiality
        outweighs the strength of the need for the information by another institution;
        and
      • whether the requested information is available from an alternative source.

 Varying combinations of these factors will produce different judicial outcomes, making
 for complex and unpredictable results.
      The Clinton administration was embroiled in numerous legal controversies where
 it vigorously asserted a whole host of privilege claims, and it found little comfort in the
 federal court decisions in these cases. Legal scholars and commentators have reacted
 critically to that administration’s decision to litigate. In contrast, most other White
 Houses found ways to assert such claims, but ultimately chose to resolve these conflicts
 through compromise, thus preserving the existence of the privilege. In essence, the
 Clinton administration forced the issue into the judicial process, and the courts ruled
 against it, narrowing considerably any maneuverability for such claims in the future.
      The impact of these rulings on government attorney-client privilege and on the
 White House Counsel’s Office’s relations with the president, in particular, was
 especially damaging. In July 1998, the United States Court of Appeals for the District of
 Columbia ruled that Deputy Counsel Bruce Lindsey was not protected by government
 attorney-client privilege from testifying before a federal grand jury about conversations
 with the president about possible criminal conduct by the president and other
 government officials. The Court said:
     With respect to investigations of federal criminal offenses, and especially offenses committed by
     those in government, government attorneys stand in a far different position from members of
     the private bar. Their duty is not to defend clients against criminal charges and it is not to protect
     wrongdoers from public exposure…Unlike a private practitioner, the loyalties of a government
     lawyer therefore cannot and must not lie solely with his or her client agency. (In re: Bruce Lindsey
     [Grand Jury Testimony], 158 F. 3d 1263 [D.C. Cir. 1998])
 In reaction, Counsel Charles Ruff commented:
     The practical result of the court’s decision is that the president and all other government officials
     will be less likely to receive full and frank advice about their official obligations and duties from
     government attorneys. (Marcus, 1998, p. 1)
      Thus, the Counsel’s Office suffered a severe blow from this decision, and its
 ramifications will profoundly affect the next Counsel. In one sense, the specific
 circumstances of this case, where a Deputy Counsel was subpoenaed to testify in federal
 court about possible criminal behavior by a president, were so idiosyncratic as to be
 unlikely to recur very often. Yet to Bush Counsel C. Boyden Gray, the most
 unfortunate aspect was that the privilege was lost in a case concerning the president’s
 personal behavior, rather than his official duties or matters of national security, where
 assertions of presidential privilege are treated more deferentially by the courts. 13 Gray

 13 In a comparable context, see the contrast between Clinton v. Jones (520 U.S. 681 [1997]) (no
   presidential immunity from civil liability for personal conduct) and Nixon v. Fitzgerald (457 U.S. 731
   [1982]) (absolute presidential immunity from civil liability for acts taken in an official capacity). See
      Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 159 of 199
42                                         SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


called this “the weakest possible case,” which produced “rulings that reduce the leverage
future presidents will have in cases when it really matters” (Strobel, 1998, p. 10).
     Executive privilege in the years since the end of the Clinton administration has
taken some different turns. It has arisen in circumstances that are far different than those
of the Clinton years, including: 1) Vice President Cheney’s refusal to provide
information about his National Energy Policy Development Group to the General
Accountability Office administrator and to government watchdog groups, Judicial
Watch and the Sierra Club; 2) requests for top White House officials to testify before
national commissions; 3) demands by congressional committees for documents and
testimony from judicial nominees and other candidates requiring Senate confirmation,
along with requests for senior White House officials to testify before congressional
investigating committees; and 4) revising the law pertaining to access to presidential
records (see Baker, 2005, p. A6). White House action on all of these fronts has been
exceptionally strong and consistent in its mission to protect presidential
communications. Most would judge that the results of its efforts have been largely
successful.
      The Bush administration made no secret of its intention to be aggressive in its
protection of presidential prerogatives, and to be especially protective of executive
privilege. It stated openly that it believed that previous administrations had relented too
easily when faced with requests for confidential White House communications, and that
this reluctance to push this concept to the limits had seriously weakened protection for
the office and for the use of executive privilege by future occupants. It criticized the
Reagan administration for succumbing too quickly to demands for presidential
documents; on the other hand, it noted that the Clinton administration took its claims
of executive privilege to court, and lost on all counts. Thus, under both administrations,
protection for executive privilege had diminished.




 also U.S. v. Nixon (418 U.S. 684 [1974]) for special consideration of privilege claims based on national
 security
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 160 of 199
 The White House Counsel                                                                 43


      National Commissions. The G. W. Bush administration permitted National
 Security Assistant Condoleezza Rice to provide sworn testimony before the National
 Commission on Terrorist Attacks Upon the United States (the “9/11 Commission”) in
 a public hearing on April 8, 2004 after lengthy negotiations produced an agreement
 that would allow her to testify, but with an acknowledgement that this would not
 create a precedent. It would have been constitutionally tenable, though not politically
 palatable, for the president to insist that she not testify, since the topic under inquiry
 was the most extraordinarily sensitive, national security matter and would invariably
 involve her conversations with the president. Whether it created a precedent for the
 future, despite protestations to the contrary, remains to be seen until the next time a
 similar situation arises.

       Demands from Government Agencies and Independent Groups. Vice President
 Cheney put up strong resistance to efforts from the GAO and from independent
 groups to compel him to release records from his energy task force meetings. He won
 the round with GAO Comptroller David Walker in December 2002 when District
 Court Judge John D. Bates ruled that the GAO lacked standing to sue the vice
 president for refusing to turn over the records (see Walker v. Cheney, 230 F. Supp.2d 51
 [D.D.C. 2002]). In February 2003, the case ended when the GAO decided not to
 appeal the ruling. The case did not reach the point where Vice President Cheney
 needed to actually claim executive privilege, rather, he won the court battle more on
 procedural grounds rather than on substantive ones.
       The second case filed against Vice President Cheney requesting access to his task
 force records came from Judicial Watch and the Sierra Club. Similarly to the district
 court ruling in the GAO case, the U.S. Supreme Court ruled in June 2004 largely on
 procedural grounds but with language that was clearly deferential to the executive
 branch, noting that “special considerations control when the Executive Branch’s interest
 in maintaining the autonomy of its office and safeguarding the confidentiality of its
 communications are implicated” (see Cheney et al. v. U.S. District Court, 542 U.S. 367
 [2004]). At issue in the case was the question of whether the D.C. Circuit Court of
 Appeals had the authority to issue a writ of mandamus against the District Court, as
 requested by the Vice President, which would order the District Court to halt the
 discovery process in the suit by the two groups against the Vice President.
       Without reaching the substantive question of executive privilege, the Supreme
 Court ruled that the Court of Appeals did have the discretion to grant a mandamus
 petition, but that it had misinterpreted the scope of protection afforded to presidential
 immunity from judicial process in U.S. v. Nixon (418 U.S. 683 [1974]), and that the
 protection in civil suits here was broader than that in criminal proceedings, as in Nixon.
 The Court remanded the case to the Court of Appeals for further action, reminding it
 of “the paramount necessity of protecting the Executive Branch from vexatious
 litigation that might distract from the energetic performance of its constitutional duties”
 (Cheney et al. v. U.S. District Court).
       In a unanimous ruling in May 2005, the Court of Appeals dismissed the lawsuit
 altogether, thus sparing Vice President Cheney from having to disclose the details of
      Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 161 of 199
44                                    SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


internal government meetings under federal open meetings laws. The decision contained
language that bolstered the executive branch’s protection of confidentiality, despite the
fact that no specific claim of executive privilege was actually presented in the case: “The
president must be free to seek confidential information from many sources, both inside
the government and outside” (see In Re: Cheney, No. 02-5354 [2005]). The decision was
viewed predictably by opposing sides: the administration was cheered by the strong
affirmation of the principle of executive branch confidentiality, while open government
advocates saw it as a setback to its efforts to make government accountable and
transparent.

     Demands from Congress: The Senate Confirmation Process and Oversight
Investigations. A number of Bush administration nominations faced demands from
Senate committees for documents from prior executive branch positions held by
specific nominees. There was an unusually high number of these confrontations during
the Bush years because there was a pattern of selecting nominees who had held
previous sensitive positions in either the current Bush or Reagan administrations. It
could be – or should have been - expected that these nominees would be asked by
Senate committees during the confirmation process to discuss their prior work and to
produce some of it as evidence of their professional competence. When the White
House balked at these requests and claimed that the Senate was overstepping its
bounds, a clash between the branches ensued. What makes this especially noteworthy
is the frequency of such interchanges.
     The administration faced this issue of Senate demands for documents from judicial
nominees at least four times: with Miguel Estrada on his nomination to the D.C. Circuit
Court of Appeals, and with Harriet Miers, John Roberts and Samuel Alito on their
nominations to the U.S. Supreme Court. The administration allowed the Estrada and
Miers nominations to be withdrawn rather than to relinquish the papers, while it
managed to reach some accommodation with the Judiciary Committee on the Roberts
and Alito selections. Estrada, Roberts and Alito all had some combination of prior work
at either the Department of Justice (in either the Solicitor General’s office or in the
Office of Legal Counsel) or in the White House Counsel’s office in the Reagan
administration. Miers was the sitting White House Counsel at the time of her
nomination to the Supreme Court. In all of these cases, it was predictable that there
would be inter-branch clashes, given the already politically charged environment of
Senate confirmations and the uncommon ingredient that each of these nominees had
worked in executive branch offices that claimed some degree of confidentiality from
having to disclose their work-product to a coordinate branch of government.
     A similar pattern evolved with the nominations of sitting White House advisors to
other executive branch positions, raising the issue of high-profile officials already serving
in non-Senate confirmed positions in the White House who would now face public
scrutiny in open Senate confirmation hearings where, as with the judicial nominations,
the Senate committees would expect to question the nominees and have access to their
records as a basis for judging their professional fitness. Among those included were
National Security Assistant Condoleezza Rice, on her nomination as Secretary of State
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 162 of 199
 The White House Counsel                                                                                     45


 and White House Counsel Alberto Gonzales, on his nomination as Attorney General.
 The record here was successful on both, although the confirmation hearings were
 exceptionally testy, leaving some bitterness on both sides that would come back to haunt
 these two new Cabinet members in subsequent Hill appearances.
         As the Bush administration headed towards the end of its tenure, there were
 executive privilege battles still underway.
      The most serious of these conflicts arose out of congressional efforts to find the facts
 about the Justice Department firing of nine United States attorneys in late 2006. Both
 houses of Congress instituted inquiries into this matter in 2007 through their respective
 Judiciary Committees, requesting documents and/or testimony from Alberto Gonzales
 (then-Attorney General), Harriet Miers (former White House Counsel), Sara Taylor
 (former White House political director), Josh Bolten (White House chief of staff), Karl
 Rove (then-Deputy White House chief of staff and former Director of the Office of
 Political Affairs), William Kelley (then-Deputy White House Counsel), and J. Scott
 Jennings (then-Deputy Assistant to the President in the Office of Political Affairs). The
 only witness to appear was Taylor, who testified before the Senate committee in July
 2007, but refused to answer questions that she thought were protected by privilege.
         This matter spawned three claims of executive privilege by President Bush in an
 effort to quash congressional attempts to demand White House communications and
 testimony about internal decision-making processes, contempt citations against Miers,
 Bolten and Rove, and a lawsuit initiated by the full House to force compliance with its
 subpoenas. That suit resulted in two federal court decisions. The District Court ordered
 Miers and Bolten to appear before the House Judiciary Committee and to provide the
 subpoenaed documents (Committee on the Judiciary of the U.S. House of Representatives v.
 Miers et al. [No. 2008-0864, 7/31/08], while the D.C. Circuit Court of Appeals granted
 a temporary stay in this dispute (Committee on the Judiciary of the U.S. House of
 Representatives v. Miers et al. [No. 08-5357, 10/6/08]).
      In the District Court opinion, Judge Bates (a George W. Bush appointee) used
 strong language to cast doubt on the administration’s arguments. He rejected its theory
 of absolute immunity that maintained that the communications of close presidential
 advisors (and former advisors) were categorically privileged, and that Congress had no
 legitimate interest in inquiring about why the nine prosecutors were dismissed. He
 stated:
    The executive’s current claim of absolute immunity from compelled Congressional process for
    senior presidential aides is without any support in the case law. … At bottom, the Executive’s
    interest in “autonomy” rests upon a discredited notion of executive power and privilege. As the
    D.C. Circuit and the Supreme Court have made abundantly clear, it is the judiciary (and not the
    executive branch itself) that is the ultimate arbiter of executive privilege. Permitting the Executive
    to determine the limits of its own privilege would impermissibly transform the presumptive
    privilege into an absolute one, yet that is what the Executive seeks through its assertion of Ms.
    Miers’s absolute immunity from compulsory process. That proposition is untenable and cannot
    be justified by appeals to Presidential autonomy. (Committee on the Judiciary of the U.S. House of
    Representatives v. Miers et al. [No. 2008-0864, 7/31/08], p.86).
       Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 163 of 199
46                                         SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


He ruled that Congress, indeed, has a legitimate and an important interest in inquiry
here because the House Judiciary Committee is specifically charged with oversight of
the Department of Justice.
      After the White House lost its effort to ask for a stay of the District Court’s ruling,
it appealed to the D.C. Circuit Court of Appeals, which, in a per curiam opinion on
October 6, 2008, granted the administration the temporary delay it requested while the
appeal from the District Court was pending. The appeals court recognized that “The
present dispute is of potentially great significance for the balance of power between the
Legislative and Executive Branches. But the Committee recognizes that, even if
expedited, this controversy will not be fully and finally resolved by the Judicial Branch
– including resolution by a panel and possible rehearing by this court en banc and by
the Supreme Court – before the 110th Congress ends on January 3, 2009.” Once the 110th
House ceased to exist, the subpoenas expired, and the case became moot.
      The potential continuation of this case into the next administration prompted
scholars to consider novel questions that it could raise. For example, could a former
president still claim executive privilege on behalf of former aides? And if he did,
wouldn’t it be up to the incumbent president to decide whether such claims are in the
best interest of the institution of the presidency (Froomkin, 8/1/08)? Judge Bates noted
in his opinion that “A former President may still assert executive privilege, but the claim
necessarily has less force, particularly when the sitting President does not support the
claim of privilege” (Committee on the Judiciary of the U.S. House of Representatives v. Miers
et al. [No. 2008-0864, 7/31/08).
      One additional development of note here was Attorney General Mukasey’s
September 30, 2008 appointment of a special prosecutor, Nora Dannehy, to investigate
the firing of the U.S. attorneys to determine if there was White House involvement, if
the firings were politically motivated, and if there is sufficient evidence to bring criminal
charges against those responsible for the decisions to dismiss the attorneys. Mukasey
agreed to appoint a prosecutor on the recommendation of an internal Justice
Department report that cited frustration in its own inquiry because two key witnesses,
Miers and Rove, were uncooperative. The prosecutor had subpoena power which the
internal department probe did not. Within days of the prosecutor’s appointment, the
Department of Justice issued a statement that the White House would cooperate fully
with the prosecutor (The BLT, 10/1/08). 14 This episode ended with the submission of
Dannehy’s report to Attorney General Eric Holder in July 2010, concluding that there
was “insufficient evidence” to file charges against any former Bush administration
official for the firing of the U.S attorneys. (Leopold 2010)
      The final contribution of the Bush administration to post-Clinton executive
privilege controversies may be the one with the longest shelf-life, since it began in

14 An interesting side note is the letter sent to the Department of Justice from Deputy White House
  Counsel Emmet Flood that detailed the documents that the White House did and did not release to
  the Department for its internal inquiry. It withheld internal documents about the firings but did not
  assert privilege, since the Department of Justice is part of the executive branch. Flood noted, however,
  that the documents were “covered by the deliberative process and/or presidential communications
  component of executive privilege in the event of a demand for them by Congress” (The BLT, 10/1/08)
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 164 of 199
 The White House Counsel                                                                  47


 November 2001 and ended only when the Obama administration took office and issued
 an executive order in January 2009 that overrode the Bush executive order from seven
 years earlier. This is the matter of public access to presidential records. President George
 W. Bush issued an executive order on November 1, 2001 titled “Executive Order 13233:
 Further Implementation of the Presidential Records Act” that purported to “provide for
 an orderly process, so that information can be shared” (Fleischer, White House Briefing,
 11/1/01). Critics saw in the revised procedures real potential for indefinite delay in the
 release of records, along with other objections (e.g., diminution of the archivist’s role,
 expanding the authority of former presidents to withhold records, authorizing
 presidential assistants or relatives to make privilege claims, and extending the right, for
 the first time, to the Vice President to make privilege claims).
       The controlling authority for public release of presidential records was the
 Presidential Records Act of 1978 (PRA), along with an executive order from the Reagan
 administration issued in 1989. The underlying principle was public ownership of
 presidential papers, with access and release pursuant to regulations established ultimately
 by the National Archives and Records Administration (NARA).
       Scholars and other groups mobilized on two fronts to challenge the order: they
 testified in Congress and sued in federal courts. The case in the courts was filed
 immediately by the American Historical Association, the National Security Archive,
 and other professional groups, seeking injunctive and declaratory relief, asking the court
 to find that “the order was an impermissible exercise of the executive power” (AHA v.
 NARA, No. 01-2447, 10/1/07). These critics viewed President Bush’s effort to revise
 Reagan’s executive order as, instead, a repeal of the PRA and replacement of it with a
 new executive order whose provisions ran counter to the spirit and the law of the PRA.
 District Judge Colleen Kollar-Kotelly dismissed the case on jurisdictional grounds in a
 decision on March 28, 2004, but the plaintiffs filed a motion to “alter or amend” the
 judgment, and the court agreed in September 2005 to reconsider its earlier ruling. On
 October 1, 2007, Judge Kollar-Kotelly struck down the section of the EO that permits
 a former president to indefinitely delay the release of White House records, ruling that
 it is contrary to the PRA. The court did not reach the objections to the EO that relate
 to claims of privilege, holding that they were not yet ripe for judgment because no
 incumbent or former president or former vice president had actually asserted a privilege
 claim to any document at issue at that time.
       On January 21, 2009, President Barack Obama issued Executive Order 13489 –
 Presidential Records overriding former President Bush’s order, and restoring the former
 procedures and provisions of the Presidential Records Act of 1978. 15

 The Chief of Staff

      The alternative authority relationship, in which the Counsel reports to the Chief
 of Staff, was chosen in the Reagan administration. Reagan’s White House Counsels had
 previously been professional colleagues of the Chief of Staff. Still, a change in the Chief

 15 https://www.whitehouse.gov/the_press_office/ExecutiveOrderPresidentialRecords.
       Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 165 of 199
48                                           SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


of Staff did not necessarily result in the appointment of a new White House Counsel.
The Reagan Counsels left office for a variety of personal and institutional reasons: Fred
Fielding, because he “was ready to go out into the real world”(Wallison interview, p. 1);
and Peter Wallison, because of pressures generated by Iran-contra (Wallison interview,
p. 15). A. B. Culvahouse, the third and final Reagan Counsel, served two Chiefs of Staff:
Howard Baker and Kenneth Duberstein.
     Although reporting to the president through the Chief of Staff might appear to be
a disadvantage, Culvahouse argues otherwise.
     [Howard Baker] is my mentor and my friend. He was my ace in the hole in the White House. I
     think to the extent I was an effective White House Counsel is because he gave me a lot of support
     as did the President. But people did not try to go around me or over me very frequently and
     never very successfully. (Culvahouse interview)
Still, the Reagan White House Counsels presided over an office that was widely seen as
being focused more on law than on policy.
     In the Reagan White House, the Counsel’s Office was viewed as sort of an additional final check.
     Unlike I think some other White House Counsel’s Offices, we didn’t really have a policy agenda.
     We felt like we were to be honest brokers as well as lawyers. (Culvahouse interview)
It seems, therefore, that the expectation that the Counsel relates to the Chief of Staff,
rather than directly with the president, contributed to effecting a significant change in
the orientation of this office.

The White House Staff

    The White House Counsel’s Office is in contact with virtually every unit in the
White House. The consequent dialogues and negotiations add immeasurably to the
Office’s workload. Tight deadlines compound the difficulties.
     Everything else [apart from Iran-contra] there were lots of cooks, lots of principals and lots of
     lawyers, and sometimes just trying to reach a decision or trying to force a decision in a timely
     way tended to be a lot of what I did. For right or wrong, we have to get an answer to this question
     and get it today. . . . The timing was forced by your own judgment or sometimes you’d have
     deadlines. Sometimes you’d have the ranking Republican on the committee calling up and saying
     if you don’t tell us what you think the committee is going to go forward tomorrow regardless.
     (Culvahouse interview)
The scarcest resource is always time, obliging the Counsel to exercise careful judgment
in determining which meetings to attend and in allocating staff. (See “Organization and
Operations” for a more detailed discussion of these issues.)
     Past Counsels have stressed that their participation in domestic and foreign policy-
making may facilitate decision-making and avert difficulties. Notably, the Counsel has
chaired the War Powers Committee in some administrations and, in a number of White
Houses, including George W. Bush’s, has regularly attended the meetings of senior
domestic policy-makers. In particular, speechwriting and legislative advising draws the
Counsel’s Office into contact with a wide range of other White House units. This
circumstance has prevailed since the Eisenhower administration.
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 166 of 199
 The White House Counsel                                                                                  49

    [I]t is our judgment that Counsel to the President should have, in addition to his other functions,
    the responsibility of coordinating the development of the proposed legislative program for the
    President. After the legislative program has been approved by the President it should be the
    function of Counsel to coordinate the content of the State of the Union message, the Budget
    Message, and Economic Report, as well as special legislative messages to make sure they comport
    with the President’s program.
    This part of the Counsel’s job during the Eisenhower Administration worked exceedingly well
    during those eight years.... This function ... will require that Counsel to the President work very
    closely with the Director of the Office of Management and Budget, the Secretaries of the various
    departments, and also the General Counsels of the various departments. He will also have to
    work very closely with the President’s Press Secretary, the President’s Assistant in charge of
    Congressional Relations, the Chairman of the Council of Economic Advisors, and the President’s
    Assistant in charge of preparing Presidential messages. (Memo, Eisenhower Special Counsel
    Gerald Morgan and Associate Special Counsel Edward McCabe to Ford White House Counsel
    Philip Buchen, 2 October 1974)
      The following list provides examples of the units with which the Counsel’s Office
 has predictably and consistently established strong relationships.
     •   Communications Office, regarding presidential speeches, travel, and campaign
         expenses. This relationship may be especially close during the campaign
         seasons, when travel expenses and contacts are subject to strict legal standards.
     •   Legislative Affairs, regarding legislation, nominations, and confirmations. Some
         White House Counsels have participated directly in legislative negotiations,
         even communicating directly with Senators about judicial appointments.
     •   Personnel Office, regarding appointments and clearances. This responsibility
         also causes the White House Counsel’s Office to consult regularly with the FBI
         and the ABA. C. Boyden Gray noted that the relationship between these two
         offices was so close that his assistant married the director of the Office of
         Presidential Personnel. (Gray interview)
     •   Office of Political Affairs, regarding travel and campaign expenses.
     •   Press Office, regarding presidential press conferences. In some administrations,
         the Counsel’s Office has also prepared presidential statements about federal
         court rulings that affect the presidency or the executive branch.
     •   Office of Management and Budget, regarding budget proposals, rescissions, and
         deferrals.
     •   National Security Council staff, regarding foreign policy.

 The Office of the Vice President

         As the office of the Vice President has increased dramatically in stature, functions
 and influence during the last thirty years, the office of Counsel to the Vice President
 also has undergone a change in profile and, thus, a change, or at least a deepening, in its
 relationship to the office of White House Counsel. Analysts credit Walter Mondale with
 the expanded role of this office, as he negotiated the outlines of his responsibilities with
      Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 167 of 199
50                                    SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


President Carter at the time of Carter’s selection of Mondale as his running mate.
Mondale made clear that he wanted to be a “roving minister” (one without a specific
policy portfolio), and that he expected to have “a seat at the table,” advising the president
on all major issues. Al Gore had a similar arrangement with President Clinton, with a
special focus on the “reinventing government” initiative and on overseeing technology
policy.
     But, the most dramatic advance in vice presidential influence came with Vice
President Dick Cheney’s eight years in office during the George W. Bush
administration, and it was accompanied by the equally stunning transformation of the
office of Counsel to the Vice President. The redefinition of the office of the Vice
President under Cheney seems likely to be one of the chief legacies of the Bush
presidency. Washington Post reporter Barton Gellman in his book, Angler: The Cheney
Vice Presidency (2008), quotes former Vice President Quayle as saying that Cheney had
the understanding from Bush that he would be a “surrogate chief of staff” (Gellman,
2008, p. 58). According to Gellman, Cheney had an “unseen hand” and an operative role
in every major policy decision, both domestic and foreign, including the most sensitive,
high-profile issues of national security, the economy, the environment, and
interpretations of law.
      Whether the change in role of the vice president’s office can be attributed primarily
to Dick Cheney’s forceful personality, policy command and personal political network
(and thus revert back to a more modest form with subsequent vice presidents) or
whether the actual structure and function of the office have changed in longer term ways
is not yet known. But few would deny that the vice-presidency under Cheney was
profoundly more influential than that of its other predecessors.
     The increased scope of the substantive responsibilities of the Vice President
demanded that the office of Counsel to the Vice President would be in the loop on all
of these policy discussions and decisions. It is for this reason that the office of Counsel
to the Vice President, at least under the Bush administration, operated in close tandem
with the White House Counsel’s office to an unprecedented degree. In his book, The
Terror Presidency: Law and Judgment Inside the Bush Administration (2007), former OLC
head Jack Goldsmith confirms this changed role of the Vice President’s Counsel.
Referring to the Bush administration, he says: “. . . in no previous administration was
the Vice President’s Counsel so integrated into the operations of the powerful Counsel’s
Office. This changed in the Bush II presidency, when the Vice President’s small office
fused into the President’s operating structures. The new arrangement reflected Vice
President Cheney’s enormous influence on President Bush” (Goldsmith, 76). He further
noted that the Vice President’s Counsel under Cheney was “an altogether different type
of Vice President’s Counsel, one who received all of the important government
documents that went to Alberto Gonzales, and was always in the room when Gonzales
was discussing an important legal issue” (Goldsmith, 2007, p. 76).
     Cheney’s choice of David Addington as his Counsel, and later as his Chief of Staff,
was pivotal in the re-conceptualization of both offices – that of the Vice President and
that of Counsel to the Vice President, because Addington shared Cheney’s penchant for
an invigorated vice presidency (and presidency), and thus both offices simultaneously
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 168 of 199
 The White House Counsel                                                                  51


 increased in power and function. Here, too, the sheer force of Addington’s personality
 and intellect may suggest that this redefined view of the office of Counsel to the Vice
 President may reflect the expectations only of the George W. Bush administration. It is
 a choice that a Vice President will need to make between a more traditional model of
 Vice President and Counsel to that office and the model of those two offices under
 Cheney and Addington. In either scenario, it seems clear that a stronger connection
 between the two Counsel offices, Vice President and White House, has been forged and
 might be expected to continue, although the personalities and relevant professional
 expertise of the players remain important contributors.

 DEPARTMENTS AND AGENCIES
      Perhaps the most distinctive contribution of the White House Counsel’s Office to
 the wider White House staff comes through its consultations with the Department of
 Justice, and more specifically with the Office of Legal Counsel. The White House
 Counsel, as discussed in the “Functions ” section above, properly serves as the gatekeeper
 for all White House communications with the Department of Justice.

 The Department of Justice

      The extent and nature of a White House Counsel’s contact with the Department of
 Justice has been particularly influenced by three factors:
     1. The extent of the president’s judicial agenda, including judicial nominations;
     2. The strength of the president’s relationship with the Attorney General; and
     3. The relative activism of the White House Counsel and the Attorney General
        as policy-makers.
 A larger judicial agenda creates the need for more contacts with the Justice Department.
 Similarly, a strong presidential relationship with an activist Attorney General may
 establish a line of communication that is more exclusive of the White House Counsel.
      All of the Justice Department contacts, however, are made in a political
 environment that is highly suspicious of White House–Justice Department associations.
 Close relationships between Presidents and Attorneys General in the Nixon and Reagan
 administrations, for example, injured the credibility of both of these offices. This, in its
 turn, hampered the officeholders’ ability to implement their policy decisions. Likewise,
 past executive privilege decisions may discourage presidents from contacting the Justice
 Department, because those communications have even less protection than do those
 with White House aides.
       Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 169 of 199
52                                           SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


     The Attorney General. The Attorney General and the White House Counsel
appear, at first glance, to share similar advisory roles and jurisdictions.
Notwithstanding differences in accountability (the Attorney General is subject to
Senate confirmation) and circumstances (executive branch department vs. White
House staff), the distinctive contributions of the White House Counsel and the
Attorney General have more often been negotiated through practice than by invoking
abstract principles. Conflict has occurred frequently, and presidential libraries contain
numerous memoranda of understanding between attorneys general and White House
Counsels.
     White House Counsels and Attorneys General, however, have rarely been equals
within an administration. Presidents have tended to name either an Attorney General
or a White House Counsel with whom they were well-acquainted. The selections have,
more often than not, been connected to the judicial agenda of the president: a longer
judicial agenda has generally coincided with the nomination of a presidential colleague
to the Attorney General’s office.
     The appointment of a close presidential colleague to the White House Counsel’s
Office, however, may allow the Office to enter into more substantive policy discussions.
Though C. Boyden Gray hedges his comments with a series of qualifiers, he
acknowledges that he did influence the direction of several key legislative negotiations:
     [President Bush] kept drawing me into the Civil Rights Bill in 1990-1991. I didn’t really want to
     do that because it was very difficult politically, but he kept yanking me back into it.... But I
     would say that civil rights was legal policy, not necessarily part of the Counsel’s Office
     historically any more than the ADA [Americans with Disabilities Act] was. I did very little on
     the ADA act.... I had a lot to do in the prior administration about teeing it up for then-Vice
     President Bush to make it a campaign promise during the ‘88 campaign. But I spent very little
     time on it once we got in the White House.... I was involved very little, maybe ten or twenty
     hours worth. It was very little. The hours I spent were very important, it turned out, but I was
     not involved in the day-to-day negotiation of the language or the lobbying.
     I had to have permission to work on the Clean Air Act. I wanted to work on it because I had an
     interest in it but it was something that [Chief of Staff John] Sununu was wary about and the
     President was a little nervous about because of the time it would take from other responsibilities.
     Again, I could only do it because I had discharged my other obligations. I think at the end of the
     day people were appreciative of my being involved in it. (Gray interview)

      The Office of Legal Counsel (OLC). If the White House Counsel and the Attorney
General regularly vie for the president’s attention, the White House Counsel’s Office
and the Office of Legal Counsel are even more frequently competitors in legal
interpretation. Though cooperative relationships have been established – doubtless
facilitated by the exchange of personnel between the offices – they tend to jockey for
advantage within an administration. (See “Functions ”, especially item 5 on White
House Counsel–Justice Department relations, for an extended discussion of these
practices.)
     I doubt there was very much communication directly with the Office of Legal Counsel that
     didn’t go through White House Counsel’s Office. In fact, as I’ve said many times in forums that
     have talked about this issue, the real conflict between offices, inherent conflict, is between the
     White House Counsel’s Office and the Office of Legal Counsel at the Justice Department because
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 170 of 199
 The White House Counsel                                                                                   53

    the White House Counsel’s Office is growing and growing and is acquiring more and more
    capabilities to do that kind of research and analysis that the Office of Legal Counsel does and it
    does it for the president. But there is a real tendency on the part of cabinet officers also to come
    to the White House Counsel’s Office and ask for advice about legal issues. ... [M]ost of the time
    the Office of Legal Counsel at the Justice Department never hears about it. It just goes on. But
    when the White House has a constitutional question that’s really the point at which this becomes
    quite sensitive because that is an area that the Office of Legal Counsel has traditionally handled
    for the White House. But if the White House staff is large enough and they consider themselves
    strong enough and smart enough, they can handle those things too and advise the President on
    constitutional issues. The White House staff always wins over the agencies and his Cabinet,
    always, because they’re closer to the president. So they have first cut, if you will, on any issue
    that comes up to the presidential level. If there’s a constitutional question about the president’s
    power, if they want, they can make that decision on their own without consulting the OLC.
    Whenever you get a situation like that, where some group has the first opportunity and doesn’t
    even have to inform the other group, over time, that first group is going to grow larger and larger
    and more competent, and eventually freeze the second group out completely. For this reason,
    eventually, the White House Counsel’s Office will freeze out the Office of Legal Counsel. I think
    that’s the long-time trend. (Wallison interview, pp. 17-18)
       On this same point, C. Boyden Gray has stressed that the ambitions of the White
 House Counsel’s Office (in Wallison’s words, above, “large enough . . . strong enough .
 . . smart enough”) can endanger an administration. Gray advises re-establishing the OLC
 as an influential legal commentator, concluding that the advantages gained from the
 OLC’s insights far outweigh any disadvantages resulting from its sometimes critical
 stance.
         Traditionally, OLC has labored under the radar screen, as an office of highly
 trained legal professionals whose responsibility is to provide authoritative legal opinions
 to guide the actions of the president and executive branch agencies. Former White House
 Counsels of both political parties have remarked how critical it is for the Counsel to
 seek OLC’s opinion on constitutional questions, and to treat that opinion with respect
 and deference, even when it means telling the president that there is no constitutional
 authority to do what he proposes (see, for example, earlier comments by Cutler and
 Gray).
         During the years of the George W. Bush administration, some have suggested
 that there was a different twist in this relationship. Rather than a contentious or wary
 relationship between the two offices, they instead operated as close, cooperative allies,
 resulting in outcomes that sometimes were unhelpful to both. The attacks of September
 11, 2001 thrust OLC into the prime role of providing legal analyses to the White House
 Counsel’s office on the extraordinary new set of anti-terrorism policies the president
 was contemplating. Beginning almost immediately thereafter, OLC produced
 controversial legal opinions interpreting the scope of the president’s authority under the
 Commander-in-Chief clause and determining the applicability of domestic statutes and
 obligations under the Geneva Conventions relating to torture and domestic spying.
       The central role of OLC was revealed when, in June 2004, some of these memos
 were leaked to the public and disseminated widely. The spotlight on this office was,
 indeed, atypical and unwelcome, but the greater issue is the institutional impact of an
 OLC that was compliant with, rather than skeptical of, a president’s desired policies and
      Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 171 of 199
54                                    SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


unorthodox theories of the office. This coordinated approach between OLC and the
White House Counsel’s Office resulted in considerable damage to the professional
reputations of both, but especially to OLC, because it had previously guarded its
historically uncompromising tradition of independence jealously and with justifiable
pride. Of greatest significance, however, is that an OLC that gave the White House
Counsel’s office the uncritical legal advice it wanted to hear and carry back to the
president, rather than a strictly honest appraisal of the law that outlined the applicable
legal restraints on executive power, acted inappropriately as an advocate for the
president’s policy goals. In the end, such action by OLC did both the Counsel’s Office
and the president a disservice when these policies came under withering public criticism
and judicial challenge. The concern for the politicization of OLC in the G.W. Bush
administration resulted in congressional hearings and proposed legislation to more
closely oversee its work (e.g., The OLC Reporting Act, S.3501, which would have
required the Attorney General to report to Congress when the Department of Justice
concludes that the executive branch is not bound by a statute).
     This decline in trust and reputation of OLC suggests that current and future White
House Counsels should be attentive to those who are appointed to serve in OLC and to
the quality of advice they receive from OLC. As a response to public criticism of OLC
during the G. W. Bush administration, a group of fourteen former OLC attorneys who
had served in the Clinton administration released a document on December 21, 2004,
“Principles to Guide the Office of Legal Counsel,” to offer an explanation of the
traditional conduct of the office, and to urge a return to these principles. First among
their ten guidelines was: “When providing legal advice to guide contemplated executive
branch action, OLC should provide an accurate and honest appraisal of applicable law,
even if that advice will constrain the administration’s pursuit of desired policies. The
advocacy model of lawyering, in which lawyers craft merely plausible legal arguments
to support their clients’ desired actions, inadequately promotes the President’s
constitutional obligation to ensure the legality of executive action.” 16 (This statement
makes unambiguously clear the connection between OLC and the Counsel’s Office and
the crucial, constitutional significance of accurate, unvarnished legal advice from the
former to the latter.)




16 See http://www.acslaw.org/files/2004%20programs_OLC%20principles_white%20paper.pdf.
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 172 of 199
 The White House Counsel                                                                                  55


      Office of the Solicitor General. The function of the Solicitor General in the
 Department of Justice is to serve as the attorney for the United States government in
 cases before the federal courts. This includes: 1) authorizing the civil cases to be
 appealed from the district courts to the circuit courts, and deciding which cases to
 appeal to the Supreme Court, when the federal government is a losing party in either
 of the two lower court levels; 2) representing the federal government, through legal
 briefs and oral arguments, in all cases where it is a party, and 3) submitting amicus
 curiae briefs in those cases where the United States is not a party but has an interest.
 (Salokar 1992)
      The Counsel needs to maintain a relationship with the Solicitor General, although
 this is delicate terrain for both to navigate. In similar fashion as with the Office of Legal
 Counsel, the Solicitor General and the White House Counsel come into this relationship
 from very different vantage points. The Solicitor General’s official responsibility is
 authorized by statute and by Department of Justice regulations: the White House
 Counsel acts here only as a “staff” member whose role is to represent to the Solicitor
 General the president’s interest in any pending cases. Obama administration Counsels
 Craig and Bauer noted that it was important for the Counsel to maintain contact with
 the Solicitor General and to stay informed about cases in which the president or the
 administration more broadly had an interest. In referring to relations with the Solicitor
 General’s office, Gregory Craig recalls:
    We had to deal ourselves in… and I think we were much less aggressive than we should have been
    at the very beginning. I think the White House Counsel has got to be there and talking to the
    SG about what’s going on in that office. (Craig interview)
      Obama Counsel Bob Bauer noted that he met with the Solicitor General every two
 weeks, and he offered the following comments, when asked if the Solicitor General
 solicited his advice on upcoming Supreme Court cases: “Yes, I solicited the SG to solicit
 my advice!” On a more serious note, he explained that “the SG, like the Department of
 Justice, that’s a relationship you have to be a little careful about. You express views,
 where it’s appropriate to express views about upcoming cases, the ones where the
 administration clearly has an interest in having its position appropriately, you know,
 represented…But there is also the SG as lawyers who represent the interests of the
 executive branch over time, you have to respect that” (Bauer interview).

 Other Executive Branch Departments and Agencies

      With the notable exception of the Justice Department, the White House Counsel
 typically communicates with the executive branch departments and agencies through
 the general counsels.
    We used to have more or less monthly meetings of all the General Counsels of the departments
    and the executive branch. It’s a little more difficult to meet with the General Counsels of the so-
    called independent agencies, as you know, but we do meet even with them on some matters....
    Typically a lot of it would be show and tell, what we’re doing and what that General Counsel
    thought was a problem that would go to the White House. A lot of it has to do with the ground
    rules for executive privilege and turning documents over to Congress which we don’t think
       Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 173 of 199
56                                        SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


     should be turned over to Congress but which the department under the thumb of Congress
     always wants to turn over without ever consulting the president, whose privilege it is not to
     provide them. (Cutler interview)
     C. Boyden Gray noted that the White House Counsel’s Office is “supposed to be
the lead focal point for all of [the General Counsels’] dealings with the White House. . .
. They come to you. We tried to have meetings on a regular basis but it degenerated after
a while because you saw them all so much anyway” (Gray interview). He added that
exceptions to this rule occurred, in most departments and agencies, only when the
secretary or the agency chief executive had issues to discuss with the White House
Counsel. Occasionally, Gray said, he would speak with the deputy secretary.
Communications with the independent regulatory agencies were handled with special
care and circumspection.
     The Justice Department, however, was the standard exception. The White House
Counsel and the Attorney General typically were in daily communication with one
another.


                      ORGANIZATION AND OPERATIONS
     The internal organization of the White House Counsel’s Office has changed
considerably since John Dean established the unit in the Nixon White House. Dean was
the first Counsel whose duties primarily focused on “lawyering,” and he was the first as
well to seek out new legal responsibilities and draw them into a separate office in the
White House.
     Since the 1970s, the size of the Office of White House Counsel has expanded from
two or three attorneys to more than 40 lawyers at times during the Clinton
administration. The counsel’s office during George W. Bush’s presidency at times had
more than 35 staffers (Patterson, 2008, p. 67); after the Democrats took over Congress
in the 2006 elections, triggering investigations into range of issues, the office increased
in size to a total of 22 lawyers (Baker 2007). The Counsel’s Office during the Obama
administration has ranged from 24 to a high of 35 lawyers.
       Some former Counsels attribute this growth to the increasingly hostile
Washington environment faced by recent presidents and the mounting scrutiny of their
appointees. Lloyd Cutler recalls, for example: “In Carter’s day, when I came in,
including myself, there were six lawyers. Twenty-five years later, under [Bill] Clinton,
there are probably forty lawyers, fifty lawyers. Part of that is dealing with the attacks
on the President and these enormous vetting responsibilities that descend on the White
House counsel” (Cutler interview, p. 5). Similarly, John Tuck, an aide to Chief of Staff
Howard Baker in the Reagan White House, recalled “a whole huge shadow Counsel’s
Office” that developed following the Iran-contra revelations. (Baker interview).
     Although presidents from FDR through Richard Nixon had aides with the titles of
“Special Counsel” or “Counsel,” such staffers typically had more wide-ranging policy
responsibilities. The origin of the title “Special Counsel” can be traced back to Samuel
Rosenman, the FDR speechwriter who oversaw much domestic policy during World
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 174 of 199
 The White House Counsel                                                                                  57


 War II. Rosenman served as a justice on the New York State Supreme Court until FDR
 finally persuaded him to move to Washington to work full-time for the President in the
 early 1940s. “Special Counsel” was viewed as an appropriate title for the lawyer and
 former judge. Later aides with the title (for example, Clark Clifford and Charles Murphy
 in the Truman administration, Theodore Sorensen under Kennedy, Harry McPherson
 in the Johnson White House, and John Ehrlichman in the first year of the Nixon
 administration) also were lawyers and typically participated in policy development and
 speechwriting. The Eisenhower White House to some extent was an exception: Gerald
 Morgan, as Special Counsel, and Edward McCabe, an Associate Special Counsel, worked
 on tasks quite similar to some of those in the contemporary Counsel’s Office.

 INTERNAL DIVISION OF LABOR
     The Counsel’s Office has been structured internally in numerous ways. Typically,
 however, the White House Counsel, as a senior presidential advisor, participates in
 myriad activities and issues, many of which cannot be predicted or planned for. Indeed,
 the Counsel’s time often is consumed almost completely in handling crises or
 unexpected demands. Thus, Reagan Counsel Peter Wallison remembered:
    At least politics and crises are the two things that you know will be around when you take the
    job. One of the reasons you need a capable staff with clear lines of authority and responsibility,
    is that at some point you are going to be completely consumed with something, and that means
    your office has to function without you. So you need a really good and capable deputy, which I
    had [in] Jay Stephens, and you need very good lawyers, and then they have to know what their
    areas of responsibility are so that they don’t have to keep coming to you for the allocation of
    assignments. (Wallison interview, p. 25)
      Obama Counsels Gregory Craig and Bob Bauer emphasized their priorities for
 hiring members of the Office: Craig looked for people that had “really great legal
 skills…intellect and performance capacity, proven performance… [and] political
 skills…having worked in the world of politics, either in the campaign or on the Hill or
 in the Clinton White House or in some Washington DC experience.” Finally,
 “collegiality was really vital… because we had a team system throughout” (Craig
 interview). For his part, Bauer “wanted senior appellate, trial and DOJ experience. Just
 practical experience plus excellent working relationships with DOJ” (Bauer interview).
 Both Craig and Bauer operated the office with a “team” structure: both delegated areas
 of responsibility to deputies and teams of staffers. This structure permitted the Counsel
 to spend time where it was most needed. Yet key to the success of this arrangement was
 the deep confidence that both Craig and Bauer expressed for their Office colleagues. For
 example, Bauer said,
    There were meetings that they (Mary DeRosa and Caroline Krass [an Associate Counsel who
    worked alongside DeRosa on national security]) attended, including meetings with the president.
    They met with me twice a week, they made decisions about when I needed to intervene, and I
    did. . . . I didn’t attempt to put myself in the company of people at, say, the Deputies level, who
    were deeply immersed in these issues and experienced in them in a way that I was not. (Bauer
    interview)
     Bauer noted the following about his meetings with Counsel Office staff members:
       Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 175 of 199
58                                            SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


     I met twice a week with the national security team, once a week with the White House legal
     issues, at least twice a week with the nominations team, and these were set, scheduled…I met with
     each of the component parts of the White House Counsel’s Office, and then, we had one weekly
     meeting …with everybody. (Bauer interview)


Deputy Counsels

     Counsel offices beginning with John Dean’s all have included at least one Deputy
Counsel on their staffs. (For occupants of this position, see Appendix 2.)
     A Deputy Counsel routinely serves as the primary overseer of workflow within the
Office as well as a substitute for the Counsel. The Deputy also may perform other tasks
at the direction of the Counsel.
     James Castello was the deputy who really was my person [alter ego], and managed the staff, and
     was at the second meeting I couldn’t be at if I was at the first one. [He] probably had the most to
     do with the legislative agenda. He met regularly with the legislative office and made sure that
     there weren’t any surprises on the Hill that the President didn’t know about or [that] what was
     going up as our core legislation didn’t have any pitfalls in it. (Mikva interview, p. 16)
    Such deputies typically are charged with assuring that the Counsel sees only the
highest priority items. On personnel issues, for instance, Reagan Counsel A. B.
Culvahouse stated:
     . . . I clearly was the principal advisor to the President . . . within the White House on the vetting
     process which included not only the people to be nominated by the President but also people
     who would be appointed by the President even if they did not require Senate confirmation as
     well as anyone who would get a White House staff badge. Even the Park Service people who
     pruned the plants would come through the White House Counsel’s Office. I never saw their files
     or anything, unless there was a problem. So the default rule was if there was a problem certified
     as such by my deputy then it would be put on my desk. So I saw 10 per cent of the files roughly.
     (Culvahouse interview)
Likewise, C. Boyden Gray noted: “My deputy [inaudible] read far more forms than I
did but if there were problems with any high-ranking person it got kicked up to me and
then I would have to deal with it, either deal with it with the President, or deal with the
cabinet officer if it was one of his top people” (Gray interview).
     In the Clinton White House, long-time presidential confidante Bruce Lindsey
served for much of the administration as a “Deputy Counsel for Special Projects.”
According to Abner Mikva, besides a host of other activities,
     . . . there was always a special project he was involved in, either for the President or because the
     President would indicate to me or [Chief of Staff] Leon [Panetta] that he wanted somebody that
     could really use his clout effectively. For instance, Bruce was the point man on the baseball strike.
     ... I don’t think I said Bruce, go do the baseball strike… It was known that we needed somebody
     who could go in there and say, “The President really thinks this ought to be done, or that ought
     to be done, and nobody could do that like Bruce. So he spent a lot of time on things like that.
     (Mikva interview, pp. 12-13)
     Throughout the George W. Bush and Obama presidencies, White House Counsels
relied on Deputy Counsels. Obama Counsel Gregory Craig appointed one Principal
Deputy, Daniel Meltzer, and three Deputies, each with designated areas of
responsibility: Mary DeRosa for national security, Neal Wolin for economic affairs (the
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 176 of 199
 The White House Counsel                                                                 59


 first time a Deputy was assigned for that policy area, reflecting the Obama
 administration’s taking office soon after the financial crisis of 2008), and Cassandra
 Butts, who oversaw the appointments process.

 Immediate Support Staff

     In addition, the Counsel’s immediate staff (often an administrative assistant and an
 executive secretary) usually is responsible for assuring that external deadlines are met
 and internal work is parceled out appropriately. A. B. Culvahouse, for example,
 reported having “three non-attorney people who worked for me: an executive assistant,
 an administrative assistant and an executive secretary. The first two spent most of their
 time assigning out projects and making sure the work was done and the deadlines were
 observed” (Culvahouse interview).

 Special Counsels

      In recent White Houses, aides with the title of “Special Counsel” have on occasion
 appeared in the Counsel’s Office. Typically, these are staffers assigned to handle short-
 term or “crisis” situations that may involve congressional or other investigations, such
 as the Iran-contra or Whitewater affairs. Most observers attribute the swelling of the
 Counsel’s Office over the course of an administration to such crises and the heightened
 external scrutiny of administrations.
      As noted previously, Norm Eisen was selected by Obama Counsels Craig and Bauer
 to serve as Special Counsel for ethics, charged with interpreting and monitoring ethics
 legislation and additional ethics rules issued by an administration for staffers in the
 White House Office and Executive Office of the President, and, on occasion, for cabinet
 officials and other presidential appointees.

 Other Work

      Moreover, given the range of diverse responsibilities that have come to be lodged in
 the Office of White House Counsel, some substantive division of labor usually appears.
 For instance, a Deputy Counsel and one or more other members of the Office
 participated in judicial selection in the Carter, Reagan, Bush, and Clinton
 administrations. Although presidents have always paid most attention to nominations
 to the U.S. Supreme Court, recent White Houses also have focused on nominations to
 the U.S. Courts of Appeals and, to a somewhat lesser extent, the U.S. District Courts.
      Similarly, after the initial flurry of “vetting” for nominations and appointments at
 the beginning of an administration, typically one Assistant or Associate Counsel and a
 Security Assistant or Clearance Counsel (and staff) in the Office handle FBI and financial
 disclosure reports on nominees to executive branch openings (see, e.g., Wallison
 interview, pp. 9-11). The lawyer also is responsible for taking the confidential reports to
 Capitol Hill to the chairs and ranking minority members of the appropriate Senate
 committees, with potentially problematic allegations flagged. In the second term
       Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 177 of 199
60                                           SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


Clinton White House, a “Senior Counsel” was among those handling these
responsibilities.
     Other tasks that commonly have been assigned to particular lawyers in the
Counsel’s Office have included interpreting and monitoring compliance with ethics
legislation, Presidential travel, and the distinctions between “official” and “political”
events and funding also have received specialized scrutiny. Moreover, Reagan Counsel
A. B. Culvahouse recalled:
     Someone in my office would have reviewed and approved anything that the President said, signed
     or issued his name to -- from the ridiculous declaring next week national dairy goat week which
     is the kind of thing that happens all the time, to pretty important things, veto messages, signing
     statements. And we would not only review it for form and legality but if it were legislation we
     would also have a recommendation: should the president sign, should he veto, should he let it
     become law without his signature. . . . We would approve scheduling requests. If people were
     coming in to see the President, we would get a list of the attendees and look at them for propriety
     and seemliness and should the President see someone who ten years ago had been convicted of
     something. (Culvahouse interview)
     Still other attorneys in the Counsel’s Office focus on issues of international trade
and transportation, defense and national security policy (to support the Counsel’s role
as chair of the War Powers Committee), and government regulation. As noted earlier,
another primary responsibility of the Office is to protect presidential prerogatives,
frequently on matters involving executive privilege, the issuance of executive orders, or
interpretation of legislation.

RHYTHMS OF QUADRENNIAL GOVERNANCE
     Over the course of a presidential term, the activities, demands, and emphases of the
Counsel’s Office typically follow common patterns. The first year is both demanding
and somewhat distinctive. After that, the work of the Counsel’s Office—like much of
the rest of the administration—to a significant extent reflects the presidency’s efforts to
respond to external deadlines. Other tasks arise more routinely throughout an
administration.

First Year

      A major task that begins well before Inauguration Day and continues through most
of the first year is vetting for nominations and appointments. C. Boyden Gray
remembered: “for the first year that’s all you do, is read FBI reports and ABA reports.
It’s not much fun. Financial disclosure reports. It’s not much fun” (Gray interview).
      During this early period as well, the Counsel’s Office seeks to assure that all White
House staffers and political appointees are informed of the ethics statutes, executive
orders, and other administration rules under which they must work. Gray described his
approach to handling the task: “My rule of thumb was: ‘If it’s fun, stop! If it feels good,
stop! If you’re having fun, you’re doing something wrong!’ That’s the way I summed
up all the rules” (Gray interview).
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 178 of 199
 The White House Counsel                                                                                  61


      At the outset, too, the Counsel’s Office needs to give White House staffers
 instructions on how to keep their files. Phillip Brady recalled that in the Bush
 administration, the Counsel (Boyden Gray) and Deputy Counsel (John Schmitz) “...
 tried to be very careful to ensure all new employees were given a Counsel’s Office memo
 that would articulate what [were] presidential documents and what needed to be
 preserved, and that sort of thing” (Brady interview, p. 7).
      The initial weeks and months of a new administration also bring numerous other
 demands. Chief among them: the president’s budget must be submitted by February 2nd,
 the economic report is due at about the same time, and the legislative agenda,
 congressional messages, and bills must be drafted and sent to Congress. The Counsel’s
 Office is involved in all of these activities.

 Annual Cycles

      The following are important yearly responsibilities that require the Office’s
 engagement: preparation of the president’s budget, and drafting of the State of the Union
 address and the Economic Report of the President. Although the Counsel’s Office is not
 the central player in any of these, it does perform the pivotal role of ensuring that the
 processes and the officials involved act in accordance with prevailing legal and ethical
 guidelines.

 Electoral Cycles

      As the mid-term congressional elections or a presidential re-election campaign
 approaches, the Counsel’s Office faces other tasks. The Office may well be besieged with
 requests for advice from other White House staffers and from political appointees
 throughout the executive branch about the sorts of partisan and electoral activities in
 which they and their aides are legally permitted to engage. In most administrations, the
 Counsel and staff try to anticipate such requests and related problems by sending out
 written guidelines and holding information sessions.
      Clinton Counsel Abner Mikva remembered the memo he wrote to White House
 staffers and other political appointees for the 1996 presidential campaign:
    The idea came from the fact that that kind of the same memo had been written every four years
    since anybody could remember. I think we even had a copy of the memo that not Gray but one
    of the predecessors had sent out—maybe Fielding; it may have been Fielding—sent out during his
    [tenure]. (Mikva interview, p. 13)
 Moreover, as elections approach,
    . . . the president becomes more involved in direct politics which raises questions about . . . how
    much of his time would be devoted to it, who pays for it, all those things. That becomes much
    more important every two years. Whether the President is running for election or not, usually
    he’s out doing things, raising funds or otherwise supporting candidates, which require you to
    make these kinds of allocations in the best possible way to avoid charges of wrongdoing.
    (Wallison interview, p. 24)
       Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 179 of 199
62                                            SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


Mikva noted that in retrospect, “None of us saw fit to raise a warning flag for the
President.”
     I had seen what goes on in state politics. I’d been a state legislator for ten years. I know governors
     in Illinois pick up the phone when they’re sitting in the governor’s office and lean on people to
     give money to their campaign and the party. It’s just a fact of life and I suspect it goes on in most
     states. I’m sure it went on in Arkansas. I think this government came in to the White House not
     very sensitive to the fact that the White House and the federal government is a different place.
     So I should have warned the President. (Mikva interview, pp. 13-14)
Indeed, Lloyd Cutler has remarked,
     When a president is up for re-election, there are all sorts of temptations, things a president wants
     to do that may be legally questionable but that he wants to do to get re-elected. For a White
     House Counsel, those are the hardest calls to make. You should tell a White House Counsel to
     leave before that last year of a president’s first term. (Cutler, Duke panel transcript)
      The presidential electoral cycle also can influence submission of judicial
nominations to the Senate. Former Deputy Counsel Phillip Brady noted: “Well, there’s
the four-year calendar, and as you’re getting closer and closer to the presidential election,
you’re going to have less receptivity (in the Senate) to confirming people for lifetime
appointments” (Brady interview, p. 4).

Final Year

     The last year of a presidency can be “dangerous” (Culvahouse, Duke panel
transcript). This is a time when requests for pardons, commutations, executive orders,
and other presidential actions may be likely to reach fever pitch. It also is a time when
presidents may be especially responsive to those who have supported and worked with
them for numerous years, and the president makes appointments to boards and
commissions.

More Regular Tasks

     Many of the other tasks handled by the Counsel’s Office are performed throughout
an administration. Reagan Counsel A. B. Culvahouse recalled, for example, that this
included the judicial selection committee, which met “every two weeks and more
frequently if—basically the idea was to get people’s nominations up as soon as possible
so if the FBI was able to process background checks and all the materials were in we
sometimes would meet every week” (Culvahouse interview). Executive orders also need
to be drafted throughout an administration.
     In contrast, Culvahouse continued:
     Congress tends to work in fits and starts. . . . The legislative agenda can be heavy or it can be
     light. There were also Statements of Administration policy that we would review. If it was a
     statement of Justice Department policy, we would not review it. Sometimes we would say, “This
     should not come out of the White House; the Justice Department or the State Department should
     issue this.” Sometimes we would be involved in deciding who ought to comment on the bill, and
     who ought to testify. If it was going to be a Statement of Administration policy, which is in effect
     attributed to the President, we would look at those carefully. Those would be in effect a letter
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 180 of 199
 The White House Counsel                                                                                      63

    that would say here’s what the Administration thinks about S-332, the omnibus such and such
    act. (Culvahouse interview)
 Other legislative decisions to which the Counsel’s Office responds are more routine:
    There was even someone who handled the disease-of-the-week. Congress passes all of these
    little bills all the time, establishing that a certain week, for example, will be cystic fibrosis week,
    and a presidential proclamation is required. So somebody has to read what Congress said and
    then prepare the proclamation. When there was all this talk about testing urine and blood for
    drugs, I had someone handle that, and he was our fluids man. It was pretty informal but yet I
    knew what each of the people in the Office would be handling. So I could always bring that
    person in. (Wallison interview, p. 12)
      In addition, throughout an administration, new individuals must be nominated for
 and appointed to positions throughout the executive branch. After the first year, “The
 nomination process was fairly continuous... So every week there would be nominations
 to be processed, people to be vetted, ethics agreements to be looked at” (Wallison
 interview, p. 9). Informing new hires about ethics regulations also had to continue.
      Meanwhile, questions about presidential travel continually arise. In the Reagan
 White House, for example, “Alan Raul . . . was in charge of presidential travel. That was
 a big and difficult issue because of what had to be paid for by private funds, by political
 funds or by government funds. So they were constantly, the people in the political office
 and in the travel office, they were constantly calling Alan for advice on that subject”
 (Wallison interview, p. 23).

 Crises / Scandals / Unexpected Events

      Counsels, of course, find themselves (and their staffs) handling unexpected
 situations and, on occasion, crises, at least as seen from the administration’s perspective.
 As chair of the War Powers Committee, the Counsel has responsibilities whenever U.S.
 troops are (or may become) involved in hostilities.
      Lloyd Cutler, who served as Counsel for both Presidents Jimmy Carter and Bill
 Clinton, observed that the job has become more driven by scandal and congressional
 efforts to probe more deeply into administrations:
    We were doing executive privilege in the Carter days; we were doing it in the Clinton days. We
    had demands from congressional committees for White House documents and agency
    documents; drafts of legal opinions, for example, were so much more pervasive. Mostly, it’s the
    difference that when I worked for Carter while we did have the Billy Carter problem and a few
    others, Hamilton Jordan’s alleged drug violations—which turned out to be entirely untrue, while
    we had a couple of those, most of what I did was substantive. . . . In Clinton’s time I had the same
    understanding that I could be in on all these things but I had to put in so much of my own daily
    effort, and my staff did, on the investigations of the President, Whitewater, et cetera, that I had
    no time. . . . I would say working for Carter—which was a year and a half—not more than 20 per
    cent [of the Counsel’s work] was what I call playing defense. Under Clinton it was closer to 80
    per cent. (Cutler interview, p. 6)
    A scandal of one sort or another also is likely to occur at some point during an
 administration. In the words of Peter Wallison:
       Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 181 of 199
64                                            SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


     . . . you can always count on . . . some kind of big scandal. It’s like that; something is going to
     happen. When I took that office, I assumed there was going to be a blizzard. What I didn’t realize
     was that there would be a hundred-year snow in the form of Iran-Contra. You don’t know those
     things in advance. The last six months was virtually all Iran-Contra. I couldn’t escape it. (Wallison
     interview, p. 24)


THE COUNSEL’S DAILY SCHEDULE
     Although there certainly is no “typical day” for a White House Counsel and the
larger Office, some daily routines can be identified. For the Counsel, most days involve
a stream of meetings, including meetings of the White House senior staff, meetings with
the Counsel staff, participation in discussions of policy initiatives and major speeches,
and weekly or bi-weekly sessions on judicial nominations. President Bush’s Counsel, C.
Boyden Gray, pithily summarized the job as “Meetings all day long. Meetings, meetings,
meetings” (Gray interview). When surprises or crises occur, of course, the Counsel is
typically on call.
     Peter Wallison, for example, remembers:
     I would usually arrive at the White House about seven in the morning. The staff meeting was at
     eight; that is, the senior staff meeting was at eight. So I would come in; I’d read the newspapers....
     to see if there was anything in the newspapers, anything I hadn’t already heard on the radio
     coming in in the morning or before I went to bed the night before. ... In most cases, I would then
     go to the staff meeting at eight o’clock. Sometimes I would go down to [Chief of Staff Donald]
     Regan’s office in advance of the staff meeting and I would raise a subject that I saw in the papers
     or heard about, something like that, that I thought he might want to talk about at the staff
     meeting or that he might not want to talk about at the staff meeting or he might have to have an
     answer if the question comes up at the staff meeting about what I thought. ... I would get ten,
     fifteen minutes with him about something before the staff meeting started. That was fairly rare.
     Then we’d go in the staff meeting. ... Then after the staff meeting ... every morning I would have
     my own staff meeting. ... And I would review with them the things that came up at the senior
     staff meeting that would relate to the things that they were doing. So they would each get
     directions about what were the issues the White House was dealing with today and what they
     were going to hear from their clients. (Wallison interview, p. 23)
A. B. Culvahouse’s recollections are similar:
     We’d have a senior staff meeting which was twenty-five people in the Roosevelt Room every
     morning at 7:30. Then we’d have a meeting in [Chief of Staff Howard] Baker’s office that was
     never on the schedule but which everyone knew about of six people. Howard [Baker], [Deputy
     Chief of Staff Kenneth] Duberstein, [Press Secretary Marlin] Fitzwater, [National Security
     Assistant Colin] Powell, me, [Assistant to the President for Communications Thomas] Griscom
     and Dan Crippen. ...It was basically referred to as the “real meeting.” ...[The first meeting was
     about] what was going to happen, what was coming up, sort of broadly defined. But it was not a
     secure meeting because if you talked about anything really interesting it would find its way to
     the press. (Culvahouse interview; cf. interview with Baker)
Culvahouse also had a daily staff meeting “at least early on, during the Iran-Contra
investigations, and then I would meet with the other staff at least twice a week”
(Culvahouse interview).
    After meeting with the Counsel staff, in Peter Wallison’s words, the Counsel
“would start to handle the crises of the day, whatever they happened to be. Mostly that’s
what you did. William French Smith was once asked what it was like to be Attorney
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 182 of 199
 The White House Counsel                                                                                    65


 General and he said, “It’s one damn thing after another.” And that’s basically what it’s
 like to be White House Counsel: “It’s one damn thing after another” (Wallison
 interview, p. 23).
       Obama Counsel Bob Bauer introduced a novel approach to his Counsel’s Office
 staff meetings.
    At 9:00 AM, I met with my chief of staff and my Deputies for one hour, and we had an agenda,
    and we just marched through that agenda, and it was decidedly divided into two parts, and this
    is a big challenge for the White House Counsel. The first part was, “What’s immediately ahead?
    What have we committed to do? What’s the day-to-day traffic?”
    The second part is “What are we not thinking about that is three to six to nine months to a year
    down the road that we’re not working on right now because we’re so swept up in the excitement
    of the day?” (Bauer interview)
      Often, at least for contemporary Counsels, the days and weeks can be long ones.
 Some recall six-day weeks and weekdays of more than twelve hours, especially when
 crises arise. Taking over in the aftermath of the Iran-Contra revelations, A. B.
 Culvahouse reported:
    I’d try to get in by 7:15 so I could read the President’s intelligence daily brief and get a briefing
    particularly on the Iran-Contra investigations, anything that had changed since the night before.
    I tended to leave probably 10-ish. Then I’d work like from 8:00 to 6:00 on Saturday. I worked
    every Sunday for the first while and then after about six months I tried to keep Sundays free for
    my family ... Of course you have the secure telephone at home which quickly became the
    blankity-blank White House phone because it would ring at all hours of the day and night. It had
    a unique ring. (Culvahouse interview)
      In the scandal-plagued Clinton administration, “being on Clinton’s legal team, with
 its 18-hour workdays and constant pressure, burned people out. [Special Counsel Jane]
 Sherburne recalls working in her windowless office day after day, never seeing daylight”
 (Oliphant, 2000, p. 5). Clinton’s third Counsel, Abner Mikva, commented on the
 physical demands:
    I came in at sixty-nine and I was actually seventy by the time I left, and the physical schedule was
    just more than I could handle. I would come in at six-thirty in the morning and leave at nine at
    night. I was the first one out of the White House! They were all still doing scheduling meetings
    and all kinds of things. I’d never served a president younger than I was, and I realized that maybe
    if I’d had the personal relationship with him beforehand, which I didn’t, maybe I could have
    played the nice graybeard that would be called in once in a while to consult. But to run the kind
    of schedule that the rest of the senior staff was running - and that he had every reason to expect
    out of a White House Counsel - was way beyond me. I walked out totally exhausted. It turned
    out I had pneumonia. I didn’t realize that until after I left. (Mikva interview, p. 17)
      With some understatement, Jonathan Turley, a George Washington University law
 professor, remarked: “This was not a job to envy. Every[one] in the Clinton
 administration seemed to age before our eyes”(Oliphant, 2000, p. 4).
      Under less harried circumstances in the Reagan administration, Peter Wallison
 recalled:
    I didn’t make a habit of it, I don’t think, of being in on Saturdays. When Iran-Contra started, I
    did; I would go in Saturdays and Sundays. But before that it was a pretty easy job actually except
    for the constant pressures. It didn’t involve my having to work very late most of the time. As a
       Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 183 of 199
66                                          SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


     lawyer I was used to working twelve hours a day. I would always work twelve hours a day no
     matter when I got to the office. A tough day was sixteen hours but twelve hours was a pretty
     ordinary day. I doubt I left before seven many times; I probably left at eight. I don’t have a
     distinct recollection of this but I do know that I wasn’t seeing my family all that much during
     this time. (Wallison interview, p. 32)
      The more striking memory may be the constant pressure. Wallison also observed:
     In the White House you never get away from the tension and the pressure of the job. You can
     go home but you turn on the television or you listen to the radio or you look at a newspaper,
     there are things that you are working on or you know about, or you know that are constantly
     coming at you. So, even though you don’t even recognize it, you’re constantly at work and
     constantly under pressure. It can be extremely wearing, for that reason. As I say, you don’t
     recognize it. You don’t know that you are always at work. You don’t realize it, but you are,
     because your mind is constantly occupied with what is going on in your office. . . . When you’re
     in the White House you’ve got every possible opponent, in effect; all the political opponents are
     at you all the time. When you’re in the Treasury Department or even when you’re working for
     the Vice President—I had left that out—the pressure is much less. . . . Everyone, however, has an
     interest in what the White House is doing, so you have a legion of opponents. (Wallison
     interview, pp. 26-27)
     Nonetheless, C. Boyden Gray has commented that, despite the “never-ending
pressure . . . some of it is unnecessary. I can say that looking back on it; perhaps I’m not
sure I felt that way at the time. There are meetings that you don’t have to attend, stuff
you don’t have to do. You have to discipline yourself just to walk away from it and go
to the gym and work out. You can find time. I found time” (Gray interview). And,
Mikva recalled, serving as Counsel was “exciting. You’re at the point of some very
important decisions. Whether you’re making them or not, you’re involved in the
decisional process. You’re dealing with interesting people, interesting situations. There
just was not a single boring moment that I had” (Mikva interview, p. 17).

TURNOVER: COUNSEL AND DEPUTY COUNSEL
     Given the demands on the Counsel as well as the often unforgiving nature of
Washington, it is scarcely surprising that relatively few Counsels stay in the position for
more than two years. Only Philip Buchen (Ford) and C. Boyden Gray (Bush) stayed
through their administrations. Fred Fielding worked even longer as Counsel to Ronald
Reagan, serving from January 1981 until February 1986. (See Appendix 2.)
     In recent presidencies, Counsels have departed for a variety of reasons. Some, such
as John Dean, became directly involved in administration scandals. Others—J. Fred
Buzhardt, Peter Wallison—departed after the president or chief of staff who brought
them to the White House was forced out. Gregory Craig left in the first year of the
Obama administration, hampered by his strong support for closing the prison on
Guantanamo and by his difficult relationship with Chief of Staff Rahm Emanuel. Still
other Counsels joined the White House staff explicitly on a temporary basis, to help
handle political or policy crises. In Democratic administrations, such figures have tended
to be well respected, “old Washington hands” themselves (like Lloyd Cutler, Abner
Mikva, and Charles Ruff). Fred Fielding was the Republican counterpart in the George
W. Bush administration. In the Reagan administration, by contrast, the new Counsel,
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 184 of 199
 The White House Counsel                                                             67


 A. B. Culvahouse, was a trusted associate of the incoming Chief of Staff, Howard Baker,
 who himself fit this same profile.
     When a Counsel has left the White House, his or her deputies have often departed
 within several months. One exception has been Clinton aide Bruce Lindsey, who was
 lodged in the Counsel’s Office (typically as a “Deputy Counsel to the President for
 Special Projects”) from 1993 through 2000, working under multiple Counsels (and
 always with a second Deputy Counsel).
     In addition, there has been somewhat higher turnover among Deputies than among
 Counsels. Typically, Deputy Counsels leave to pursue other opportunities both in and
 outside the administration. Over the period from 1971 through 2008, no Deputy
 Counsel has succeeded a Counsel, although at least one (Cheryl Mills) turned down the
 job when it was offered to her. Clinton’s sixth Counsel, Beth Nolan, served as an
 Associate Counsel in the first term. Deputy Counsels Cheryl Mills and William P.
 Marshall served as Associate Counsels (Mills under Nussbaum, Cutler, Mikva, and
 Quinn, and Marshall under Ruff) before being named Deputies. In the Obama
 administration, however, Kathryn Ruemmler served as Deputy to Counsel Bob Bauer,
 and she succeeded Bauer as Counsel when he departed in June 2011.
      Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 185 of 199
68                                     SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER



                                      APPENDICES

APPENDIX 1. FUNCTIONS OF THE OFFICE OF WHITE HOUSE
COUNSEL
     1. Advise on the exercise of presidential powers and defend the president’s
        constitutional prerogatives
        o   Review (and, in unusual cases, draft) executive orders
        o   Review all recommendations for pardoning and commutation
        o   Review requests for federal disaster relief
        o   Review CIA drafted intelligence findings and approve covert
            action proposals
        o   Interpret treaties and executive agreements
        o   Review all presidential statements and speeches for consistency
            and compliance with legal standards, and in anticipation of legal
            challenges
        o   Participate in editing the State of the Union address
        o   Advance recommendations about executive privilege
        o   Chair the president’s War Powers Committee
        o   Manage the processes associated with presidential disability or
            succession
     2. Oversee presidential nominations and appointments to the executive and judicial
        branches
        o   Participate in the selection of nominees for the top Justice
            Department positions participate in the selection of General
            Counsel nominees throughout the executive branch and in the
            NSC staff
        o   Chair the joint White House–Department of Justice judicial
            selection committee
        o   Supervise the vetting and clearance process (FBI, IRS, 278 forms,
            and financial disclosure forms) for all presidential nominees and
            appointees to the executive and judicial branches
        o   Negotiate Senate access to the FBI reports on each nominee
        o   Conduct “murder boards” to prepare nominees for Senate
            confirmation hearings
     3. Advise on presidential actions relating to the legislative process
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 186 of 199
 The White House Counsel                                                             69


        o   Review legislative proposals from the president, Executive Office
            of the President, and executive departments and agencies
        o   Review bills presented for signature or veto, prepare signing
            statements and veto messages
        o   Review State and Defense Department authorizations and
            appropriations proposals
        o   Draft budget rescissions and deferrals
        o   Participate in negotiations associated with Senate treaty hearings
        o   Participate in legislative negotiations concerning policy,
            document requests, treaties, and nominations
     4. Educate White House staffers about ethics rules and records management and
        monitor for adherence
        o   Distinguish between government expenses and campaign
            expenses
        o   Review presidential travel
        o   Approve requests for appointments with the president,
            monitoring those for propriety, seemliness, legality, and
            executive privilege issues
        o   Respond to document requests and subpoenas, directed to the
            president and to other White House and executive branch
            officials, by Congressional committees and Independent
            Counsels
        o   Serve as the ethics officer for the White House staff and senior
            executive branch appointees
     5. Handle department, agency, and White House staff contacts with the Department
        of Justice
        o   Conduct all consultations with the Office of Legal Counsel and
            other Justice Department offices
        o   Request OLC legal opinions on matters of constitutional law
        o   Consult with and coordinate department and agency General
            Counsels
       Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 187 of 199
70                                   SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


APPENDIX 2. COUNSELS & DEPUTY COUNSELS, 1969–2016

 President            Counsels          Dates             Deputies            Dates
                Neil Eggleston       5/14–         Mark Aziz               5/14–
                                                   Michael Bosworth        5/14–
                                                   Christopher Fonzone     5/14–
                Kathryn Ruemmler     6/11–5/14     Caroline Cheng*         1/13–12/13
                Robert Bauer         12/09–6/11    Caroline Cheng          12/09–6/11
Obama
                                                   Kathryn Ruemmler        12/09–6/11
                Gregory Craig        1/09–12/09    Daniel Meltzer*         1/09–1/10
                                                   Mary DeRosa             1/09–6/11
                                                   Neal Wolin              1/09–12/09
                                                   Cassandra Butts         1/09–1/10
                Fred Fielding        2/07          J. Michael Farren       2/07–10/08
                                                   Emmet Flood             10/08–1/09
                                                   William Burck           10/08–1/09
W. Bush         Harriet Miers        11/04–1/07    William K. Kelley       3/05–3/07
                Alberto Gonzales     1/01–11/04    David G. Leitch         12/02–
                                                   Timothy E. Flanigan     11/04
                                                                           1/01–11/02
                Beth Nolan           8/99–1/01     Bruce R. Lindsey        1/93–1/01
                                                   William P. Marshall     12/99–1/01
                Charles F. C. Ruff   2/97–8/99     Cheryl Mills              /96–8/99
                John (Jack) Quinn    11/95–2/97    Kathleen Wallman          /96–
Clinton
                Abner Mikva          9/94–11/95    James Castello          3/95–
                Lloyd Cutler         3/94–9/94
                Bernard Nussbaum     1/93–3/94     Joel I. Klein           7/93–3/95
                                                   Vincent W. Foster       1/93–7/93
H. W. Bush      C. Boyden Gray       1/89–1/93     John P. Schmitz         1/89–1/93
                A. B. Culvahouse     1/87–1/89     Phillip D. Brady         /88–1/89
                                                   Jay B. Stephens          /86– /87
Reagan          Peter Wallison       4/86–
                Fred Fielding        1/81–2/86     Richard A. Hauser       1/81–
                                                   Herbert E. Ellingwood   1/81–
                Lloyd Cutler         10/79–1/81    Michael Cardozo         10/79–1/81
Carter                                             Joseph Onek             9/79–1/81
                Robert J. Lipshutz   1/77–8/79     Margaret A. McKenna     1/77–12/79
                Philip W. Buchen     8/74–1/77     Edward C. Schmults      10/75–1/77
Ford                                               Roderick Hills          4/75–10/75
                                                   Philip Areeda           10/74–2/75
                J. Fred Buzhardt     1/74–8/74     Fred Fielding           5/73–
Nixon
                Leonard Garment      5/73–1/74                             1/74**
Note: Dates are approximate.
* Principal deputy
**On Counsel staff since 10/70
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 188 of 199
 The White House Counsel                                                                  71


                                     REFERENCES

 INTERVIEWS (WHITE HOUSE INTERVIEW PROGRAM)
 Baker, Howard, with John Tuck. By Martha Joynt Kumar. Washington, D.C. 12
     November 1999.
 Bauer, Robert. By Nancy Kassop and Katie Dunn Tenpas. Washington, D.C. 5 July
     2016.
 Brady, Phillip. By Martha Joynt Kumar. Washington, D.C. 17 August 1999.
 Culvahouse, A. B. By Martha Joynt Kumar. Washington, D.C. 15 September 1999.
 Craig, Gregory. By Nancy Kassop and Katie Dunn Tenpas. Washington, D.C. 6 July
     2016.
 Cutler, Lloyd C. By Martha Joynt Kumar with Nancy Kassop. Washington, D.C. 8
     July 1999.
 DeRosa, Mary. By Nancy Kassop. Washington, D.C. 13 September 2016.
 Eisen, Norman. By Nancy Kassop and Katie Dunn Tenpas. Washington, D.C. 5 July
     2016.
 Fielding, Fred. By Nancy Kassop and Katie Dunn Tenpas. Washington, D.C. 13
     September 2016.
 Gray, C. Boyden. By Martha Joynt Kumar with Nancy Kassop. Washington, D.C. 4
     October 1999.
 Mikva, Abner. By Martha Joynt Kumar with Terry Sullivan. Chicago, Ill. 26 April
     2000.
 Morrison, Trevor. By Nancy Kassop. New York. 21 August 2015. (personal notes on
     file with Kassop)
 Nussbaum, Bernard C. By Martha Joynt Kumar with Nancy Kassop. 9 November
     1999. (personal notes on file with Kassop)
 Rizzi, Robert. By Martha Joynt Kumar. Washington, D.C. 4 August 2016.
 Panetta, Leon. By Martha Joynt Kumar. Monterey Bay, CA. 4 May 2000.
 Wallison, Peter. By Martha Joynt Kumar. Washington, D.C. 27 January 2000.

 COURT CASES
 AHA v. NARA (No. 01-2447, October 1, 2007).
 Cheney et al. v. U.S. District Court, 542 U.S. 367 [2004].
 Citizens for Responsibility and Ethics in Washington et al. v. Richard Cheney et al. (No.
     2008-1548).
 Clinton v. Jones, 520 U.S. 681, 1997.
 Committee on the Judiciary of the U.S. House of Representatives v. Miers et al., No. 2008-
     0864, July 31, 2008.
 Committee on the Judiciary of the U.S. House of Representatives v. Miers et al., No. 08-
     5357, October 6, 2008.
 In re Sealed Case (Bruce R. Lindsey) (Grand Jury Testimony), 5 F. Supp. 2d, 21
     (D.D.C. 1998).
      Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 189 of 199
72                                   SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


In re: Bruce Lindsey (Grand Jury Testimony), 158 F. 3d 1263 (D.C. Cir. 1998).
    http://laws/findlaw.com/dc/983060d.html
Nixon v. Fitzgerald, 457 U.S. 731, 1982.
U.S. v. Nixon, 418 U.S. 684, 1974.
U.S. v. United Shoe Machinery Corp., 89 F. Supp. 357, 358-59 [D. Mass. 1950].
Walker v. Cheney, 230 F. Supp.2d 51 [D.D.C. 2002].

OTHER REFERENCES
Allen, Mike. “Bush Picks a Replacement for Harriet Miers.” Time, January 8, 2007.
“An Act to Establish the Judicial Courts of the United States, ch. 20, Sec. 35, 1 Stat. 73,
    92-93 (1789); codified in 28 U.S.C. Secs. 511, 512 (1988).
Baker, Peter. “Besieged White House Reinforces Counsel’s Office.” Washington Post,
    June 9, 2007, p. A4.
Baker, Peter. “Privilege at Stake with Nominees: Bush Aims to Reassert Presidential
    Power in Debate over Roberts, Bolton.” Washington Post, August 2, 2005, p. A6
Bendavid, Naftali. “Keeping the President’s Counsel.” Legal Times (14 March 1994): 1,
    20-21.
The BLT: The Blog of Legal Times. “White House Vows Cooperation with Prosecutor
    Investigating U.S. Attorney Firings.” October 1, 2008.
    http://legaltimes.typepad.com/blt/2008/10/white-house-vow.html.
Carey, Maeve P., and Michael Greene. “Presidential Appointments to Full-Time
    Positions in Executive Departments During the 111th Congress, 2009-2010.”
    Congressional Research Service Report R43648. July 15, 2014.
    https://www.fas.org/sgp/crs/misc/R43638.pdf.
Carter, Terry. “Federal Nominees Turn to Law Firms to Play Vetting Game.” ABA
    Journal. November 1, 2013.
Civiletti, Benjamin. Comments. Duke University Law School. “Should the White
    House Counsel’s Office Be Abolished?” Panel at conference “The Constitution
    under Clinton: A Critical Assessment,” 23-25 September 1999.
Culvahouse, A. B. Comments. Duke University Law School. “Should the White
    House Counsel’s Office Be Abolished?” Panel at conference “The Constitution
    under Clinton: A Critical Assessment,” 23-25 September 1999.
Cutler, Lloyd. Comments. Duke University Law School. “Should the White House
    Counsel’s Office Be Abolished?” Panel at conference “The Constitution under
    Clinton: A Critical Assessment,” 23-25 September 1999.
Eilperin, Juliet. “Obama Promised to Curb the Influence of Lobbyists. Has He
    Succeeded?” Washington Post, March 22, 2015.
    https://www.washingtonpost.com/politics/obama-promised-to-curb-the-influence-
    of-lobbyists-has-he-succeeded/2015/03/22/e9ec766e-ab03-11e4-abe8-
    e1ef60ca26de_story.html
Executive Order 12667, 54 FR 3403 (January 16, 1989).
Executive Order 13233 - “Further Implementation of the Presidential Records Act,” 66
    F.R. 56025 (November 1, 2001).
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 190 of 199
 The White House Counsel                                                            73


 Executive Order 13489 – “Presidential Records.” January 21, 2009.
    https://www.whitehouse.gov/the_press_office/ExecutiveOrderPresidentialRecord
    s
 Executive Order 13490, “Ethics Commitments by Executive Branch Personnel.”
    January 21, 2009. https://www.whitehouse.gov/the_press_office/ExecutiveOrder-
    EthicsCommitments
 Froomkin, Dan. “Contempt for the Law.” Washington Post, January 17, 2008.
 Froomkin, Dan. “Waiting For Rove.” Washington Post, August 1, 2008.
 Froomkin, Dan. “Waxman Ain’t Buying.” Washington Post, January 18, 2008.
 Goldman, Sheldon, Elliot Slotnick, Gerard Gryski, Garry Zuk, and Sara Schiavoni.
    “W. Bush: Remaking the Judiciary: Like Father Like Son?” Judicature 86 (May-June
    2003): 282-309.
 Goldman, Sheldon, Elliot Slotnick, Gerard Gryski, and Sara Schiavoni. “W. Bush’s
    Judiciary: First Term Record.” Judicature 88 (May-June 2005): 244-75.
 Goldman, Sheldon, Elliot Slotnick, Gerard Gryski, and Sara Schiavoni. “W. Bush’s
    Judiciary during the 109th Congress: Picking Judges in a Time of Turmoil.”
    Judicature 90 (May-June 2007); 252-83.
 Goldsmith, Jack. The Terror Presidency: Law and Judgment inside the Bush
    Administration. New York: W. W. Norton, 2007.
 ———. “The Decline of OLC.” Lawfare, October 28, 2015.
 ———. “More on the Decline of OLC.” Lawfare, November 3, 2015.
 Korte, Gregory. “Obama Issues ‘Executive Orders by Another Name.’” USA Today,
    December 17, 2014.
    http://www.usatoday.com/story/news/politics/2014/12/16/obama-presidential-
    memoranda-executive-orders/20191805/
 Lee, Christopher. “Cheney Is Told to Keep Official Records.” Washington Post
    (September 21, 2008): A5.
 Leopold, Jason. “Special Prosecutor Finds ‘Insufficient Evidence’ to File Charges over
    U.S. Attorney Firings,” Truthout, July 22, 2010. http://truth-
    out.org/archive/component/k2/item/90839:special-prosecutor-finds-insufficient-
    evidence-to-file-charges-over-us-attorney-firings
 Marcus, Ruth. “Court Rejects Privilege Claim.” Washington Post (July 28, 1998): A1.
 Marcus, Ruth, and Ann Devroy. “Nussbaum Quits White House Post.” Washington
    Post (March 6, 1994): A1.
 Morgan, Gerald, and Edward McCabe to Philip Buchen. 2 October 1974. Memo,
    “Functions to be Performed by the Office of Counsel to the President.” “Office
    Organization and Functions (1).” Buchen Counsel’s Office Files, Box 100, Ford
    Presidential Library.
 Morrison, Trevor. “Book Review: Constitutional Alarmism: The Decline and Fall of the
    American Republic” by Bruce Ackerman. Harvard Law Review, Vol. 124:1688
    (2011).
 Moss, Randy. “Executive Branch Legal Interpretation: A Perspective from the Office
    of Legal Counsel.” 52 Administrative Law Review 1303. 2000.
     Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 191 of 199
74                                  SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


Nussbaum, Bernard. Comments. Duke University Law School. “Should the White
    House Counsel’s Office Be Abolished?” Panel at conference “The Constitution
    under Clinton: A Critical Assessment,” 23-25 September 1999.
“Obama Announces Key Additions to the Office of the White House Counsel.” Office
    of the Press Secretary. 28 January 2009. https://www.whitehouse.gov/the-press-
    office/obama-announces-key-additions-office-white-house-counsel.
Oliphant, Jim. “Losing Privilege: A Scandal-Scarred Legacy for Future Presidents:
    White House Counsel without a Shield.” Legal Times (March 10, 2000): 1-7.
    http://www.lawnewsnetwork.com/stories/A18273-2000Mar9.html 3 April 2000.
Patterson, Bradley H. “The ‘Just-Us’ Department: The Counsel to the President.”
    Chapter 6, To Serve the President: Continuity and Innovation in the White House
    Staff, pp. 66-81.Washington, D.C.: Brookings Institution, 2008.
The Presidential Records Act (PRA) of 1978, 44 U.S.C. ß2201-2207.
    http://www.archives.gov/about/laws/index.html#presrec
“Principles to Guide the Office of Legal Counsel,” December 21, 2004.
    http://www.acslaw.org/files/2004%20programs_OLC%20principles_white%20pa
    per.pdf.
Quade, Vicki. “The President Is His Only Client.” Barrister 15 (Winter/Spring 1988):
    4-7, 34-37.
Savage, Charlie. “Two Top Lawyers Lost to Obama in Libya War Policy Debate. New
    York Times (June 17, 2011).
    http://www.nytimes.com/2011/06/18/world/africa/18powers.html
———. “Departing White House Counsel Held Powerful Sway.” New York Times
    (April 6, 2014).
Salokar, Rebecca Mae. The Solicitor General: The Politics of Law. Philadelphia: Temple
    University Press, 1992.
Strobel, Warren P. “Clinton Court Losses Seen Weakening ‘Imperial Presidency.’”
    Washington Times (August 5, 1998): 10.


                           ADDITIONAL READING

ARTICLES
Culvahouse, Arthur B., Jr. “Has Attorney-Client Privilege Departed the White
    House?” NYU Annual Survey of American Law, Vol. 63 (2007): 139.
Cutler, Lloyd. “The Role of the Counsel to the President of the U.S.” The Record of the
    Bar Association of the City of New York, Vol. 35, No. 8 (November 1980): pp. 470-
    480.
Fielding, Fred F. “An Eyewitness Account of Executive ‘Inability.’” Fordham Law
    Review, Vol. 79 (2010): 823.
Forde, Michael K. “The White House Counsel and Whitewater: Government Lawyers
    and the Scope of Privileged Communications.” Yale Law and Policy Review, Vol.
    16, No. 109 (1997): pp. 109-167.
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 192 of 199
 The White House Counsel                                                            75


 Gibson, Tobias T. “Office of Legal Counsel: Inner Workings and Impact.” Law &
     Courts 18 (Spring 2008): 7-12.
     http://www1.law.nyu.edu/lawcourts/pubs/newsletter/spring08.pdf.
 Kassop, Nancy. “The Law: When Law and Politics Collide: Presidents and the Use of
     the Twenty-Fifth Amendment.” Presidential Studies Quarterly 35 (March 2005):
     147-65.
 Lund, Nelson. “Lawyers and the Defense of the Presidency.” Brigham Young
     University Law Review, Vol. 17 (1995): pp. 17-98.
 Lund, Nelson. “The President as Client and the Ethics of the President’s Lawyers.”
     Law and Contemporary Problems, Vol. 61, No. 2 (Spring 1998): pp. 65-81.
     http://www.law.duke.edu/journals/61LCPLund.
 McArdle, Elaine. “Stories from the West Wing.” Harvard Law Bulletin, Winter 2011.
     http://today.law.harvard.edu/feature/stories-from-the-west-wing/.
 Moore, W. John. “The True Believers.” National Journal, Vol. 23, Nos. 33-34 (August
     17, 1991): pp. 2018-2022.
 Paulsen, Michael Stokes. “Hell, Handbaskets, and Government Lawyers: The Duty of
     Loyalty and Its Limits.” Law and Contemporary Problems, Vol. 61, No. 1 (Winter
     1998): pp. 83-106.
     http://scholarship.law.duke.edu/cgi/viewcontent.cgi?article=1072&context=lcp.
 ———. “Who “Owns” the Government’s Attorney-Client Privilege?” Minnesota Law
     Review, Vol. 83 (December 1998): pp. 473-521.
 Quade, Vicki. “The President Is His Only Client.” Barrister Magazine, American Bar
     Association, Vol. 15, No. 1 (Winter/Spring 1988): pp. 4-7, 34-37.
 Rabkin, Jeremy. “At the President’s Side: The Role of the White House Counsel in
     Constitutional Policy.” Law and Contemporary Problems, Vol. 56, No. 4 (1993): pp.
     63-98.
 Stern, Seth. “Executive Counsel: Meet the President’s New Lawyers – And Their New
     Lawyers.” Harvard Law Bulletin, Summer 2009.
     http://today.law.harvard.edu/feature/executive-counsel-meet-the-presidents-new-
     lawyers-and-their-new-laywers/.
 Wang, Jennifer. “Raising the Stakes at the White House: Legal and Ethical Duties of
     the White House.” Georgetown Journal of Legal Ethics, Vol. 8 (1994): pp. 118-35.

 NEWS ARTICLES
 Barnes, James A. “Changing Lawyers.” National Journal, Vol. 29, No. 6 (February 8,
    1997): pp. 284-285.
 ———. “How Clinton’s Team Spins the Hearings.” National Journal, Vol. 29, No. 30
    (July 26, 1998): p. 1521.
 Bauman, Gregory C. “Keeping Presidential Privileges Intact.” Legal Times, August 10,
    1998, p. 14.
 ———. “Of Presidents and Precedents.” Legal Times, August 17, 1998, p. 1.
 Bendavid, Naftali. “Keeping the President’s Counsel.” Legal Times, January 10, 1994,
    pp. 1, 20-21.
      Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 193 of 199
76                                   SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


———. “Whitewater Meets the Washington Legal Culture: Cutler’s Task: Mixing
    Politics, Fealty and Law.” Legal Times, March 14, 1994, p. 1.
Borger, Gloria. “The First Client’s Privilege.” U.S. News and World Report, May 26,
    1997, p. 31.
Kornhauser, Anne. “Boyden Gray: Not Just George Bush’s Lawyer.” Legal Times,
    November 12, 1990, pp. 1, 18-19.
Marcus, Ruth. “Court Rejects Privilege Claim.” Washington Post, July 28, 1998, p. 1.
Oliphant, Jim. “Losing Privilege: A Scandal-Scarred Legacy for Future Presidents:
    White House Counsels without a Shield.” Legal Times, March 10, 2000.
    http://www.lawnewsnetwork.com/stories/A18273-2000Mar9.html.
Rice, Paul R. “Should We Make Bruce Lindsey Talk? Drawing the Parallels between
    the Governmental and the Corporate Attorney-Client Privilege.” Legal Times, July
    6, 1998, p. 17.
Rosen, Jeffrey. “How to Isolate a President.” New York Times, July 30, 1998, p. 21.
Schmidt, Robert. “‘Special’ Role Leaves Counsel Some Private Space.” Legal Times,
    March 14, 1994, pp. 8-9.
Simendinger, Alexis. “Everything an Aide Needs to Know.” National Journal, Vol. 29,
    No. 39 (1987): p. 1897.
Stewart, David O. “The President’s Lawyer.” ABA Journal, Vol. 72 (April 1, 1986): pp.
    59-61.
Strobel, Warren P. “Clinton Court Losses Seen Weakening ‘Imperial Presidency,’”
    Washington Times, August 5, 1998, p. 10.
Taylor, Stuart, Jr. “Me and Lloyd.” Legal Times, March 14, 1994, pp. 18, 20.
———, and Daniel Klaidman. “A Troubling Legal Legacy.” Newsweek, August 24, 1998,
    p. 25.

BOOKS
Bell, Griffin B. Taking Care of the Law. New York: William Morrow and Company,
    Inc., 1982, esp. pp. 37-39.
Clayton, Cornell W., ed. Government Lawyers: The Federal Legal Bureaucracy and
    Presidential Politics. Lawrence: University Press of Kansas, 1995, esp. Chapters 5, 8
    and 9.
Clifford, Clark, and Richard Holbrooke, Counsel to the President. A Memoir. New
    York: Random House, 1991.
Dean, John W., III. Blind Ambition: The White House Years. New York: Simon and
    Schuster, 1976.
Gellman, Barton. Angler: The Cheney Vice Presidency. New York: Penguin Press, 2008.
Kumar, Martha Joynt. Before the Oath: How George W. Bush and Barack Obama
    Managed a Transfer of Power. Baltimore: Johns Hopkins University Press, 2015.
Lloyd N. Cutler and the Evolving Role of the White House Counsel: Proceedings of the
    Lloyd N. Cutler Conference on the White House Counsel. Miller Center of Public
    Affairs and the University of Virginia School of Law, November 10-11, 2006,
    Charlottesville, Virginia. Charlottesville: University of Virginia, 2008.
Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 194 of 199
 The White House Counsel                                                              77


 Patterson, Bradley H., Jr. To Serve the President: Continuity and Innovation in the
     White House Staff. Washington, D.C.: Brookings Institution Press, 2008, esp.
     Chapter 6, “The ‘Just-Us’ Department: The Counsel to the President.”
 ———. The White House Staff :Inside the West Wing and Beyond. Washington, DC:
     Brookings Institution Press, 2000, esp. Chapter 6, “The ‘Just-Us’ Department: The
     Counsel to the President.”
 Roberts, Robert N., and Marion T. Doss, Jr. From Watergate to Whitewater: The Public
     Integrity War. Westport, CT: Praeger Publishers, 1997, esp. pp. 97-99.
 Strine, James Michael. “The Office of Legal Counsel: Legal Professionals in a Political
     System.” Ph.D. diss., Johns Hopkins University, 1992, esp. Chapters 2, 4 and 5.
 Walden, Gregory S. On Best Behavior: The Clinton Administration and Ethics in
     Government. Indianapolis, IN: Hudson Institute, 1996.

 CONGRESSIONAL HEARINGS
 “Hearings Relating to Madison Guaranty S&L and the Whitewater Development
    Corporation—Washington, D.C. Phase,” Hearings before the Committee on
    Banking, Housing, and Urban Affairs, U.S. Senate, 103rd Congress, 2nd session, Vol.
    IV, August 3, 4, 5, 1994, esp. pp. 466-515 (testimony of Bernard W. Nussbaum).

 COURT DECISIONS
 Clinton v. Jones, 520 U.S. 681 (1997).
 In re: Bruce R. Lindsey (Grand Jury Testimony), 158 F. 3d 1263 (D.C. Cir. 1998).
     http://laws.findlaw.com/dc/983060d.html.
 In re Sealed Case (Bruce R. Lindsey) (Grand Jury Testimony), 5 F. Supp. 2d, 21
     (D.D.C. 1998).
 Nixon v. Fitzgerald, 457 U.S. 731 (1982).
 U.S. v. Nixon, 418 U.S. 684 (1974).

 ARTICLES AND BOOKS ON THE FEDERAL JUDICIAL
 SELECTION PROCESS
 Allison, Garland W. “Delay in Senate Confirmation of Federal Judicial Nominees.”
     Judicature 80 (July-August 1996): 8-15.
 Gerhardt, Michael J. “Toward a Comprehensive Understanding of the Federal
     Appointments Process.” Harvard Journal of Law and Public Policy 21 (Spring 1988):
     467-539.
 Goldman, Sheldon. Picking Federal Judges: Lower Court Selection from Roosevelt through
     Reagan. New Haven, CT: Yale University Press, 1997.
 ———, and Elliot Slotnick. “Clinton’s First Term Judiciary: Many Bridges to Cross.”
     Judicature 80 (May-June 1997): 254-273.
 ———, and Elliot Slotnick. “Clinton’s Second-Term Judiciary: Picking Judges under
     Fire.” Judicature 82 (May-June 1999): 265-284.
     Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 195 of 199
78                                  SMOOTHING THE PEACEFUL TRANSFER OF DEMOCRATIC POWER


———, Elliot Slotnick, and Sara Schiavoni. “Obama’s Judiciary at Midterm: The
    Confirmation Drama Continues.” Judicature 94: 6 (May-June 2011): 262-301.
———, Elliot Slotnick, and Sara Schiavoni. “Obama’s First-Term Judiciary: Picking
    Judges in the Minefield of Obstructionism.” Judicature 97: 1 (July-August 2013): 7-
    47.
Hartley, Roger E., and Lisa M. Holmes. “Increasing Senate Scrutiny of Lower Federal
    Court Nominees.” Judicature 80 (May-June 1997): 274-278.
Miller Commission on the Selection of Federal Judges. Report. Miller Center
    Commission, No. 7. Charlottesville, VA: White Burkett Miller Center of Public
    Affairs, 1996. http://www.virginia.edu/~miller/commissions/commission7.htm.
Renzin, Lee. “Advice, Consent and Inaction.” Judicature 82 (January-February 1999):
    166-174.
Slotnick, Elliot, Sheldon Goldman, and Sara Schiavoni. “Writing the Book of Judges.”
    Journal of Law and Courts (Fall 2015): 331-367.
  Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 196 of 199



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,

                       Plaintiff,
                                            No. 19-cv-2379 (KBJ)
                v.

DONALD F. MCGAHN II,

                       Defendant.




                               EXHIBIT I
         Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 197 of 199




                                                                                               




  To give you the best possible experience, this site uses cookies. If you continue
  browsing, you accept our use of cookies. You can review our privacy policy to find   Accept   
House Judiciary Chairman Jerry Nadler. | Cengiz Yar/Getty Images
  out more about the cookies we use.
        Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 198 of 199


CONGRESS
Nadler: Impeachment timetable doesn't hinge on Don McGahn
By KYLE CHENEY | 09/09/2019 08:06 PM EDT


Democrats could move forward with articles of impeachment against President Donald
Trump even if they never secure testimony from former White House counsel Don McGahn,
House Judiciary Chairman Jerry Nadler said on Monday.

“Yes, we can,” Nadler said, when asked whether it would be possible to advance articles of
impeachment through his committee even if the former top White House lawyer — and
crucial witness to alleged obstruction of justice by Trump — dodged a subpoena for public
testimony.

“McGahn … is relevant to one potential article of impeachment, which is obstruction of
justice,” Nadler said, adding: “On the other hand, there’s a lot of testimony we have without
McGahn. Second of all, there are other possible articles of impeachment to which McGahn is
irrelevant.”

Nadler’s comments were notable as his committee prepares to embrace procedures that it
says will help expedite Democrats’ investigation of whether to bring articles of impeachment
against Trump. Though the committee has been trying to collect evidence on several
episodes of potential obstruction — first laid out by special counsel Robert Mueller —
lawmakers are also eyeing allegations that Trump paid hush money to silence two women
who have accused him of affairs, that he is using his luxury resorts to profit off his
government service and that he was seeking a business deal in Russia while campaigning in
2016.

McGahn has, in many ways, been viewed as a linchpin of the Judiciary Committee’s probe.
He was Mueller’s chief witness to allegations of obstruction by Trump, describing multiple
attempts and orders by the president to constrain or fire the special counsel. But so far,
McGahn has refused to cooperate with a Judiciary Committee subpoena to testify, blocked
by Trump’s claim that his former aide is “absolutely immune” from congressional inquiry.

The matter is being litigated in U.S. District Court in Washington, a process expected to take
at least two months to resolve, not counting appeals or delays.

But Nadler’s comments open up the possibility that the committee could decide that it has a
  To give you the best possible experience, this site uses cookies. If you continue
critical mass of evidence without McGahn’s direct testimony.
  browsing, you accept our use of cookies. You can review our privacy policy to find Accept 
  out more about the cookies we use.
        Case 1:19-cv-02379-KBJ Document 32-5 Filed 10/01/19 Page 199 of 199


Nadler declined to say whether he had a timetable to finish the committee’s work on
potential impeachment, especially given the approaching 2020 election.

“I can’t do that,” he said. “We’re going to do it as rapidly as possible.




                                                    About Us

                                                   Advertising

                                             Breaking News Alerts

                                                    Careers

                                             Credit Card Payments

                                                 Digital Edition

                                                      FAQ

                                                    Feedback

                                                   Headlines

                                                     Photos

                                                  POWERJobs

                                                      Press

                                               Print Subscriptions

                                                      RSS

                                                    Site Map



                                                Terms of Service

                                                 Privacy Policy




  To give you the best possible experience, this site uses cookies. If you continue
                                            © can
  browsing, you accept our use of cookies. You 2019review
                                                    POLITICO
                                                          our LLC
                                                              privacy policy to find   Accept   
  out more about the cookies we use.
